UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Item 1: Schedule of Investments Vanguard Vanguard Money Market Portfolio Schedule of Investments As of September 30, 2010 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (42.3%) 2 Fannie Mae Discount Notes 0.180% 10/6/10 1,900 1,900 2 Fannie Mae Discount Notes 0.200%0.210% 10/13/10 6,300 6,300 2 Fannie Mae Discount Notes 0.200%0.210% 10/20/10 12,000 11,999 2 Fannie Mae Discount Notes 0.190%0.200% 10/25/10 3,061 3,061 2 Fannie Mae Discount Notes 0.190% 11/8/10 4,000 3,999 2 Fannie Mae Discount Notes 0.170% 11/15/10 10,000 9,998 2 Federal Home Loan Bank Discount Notes 0.200% 10/13/10 1,000 1,000 2 Federal Home Loan Bank Discount Notes 0.180%0.200% 10/15/10 4,800 4,800 2 Federal Home Loan Bank Discount Notes 0.190% 10/22/10 3,300 3,300 2 Federal Home Loan Bank Discount Notes 0.200% 10/27/10 1,000 1,000 2 Federal Home Loan Bank Discount Notes 0.190%0.200% 11/3/10 4,096 4,095 2 Federal Home Loan Bank Discount Notes 0.180%0.190% 11/5/10 7,200 7,199 2 Federal Home Loan Bank Discount Notes 0.170% 11/10/10 13,796 13,793 2 Federal Home Loan Bank Discount Notes 0.180%0.190% 11/17/10 7,500 7,498 2 Federal Home Loan Bank Discount Notes 0.210% 12/1/10 1,800 1,799 2 Federal Home Loan Bank Discount Notes 0.190% 12/3/10 1,200 1,200 2 Federal Home Loan Bank Discount Notes 0.220% 12/9/10 1,000 1,000 2,3 Federal Home Loan Banks 0.221% 1/26/12 5,000 4,998 2,3 Federal Home Loan Banks 0.222% 2/1/12 20,000 19,991 2,3 Federal Home Loan Banks 0.223% 2/3/12 1,000 1,000 2,3 Federal Home Loan Banks 0.225% 1/9/12 7,000 6,997 2,3 Federal Home Loan Banks 0.226% 1/23/12 5,000 4,998 2,3 Federal Home Loan Banks 0.228% 2/3/12 16,000 15,994 2,3 Federal Home Loan Banks 0.254% 5/13/11 18,190 18,188 2,3 Federal Home Loan Mortgage Corp. 0.581% 4/7/11 56,630 56,628 2,3 Federal Home Loan Mortgage Corp. 0.365% 8/5/11 15,000 14,999 2,3 Federal National Mortgage Assn. 0.156% 7/27/11 15,000 14,995 2,3 Federal National Mortgage Assn. 0.276% 8/23/12 14,500 14,492 2,3 Federal National Mortgage Assn. 0.287% 9/17/12 12,000 11,995 2,3 Federal National Mortgage Assn. 0.264% 5/13/11 40,000 39,998 2 Freddie Mac Discount Notes 0.250% 10/6/10 15,000 14,999 2 Freddie Mac Discount Notes 0.250% 10/7/10 15,000 14,999 2 Freddie Mac Discount Notes 0.180% 10/12/10 7,300 7,300 2 Freddie Mac Discount Notes 0.180% 10/13/10 2,000 2,000 2 Freddie Mac Discount Notes 0.170%0.200% 10/20/10 5,100 5,099 2 Freddie Mac Discount Notes 0.190% 11/1/10 3,944 3,943 2 Freddie Mac Discount Notes 0.180% 11/9/10 2,500 2,499 2 Freddie Mac Discount Notes 0.200% 11/22/10 2,000 1,999 2 Freddie Mac Discount Notes 0.210%0.220% 12/6/10 13,004 12,999 2 Freddie Mac Discount Notes 0.210% 12/13/10 8,126 8,122 United States Treasury Bill 0.267% 10/7/10 12,000 11,999 United States Treasury Bill 0.150% 11/12/10 15,000 14,997 United States Treasury Bill 0.155% 11/18/10 30,000 29,994 United States Treasury Bill 0.145% 12/2/10 20,000 19,995 United States Treasury Bill 0.140% 12/16/10 20,000 19,994 United States Treasury Bill 0.190% 2/10/11 12,000 11,992 United States Treasury Bill 0.180%0.181% 3/10/11 22,000 21,982 Total U.S. Goverment and Agency Obligations (Cost $514,126) Commercial Paper (15.2%) Finance - Auto (1.8%) American Honda Finance Corp. 0.360% 10/18/10 3,100 3,099 American Honda Finance Corp. 0.360% 10/19/10 500 500 American Honda Finance Corp. 0.330% 11/2/10 2,400 2,399 American Honda Finance Corp. 0.250% 12/2/10 2,500 2,499 American Honda Finance Corp. 0.250% 12/3/10 800 800 Toyota Credit Canada Inc. 0.420% 10/26/10 1,400 1,400 Toyota Credit Canada Inc. 0.290% 11/17/10 200 200 Toyota Motor Credit Corp. 0.430% 10/18/10 1,400 1,400 Toyota Motor Credit Corp. 0.380% 10/27/10 900 900 Toyota Motor Credit Corp. 0.280% 11/16/10 900 900 Toyota Motor Credit Corp. 0.280% 11/22/10 1,000 1,000 Toyota Motor Credit Corp. 0.280% 11/23/10 2,000 1,999 Toyota Motor Credit Corp. 0.280% 11/24/10 1,000 999 Toyota Motor Credit Corp. 0.381% 2/25/11 1,750 1,747 Toyota Motor Credit Corp. 0.381% 3/1/11 2,400 2,396 Finance - Other (1.9%) General Electric Capital Corp. 0.421% 10/25/10 3,000 2,999 General Electric Capital Corp. 0.511% 1/19/11 3,000 2,996 General Electric Capital Corp. 0.431% 4/8/11 3,000 2,993 General Electric Capital Corp. 0.411% 4/27/11 6,000 5,986 General Electric Capital Corp. 0.401% 5/23/11 8,000 7,979 Foreign Banks (5.3%) Banque et Caisse d'Epargne de L'Etat 0.320% 11/16/10 450 450 Banque et Caisse d'Epargne de L'Etat 0.280% 11/30/10 10,000 9,995 Banque et Caisse d'Epargne de L'Etat 0.315% 12/2/10 1,000 999 Banque et Caisse d'Epargne de L'Etat 0.351% 2/14/11 1,000 999 4 BPCE SA 0.310% 10/18/10 1,530 1,530 4 Commonwealth Bank of Australia 0.390% 10/6/10 8,500 8,500 4 Commonwealth Bank of Australia 0.390% 10/8/10 2,000 2,000 4 Commonwealth Bank of Australia 0.290% 11/16/10 1,750 1,749 4 DNB NOR Bank ASA 0.250% 12/6/10 3,000 2,999 Svenska Handelsbanken, Inc. 0.400%-0.410% 10/19/10 5,000 4,999 Svenska Handelsbanken, Inc. 0.270% 12/2/10 1,500 1,499 4 Westpac Banking Corp. 0.471% 1/12/11 15,000 14,980 4 Westpac Banking Corp. 0.376% 2/3/11 6,000 5,992 4 Westpac Banking Corp. 0.361% 2/4/11 4,000 3,995 4 Westpac Banking Corp. 0.376% 2/7/11 3,000 2,996 Foreign Governments (0.4%) 4 Electricite de France 0.280% 10/28/10 400 400 4 Electricite de France 0.290% 11/29/10 4,300 4,298 Foreign Industrial (3.7%) 4 Nestle Capital Corp. 0.390% 10/1/10 2,700 2,700 4 Nestle Capital Corp. 0.250% 10/14/10 1,000 1,000 4 Nestle Capital Corp. 0.300% 10/18/10 5,000 4,999 4 Nestle Capital Corp. 0.230% 12/15/10 10,000 9,995 4 Nestle Capital Corp. 0.230% 12/16/10 1,000 999 Nestle Finance International Ltd. 0.390% 10/1/10 4,000 4,000 Nestle Finance International Ltd. 0.350% 10/12/10 3,000 3,000 4 Novartis Finance Corp. 0.290% 12/1/10 500 500 4 Novartis Finance Corp. 0.341% 2/7/11 2,000 1,997 4 Novartis Finance Corp. 0.321% 3/2/11 567 566 4 Novartis Securities Investment Ltd. 0.220% 11/12/10 500 500 4 Novartis Securities Investment Ltd. 0.290% 12/1/10 1,000 999 4 Novartis Securities Investment Ltd. 0.230% 12/3/10 500 500 4 Shell International Finance BV 0.401% 1/24/11 1,500 1,498 4 Shell International Finance BV 0.381% 1/26/11 1,000 999 4 Shell International Finance BV 0.321%-0.331% 3/2/11 2,250 2,247 4 Total Capital Canada, Ltd. 0.350% 10/8/10 3,500 3,500 4 Total Capital Canada, Ltd. 0.481% 1/14/11 3,600 3,595 4 Total Capital Canada, Ltd. 0.330% 2/25/11 1,750 1,748 Industrial (2.1%) 4 Coca Cola Co. 0.220% 10/18/10 850 850 4 Coca Cola Co. 0.220% 12/1/10 1,000 1,000 4 Google Inc. 0.210% 12/20/10 500 500 4 Merck & Co Inc. 0.220% 10/21/10 540 540 4 Procter & Gamble Co. 0.250% 10/4/10 400 400 4 Procter & Gamble Co. 0.250% 10/12/10 1,250 1,250 4 Procter & Gamble Co. 0.250% 10/19/10 2,000 2,000 4 Procter & Gamble Co. 0.300% 11/2/10 750 750 4 Procter & Gamble Co. 0.250% 11/8/10 1,400 1,400 4 Procter & Gamble Co. 0.250% 11/10/10 700 700 4 Procter & Gamble Co. 0.270% 11/19/10 1,000 1,000 4 Procter & Gamble Co. 0.250% 12/7/10 1,500 1,499 4 Procter & Gamble Co. 0.250% 12/14/10 1,100 1,099 4 Procter & Gamble Co. 0.280% 1/11/11 500 499 4 Procter & Gamble Co. 0.280% 1/12/11 1,250 1,249 4 Wal-Mart Stores, Inc. 0.210% 10/14/10 400 400 4 Wal-Mart Stores, Inc. 0.210%-0.220% 11/1/10 500 500 4 Wal-Mart Stores, Inc. 0.210% 11/2/10 700 700 4 Wal-Mart Stores, Inc. 0.210% 11/4/10 900 900 4 Wal-Mart Stores, Inc. 0.220% 12/2/10 1,000 999 5 Wal-Mart Stores, Inc. 0.230% 12/6/10 1,000 999 4 Wal-Mart Stores, Inc. 0.230% 12/13/10 1,700 1,699 4 Wal-Mart Stores, Inc. 0.230% 1/5/11 2,500 2,498 4 Wal-Mart Stores, Inc. 0.235% 1/12/11 2,000 1,999 Total Commercial Paper (Cost $184,343) Certificates of Deposit (34.6%) Domestic Banks (2.4%) State Street Bank & Trust Co. 0.400% 10/18/10 5,000 5,000 State Street Bank & Trust Co. 0.450% 11/2/10 2,000 2,000 State Street Bank & Trust Co. 0.540% 11/9/10 5,000 5,000 State Street Bank & Trust Co. 0.640% 1/3/11 4,000 4,000 State Street Bank & Trust Co. 0.390% 2/11/11 3,000 3,000 State Street Bank & Trust Co. 0.370% 2/16/11 1,700 1,700 State Street Bank & Trust Co. 0.350% 3/7/11 3,000 3,000 State Street Bank & Trust Co. 0.340% 3/14/11 3,000 3,000 US Bank NA 0.250% 12/2/10 2,000 2,000 Eurodollar Certificates of Deposit (14.6%) Australia & New Zealand Banking Group, Ltd. 0.390% 10/13/10 3,000 3,000 Australia & New Zealand Banking Group, Ltd. 0.390% 10/14/10 3,000 3,000 Australia & New Zealand Banking Group, Ltd. 0.450% 11/8/10 3,000 3,000 Australia & New Zealand Banking Group, Ltd. 0.250% 12/9/10 2,000 2,000 Australia & New Zealand Banking Group, Ltd. 0.600% 1/6/11 4,000 4,000 Australia & New Zealand Banking Group, Ltd. 0.550% 1/14/11 3,000 3,000 Australia & New Zealand Banking Group, Ltd. 0.400% 1/26/11 4,200 4,200 Australia & New Zealand Banking Group, Ltd. 0.400% 2/2/11 3,000 3,000 Australia & New Zealand Banking Group, Ltd. 0.400% 2/4/11 4,500 4,500 Australia & New Zealand Banking Group, Ltd. 0.350% 2/14/11 1,000 1,000 Australia & New Zealand Banking Group, Ltd. 0.325% 4/4/11 5,000 5,000 Bank of Nova Scotia 0.420% 10/29/10 7,000 7,000 Bank of Nova Scotia 0.370% 2/4/11 2,000 2,000 Commonwealth Bank of Australia 0.280% 1/10/11 10,000 10,000 Commonwealth Bank of Australia 0.500% 1/12/11 10,000 10,000 Credit Agricole S.A. 0.270% 10/13/10 6,000 6,000 DNB NOR Bank ASA (London Branch) 0.300% 11/12/10 11,000 11,000 HSBC Bank PLC 0.360% 10/1/10 6,000 6,000 HSBC Bank PLC 0.400% 10/22/10 6,000 6,000 HSBC Bank PLC 0.330% 10/26/10 5,000 5,000 HSBC Bank PLC 0.500% 11/12/10 4,000 4,000 HSBC Bank PLC 0.340% 2/18/11 1,000 1,000 Lloyds TSB Bank PLC 0.385% 11/10/10 13,000 13,000 Lloyds TSB Bank PLC 0.270% 12/13/10 6,000 6,000 Lloyds TSB Bank PLC 0.270% 12/15/10 5,000 5,000 National Australia Bank Ltd. 0.400% 10/8/10 4,000 4,000 National Australia Bank Ltd. 0.310% 12/6/10 12,000 12,001 National Australia Bank Ltd. 0.460% 1/21/11 10,000 10,000 National Australia Bank Ltd. 0.370% 2/9/11 6,000 6,000 Royal Bank of Scotland PLC 0.340% 10/6/10 9,000 9,000 Societe Generale (London Branch) 0.270% 10/22/10 5,000 5,000 Toronto Dominion Bank 0.290% 11/12/10 4,000 4,000 Yankee Certificates of Deposit (17.6%) Abbey National Treasury Services PLC (US Branch) 0.650% 10/22/10 6,000 6,000 Abbey National Treasury Services PLC (US Branch) 0.680% 11/3/10 5,000 5,000 Abbey National Treasury Services PLC (US Branch) 0.850% 2/23/11 5,000 5,000 Abbey National Treasury Services PLC (US Branch) 0.850% 2/24/11 5,000 5,000 Abbey National Treasury Services PLC (US Branch) 0.850% 3/1/11 9,000 9,000 Abbey National Treasury Services PLC (US Branch) 0.750% 3/21/11 6,000 6,000 Bank of Montreal (Chicago Branch) 0.400% 10/8/10 4,000 4,000 Bank of Montreal (Chicago Branch) 0.400% 10/12/10 4,000 4,000 Bank of Montreal (Chicago Branch) 0.380% 10/20/10 3,000 3,000 Bank of Montreal (Chicago Branch) 0.250% 12/9/10 6,000 6,000 Bank of Nova Scotia (Houston Branch) 0.280% 11/17/10 12,000 12,000 Bank of Nova Scotia (Houston Branch) 0.260% 11/29/10 5,000 5,000 Bank of Nova Scotia (Houston Branch) 0.250% 12/3/10 4,000 4,000 Bank of Nova Scotia (Houston Branch) 0.350% 2/9/11 6,000 6,000 Commonwealth Bank of Australia 0.510% 1/25/11 1,100 1,100 Nordea Bank Finland PLC (New York Branch) 0.470% 11/4/10 6,000 6,000 Nordea Bank Finland PLC (New York Branch) 0.500% 11/5/10 6,000 6,000 Nordea Bank Finland PLC (New York Branch) 0.520% 11/10/10 4,000 4,000 Nordea Bank Finland PLC (New York Branch) 0.600% 1/4/11 3,000 3,000 Nordea Bank Finland PLC (New York Branch) 0.540% 1/10/11 2,800 2,800 Rabobank Nederland NV (New York Branch) 0.400% 10/8/10 6,000 6,000 Rabobank Nederland NV (New York Branch) 0.570% 1/12/11 3,000 3,000 Rabobank Nederland NV (New York Branch) 0.590% 1/14/11 7,000 7,000 Rabobank Nederland NV (New York Branch) 0.430% 2/4/11 5,000 5,000 Rabobank Nederland NV (New York Branch) 0.400% 2/9/11 6,000 6,000 Rabobank Nederland NV (New York Branch) 0.330% 3/7/11 5,000 5,000 Rabobank Nederland NV (New York Branch) 0.340% 3/9/11 4,000 4,000 Royal Bank of Canada (New York Branch) 0.300% 10/21/10 6,000 6,000 Royal Bank of Canada (New York Branch) 0.310% 2/28/11 11,000 11,000 Royal Bank of Canada (New York Branch) 0.310% 3/10/11 8,000 8,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.260% 11/15/10 9,000 9,000 Svenska Handelsbanken (New York Branch) 0.260% 12/15/10 12,000 12,000 Svenska Handelsbanken (New York Branch) 0.285% 1/21/11 4,000 4,000 Svenska Handelsbanken (New York Branch) 0.460% 1/27/11 3,500 3,500 Toronto Dominion Bank (New York Branch) 0.300% 10/22/10 2,000 2,000 Toronto Dominion Bank (New York Branch) 0.400% 10/28/10 6,000 6,000 Toronto Dominion Bank (New York Branch) 0.450% 11/5/10 5,800 5,800 Toronto Dominion Bank (New York Branch) 0.530% 11/10/10 4,000 4,000 Toronto Dominion Bank (New York Branch) 0.250% 12/13/10 3,000 3,000 Westpac Banking Corp. (New York Branch) 0.450% 10/1/10 1,000 1,000 Total Certificates of Deposit (Cost $420,601) Repurchase Agreements (4.8%) Barclays Capital Inc. (Dated 9/15/10, Repurchase Value $17,006,000, collateralized by Federal Home Loan Mortgage Corp. 1.375%- 6.750%, 1/9/13-3/15/31) 0.220% 10/7/10 17,000 17,000 Deutsche Bank Securities, Inc. (Dated 8/4/10, Repurchase Value $10,004,000, collateralized by U.S. Treasury Inflation Adjusted Note 2.500%, 7/15/16) 0.210% 10/5/10 10,000 10,000 Deutsche Bank Securities, Inc. (Dated 8/5/10, Repurchase Value $6,102,000, collateralized by Federal Home Loan Mortgage Assn. Discount Note 10/27/10) 0.220% 10/4/10 6,100 6,100 JP Morgan Securities Inc. Dated 9/13/10, Repurchase Value $5,402,000, collateralized by U.S. Treasury Note 1.875%, 9/30/17) 0.190% 10/7/10 5,400 5,400 JP Morgan Securities Inc. (Dated 9/30/10, Repurchase Value $2,781,000, collateralized by U.S. Treasury Note 1.875%, 9/30/17) 0.240% 10/1/10 2,781 2,781 RBC Capital Markets Corp. (Dated 9/13/10, Repurchase Value $5,402,000, collateralized by U.S. Treasury Bill 0.000%, 10/28/10-1/20/11, U.S. Treasury Bond 4.250%-8.750%, 8/15/20- 2/15/40, and U.S. Treasury Note 0.875%- 4.875%, 10/15/10-5/15/18) 0.190% 10/7/10 5,400 5,400 RBS Securities, Inc. (Dated 8/16/10, Repurchase Value $4,502,000, collateralized by U.S. Treasury Note 4.125%, 5/15/2015) 0.210% 10/7/10 4,500 4,500 RBS Securities, Inc. (Dated 8/5/10, Repurchase Value $2,201,000, collateralized by U.S. Treasury Note 3.125%, 5/15/19) 0.210% 10/4/10 2,200 2,200 Societe Generale (Dated 8/5/10, Repurchase Value $4,402,000, collateralized by Federal National Mortgage Assn. 4.750%, 11/19/12) 0.220% 10/4/10 4,400 4,400 Total Repurchase Agreements (Cost $57,781) Tax-Exempt Municipal Bonds (2.6%) Ascension Parish LA Ind. Dev. Board Rev. (Geismar Project) VRDO 0.260% 10/7/10 1,000 1,000 Board of Regents of the Univ. of Texas System Rev. Financing System VRDO 0.200% 10/7/10 1,000 1,000 Board of Regents of the Univ. of Texas System Rev. Financing System VRDO 0.220% 10/7/10 250 250 Boone County KY Pollution Rev. (Duke Energy Inc. Project) VRDO 0.240% 10/7/10 500 500 California Health Fac. Finance Auth. Rev. (Stanford Hosp.) VRDO 0.260% 10/7/10 800 800 California Housing Finance Agency Home Mortgage Rev. VRDO 0.270% 10/7/10 200 200 California Housing Finance Agency Home Mortgage Rev. VRDO 0.300% 10/7/10 290 290 California Infrastructure & Econ. Dev. Bank Rev. (Orange County Performing) VRDO 0.220% 10/7/10 400 400 California State Dept. of Water Resources Power Supply Rev. VRDO 0.270% 10/7/10 400 400 California Statewide Communities Dev. Auth. Rev. (Los Angeles County Museum) VRDO 0.230% 10/7/10 250 250 Connecticut State Health & Educ. Fac. Auth. Rev. (Yale Univ.) VRDO 0.220% 10/7/10 300 300 Curators of the Univ. of Missouri System Fac. Rev. VRDO 0.230% 10/7/10 1,000 1,000 Delaware River Port Auth. Pennsylvania & New Jersey Rev. VRDO 0.240% 10/7/10 700 700 Fairfax County VA Econ. Dev. Auth. Rev. VRDO 0.270% 10/7/10 100 100 Harris County TX Cultural Educ. Fac. Finance Corp. Rev. (Baylor College of Medicine) VRDO 0.280% 10/7/10 500 500 Idaho Housing & Finance Assn. Single Family Mortgage Rev. VRDO 0.280% 10/7/10 150 150 Illinois Finance Auth. Rev. (Carle Foundation) VRDO 0.250% 10/7/10 335 335 Los Angeles CA Wastewater System Rev. VRDO 0.230% 10/7/10 240 240 Los Angeles CA Wastewater System Rev. VRDO 0.250% 10/7/10 495 495 Los Angeles CA Wastewater System Rev. VRDO 0.250% 10/7/10 300 300 Los Angeles CA Wastewater System Rev. VRDO 0.250% 10/7/10 300 300 Loudoun County VA IDA Rev. (Howard Hughes Medical Institute) VRDO 0.220% 10/7/10 500 500 Maryland Health & Higher Educ. Fac. Auth. Rev. (Univ. of Maryland Medical System) VRDO 0.250% 10/7/10 500 500 Massachusetts Health & Educ. Fac. Auth. Rev. (MIT) VRDO 0.230% 10/7/10 1,000 1,000 Miami-Dade County FL Special Obligation VRDO 0.230% 10/7/10 500 500 Missouri Health & Educ. Fac. Auth. Health Fac. Rev. (BJC Health System) VRDO 0.230% 10/7/10 500 500 Nassau County NY GO VRDO 0.250% 10/7/10 200 200 New Hampshire Health & Educ. Fac. Auth. Rev. (Dartmouth College) VRDO 0.200% 10/7/10 225 225 New Jersey Econ. Dev. Auth. Rev. VRDO 0.220% 10/7/10 1,000 1,000 New Jersey Health Care Fac. Financing Auth. Rev. (AHS Hosp. Corp.) VRDO 0.260% 10/7/10 500 500 New Jersey Transp. Trust Fund Auth. Rev. VRDO 0.240% 10/7/10 400 400 New Mexico Finance Auth. Transp. Rev. VRDO 0.280% 10/7/10 500 500 New York City NY GO VRDO 0.230% 10/7/10 100 100 New York City NY GO VRDO 0.250% 10/7/10 8,500 8,500 New York State Dormitory Auth. Rev. Non State Supported Debt (Fordham Univ.) VRDO 0.230% 10/7/10 400 400 New York State Dormitory Auth. Rev. Non State Supported Debt (Fordham Univ.) VRDO 0.230% 10/7/10 400 400 New York State Housing Finance Agency Rev. (320 West 38th Street) VRDO 0.270% 10/7/10 500 500 New York State Housing Finance Agency Rev. (Clinton Green North) VRDO 0.260% 10/7/10 300 300 New York State Housing Finance Agency Rev. (West 31st Street) VRDO 0.260% 10/7/10 600 600 New York State Housing Finance Agency Rev. VRDO 0.250% 10/7/10 200 200 North Texas Tollway Auth. Rev. VRDO 0.240% 10/7/10 250 250 Pennsylvania Higher Educ. Fac. Auth. Rev. (Univ. of Pennsylvania Health System) VRDO 0.260% 10/7/10 600 600 Pittsburgh PA Water & Sewer Auth. Rev. VRDO 0.260% 10/7/10 700 700 Raleigh Durham NC Airport Auth. Rev. VRDO 0.260% 10/7/10 310 310 5 Seattle WA Muni. Light & Power Rev. TOB VRDO 0.310% 10/7/10 100 100 South Carolina Transp. Infrastructure Rev. VRDO 0.250% 10/7/10 500 500 Univ. of Texas Permanent Univ. Fund Rev. VRDO 0.190% 10/7/10 1,000 1,000 Univ. of Texas Rev. VRDO 0.200% 10/7/10 505 505 Utah Housing Corp. Single Family Mortgage Rev. VRDO 0.280% 10/7/10 250 250 Utah Housing Corp. Single Family Mortgage Rev. VRDO 0.280% 10/7/10 250 250 Washington Health Care Fac. Auth. (Swedish Health Services) VRDO 0.250% 10/7/10 250 250 West Virginia Hosp. Finance Auth. Rev. (Charleston Medical Center) VRDO 0.270% 10/7/10 300 300 Total Tax-Exempt Municipal Bonds (Cost $31,350) Money Market Funds (1.4%) 6 Vanguard Municipal Cash Management Fund (Cost $17,214) 0.276% 17,214,106 17,214 Total Investments (100.9%) (Cost $1,225,415) Other Assets and Liabilities-Net (-0.9%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At September 30, 2010, the aggregate value of these securities was $112,212,000, representing 9.2% of net assets. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, the aggregate value of these securities was $1,099,000, representing 0.1% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GOGeneral Obligation Bond. IDAIndustrial Development Authority Bond. TOBTender Option Bond. VRDOVariable Rate Demand Obligation. Vanguard Money Market Portfolio A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The portfolios investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the portfolios other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Total Bond Market Index Portfolio Schedule of Investments As of September 30, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (71.4%) U.S. Government Securities (37.7%) United States Treasury Note/Bond 1.000% 8/31/11 14,099 14,191 United States Treasury Note/Bond 1.000% 9/30/11 1,975 1,989 United States Treasury Note/Bond 4.500% 9/30/11 676 704 United States Treasury Note/Bond 1.000% 10/31/11 175 176 United States Treasury Note/Bond 1.750% 11/15/11 1,700 1,727 United States Treasury Note/Bond 0.750% 11/30/11 15,750 15,829 United States Treasury Note/Bond 1.125% 12/15/11 3,575 3,609 United States Treasury Note/Bond 1.000% 12/31/11 1,800 1,815 United States Treasury Note/Bond 4.625% 12/31/11 50 53 United States Treasury Note/Bond 1.125% 1/15/12 9,200 9,295 United States Treasury Note/Bond 0.875% 1/31/12 5,500 5,540 United States Treasury Note/Bond 4.750% 1/31/12 350 371 United States Treasury Note/Bond 1.375% 2/15/12 16,900 17,143 United States Treasury Note/Bond 0.875% 2/29/12 4,150 4,181 United States Treasury Note/Bond 4.625% 2/29/12 750 795 United States Treasury Note/Bond 1.000% 3/31/12 675 682 United States Treasury Note/Bond 4.500% 3/31/12 1,500 1,593 United States Treasury Note/Bond 1.375% 4/15/12 275 279 United States Treasury Note/Bond 1.000% 4/30/12 19,400 19,594 United States Treasury Note/Bond 4.500% 4/30/12 175 186 United States Treasury Note/Bond 1.375% 5/15/12 7,725 7,849 United States Treasury Note/Bond 0.750% 5/31/12 14,525 14,611 United States Treasury Note/Bond 4.750% 5/31/12 400 429 United States Treasury Note/Bond 0.625% 6/30/12 125 125 United States Treasury Note/Bond 4.875% 6/30/12 1,800 1,942 United States Treasury Note/Bond 1.500% 7/15/12 300 306 United States Treasury Note/Bond 0.625% 7/31/12 15,250 15,312 United States Treasury Note/Bond 4.625% 7/31/12 2,325 2,506 United States Treasury Note/Bond 1.750% 8/15/12 480 492 United States Treasury Note/Bond 0.375% 8/31/12 150 150 United States Treasury Note/Bond 1.375% 9/15/12 4,896 4,987 United States Treasury Note/Bond 0.375% 9/30/12 9,000 8,990 United States Treasury Note/Bond 4.250% 9/30/12 100 108 United States Treasury Note/Bond 1.375% 10/15/12 5,625 5,730 United States Treasury Note/Bond 3.875% 10/31/12 3,000 3,216 United States Treasury Note/Bond 1.375% 11/15/12 6,125 6,242 United States Treasury Note/Bond 4.000% 11/15/12 875 942 United States Treasury Note/Bond 3.375% 11/30/12 2,625 2,792 United States Treasury Note/Bond 1.125% 12/15/12 21,485 21,787 United States Treasury Note/Bond 1.375% 1/15/13 29,140 29,714 United States Treasury Note/Bond 2.750% 2/28/13 1,005 1,060 United States Treasury Note/Bond 1.375% 3/15/13 22,300 22,760 United States Treasury Note/Bond 1.375% 5/15/13 500 510 United States Treasury Note/Bond 3.625% 5/15/13 1,000 1,082 United States Treasury Note/Bond 3.500% 5/31/13 3,175 3,426 United States Treasury Note/Bond 1.125% 6/15/13 9,200 9,331 United States Treasury Note/Bond 3.375% 6/30/13 575 619 United States Treasury Note/Bond 1.000% 7/15/13 2,900 2,932 United States Treasury Note/Bond 3.375% 7/31/13 425 459 United States Treasury Note/Bond 0.750% 8/15/13 40,895 41,055 United States Treasury Note/Bond 3.125% 8/31/13 275 295 United States Treasury Note/Bond 0.750% 9/15/13 850 853 United States Treasury Note/Bond 3.125% 9/30/13 11,375 12,212 United States Treasury Note/Bond 2.750% 10/31/13 6,250 6,646 United States Treasury Note/Bond 4.250% 11/15/13 475 528 United States Treasury Note/Bond 2.000% 11/30/13 1,775 1,848 United States Treasury Note/Bond 1.500% 12/31/13 300 307 United States Treasury Note/Bond 1.750% 1/31/14 400 413 United States Treasury Note/Bond 1.875% 2/28/14 2,800 2,903 United States Treasury Note/Bond 1.750% 3/31/14 3,250 3,356 United States Treasury Note/Bond 2.625% 6/30/14 15,775 16,798 United States Treasury Note/Bond 2.625% 7/31/14 16,120 17,165 United States Treasury Note/Bond 2.375% 8/31/14 8,175 8,626 United States Treasury Note/Bond 2.375% 9/30/14 725 765 United States Treasury Note/Bond 2.375% 10/31/14 5,200 5,489 United States Treasury Note/Bond 2.125% 11/30/14 9,650 10,087 United States Treasury Note/Bond 2.625% 12/31/14 3,975 4,236 United States Treasury Note/Bond 2.250% 1/31/15 2,150 2,257 United States Treasury Note/Bond 4.000% 2/15/15 415 467 United States Treasury Note/Bond 11.250% 2/15/15 5,775 8,286 United States Treasury Note/Bond 2.375% 2/28/15 16,875 17,798 United States Treasury Note/Bond 2.500% 3/31/15 10,950 11,610 United States Treasury Note/Bond 2.500% 4/30/15 7,100 7,528 United States Treasury Note/Bond 4.125% 5/15/15 1,425 1,615 United States Treasury Note/Bond 2.125% 5/31/15 2,350 2,451 United States Treasury Note/Bond 1.875% 6/30/15 1,500 1,546 United States Treasury Note/Bond 4.250% 8/15/15 575 657 United States Treasury Note/Bond 10.625% 8/15/15 35 51 United States Treasury Note/Bond 1.250% 8/31/15 2,415 2,415 United States Treasury Note/Bond 1.250% 9/30/15 12,000 11,985 United States Treasury Note/Bond 9.875% 11/15/15 1,450 2,066 United States Treasury Note/Bond 9.250% 2/15/16 75 106 United States Treasury Note/Bond 2.625% 2/29/16 6,875 7,307 United States Treasury Note/Bond 2.375% 3/31/16 1,800 1,888 United States Treasury Note/Bond 2.625% 4/30/16 225 239 United States Treasury Note/Bond 5.125% 5/15/16 14,200 17,007 United States Treasury Note/Bond 7.250% 5/15/16 685 898 United States Treasury Note/Bond 3.250% 5/31/16 2,100 2,299 United States Treasury Note/Bond 3.250% 6/30/16 700 766 United States Treasury Note/Bond 4.875% 8/15/16 1,500 1,781 United States Treasury Note/Bond 3.000% 8/31/16 10,000 10,789 United States Treasury Note/Bond 3.000% 9/30/16 6,625 7,146 United States Treasury Note/Bond 3.125% 10/31/16 1,600 1,737 United States Treasury Note/Bond 4.625% 11/15/16 250 294 United States Treasury Note/Bond 7.500% 11/15/16 2,100 2,812 United States Treasury Note/Bond 3.250% 12/31/16 20,525 22,404 United States Treasury Note/Bond 3.125% 1/31/17 800 867 United States Treasury Note/Bond 4.625% 2/15/17 200 235 United States Treasury Note/Bond 3.000% 2/28/17 2,225 2,393 United States Treasury Note/Bond 3.250% 3/31/17 12,425 13,549 United States Treasury Note/Bond 8.750% 5/15/17 6,875 9,872 United States Treasury Note/Bond 2.500% 6/30/17 10,750 11,197 United States Treasury Note/Bond 4.750% 8/15/17 2,175 2,583 United States Treasury Note/Bond 8.875% 8/15/17 6,850 9,962 United States Treasury Note/Bond 1.875% 8/31/17 11,725 11,716 United States Treasury Note/Bond 3.875% 5/15/18 1,550 1,750 United States Treasury Note/Bond 9.125% 5/15/18 450 679 United States Treasury Note/Bond 4.000% 8/15/18 11,900 13,531 United States Treasury Note/Bond 3.750% 11/15/18 19,175 21,422 United States Treasury Note/Bond 2.750% 2/15/19 500 519 United States Treasury Note/Bond 8.875% 2/15/19 1,835 2,773 United States Treasury Note/Bond 3.125% 5/15/19 800 850 United States Treasury Note/Bond 3.625% 8/15/19 7,350 8,082 United States Treasury Note/Bond 8.125% 8/15/19 195 285 United States Treasury Note/Bond 3.375% 11/15/19 15,850 17,078 United States Treasury Note/Bond 3.625% 2/15/20 12,625 13,846 United States Treasury Note/Bond 8.500% 2/15/20 65 98 United States Treasury Note/Bond 3.500% 5/15/20 3,240 3,517 United States Treasury Note/Bond 2.625% 8/15/20 8,785 8,867 United States Treasury Note/Bond 8.750% 8/15/20 9,225 14,254 United States Treasury Note/Bond 7.875% 2/15/21 2,880 4,267 United States Treasury Note/Bond 8.125% 5/15/21 360 544 United States Treasury Note/Bond 8.000% 11/15/21 1,070 1,614 United States Treasury Note/Bond 7.625% 11/15/22 40 60 United States Treasury Note/Bond 7.125% 2/15/23 1,690 2,438 United States Treasury Note/Bond 6.250% 8/15/23 16,525 22,381 United States Treasury Note/Bond 6.875% 8/15/25 5,325 7,736 United States Treasury Note/Bond 6.000% 2/15/26 50 68 United States Treasury Note/Bond 6.750% 8/15/26 880 1,280 United States Treasury Note/Bond 6.500% 11/15/26 475 676 United States Treasury Note/Bond 6.625% 2/15/27 1,765 2,547 United States Treasury Note/Bond 6.375% 8/15/27 2,735 3,864 United States Treasury Note/Bond 5.500% 8/15/28 20 26 United States Treasury Note/Bond 5.250% 11/15/28 535 676 United States Treasury Note/Bond 5.250% 2/15/29 2,400 3,033 United States Treasury Note/Bond 6.125% 8/15/29 480 668 United States Treasury Note/Bond 6.250% 5/15/30 550 778 United States Treasury Note/Bond 4.500% 2/15/36 7,650 8,793 United States Treasury Note/Bond 4.750% 2/15/37 4,100 4,901 United States Treasury Note/Bond 5.000% 5/15/37 1,225 1,521 United States Treasury Note/Bond 4.375% 2/15/38 750 845 United States Treasury Note/Bond 3.500% 2/15/39 250 242 United States Treasury Note/Bond 4.250% 5/15/39 5,900 6,487 United States Treasury Note/Bond 4.500% 8/15/39 16,616 19,020 United States Treasury Note/Bond 4.375% 11/15/39 4,242 4,757 United States Treasury Note/Bond 4.625% 2/15/40 2,350 2,744 United States Treasury Note/Bond 4.375% 5/15/40 3,280 3,682 United States Treasury Note/Bond 3.875% 8/15/40 1,725 1,783 Agency Bonds and Notes (6.2%) 1 American Express Bank FSB 3.150% 12/9/11 500 516 1 Bank of America Corp. 2.100% 4/30/12 1,425 1,461 1 Bank of America Corp. 3.125% 6/15/12 700 729 1 Bank of America Corp. 2.375% 6/22/12 750 774 1 Bank of America NA 1.700% 12/23/10 350 351 1 Bank of the West 2.150% 3/27/12 300 308 1 Citibank NA 1.625% 3/30/11 200 201 1 Citibank NA 1.875% 5/7/12 475 485 1 Citibank NA 1.750% 12/28/12 550 563 1 Citigroup Funding Inc. 2.000% 3/30/12 200 204 1 Citigroup Funding Inc. 2.125% 7/12/12 325 334 1 Citigroup Funding Inc. 1.875% 10/22/12 475 487 1 Citigroup Funding Inc. 2.250% 12/10/12 125 129 1 Citigroup Inc. 2.875% 12/9/11 525 540 1 Citigroup Inc. 2.125% 4/30/12 1,250 1,282 Egypt Government AID Bonds 4.450% 9/15/15 650 734 2 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 75 76 2 Federal Farm Credit Bank 2.250% 4/24/12 2,675 2,750 2 Federal Farm Credit Bank 2.125% 6/18/12 375 386 2 Federal Farm Credit Bank 4.500% 10/17/12 100 108 2 Federal Farm Credit Bank 1.875% 12/7/12 250 256 2 Federal Farm Credit Bank 1.750% 2/21/13 225 231 2 Federal Farm Credit Bank 1.375% 6/25/13 150 152 2 Federal Farm Credit Bank 3.875% 10/7/13 150 163 2 Federal Farm Credit Bank 2.625% 4/17/14 250 264 2 Federal Farm Credit Bank 3.000% 9/22/14 300 321 2 Federal Farm Credit Bank 4.875% 12/16/15 175 203 2 Federal Farm Credit Bank 5.125% 8/25/16 225 266 2 Federal Farm Credit Bank 4.875% 1/17/17 250 291 2 Federal Farm Credit Bank 5.150% 11/15/19 500 591 2 Federal Home Loan Bank of Chicago 5.625% 6/13/16 75 83 2 Federal Home Loan Banks 4.875% 11/18/11 400 420 2 Federal Home Loan Banks 1.000% 12/28/11 500 504 2 Federal Home Loan Banks 1.125% 5/18/12 250 253 2 Federal Home Loan Banks 1.375% 6/8/12 200 203 2 Federal Home Loan Banks 1.875% 6/20/12 950 973 2 Federal Home Loan Banks 0.875% 8/22/12 2,600 2,618 2 Federal Home Loan Banks 1.750% 8/22/12 1,475 1,510 2 Federal Home Loan Banks 1.625% 9/26/12 400 409 2.3 Federal Home Loan Banks 2.000% 10/5/12 270 270 2 Federal Home Loan Banks 1.500% 1/16/13 1,850 1,885 2 Federal Home Loan Banks 3.375% 2/27/13 300 319 2 Federal Home Loan Banks 1.625% 3/20/13 450 460 2 Federal Home Loan Banks 3.875% 6/14/13 175 190 2 Federal Home Loan Banks 1.875% 6/21/13 2,565 2,642 2 Federal Home Loan Banks 5.125% 8/14/13 530 595 2 Federal Home Loan Banks 4.000% 9/6/13 825 902 2 Federal Home Loan Banks 5.250% 9/13/13 875 986 2 Federal Home Loan Banks 4.500% 9/16/13 700 775 2 Federal Home Loan Banks 3.625% 10/18/13 475 515 2 Federal Home Loan Banks 4.875% 11/27/13 675 755 2 Federal Home Loan Banks 3.125% 12/13/13 250 267 2 Federal Home Loan Banks 2.500% 6/13/14 375 394 2 Federal Home Loan Banks 5.500% 8/13/14 700 816 2 Federal Home Loan Banks 4.500% 11/14/14 350 394 2 Federal Home Loan Banks 2.750% 12/12/14 200 212 2 Federal Home Loan Banks 5.375% 5/18/16 1,800 2,149 2 Federal Home Loan Banks 5.125% 10/19/16 525 617 2 Federal Home Loan Banks 4.750% 12/16/16 1,200 1,394 2 Federal Home Loan Banks 4.875% 5/17/17 550 645 2 Federal Home Loan Banks 5.000% 11/17/17 375 445 2 Federal Home Loan Banks 4.125% 3/13/20 175 193 2 Federal Home Loan Banks 5.250% 12/11/20 425 510 2 Federal Home Loan Banks 5.625% 6/11/21 35 43 2 Federal Home Loan Mortgage Corp. 5.750% 1/15/12 2,250 2,406 2 Federal Home Loan Mortgage Corp. 2.125% 3/23/12 800 820 2 Federal Home Loan Mortgage Corp. 1.750% 6/15/12 800 817 2 Federal Home Loan Mortgage Corp. 5.125% 7/15/12 500 541 2 Federal Home Loan Mortgage Corp. 5.500% 8/20/12 2,000 2,185 2 Federal Home Loan Mortgage Corp. 1.000% 8/28/12 1,200 1,210 2 Federal Home Loan Mortgage Corp. 2.125% 9/21/12 4,250 4,382 2 Federal Home Loan Mortgage Corp. 4.625% 10/25/12 1,075 1,164 2 Federal Home Loan Mortgage Corp. 4.125% 12/21/12 425 458 2 Federal Home Loan Mortgage Corp. 1.375% 1/9/13 650 660 2 Federal Home Loan Mortgage Corp. 1.625% 4/15/13 3,500 3,582 2 Federal Home Loan Mortgage Corp. 3.750% 6/28/13 600 648 2 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 275 303 2 Federal Home Loan Mortgage Corp. 4.125% 9/27/13 200 219 2 Federal Home Loan Mortgage Corp. 0.875% 10/28/13 300 300 2 Federal Home Loan Mortgage Corp. 4.875% 11/15/13 300 336 2 Federal Home Loan Mortgage Corp. 2.500% 1/7/14 275 288 2 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 700 780 2 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 2,775 2,912 2 Federal Home Loan Mortgage Corp. 5.000% 7/15/14 2,225 2,541 2 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 2,000 2,137 2 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 575 612 2 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 700 706 2 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 625 738 2 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 375 450 2 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 200 238 2 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 550 645 2 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,250 1,357 2 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 400 552 2 Federal Home Loan Mortgage Corp. 6.750% 3/15/31 1,525 2,134 2 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 250 335 2 Federal National Mortgage Assn. 5.000% 10/15/11 1,025 1,074 2 Federal National Mortgage Assn. 1.000% 11/23/11 50 50 2 Federal National Mortgage Assn. 2.000% 1/9/12 1,000 1,021 2 Federal National Mortgage Assn. 0.875% 1/12/12 900 906 2 Federal National Mortgage Assn. 6.125% 3/15/12 1,450 1,569 2 Federal National Mortgage Assn. 1.000% 4/4/12 450 454 2 Federal National Mortgage Assn. 1.875% 4/20/12 325 332 2 Federal National Mortgage Assn. 4.875% 5/18/12 750 804 2 Federal National Mortgage Assn. 1.250% 6/22/12 70 71 2 Federal National Mortgage Assn. 1.125% 7/30/12 1,050 1,062 2 Federal National Mortgage Assn. 5.250% 8/1/12 150 162 2 Federal National Mortgage Assn. 1.750% 8/10/12 725 742 2 Federal National Mortgage Assn. 4.375% 9/15/12 1,950 2,095 2 Federal National Mortgage Assn. 0.625% 9/24/12 400 401 2 Federal National Mortgage Assn. 3.625% 2/12/13 2,350 2,510 2 Federal National Mortgage Assn. 4.750% 2/21/13 600 656 2 Federal National Mortgage Assn. 4.375% 3/15/13 250 272 2 Federal National Mortgage Assn. 0.850% 4/8/13 750 750 2 Federal National Mortgage Assn. 4.625% 5/1/13 750 812 2 Federal National Mortgage Assn. 1.750% 5/7/13 350 359 2 Federal National Mortgage Assn. 1.250% 8/20/13 275 278 2 Federal National Mortgage Assn. 4.625% 10/15/13 2,975 3,310 2 Federal National Mortgage Assn. 2.875% 12/11/13 625 664 2 Federal National Mortgage Assn. 2.750% 2/5/14 1,500 1,587 2 Federal National Mortgage Assn. 2.750% 3/13/14 2,425 2,566 2 Federal National Mortgage Assn. 2.500% 5/15/14 450 472 2 Federal National Mortgage Assn. 3.000% 9/16/14 450 481 2 Federal National Mortgage Assn. 4.625% 10/15/14 725 822 2 Federal National Mortgage Assn. 2.625% 11/20/14 2,900 3,058 2 Federal National Mortgage Assn. 2.375% 7/28/15 250 260 2 Federal National Mortgage Assn. 4.375% 10/15/15 1,725 1,956 2 Federal National Mortgage Assn. 1.625% 10/26/15 600 601 2 Federal National Mortgage Assn. 5.250% 9/15/16 1,150 1,365 2 Federal National Mortgage Assn. 4.875% 12/15/16 500 583 2 Federal National Mortgage Assn. 5.000% 2/13/17 1,925 2,257 2 Federal National Mortgage Assn. 5.000% 5/11/17 2,000 2,352 2 Federal National Mortgage Assn. 5.375% 6/12/17 1,000 1,199 2 Federal National Mortgage Assn. 6.250% 5/15/29 175 230 2 Federal National Mortgage Assn. 7.125% 1/15/30 925 1,329 2 Federal National Mortgage Assn. 7.250% 5/15/30 300 437 2 Federal National Mortgage Assn. 6.625% 11/15/30 300 413 2 Federal National Mortgage Assn. 5.625% 7/15/37 425 526 2 Financing Corp. Fico 9.650% 11/2/18 225 339 1 General Electric Capital Corp. 1.800% 3/11/11 750 755 1 General Electric Capital Corp. 3.000% 12/9/11 1,150 1,185 1 General Electric Capital Corp. 2.250% 3/12/12 425 436 1 General Electric Capital Corp. 2.200% 6/8/12 900 925 1 General Electric Capital Corp. 2.125% 12/21/12 475 490 1 General Electric Capital Corp. 2.625% 12/28/12 350 365 1 Goldman Sachs Group Inc. 1.700% 3/15/11 300 302 1 Goldman Sachs Group Inc. 2.150% 3/15/12 175 179 1 Goldman Sachs Group Inc. 3.250% 6/15/12 625 654 1 HSBC USA Inc. 3.125% 12/16/11 375 387 Israel Government AID Bond 5.500% 9/18/23 150 185 Israel Government AID Bond 5.500% 12/4/23 50 62 Israel Government AID Bond 5.500% 4/26/24 325 403 1 JPMorgan Chase & Co. 1.650% 2/23/11 500 503 1 JPMorgan Chase & Co. 3.125% 12/1/11 275 284 1 JPMorgan Chase & Co. 2.200% 6/15/12 500 514 1 JPMorgan Chase & Co. 2.125% 6/22/12 350 360 1 JPMorgan Chase & Co. 2.125% 12/26/12 825 853 1 Morgan Stanley 2.900% 12/1/10 300 301 1 Morgan Stanley 3.250% 12/1/11 800 826 1 Morgan Stanley 1.950% 6/20/12 725 743 Private Export Funding Corp. 3.050% 10/15/14 250 267 Private Export Funding Corp. 4.375% 3/15/19 200 224 Private Export Funding Corp. 4.300% 12/15/21 75 83 1 Regions Bank 2.750% 12/10/10 450 452 1 Sovereign Bank 2.750% 1/17/12 200 206 1 State Street Corp. 2.150% 4/30/12 325 333 2 Tennessee Valley Authority 5.500% 7/18/17 275 332 2 Tennessee Valley Authority 4.500% 4/1/18 175 200 2 Tennessee Valley Authority 6.750% 11/1/25 50 68 2 Tennessee Valley Authority 7.125% 5/1/30 1,000 1,406 2 Tennessee Valley Authority 4.650% 6/15/35 175 187 2 Tennessee Valley Authority 5.500% 6/15/38 100 118 2 Tennessee Valley Authority 5.250% 9/15/39 225 261 2 Tennessee Valley Authority 4.875% 1/15/48 100 112 2 Tennessee Valley Authority 5.375% 4/1/56 50 60 2 Tennessee Valley Authority 4.625% 9/15/60 100 105 11 US Central Federal Credit Union 1.900% 10/19/12 250 256 1 Wells Fargo & Co. 3.000% 12/9/11 850 876 1 Wells Fargo & Co. 2.125% 6/15/12 275 283 11 Western Corporate Federal Credit Union 1.750% 11/2/12 125 128 Conventional Mortgage-Backed Securities (26.4%) 2,3 Fannie Mae Pool 4.000% 12/1/108/1/40 20,628 21,509 2,3 Fannie Mae Pool 4.500% 9/1/1110/1/40 42,442 44,643 2,3 Fannie Mae Pool 5.000% 1/1/1210/1/40 85,496 90,860 2,3 Fannie Mae Pool 5.500% 11/1/1610/1/40 62,513 66,610 2,3 Fannie Mae Pool 6.000% 8/1/1110/1/40 44,244 47,845 2,3 Fannie Mae Pool 6.500% 5/1/111/1/39 14,080 15,485 2,3 Fannie Mae Pool 7.000% 11/1/1011/1/37 3,709 4,145 2,3 Fannie Mae Pool 7.500% 11/1/117/1/32 205 228 2,3 Fannie Mae Pool 8.000% 11/1/1111/1/30 80 91 2,3 Fannie Mae Pool 8.500% 7/1/224/1/31 33 37 2,3 Fannie Mae Pool 9.000% 7/1/2212/1/24 4 5 2,3 Fannie Mae Pool 9.500% 12/1/182/1/25 6 6 2,3 Fannie Mae Pool 10.000% 8/1/208/1/21 2 2 2,3 Fannie Mae Pool 10.500% 8/1/20 1 1 2,3 Freddie Mac Gold Pool 4.000% 7/1/1810/1/40 14,766 14,418 2,3 Freddie Mac Gold Pool 4.500% 1/1/1810/1/40 31,250 32,773 2,3 Freddie Mac Gold Pool 5.000% 10/1/178/1/40 46,609 46,093 2,3 Freddie Mac Gold Pool 5.500% 12/1/1310/1/40 46,233 49,048 2,3 Freddie Mac Gold Pool 6.000% 5/1/1210/1/39 27,685 29,841 2,3 Freddie Mac Gold Pool 6.500% 11/1/104/1/39 7,288 7,995 2,3 Freddie Mac Gold Pool 7.000% 4/1/112/1/37 1,988 2,220 2,3 Freddie Mac Gold Pool 7.500% 11/1/1112/1/30 142 158 2,3 Freddie Mac Gold Pool 8.000% 12/1/157/1/30 129 143 2,3 Freddie Mac Gold Pool 8.500% 3/1/2311/1/30 59 66 2,3 Freddie Mac Gold Pool 9.000% 5/1/275/1/30 6 7 2,3 Freddie Mac Gold Pool 9.500% 1/1/25 1 1 2,3 Freddie Mac Gold Pool 10.000% 3/1/17 3 3 2,3 Freddie Mac Non Gold Pool 10.000% 11/1/19 1 1 3 Ginnie Mae I Pool 4.000% 4/15/3910/1/40 3,356 3,470 3 Ginnie Mae I Pool 4.500% 8/15/181/15/40 21,601 22,756 3 Ginnie Mae I Pool 5.500% 6/15/1810/1/40 20,265 16,459 3 Ginnie Mae I Pool 6.000% 4/15/1110/1/40 9,610 10,453 3 Ginnie Mae I Pool 6.500% 5/15/132/15/39 4,751 5,249 3 Ginnie Mae I Pool 7.000% 11/15/111/15/32 347 389 3 Ginnie Mae I Pool 7.500% 6/15/121/15/31 155 171 3 Ginnie Mae I Pool 8.000% 2/15/2212/15/30 102 113 3 Ginnie Mae I Pool 8.500% 2/15/227/15/30 24 27 3 Ginnie Mae I Pool 9.000% 4/15/167/15/30 46 52 3 Ginnie Mae I Pool 9.500% 4/15/1712/15/21 7 8 3 Ginnie Mae I Pool 10.000% 5/15/20 1 1 3 Ginnie Mae I Pool 10.500% 5/15/19 10 12 3 Ginnie Mae II Pool 4.500% 10/1/40 14,400 15,129 3 Ginnie Mae II Pool 5.000% 3/20/1810/1/40 16,551 17,016 3 Ginnie Mae II Pool 5.500% 6/20/3410/1/40 7,067 7,606 3 Ginnie Mae II Pool 6.000% 3/20/337/20/39 5,213 5,669 3 Ginnie Mae II Pool 6.500% 12/20/3512/20/37 1,829 2,014 3 Ginnie Mae II Pool 7.000% 8/20/364/20/38 165 184 Nonconventional Mortgage-Backed Securities (1.1%) 2,3 Fannie Mae Pool 2.691% 1/1/35 224 233 2,3 Fannie Mae Pool 2.744% 11/1/34 123 126 2,3 Fannie Mae Pool 2.791% 10/1/34 103 105 2,3 Fannie Mae Pool 3.070% 4/1/36 203 215 2,3 Fannie Mae Pool 3.110% 9/1/34 37 38 2,3 Fannie Mae Pool 3.200% 8/1/40 448 464 2,3 Fannie Mae Pool 3.237% 9/1/40 450 466 2,3 Fannie Mae Pool 3.298% 1/1/40 360 373 2,3 Fannie Mae Pool 3.394% 5/1/37 129 134 2,3 Fannie Mae Pool 3.402% 5/1/40 234 243 2,3 Fannie Mae Pool 3.520% 3/1/40 868 905 2,3 Fannie Mae Pool 3.879% 8/1/35 493 506 2,3 Fannie Mae Pool 4.136% 5/1/34 64 66 2,3 Fannie Mae Pool 4.355% 12/1/35 276 290 2,3 Fannie Mae Pool 4.540% 11/1/34 243 257 2,3 Fannie Mae Pool 4.602% 9/1/35 127 131 2,3 Fannie Mae Pool 4.620% 8/1/35 520 547 2,3 Fannie Mae Pool 4.625% 9/1/34 161 174 2,3 Fannie Mae Pool 4.642% 11/1/33 51 54 2,3 Fannie Mae Pool 4.792% 6/1/34 92 95 2,3 Fannie Mae Pool 4.903% 2/1/36 64 66 2,3 Fannie Mae Pool 4.909% 12/1/35 418 430 2,3 Fannie Mae Pool 4.952% 11/1/35 144 153 2,3 Fannie Mae Pool 5.025% 12/1/33 76 81 2,3 Fannie Mae Pool 5.046% 12/1/35 376 386 2,3 Fannie Mae Pool 5.058% 8/1/37 372 392 2,3 Fannie Mae Pool 5.113% 3/1/37 187 198 2,3 Fannie Mae Pool 5.138% 3/1/38 269 288 2,3 Fannie Mae Pool 5.172% 8/1/38 21 23 2,3 Fannie Mae Pool 5.266% 7/1/38 28 30 2,3 Fannie Mae Pool 5.342% 12/1/35 221 234 2,3 Fannie Mae Pool 5.386% 2/1/36 108 113 2,3 Fannie Mae Pool 5.409% 6/1/36 117 122 2,3 Fannie Mae Pool 5.495% 1/1/37 163 171 2,3 Fannie Mae Pool 5.576% 2/1/37 318 336 2,3 Fannie Mae Pool 5.590% 5/1/36 137 147 2,3 Fannie Mae Pool 5.625% 6/1/37 102 107 2,3 Fannie Mae Pool 5.634% 7/1/36 78 83 2,3 Fannie Mae Pool 5.653% 3/1/37 570 607 2,3 Fannie Mae Pool 5.659% 2/1/37 407 433 2,3 Fannie Mae Pool 5.660% 3/1/37 451 479 2,3 Fannie Mae Pool 5.663% 9/1/36 105 110 2,3 Fannie Mae Pool 5.671% 3/1/37 169 180 2,3 Fannie Mae Pool 5.689% 1/1/36 102 108 2,3 Fannie Mae Pool 5.713% 12/1/37 394 435 2,3 Fannie Mae Pool 5.726% 4/1/37 95 100 2,3 Fannie Mae Pool 5.726% 4/1/37 194 208 2,3 Fannie Mae Pool 5.751% 4/1/36 192 199 2,3 Fannie Mae Pool 5.833% 9/1/36 453 484 2,3 Fannie Mae Pool 5.884% 8/1/37 163 171 2,3 Fannie Mae Pool 5.923% 10/1/37 248 267 2,3 Fannie Mae Pool 5.941% 11/1/36 369 395 2,3 Fannie Mae Pool 5.997% 6/1/36 28 30 2,3 Fannie Mae Pool 6.305% 9/1/37 165 177 2,3 Freddie Mac Non Gold Pool 2.667% 12/1/34 222 229 2,3 Freddie Mac Non Gold Pool 2.673% 9/1/34 127 133 2,3 Freddie Mac Non Gold Pool 2.946% 1/1/35 14 15 2,3 Freddie Mac Non Gold Pool 3.076% 12/1/34 143 150 2,3 Freddie Mac Non Gold Pool 3.290% 6/1/40 595 618 2,3 Freddie Mac Non Gold Pool 3.331% 4/1/40 308 320 2,3 Freddie Mac Non Gold Pool 3.366% 5/1/40 315 327 2,3 Freddie Mac Non Gold Pool 3.426% 5/1/40 313 326 2,3 Freddie Mac Non Gold Pool 3.559% 6/1/40 408 426 2,3 Freddie Mac Non Gold Pool 3.595% 6/1/40 765 794 2,3 Freddie Mac Non Gold Pool 3.627% 1/1/40 321 336 2,3 Freddie Mac Non Gold Pool 3.857% 3/1/36 209 218 2,3 Freddie Mac Non Gold Pool 4.590% 7/1/35 134 141 2,3 Freddie Mac Non Gold Pool 4.607% 11/1/34 193 206 2,3 Freddie Mac Non Gold Pool 5.008% 5/1/35 232 245 2,3 Freddie Mac Non Gold Pool 5.276% 3/1/38 320 344 2,3 Freddie Mac Non Gold Pool 5.311% 3/1/36 238 247 2,3 Freddie Mac Non Gold Pool 5.349% 12/1/35 157 167 2,3 Freddie Mac Non Gold Pool 5.422% 4/1/37 322 341 2,3 Freddie Mac Non Gold Pool 5.437% 3/1/37 207 219 2,3 Freddie Mac Non Gold Pool 5.507% 2/1/36 201 215 2,3 Freddie Mac Non Gold Pool 5.551% 4/1/37 207 220 2,3 Freddie Mac Non Gold Pool 5.564% 5/1/36 194 203 2,3 Freddie Mac Non Gold Pool 5.610% 7/1/36 130 137 2,3 Freddie Mac Non Gold Pool 5.644% 12/1/36 280 294 2,3 Freddie Mac Non Gold Pool 5.667% 4/1/37 147 156 2,3 Freddie Mac Non Gold Pool 5.688% 3/1/37 440 467 2,3 Freddie Mac Non Gold Pool 5.711% 6/1/37 572 608 2,3 Freddie Mac Non Gold Pool 5.714% 9/1/36 653 699 2,3 Freddie Mac Non Gold Pool 5.778% 5/1/36 114 123 2,3 Freddie Mac Non Gold Pool 5.816% 10/1/37 288 307 2,3 Freddie Mac Non Gold Pool 5.825% 12/1/36 115 123 2,3 Freddie Mac Non Gold Pool 5.846% 8/1/37 194 207 2,3 Freddie Mac Non Gold Pool 5.865% 5/1/37 236 253 2,3 Freddie Mac Non Gold Pool 5.953% 10/1/37 67 72 2,3 Freddie Mac Non Gold Pool 6.115% 12/1/36 214 230 2,3 Freddie Mac Non Gold Pool 6.231% 6/1/37 119 126 2,3 Freddie Mac Non Gold Pool 6.398% 2/1/37 110 119 Total U.S. Government and Agency Obligations (Cost $1,495,925) Asset-Backed/Commercial Mortgage-Backed Securities (3.9%) 3 Banc of America Commercial Mortgage Inc. 6.503% 4/15/36 441 448 3 Banc of America Commercial Mortgage Inc. 4.050% 11/10/38 113 114 3 Banc of America Commercial Mortgage Inc. 4.153% 11/10/38 50 52 3 Banc of America Commercial Mortgage Inc. 4.877% 7/10/42 510 537 3,4 Banc of America Commercial Mortgage Inc. 5.228% 11/10/42 75 79 3 Banc of America Commercial Mortgage Inc. 4.727% 7/10/43 115 105 3,4 Banc of America Commercial Mortgage Inc. 5.963% 5/10/45 85 72 3 Banc of America Commercial Mortgage Inc. 5.372% 9/10/45 250 269 3,4 Banc of America Commercial Mortgage Inc. 5.421% 9/10/45 5 5 3 Banc of America Commercial Mortgage Inc. 5.115% 10/10/45 700 764 3,4 Banc of America Commercial Mortgage Inc. 5.120% 10/10/45 700 719 3,4 Banc of America Commercial Mortgage Inc. 5.176% 10/10/45 10 10 3 Banc of America Commercial Mortgage Inc. 5.634% 7/10/46 500 542 3,4 Banc of America Commercial Mortgage Inc. 5.346% 9/10/47 50 51 3,4 Banc of America Commercial Mortgage Inc. 5.346% 9/10/47 90 86 3 Banc of America Commercial Mortgage Inc. 5.414% 9/10/47 425 442 3 Banc of America Commercial Mortgage Inc. 5.448% 9/10/47 50 46 3,4 Banc of America Commercial Mortgage Inc. 5.523% 1/15/49 75 42 3,4 Banc of America Commercial Mortgage Inc. 6.339% 2/10/51 725 792 5 Banco Bilbao Vizcaya Argentaria SA 5.750% 7/20/17 225 249 5 Bank of Scotland PLC 5.250% 2/21/17 375 411 3 Bear Stearns Commercial Mortgage Securities 5.610% 11/15/33 1,100 1,135 3 Bear Stearns Commercial Mortgage Securities 5.678% 4/12/38 175 191 3,4 Bear Stearns Commercial Mortgage Securities 5.678% 4/12/38 125 130 3,4 Bear Stearns Commercial Mortgage Securities 5.946% 9/11/38 125 123 3,4 Bear Stearns Commercial Mortgage Securities 5.946% 9/11/38 75 63 3 Bear Stearns Commercial Mortgage Securities 5.623% 3/11/39 125 136 3 Bear Stearns Commercial Mortgage Securities 4.680% 8/13/39 675 719 3 Bear Stearns Commercial Mortgage Securities 4.740% 3/13/40 200 212 3 Bear Stearns Commercial Mortgage Securities 5.854% 6/11/40 1,100 1,151 3,4 Bear Stearns Commercial Mortgage Securities 5.907% 6/11/40 75 52 3 Bear Stearns Commercial Mortgage Securities 4.750% 6/11/41 110 97 3 Bear Stearns Commercial Mortgage Securities 5.582% 9/11/41 95 94 3,4 Bear Stearns Commercial Mortgage Securities 5.568% 10/12/41 120 119 3 Bear Stearns Commercial Mortgage Securities 4.521% 11/11/41 100 103 3 Bear Stearns Commercial Mortgage Securities 5.742% 9/11/42 825 903 3 Bear Stearns Commercial Mortgage Securities 5.793% 9/11/42 175 192 3 Bear Stearns Commercial Mortgage Securities 5.127% 10/12/42 354 354 3 Bear Stearns Commercial Mortgage Securities 5.296% 10/12/42 600 660 3,4 Bear Stearns Commercial Mortgage Securities 5.513% 1/12/45 190 190 3,4 Bear Stearns Commercial Mortgage Securities 5.566% 1/12/45 100 75 3 Bear Stearns Commercial Mortgage Securities 5.694% 6/11/50 1,200 1,287 3,4 Bear Stearns Commercial Mortgage Securities 5.915% 6/11/50 200 187 3 Bear Stearns Commercial Mortgage Securities 5.613% 6/13/50 275 288 3 Bear Stearns Commercial Mortgage Securities 5.700% 6/13/50 400 426 3 Capital Auto Receivables Asset Trust 4.680% 10/15/12 315 321 3 Capital One Multi-Asset Execution Trust 5.300% 2/18/14 275 282 3 Capital One Multi-Asset Execution Trust 5.050% 12/17/18 1,000 1,146 3 Capital One Multi-Asset Execution Trust 5.750% 7/15/20 100 120 3 CDC Commercial Mortgage Trust 5.676% 11/15/30 215 221 3 Chase Issuance Trust 4.650% 12/17/12 900 901 3 Chase Issuance Trust 4.650% 3/15/15 1,000 1,092 3 Chase Issuance Trust 5.400% 7/15/15 250 280 5 Cie de Financement Foncier 2.125% 4/22/13 150 153 3 Citibank Credit Card Issuance Trust 5.450% 5/10/13 115 118 3 Citibank Credit Card Issuance Trust 4.900% 6/23/16 525 591 3 Citibank Credit Card Issuance Trust 4.150% 7/7/17 100 111 3 Citibank Credit Card Issuance Trust 5.650% 9/20/19 125 149 3 Citigroup Commercial Mortgage Trust 4.830% 5/15/43 25 25 3,4 Citigroup Commercial Mortgage Trust 5.919% 3/15/49 575 631 3 Citigroup Commercial Mortgage Trust 5.462% 10/15/49 100 99 3 Citigroup Commercial Mortgage Trust 5.482% 10/15/49 50 41 3,4 Citigroup Commercial Mortgage Trust 5.887% 12/10/49 135 126 3,4 Citigroup Commercial Mortgage Trust 5.887% 12/10/49 600 648 3,4 Citigroup Commercial Mortgage Trust 6.294% 12/10/49 425 454 3,4 Citigroup Commercial Mortgage Trust 6.294% 12/10/49 190 178 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.395% 7/15/44 760 836 3,4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.396% 7/15/44 25 25 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.886% 11/15/44 500 539 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.648% 10/15/48 250 236 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.688% 10/15/48 75 57 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.205% 12/11/49 650 675 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.322% 12/11/49 350 362 3,5 Commercial Mortgage Lease-Backed Certificates 6.746% 6/20/31 618 694 3 Commercial Mortgage Pass Through Certificates 4.084% 6/10/38 425 444 3 Commercial Mortgage Pass Through Certificates 4.715% 3/10/39 500 523 3 Commercial Mortgage Pass Through Certificates 5.116% 6/10/44 500 539 3 Commercial Mortgage Pass Through Certificates 5.960% 6/10/46 600 660 3,4 Commercial Mortgage Pass Through Certificates 5.986% 6/10/46 100 101 3 Commercial Mortgage Pass Through Certificates 5.248% 12/10/46 150 155 3,4 Commercial Mortgage Pass Through Certificates 6.009% 12/10/49 550 601 3,4 Countrywide Home Loan Mortgage Pass Through Trust 2.934% 5/25/33 115 92 3 Credit Suisse First Boston Mortgage Securities Corp. 6.380% 12/18/35 127 127 3,4 Credit Suisse First Boston Mortgage Securities Corp. 4.750% 1/15/37 260 273 3 Credit Suisse First Boston Mortgage Securities Corp. 4.877% 4/15/37 25 21 3,4 Credit Suisse First Boston Mortgage Securities Corp. 5.014% 2/15/38 130 140 3,4 Credit Suisse First Boston Mortgage Securities Corp. 5.075% 2/15/38 85 81 3 Credit Suisse First Boston Mortgage Securities Corp. 3.936% 5/15/38 325 339 3,4 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 50 51 3 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 700 753 3,4 Credit Suisse First Boston Mortgage Securities Corp. 5.190% 8/15/38 75 65 3,4 Credit Suisse First Boston Mortgage Securities Corp. 5.230% 12/15/40 85 78 3 Credit Suisse Mortgage Capital Certificates 6.020% 6/15/38 30 29 3 Credit Suisse Mortgage Capital Certificates 6.020% 6/15/38 400 432 3 Credit Suisse Mortgage Capital Certificates 5.609% 2/15/39 650 711 3,4 Credit Suisse Mortgage Capital Certificates 5.728% 2/15/39 200 195 3,4 Credit Suisse Mortgage Capital Certificates 5.728% 2/15/39 75 67 3,4 Credit Suisse Mortgage Capital Certificates 5.910% 6/15/39 850 856 3 Credit Suisse Mortgage Capital Certificates 5.509% 9/15/39 50 44 3 Credit Suisse Mortgage Capital Certificates 5.311% 12/15/39 450 460 3 Credit Suisse Mortgage Capital Certificates 5.383% 2/15/40 175 171 3,4 CW Capital Cobalt Ltd. 6.013% 5/15/46 1,000 1,015 3 Daimler Chrysler Auto Trust 3.700% 6/8/12 150 151 3 Discover Card Master Trust 5.650% 12/15/15 600 672 3 Discover Card Master Trust 5.650% 3/16/20 225 267 3 Fifth Third Auto Trust 4.070% 1/17/12 103 103 3,4 First Union Commercial Mortgage Trust 6.767% 10/15/35 128 130 3 First Union National Bank Commercial Mortgage 6.223% 12/12/33 291 301 3 Ford Credit Auto Owner Trust 4.370% 10/15/12 450 464 3 Ford Credit Auto Owner Trust 2.420% 11/15/14 125 130 3 Ford Credit Auto Owner Trust 2.150% 6/15/15 425 439 3,4 GE Capital Commercial Mortgage Corp. 5.514% 3/10/44 1,175 1,283 3,4 GE Capital Commercial Mortgage Corp. 5.514% 3/10/44 175 178 3 GMAC Commercial Mortgage Securities Inc. 4.079% 5/10/36 90 94 3 GMAC Commercial Mortgage Securities Inc. 4.908% 3/10/38 350 365 3 GMAC Commercial Mortgage Securities Inc. 4.646% 4/10/40 200 202 3 GMAC Commercial Mortgage Securities Inc. 4.864% 12/10/41 300 318 3 GMAC Commercial Mortgage Securities Inc. 4.754% 5/10/43 50 50 3 Greenwich Capital Commercial Funding Corp. 4.948% 1/11/35 100 106 3 Greenwich Capital Commercial Funding Corp. 5.317% 6/10/36 700 762 3 Greenwich Capital Commercial Funding Corp. 5.117% 4/10/37 262 266 3 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 625 674 3,4 Greenwich Capital Commercial Funding Corp. 5.277% 4/10/37 150 148 3,4 Greenwich Capital Commercial Funding Corp. 6.080% 7/10/38 100 100 3 Greenwich Capital Commercial Funding Corp. 5.475% 3/10/39 50 45 3 Greenwich Capital Commercial Funding Corp. 4.799% 8/10/42 1,025 1,088 3,4 Greenwich Capital Commercial Funding Corp. 4.859% 8/10/42 50 45 3 GS Mortgage Securities Corp. II 5.506% 4/10/38 335 339 3,4 GS Mortgage Securities Corp. II 5.553% 4/10/38 350 379 3,4 GS Mortgage Securities Corp. II 5.622% 4/10/38 150 147 3 GS Mortgage Securities Corp. II 5.396% 8/10/38 600 652 3 Honda Auto Receivables Owner Trust 4.880% 9/18/14 225 232 3 JP Morgan Chase Commercial Mortgage Securities Corp. 6.260% 3/15/33 42 42 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.200% 7/12/35 233 239 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.654% 1/12/37 75 76 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.524% 8/12/37 50 45 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.824% 9/12/37 125 126 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.879% 1/12/38 1,022 1,086 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.404% 1/12/39 150 158 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.539% 6/12/41 500 538 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.697% 7/15/42 500 516 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.780% 7/15/42 105 105 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.499% 1/12/43 5 4 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.627% 12/12/44 75 74 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.676% 12/12/44 25 19 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.405% 12/15/44 105 105 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.484% 12/15/44 35 31 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 6.062% 4/15/45 90 69 3 JP Morgan Chase Commercial Mortgage Securities Corp. 6.062% 4/15/45 550 611 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 6.062% 4/15/45 40 40 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.593% 5/12/45 175 158 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.623% 5/12/45 50 37 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 5/15/45 115 114 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.447% 5/15/45 200 213 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 6/12/47 250 261 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.990% 6/15/49 349 370 3 JP Morgan Chase Commercial Mortgage Securities Corp. 6.005% 6/15/49 300 310 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.794% 2/12/51 935 1,006 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.855% 2/12/51 250 257 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.882% 2/15/51 275 283 3 LB-UBS Commercial Mortgage Trust 4.786% 10/15/29 700 756 3 LB-UBS Commercial Mortgage Trust 4.742% 2/15/30 310 330 3 LB-UBS Commercial Mortgage Trust 4.553% 7/15/30 23 23 3 LB-UBS Commercial Mortgage Trust 5.197% 11/15/30 250 273 3 LB-UBS Commercial Mortgage Trust 5.217% 2/15/31 75 72 3 LB-UBS Commercial Mortgage Trust 4.853% 9/15/31 475 496 3 LB-UBS Commercial Mortgage Trust 4.960% 12/15/31 100 107 3 LB-UBS Commercial Mortgage Trust 4.166% 5/15/32 575 598 3,4 LB-UBS Commercial Mortgage Trust 5.124% 11/15/32 225 244 3,4 LB-UBS Commercial Mortgage Trust 5.661% 3/15/39 475 508 3 LB-UBS Commercial Mortgage Trust 5.413% 9/15/39 60 59 3 LB-UBS Commercial Mortgage Trust 5.424% 2/15/40 75 78 3 LB-UBS Commercial Mortgage Trust 5.430% 2/15/40 575 603 3 LB-UBS Commercial Mortgage Trust 5.455% 2/15/40 125 111 3,4 LB-UBS Commercial Mortgage Trust 5.057% 9/15/40 50 45 3,4 LB-UBS Commercial Mortgage Trust 5.276% 2/15/41 75 62 3,4 LB-UBS Commercial Mortgage Trust 6.324% 4/15/41 130 114 3 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 950 1,008 3 Merrill Lynch Mortgage Trust 5.236% 11/12/35 275 294 3 Merrill Lynch Mortgage Trust 5.107% 7/12/38 20 20 3 Merrill Lynch Mortgage Trust 5.837% 5/12/39 200 217 3,4 Merrill Lynch Mortgage Trust 5.838% 5/12/39 50 50 3 Merrill Lynch Mortgage Trust 5.782% 8/12/43 125 123 3,4 Merrill Lynch Mortgage Trust 5.802% 8/12/43 75 61 3,4 Merrill Lynch Mortgage Trust 5.291% 1/12/44 350 386 3,4 Merrill Lynch Mortgage Trust 6.020% 6/12/50 85 78 3,4 Merrill Lynch Mortgage Trust 6.020% 6/12/50 1,500 1,608 3 Merrill Lynch Mortgage Trust 5.690% 2/12/51 500 531 3,4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.693% 2/12/39 25 21 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 6.102% 6/12/46 900 1,011 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.456% 7/12/46 85 83 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.378% 8/12/48 965 961 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.590% 9/12/49 275 286 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.700% 9/12/49 425 442 3 Morgan Stanley Capital I 4.970% 4/14/40 1,217 1,277 3,4 Morgan Stanley Capital I 5.110% 6/15/40 465 502 3 Morgan Stanley Capital I 5.270% 6/13/41 200 216 3,4 Morgan Stanley Capital I 5.981% 8/12/41 50 52 3 Morgan Stanley Capital I 5.360% 11/12/41 200 195 3,4 Morgan Stanley Capital I 4.840% 12/13/41 35 32 3 Morgan Stanley Capital I 4.970% 12/15/41 425 457 3 Morgan Stanley Capital I 5.168% 1/14/42 125 136 3,4 Morgan Stanley Capital I 5.802% 6/11/42 150 166 3,4 Morgan Stanley Capital I 5.802% 6/11/42 50 50 3 Morgan Stanley Capital I 4.989% 8/13/42 210 228 3,4 Morgan Stanley Capital I 5.073% 8/13/42 95 84 3 Morgan Stanley Capital I 5.230% 9/15/42 625 672 3 Morgan Stanley Capital I 5.938% 10/15/42 240 264 3,4 Morgan Stanley Capital I 5.942% 10/15/42 20 20 3,4 Morgan Stanley Capital I 5.942% 10/15/42 100 89 3,4 Morgan Stanley Capital I 5.376% 11/14/42 650 710 3,4 Morgan Stanley Capital I 5.376% 11/14/42 5 5 3 Morgan Stanley Capital I 6.457% 1/11/43 475 532 3 Morgan Stanley Capital I 5.332% 12/15/43 200 215 3,4 Morgan Stanley Capital I 5.557% 3/12/44 775 842 3,4 Morgan Stanley Capital I 5.773% 7/12/44 125 129 3,4 Morgan Stanley Capital I 5.793% 7/12/44 40 34 3 Morgan Stanley Capital I 4.660% 9/13/45 100 105 3,4 Morgan Stanley Capital I 5.692% 4/15/49 450 453 3,4 Morgan Stanley Capital I 5.876% 4/15/49 125 100 3,4 Morgan Stanley Capital I 5.544% 11/12/49 175 173 3 Morgan Stanley Capital I 5.809% 12/12/49 425 448 3,4 Morgan Stanley Capital I 6.315% 12/12/49 125 119 3 Morgan Stanley Capital I 5.090% 10/12/52 183 184 3,4 Morgan Stanley Capital I 5.204% 10/12/52 150 144 3 Morgan Stanley Capital I 4.770% 7/15/56 85 74 3 Morgan Stanley Dean Witter Capital I 4.920% 3/12/35 700 743 3 Morgan Stanley Dean Witter Capital I 6.390% 10/15/35 226 235 3 Morgan Stanley Dean Witter Capital I 4.740% 11/13/36 515 535 3 Morgan Stanley Dean Witter Capital I 5.980% 1/15/39 832 875 5 Nationwide Building Society 5.500% 7/18/12 575 609 3 Nissan Auto Receivables Owner Trust 5.050% 11/17/14 175 184 5 Northern Rock Asset Management PLC 5.625% 6/22/17 1,150 1,225 3 PG&E Energy Recovery Funding LLC 5.030% 3/25/14 302 312 3 PSE&G Transition Funding LLC 6.890% 12/15/17 600 742 5 Royal Bank of Canada 3.125% 4/14/15 225 240 3,4 TIAA Seasoned Commercial Mortgage Trust 6.043% 8/15/39 85 84 3 USAA Auto Owner Trust 4.710% 2/18/14 350 363 3 Wachovia Bank Commercial Mortgage Trust 4.440% 11/15/34 473 482 3,4 Wachovia Bank Commercial Mortgage Trust 5.125% 8/15/35 115 123 3,4 Wachovia Bank Commercial Mortgage Trust 4.964% 11/15/35 325 345 3 Wachovia Bank Commercial Mortgage Trust 4.719% 1/15/41 100 100 3 Wachovia Bank Commercial Mortgage Trust 4.748% 2/15/41 425 459 3 Wachovia Bank Commercial Mortgage Trust 5.001% 7/15/41 114 114 3,4 Wachovia Bank Commercial Mortgage Trust 5.484% 7/15/41 475 514 3 Wachovia Bank Commercial Mortgage Trust 4.803% 10/15/41 600 631 3,4 Wachovia Bank Commercial Mortgage Trust 5.083% 3/15/42 250 272 3,4 Wachovia Bank Commercial Mortgage Trust 5.224% 3/15/42 50 45 3 Wachovia Bank Commercial Mortgage Trust 5.118% 7/15/42 175 192 3,4 Wachovia Bank Commercial Mortgage Trust 5.923% 5/15/43 375 409 3 Wachovia Bank Commercial Mortgage Trust 4.699% 5/15/44 800 866 3 Wachovia Bank Commercial Mortgage Trust 4.793% 5/15/44 75 65 3,4 Wachovia Bank Commercial Mortgage Trust 5.374% 10/15/44 775 856 3,4 Wachovia Bank Commercial Mortgage Trust 5.374% 10/15/44 35 32 3,4 Wachovia Bank Commercial Mortgage Trust 5.437% 12/15/44 750 821 3,4 Wachovia Bank Commercial Mortgage Trust 5.487% 12/15/44 10 10 3,4 Wachovia Bank Commercial Mortgage Trust 6.158% 6/15/45 34 31 3,4 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 440 480 3 Wachovia Bank Commercial Mortgage Trust 5.313% 11/15/48 350 369 3 Wachovia Bank Commercial Mortgage Trust 5.339% 11/15/48 150 149 3,4 Wachovia Bank Commercial Mortgage Trust 5.368% 11/15/48 80 63 3 World Omni Auto Receivables Trust 3.940% 10/15/12 218 220 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $78,674) Corporate Bonds (19.8%) Finance (7.0%) Banking (4.6%) American Express Bank FSB 5.550% 10/17/12 250 269 American Express Bank FSB 5.500% 4/16/13 350 381 American Express Centurion Bank 5.950% 6/12/17 50 57 American Express Centurion Bank 6.000% 9/13/17 625 712 American Express Co. 7.250% 5/20/14 175 205 3 American Express Co. 6.800% 9/1/16 200 200 American Express Co. 5.500% 9/12/16 100 113 American Express Co. 6.150% 8/28/17 100 114 American Express Co. 7.000% 3/19/18 675 811 American Express Co. 8.125% 5/20/19 175 226 American Express Co. 8.150% 3/19/38 50 70 American Express Credit Corp. 5.875% 5/2/13 700 770 American Express Credit Corp. 5.125% 8/25/14 50 55 5 American Express Travel Related Services Co. Inc. 5.250% 11/21/11 25 26 Banco Santander Chile 2.875% 11/13/12 50 50 Bank of America Corp. 4.250% 10/1/10 225 225 Bank of America Corp. 5.375% 9/11/12 200 213 Bank of America Corp. 4.875% 9/15/12 250 264 Bank of America Corp. 4.875% 1/15/13 300 319 Bank of America Corp. 4.900% 5/1/13 475 507 Bank of America Corp. 7.375% 5/15/14 275 316 Bank of America Corp. 5.375% 6/15/14 120 130 Bank of America Corp. 5.125% 11/15/14 1,430 1,543 Bank of America Corp. 4.500% 4/1/15 200 210 Bank of America Corp. 4.750% 8/1/15 500 529 Bank of America Corp. 3.700% 9/1/15 350 354 Bank of America Corp. 5.250% 12/1/15 75 80 Bank of America Corp. 6.500% 8/1/16 375 424 Bank of America Corp. 5.750% 8/15/16 100 108 Bank of America Corp. 5.420% 3/15/17 125 129 Bank of America Corp. 5.750% 12/1/17 175 188 Bank of America Corp. 5.650% 5/1/18 975 1,034 Bank of America Corp. 7.625% 6/1/19 300 358 Bank of America NA 5.300% 3/15/17 1,125 1,159 Bank of Montreal 2.125% 6/28/13 150 154 Bank of New York Mellon Corp. 6.375% 4/1/12 100 108 Bank of New York Mellon Corp. 4.950% 11/1/12 300 326 Bank of New York Mellon Corp. 4.500% 4/1/13 50 54 Bank of New York Mellon Corp. 4.300% 5/15/14 150 165 Bank of New York Mellon Corp. 4.950% 3/15/15 200 224 Bank of New York Mellon Corp. 5.450% 5/15/19 200 233 Bank of Nova Scotia 2.250% 1/22/13 200 206 Bank of Nova Scotia 2.375% 12/17/13 425 440 Bank One Corp. 5.900% 11/15/11 25 26 Bank One Corp. 5.250% 1/30/13 50 54 Bank One Corp. 4.900% 4/30/15 100 108 Barclays Bank PLC 2.500% 1/23/13 200 204 Barclays Bank PLC 5.200% 7/10/14 600 665 Barclays Bank PLC 3.900% 4/7/15 400 425 Barclays Bank PLC 5.000% 9/22/16 175 192 Barclays Bank PLC 5.125% 1/8/20 650 703 BB&T Capital Trust II 6.750% 6/7/36 175 180 3 BB&T Capital Trust IV 6.820% 6/12/37 25 25 BB&T Corp. 3.850% 7/27/12 125 131 BB&T Corp. 4.750% 10/1/12 250 265 BB&T Corp. 5.700% 4/30/14 75 84 BB&T Corp. 5.200% 12/23/15 625 692 BB&T Corp. 4.900% 6/30/17 75 79 BB&T Corp. 6.850% 4/30/19 100 121 Bear Stearns Cos. LLC 4.500% 10/28/10 300 301 Bear Stearns Cos. LLC 5.350% 2/1/12 50 53 Bear Stearns Cos. LLC 5.700% 11/15/14 550 621 Bear Stearns Cos. LLC 5.300% 10/30/15 50 56 Bear Stearns Cos. LLC 5.550% 1/22/17 650 709 Bear Stearns Cos. LLC 6.400% 10/2/17 400 466 Bear Stearns Cos. LLC 7.250% 2/1/18 325 396 BNP Paribas 3.250% 3/11/15 50 52 BNP Paribas / BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 400 408 BNY Mellon NA 4.750% 12/15/14 50 56 Branch Banking & Trust Co. 5.625% 9/15/16 175 200 Canadian Imperial Bank of Commerce/Canada 1.450% 9/13/13 75 75 Capital One Bank USA NA 8.800% 7/15/19 900 1,150 Capital One Capital III 7.686% 8/15/36 125 126 Capital One Capital IV 6.745% 2/17/37 75 73 Capital One Capital V 10.250% 8/15/39 50 54 Capital One Capital VI 8.875% 5/15/40 50 52 Capital One Financial Corp. 4.800% 2/21/12 100 105 Capital One Financial Corp. 5.500% 6/1/15 25 28 Capital One Financial Corp. 6.150% 9/1/16 125 138 Capital One Financial Corp. 5.250% 2/21/17 50 54 Capital One Financial Corp. 6.750% 9/15/17 75 90 3,5 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 500 587 Citigroup Inc. 5.100% 9/29/11 425 442 Citigroup Inc. 5.250% 2/27/12 225 236 Citigroup Inc. 5.500% 8/27/12 50 53 Citigroup Inc. 5.625% 8/27/12 325 343 Citigroup Inc. 5.300% 10/17/12 1,000 1,065 Citigroup Inc. 5.500% 4/11/13 675 725 Citigroup Inc. 6.500% 8/19/13 500 553 Citigroup Inc. 6.000% 12/13/13 350 385 Citigroup Inc. 5.125% 5/5/14 100 106 Citigroup Inc. 6.375% 8/12/14 50 56 Citigroup Inc. 5.000% 9/15/14 975 1,017 Citigroup Inc. 5.500% 10/15/14 300 327 Citigroup Inc. 6.010% 1/15/15 200 220 Citigroup Inc. 4.750% 5/19/15 200 211 Citigroup Inc. 4.700% 5/29/15 50 52 Citigroup Inc. 5.300% 1/7/16 225 240 Citigroup Inc. 6.000% 8/15/17 225 243 Citigroup Inc. 6.125% 11/21/17 575 629 Citigroup Inc. 6.125% 5/15/18 475 519 Citigroup Inc. 8.500% 5/22/19 300 371 Citigroup Inc. 5.375% 8/9/20 50 52 Citigroup Inc. 6.625% 6/15/32 100 103 Citigroup Inc. 5.875% 2/22/33 250 241 Citigroup Inc. 6.000% 10/31/33 325 314 Citigroup Inc. 6.125% 8/25/36 100 98 Citigroup Inc. 5.875% 5/29/37 325 327 Citigroup Inc. 6.875% 3/5/38 400 447 Citigroup Inc. 8.125% 7/15/39 575 726 Comerica Bank 5.750% 11/21/16 225 253 Comerica Bank 5.200% 8/22/17 75 80 3 Comerica Capital Trust II 6.576% 2/20/32 150 150 Compass Bank 6.400% 10/1/17 75 79 Compass Bank 5.900% 4/1/26 50 47 5 Corestates Capital I 8.000% 12/15/26 600 611 Countrywide Financial Corp. 6.250% 5/15/16 125 134 Credit Suisse AG 5.400% 1/14/20 675 720 Credit Suisse USA Inc. 6.125% 11/15/11 250 264 Credit Suisse USA Inc. 6.500% 1/15/12 275 295 Credit Suisse USA Inc. 5.500% 8/15/13 200 222 Credit Suisse USA Inc. 5.125% 1/15/14 100 110 Credit Suisse USA Inc. 4.875% 1/15/15 635 703 Credit Suisse USA Inc. 5.125% 8/15/15 1,225 1,381 3 Credit Suisse/Guernsey 5.860% 5/15/49 225 214 Credit Suisse 5.000% 5/15/13 265 289 Credit Suisse 3.500% 3/23/15 525 552 Credit Suisse 5.300% 8/13/19 250 277 Credit Suisse 4.375% 8/5/20 450 460 Deutsche Bank AG 5.375% 10/12/12 200 218 Deutsche Bank AG 2.375% 1/11/13 150 154 Deutsche Bank AG 4.875% 5/20/13 575 626 Deutsche Bank AG 3.450% 3/30/15 75 79 Deutsche Bank AG 6.000% 9/1/17 550 642 Deutsche Bank Financial LLC 5.375% 3/2/15 300 331 FIA Card Services NA 6.625% 6/15/12 100 107 Fifth Third Bancorp 8.250% 3/1/38 225 269 3 Fifth Third Capital Trust IV 6.500% 4/15/17 300 287 First Niagara Financial Group Inc. 6.750% 3/19/20 50 55 First Tennessee Bank NA 5.050% 1/15/15 50 50 Golden West Financial Corp. 4.750% 10/1/12 75 80 Goldman Sachs Capital I 6.345% 2/15/34 400 384 3 Goldman Sachs Capital II 5.793% 12/29/49 200 169 Goldman Sachs Group Inc. 6.600% 1/15/12 875 934 Goldman Sachs Group Inc. 5.300% 2/14/12 50 53 Goldman Sachs Group Inc. 3.625% 8/1/12 250 260 Goldman Sachs Group Inc. 5.700% 9/1/12 50 54 Goldman Sachs Group Inc. 5.450% 11/1/12 275 297 Goldman Sachs Group Inc. 5.250% 4/1/13 175 189 Goldman Sachs Group Inc. 4.750% 7/15/13 1,050 1,126 Goldman Sachs Group Inc. 5.250% 10/15/13 225 244 Goldman Sachs Group Inc. 5.150% 1/15/14 135 147 Goldman Sachs Group Inc. 5.000% 10/1/14 175 189 Goldman Sachs Group Inc. 5.125% 1/15/15 640 694 Goldman Sachs Group Inc. 3.700% 8/1/15 550 564 Goldman Sachs Group Inc. 5.350% 1/15/16 575 630 Goldman Sachs Group Inc. 5.750% 10/1/16 425 474 Goldman Sachs Group Inc. 5.625% 1/15/17 450 476 Goldman Sachs Group Inc. 6.250% 9/1/17 475 535 Goldman Sachs Group Inc. 5.950% 1/18/18 825 906 Goldman Sachs Group Inc. 6.150% 4/1/18 200 222 Goldman Sachs Group Inc. 7.500% 2/15/19 75 89 Goldman Sachs Group Inc. 5.375% 3/15/20 125 132 Goldman Sachs Group Inc. 5.950% 1/15/27 300 302 Goldman Sachs Group Inc. 6.125% 2/15/33 125 137 Goldman Sachs Group Inc. 6.450% 5/1/36 125 125 Goldman Sachs Group Inc. 6.750% 10/1/37 1,575 1,647 5 HBOS PLC 6.750% 5/21/18 150 150 HSBC Bank USA NA 4.875% 8/24/20 250 259 HSBC Bank USA NA 5.625% 8/15/35 250 253 HSBC Holdings PLC 7.625% 5/17/32 100 116 HSBC Holdings PLC 7.350% 11/27/32 100 113 HSBC Holdings PLC 6.500% 5/2/36 500 556 HSBC Holdings PLC 6.500% 9/15/37 450 504 HSBC Holdings PLC 6.800% 6/1/38 50 58 JP Morgan Chase Capital XV 5.875% 3/15/35 200 196 JP Morgan Chase Capital XVII 5.850% 8/1/35 150 146 JP Morgan Chase Capital XX 6.550% 9/29/36 125 126 JP Morgan Chase Capital XXII 6.450% 2/2/37 225 224 JP Morgan Chase Capital XXV 6.800% 10/1/37 225 231 JPMorgan Chase & Co. 4.500% 1/15/12 200 209 JPMorgan Chase & Co. 6.625% 3/15/12 100 108 JPMorgan Chase & Co. 5.375% 10/1/12 675 731 JPMorgan Chase & Co. 5.750% 1/2/13 725 789 JPMorgan Chase & Co. 4.750% 5/1/13 475 516 JPMorgan Chase & Co. 1.650% 9/30/13 325 325 JPMorgan Chase & Co. 4.875% 3/15/14 230 249 JPMorgan Chase & Co. 5.125% 9/15/14 410 450 JPMorgan Chase & Co. 3.700% 1/20/15 250 264 JPMorgan Chase & Co. 4.750% 3/1/15 25 27 JPMorgan Chase & Co. 5.250% 5/1/15 425 466 JPMorgan Chase & Co. 5.150% 10/1/15 375 410 JPMorgan Chase & Co. 6.125% 6/27/17 75 85 JPMorgan Chase & Co. 6.000% 1/15/18 200 228 JPMorgan Chase & Co. 6.300% 4/23/19 625 725 JPMorgan Chase & Co. 4.400% 7/22/20 575 589 JPMorgan Chase & Co. 6.400% 5/15/38 1,175 1,412 JPMorgan Chase Bank NA 5.875% 6/13/16 25 28 JPMorgan Chase Bank NA 6.000% 10/1/17 300 341 JPMorgan Chase Capital XXVII 7.000% 11/1/39 150 153 KeyBank NA 5.500% 9/17/12 175 187 KeyBank NA 4.950% 9/15/15 150 159 KeyBank NA 5.450% 3/3/16 150 162 KeyCorp 6.500% 5/14/13 150 164 M&I Marshall & Ilsley Bank 4.850% 6/16/15 275 269 3 Manufacturers & Traders Trust Co. 5.585% 12/28/15 150 149 Manufacturers & Traders Trust Co. 6.625% 12/4/17 200 230 MBNA Corp. 6.125% 3/1/13 125 136 MBNA Corp. 5.000% 6/15/15 50 53 Mellon Funding Corp. 5.000% 12/1/14 300 336 Merrill Lynch & Co. Inc. 6.050% 8/15/12 50 54 Merrill Lynch & Co. Inc. 5.450% 2/5/13 200 214 Merrill Lynch & Co. Inc. 6.150% 4/25/13 450 491 Merrill Lynch & Co. Inc. 5.000% 2/3/14 150 160 Merrill Lynch & Co. Inc. 5.450% 7/15/14 225 243 Merrill Lynch & Co. Inc. 5.000% 1/15/15 500 530 Merrill Lynch & Co. Inc. 6.050% 5/16/16 225 240 Merrill Lynch & Co. Inc. 5.700% 5/2/17 300 310 Merrill Lynch & Co. Inc. 6.400% 8/28/17 400 438 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,175 1,319 Merrill Lynch & Co. Inc. 6.500% 7/15/18 75 82 Merrill Lynch & Co. Inc. 6.220% 9/15/26 375 381 Merrill Lynch & Co. Inc. 6.110% 1/29/37 175 171 Merrill Lynch & Co. Inc. 7.750% 5/14/38 1,150 1,331 Morgan Stanley 5.625% 1/9/12 425 447 Morgan Stanley 6.600% 4/1/12 225 242 Morgan Stanley 5.750% 8/31/12 400 430 Morgan Stanley 5.300% 3/1/13 275 296 Morgan Stanley 4.750% 4/1/14 525 545 Morgan Stanley 6.000% 5/13/14 500 550 Morgan Stanley 4.200% 11/20/14 475 494 Morgan Stanley 4.100% 1/26/15 225 233 Morgan Stanley 6.000% 4/28/15 725 799 Morgan Stanley 5.375% 10/15/15 175 188 Morgan Stanley 5.750% 10/18/16 375 405 Morgan Stanley 5.450% 1/9/17 575 605 Morgan Stanley 5.550% 4/27/17 50 53 Morgan Stanley 5.950% 12/28/17 375 400 Morgan Stanley 6.625% 4/1/18 450 499 Morgan Stanley 7.300% 5/13/19 525 603 Morgan Stanley 5.625% 9/23/19 800 832 Morgan Stanley 5.500% 7/24/20 450 465 Morgan Stanley 6.250% 8/9/26 450 479 Morgan Stanley 7.250% 4/1/32 150 174 National City Corp. 4.900% 1/15/15 500 551 3 National City Preferred Capital Trust I 12.000% 12/31/49 125 140 North American Development Bank 4.375% 2/11/20 100 109 North Fork Bancorporation Inc. 5.875% 8/15/12 150 159 Northern Trust Corp. 5.500% 8/15/13 50 56 Northern Trust Corp. 4.625% 5/1/14 100 111 PNC Bank NA 4.875% 9/21/17 375 396 PNC Bank NA 6.000% 12/7/17 100 112 PNC Funding Corp. 3.625% 2/8/15 75 79 PNC Funding Corp. 5.250% 11/15/15 100 111 PNC Funding Corp. 5.625% 2/1/17 75 82 PNC Funding Corp. 6.700% 6/10/19 25 30 PNC Funding Corp. 5.125% 2/8/20 150 163 PNC Funding Corp. 4.375% 8/11/20 225 230 Regions Financial Corp. 4.875% 4/26/13 125 126 Regions Financial Corp. 5.750% 6/15/15 125 127 Royal Bank of Canada 2.100% 7/29/13 400 413 Royal Bank of Canada 2.625% 12/15/15 150 156 Royal Bank of Scotland Group PLC 5.050% 1/8/15 125 125 Royal Bank of Scotland Group PLC 6.400% 10/21/19 650 705 5 Royal Bank of Scotland PLC 4.875% 8/25/14 100 105 Royal Bank of Scotland PLC 4.875% 3/16/15 450 474 Royal Bank of Scotland PLC 3.950% 9/21/15 25 25 Royal Bank of Scotland PLC 5.625% 8/24/20 200 209 SouthTrust Corp. 5.800% 6/15/14 50 55 Sovereign Bank 8.750% 5/30/18 75 87 3,5 Standard Chartered PLC 6.409% 12/31/49 150 141 Sumitomo Mitsui Banking Corp. 8.000% 6/15/12 445 493 SunTrust Bank/Atlanta GA 7.250% 3/15/18 75 85 SunTrust Banks Inc. 5.250% 11/5/12 100 106 SunTrust Banks Inc. 6.000% 9/11/17 50 54 SunTrust Capital VIII 6.100% 12/15/36 99 92 UBS AG 7.000% 10/15/15 250 283 UBS AG 7.375% 6/15/17 100 114 UBS AG 2.250% 8/12/13 500 504 UBS AG 5.875% 12/20/17 425 482 UBS AG 5.750% 4/25/18 375 423 UBS AG 4.875% 8/4/20 325 343 UFJ Finance Aruba AEC 6.750% 7/15/13 150 170 Union Bank NA 5.950% 5/11/16 100 110 UnionBanCal Corp. 5.250% 12/16/13 50 54 US Bancorp 2.000% 6/14/13 500 512 US Bancorp 3.150% 3/4/15 50 53 US Bank NA 4.950% 10/30/14 600 669 Wachovia Bank NA 4.875% 2/1/15 270 293 Wachovia Bank NA 6.000% 11/15/17 200 228 Wachovia Bank NA 5.850% 2/1/37 300 309 Wachovia Bank NA 6.600% 1/15/38 275 311 Wachovia Corp. 5.300% 10/15/11 175 184 Wachovia Corp. 5.500% 5/1/13 350 385 Wachovia Corp. 4.875% 2/15/14 180 193 Wachovia Corp. 5.250% 8/1/14 75 82 Wachovia Corp. 5.625% 10/15/16 125 139 Wachovia Corp. 5.750% 6/15/17 425 483 Wachovia Corp. 5.750% 2/1/18 300 342 Wachovia Corp. 5.500% 8/1/35 450 440 Wells Fargo & Co. 4.875% 1/12/11 200 202 Wells Fargo & Co. 5.250% 10/23/12 200 216 Wells Fargo & Co. 4.375% 1/31/13 275 294 Wells Fargo & Co. 4.950% 10/16/13 175 191 Wells Fargo & Co. 3.625% 4/15/15 425 452 Wells Fargo & Co. 5.625% 12/11/17 375 425 Wells Fargo & Co. 5.375% 2/7/35 200 211 Wells Fargo Bank NA 4.750% 2/9/15 1,475 1,585 Wells Fargo Bank NA 5.750% 5/16/16 125 140 Wells Fargo Bank NA 5.950% 8/26/36 150 156 3 Wells Fargo Capital XIII 7.700% 12/29/49 450 465 3 Wells Fargo Capital XV 9.750% 12/29/49 225 248 Westpac Banking Corp. 2.250% 11/19/12 250 255 Westpac Banking Corp. 4.200% 2/27/15 750 806 Westpac Banking Corp. 3.000% 8/4/15 275 281 Westpac Banking Corp. 4.875% 11/19/19 250 269 Brokerage (0.1%) Ameriprise Financial Inc. 5.650% 11/15/15 125 142 Ameriprise Financial Inc. 5.300% 3/15/20 50 55 BlackRock Inc. 2.250% 12/10/12 150 154 BlackRock Inc. 3.500% 12/10/14 100 106 BlackRock Inc. 6.250% 9/15/17 100 119 Charles Schwab Corp. 4.950% 6/1/14 325 360 Franklin Resources Inc. 2.000% 5/20/13 175 179 Franklin Resources Inc. 3.125% 5/20/15 100 106 Jefferies Group Inc. 8.500% 7/15/19 25 29 Jefferies Group Inc. 6.875% 4/15/21 175 186 Jefferies Group Inc. 6.450% 6/8/27 375 368 Jefferies Group Inc. 6.250% 1/15/36 175 162 Lazard Group LLC 6.850% 6/15/17 325 348 Nomura Holdings Inc. 5.000% 3/4/15 175 189 Nomura Holdings Inc. 6.700% 3/4/20 475 542 TD Ameritrade Holding Corp. 2.950% 12/1/12 50 51 TD Ameritrade Holding Corp. 4.150% 12/1/14 75 80 TD Ameritrade Holding Corp. 5.600% 12/1/19 50 55 Finance Companies (0.8%) Alterra Finance LLC 6.250% 9/30/20 55 55 Block Financial LLC 7.875% 1/15/13 25 27 Block Financial LLC 5.125% 10/30/14 150 154 GATX Corp. 4.750% 10/1/12 75 79 General Electric Capital Corp. 5.000% 11/15/11 200 209 General Electric Capital Corp. 4.375% 11/21/11 50 52 General Electric Capital Corp. 5.875% 2/15/12 425 453 General Electric Capital Corp. 4.375% 3/3/12 100 105 General Electric Capital Corp. 6.000% 6/15/12 675 729 General Electric Capital Corp. 3.500% 8/13/12 250 260 General Electric Capital Corp. 5.250% 10/19/12 525 567 General Electric Capital Corp. 2.800% 1/8/13 200 206 General Electric Capital Corp. 5.450% 1/15/13 75 82 General Electric Capital Corp. 4.800% 5/1/13 575 620 General Electric Capital Corp. 1.875% 9/16/13 625 627 General Electric Capital Corp. 5.900% 5/13/14 50 57 General Electric Capital Corp. 5.500% 6/4/14 400 445 General Electric Capital Corp. 5.650% 6/9/14 125 141 General Electric Capital Corp. 3.750% 11/14/14 600 635 General Electric Capital Corp. 3.500% 6/29/15 800 837 General Electric Capital Corp. 4.375% 9/21/15 200 217 General Electric Capital Corp. 5.400% 2/15/17 300 330 General Electric Capital Corp. 5.625% 9/15/17 325 362 3 General Electric Capital Corp. 6.375% 11/15/17 650 647 General Electric Capital Corp. 5.625% 5/1/18 1,175 1,303 General Electric Capital Corp. 6.000% 8/7/19 650 732 General Electric Capital Corp. 5.500% 1/8/20 75 82 General Electric Capital Corp. 5.550% 5/4/20 25 27 General Electric Capital Corp. 4.375% 9/16/20 150 150 General Electric Capital Corp. 6.750% 3/15/32 1,175 1,303 General Electric Capital Corp. 6.150% 8/7/37 475 496 General Electric Capital Corp. 5.875% 1/14/38 675 683 General Electric Capital Corp. 6.875% 1/10/39 650 742 3 HSBC Finance Capital Trust IX 5.911% 11/30/15 100 93 HSBC Finance Corp. 6.375% 10/15/11 100 105 HSBC Finance Corp. 7.000% 5/15/12 300 324 HSBC Finance Corp. 6.375% 11/27/12 50 55 HSBC Finance Corp. 4.750% 7/15/13 75 80 HSBC Finance Corp. 5.250% 1/15/14 325 353 HSBC Finance Corp. 5.000% 6/30/15 575 629 HSBC Finance Corp. 5.500% 1/19/16 150 165 SLM Corp. 5.400% 10/25/11 300 306 SLM Corp. 5.375% 1/15/13 150 151 SLM Corp. 5.050% 11/14/14 450 431 SLM Corp. 8.450% 6/15/18 300 303 SLM Corp. 8.000% 3/25/20 75 74 SLM Corp. 5.625% 8/1/33 275 211 Insurance (1.1%) ACE Capital Trust II 9.700% 4/1/30 50 61 ACE INA Holdings Inc. 5.600% 5/15/15 175 198 ACE INA Holdings Inc. 5.700% 2/15/17 100 112 ACE INA Holdings Inc. 5.800% 3/15/18 25 28 ACE INA Holdings Inc. 5.900% 6/15/19 25 29 Aetna Inc. 6.000% 6/15/16 75 88 Aetna Inc. 6.500% 9/15/18 150 177 Aetna Inc. 6.625% 6/15/36 175 203 Aetna Inc. 6.750% 12/15/37 175 205 Aflac Inc. 6.900% 12/17/39 25 28 Alleghany Corp. 5.625% 9/15/20 100 102 Allied World Assurance Co. Holdings Ltd. 7.500% 8/1/16 425 481 Allstate Corp. 5.000% 8/15/14 150 167 3 Allstate Corp. 6.125% 5/15/17 75 70 Allstate Corp. 6.125% 12/15/32 100 110 Allstate Corp. 5.550% 5/9/35 125 131 3 Allstate Corp. 6.500% 5/15/37 225 209 Allstate Life Global Funding Trusts 5.375% 4/30/13 75 83 American Financial Group Inc./OH 9.875% 6/15/19 50 62 American International Group Inc. 5.375% 10/18/11 75 77 American International Group Inc. 4.950% 3/20/12 125 129 American International Group Inc. 4.250% 5/15/13 250 258 American International Group Inc. 5.050% 10/1/15 225 230 American International Group Inc. 5.600% 10/18/16 150 154 American International Group Inc. 5.850% 1/16/18 75 77 American International Group Inc. 8.250% 8/15/18 75 87 American International Group Inc. 6.250% 5/1/36 900 882 AON Corp. 3.500% 9/30/15 125 127 AON Corp. 5.000% 9/30/20 75 77 AON Corp. 8.205% 1/1/27 25 27 AON Corp. 6.250% 9/30/40 100 103 Arch Capital Group Ltd. 7.350% 5/1/34 75 80 Assurant Inc. 5.625% 2/15/14 25 27 Assurant Inc. 6.750% 2/15/34 50 52 AXA SA 8.600% 12/15/30 375 431 Axis Capital Holdings Ltd. 5.750% 12/1/14 50 53 Axis Specialty Finance LLC 5.875% 6/1/20 400 408 Berkshire Hathaway Finance Corp. 4.000% 4/15/12 75 79 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 300 327 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 175 194 Berkshire Hathaway Finance Corp. 4.850% 1/15/15 275 310 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 475 542 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 75 83 Berkshire Hathaway Inc. 1.400% 2/10/12 250 252 Berkshire Hathaway Inc. 2.125% 2/11/13 125 129 Berkshire Hathaway Inc. 3.200% 2/11/15 225 239 3 Chubb Corp. 6.375% 4/15/17 575 566 Chubb Corp. 5.750% 5/15/18 50 58 Chubb Corp. 6.000% 5/11/37 225 257 Chubb Corp. 6.500% 5/15/38 50 61 CIGNA Corp. 5.125% 6/15/20 150 162 CIGNA Corp. 7.875% 5/15/27 50 61 CIGNA Corp. 6.150% 11/15/36 50 55 Cincinnati Financial Corp. 6.125% 11/1/34 150 147 CNA Financial Corp. 5.850% 12/15/14 100 107 CNA Financial Corp. 6.500% 8/15/16 175 189 CNA Financial Corp. 7.350% 11/15/19 25 28 CNA Financial Corp. 5.875% 8/15/20 75 76 Coventry Health Care Inc. 6.300% 8/15/14 325 348 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 75 74 Genworth Financial Inc. 5.750% 6/15/14 50 52 Genworth Financial Inc. 8.625% 12/15/16 275 307 Genworth Financial Inc. 6.500% 6/15/34 150 138 Hartford Financial Services Group Inc. 5.250% 10/15/11 100 104 Hartford Financial Services Group Inc. 5.500% 10/15/16 125 131 Hartford Financial Services Group Inc. 5.375% 3/15/17 100 103 Hartford Financial Services Group Inc. 6.000% 1/15/19 25 26 Hartford Financial Services Group Inc. 5.950% 10/15/36 50 45 HCC Insurance Holdings Inc. 6.300% 11/15/19 100 109 Humana Inc. 7.200% 6/15/18 200 231 Humana Inc. 8.150% 6/15/38 175 192 Lincoln National Corp. 6.200% 12/15/11 100 106 Lincoln National Corp. 5.650% 8/27/12 25 27 Lincoln National Corp. 6.150% 4/7/36 150 155 Lincoln National Corp. 7.000% 6/15/40 100 114 Loews Corp. 6.000% 2/1/35 50 51 Manulife Financial Corp. 3.400% 9/17/15 250 253 Manulife Financial Corp. 4.900% 9/17/20 275 275 Markel Corp. 7.125% 9/30/19 50 57 Marsh & McLennan Cos. Inc. 6.250% 3/15/12 25 26 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 200 221 Marsh & McLennan Cos. Inc. 9.250% 4/15/19 75 98 MetLife Inc. 5.375% 12/15/12 125 135 MetLife Inc. 5.000% 11/24/13 50 55 MetLife Inc. 2.375% 2/6/14 150 152 MetLife Inc. 5.000% 6/15/15 125 138 MetLife Inc. 7.717% 2/15/19 50 64 MetLife Inc. 4.750% 2/8/21 275 292 MetLife Inc. 6.500% 12/15/32 175 201 MetLife Inc. 6.375% 6/15/34 100 113 MetLife Inc. 5.700% 6/15/35 550 589 MetLife Inc. 6.400% 12/15/36 200 187 MetLife Inc. 5.875% 2/6/41 25 27 OneBeacon US Holdings Inc. 5.875% 5/15/13 75 79 PartnerRe Finance B LLC 5.500% 6/1/20 100 103 Principal Financial Group Inc. 6.050% 10/15/36 100 103 Principal Life Income Funding Trusts 5.300% 12/14/12 125 136 Principal Life Income Funding Trusts 5.300% 4/24/13 150 165 Principal Life Income Funding Trusts 5.100% 4/15/14 100 108 Progressive Corp. 6.375% 1/15/12 100 107 3 Progressive Corp. 6.700% 6/15/17 125 124 Progressive Corp. 6.625% 3/1/29 125 142 Protective Life Corp. 8.450% 10/15/39 25 27 Protective Life Secured Trusts 5.450% 9/28/12 50 54 Prudential Financial Inc. 5.800% 6/15/12 125 134 Prudential Financial Inc. 3.625% 9/17/12 350 364 Prudential Financial Inc. 5.150% 1/15/13 50 54 Prudential Financial Inc. 4.500% 7/15/13 200 212 Prudential Financial Inc. 4.750% 4/1/14 75 80 Prudential Financial Inc. 5.100% 9/20/14 125 136 Prudential Financial Inc. 6.200% 1/15/15 25 28 Prudential Financial Inc. 5.500% 3/15/16 25 27 Prudential Financial Inc. 6.100% 6/15/17 25 28 Prudential Financial Inc. 6.000% 12/1/17 225 253 Prudential Financial Inc. 5.375% 6/21/20 175 189 Prudential Financial Inc. 5.750% 7/15/33 50 50 Prudential Financial Inc. 5.400% 6/13/35 100 97 Prudential Financial Inc. 5.900% 3/17/36 125 131 Prudential Financial Inc. 5.700% 12/14/36 175 180 Prudential Financial Inc. 6.625% 6/21/40 425 485 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 100 109 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 50 55 Swiss Re Solutions Holding Corp. 7.750% 6/15/30 50 59 Torchmark Corp. 6.375% 6/15/16 100 112 Transatlantic Holdings Inc. 8.000% 11/30/39 375 388 Travelers Cos. Inc. 6.250% 6/20/16 150 178 3 Travelers Cos. Inc. 6.250% 3/15/17 75 72 Travelers Cos. Inc. 5.750% 12/15/17 250 288 Travelers Cos. Inc. 5.900% 6/2/19 50 58 Travelers Cos. Inc. 6.250% 6/15/37 200 235 UnitedHealth Group Inc. 5.500% 11/15/12 175 189 UnitedHealth Group Inc. 4.875% 2/15/13 50 54 UnitedHealth Group Inc. 4.875% 4/1/13 50 54 UnitedHealth Group Inc. 5.000% 8/15/14 475 522 UnitedHealth Group Inc. 4.875% 3/15/15 50 55 UnitedHealth Group Inc. 6.000% 6/15/17 150 174 UnitedHealth Group Inc. 6.000% 2/15/18 125 145 UnitedHealth Group Inc. 6.500% 6/15/37 50 57 UnitedHealth Group Inc. 6.625% 11/15/37 125 145 UnitedHealth Group Inc. 6.875% 2/15/38 125 149 Unum Group 7.125% 9/30/16 100 115 Unum Group 5.625% 9/15/20 50 51 Validus Holdings Ltd. 8.875% 1/26/40 75 82 WellPoint Health Networks Inc. 6.375% 1/15/12 100 107 WellPoint Inc. 6.800% 8/1/12 150 165 WellPoint Inc. 5.000% 12/15/14 25 28 WellPoint Inc. 5.250% 1/15/16 50 56 WellPoint Inc. 5.875% 6/15/17 50 58 WellPoint Inc. 5.950% 12/15/34 375 400 WellPoint Inc. 5.850% 1/15/36 225 234 WellPoint Inc. 6.375% 6/15/37 50 55 WellPoint Inc. 5.800% 8/15/40 50 52 Willis North America Inc. 5.625% 7/15/15 225 241 Willis North America Inc. 7.000% 9/29/19 600 659 WR Berkley Corp. 5.375% 9/15/20 25 25 XL Group PLC 5.250% 9/15/14 125 134 XL Group PLC 6.250% 5/15/27 125 123 Other Finance (0.1%) CME Group Inc. 5.400% 8/1/13 225 252 CME Group Inc. 5.750% 2/15/14 100 114 NASDAQ OMX Group Inc. 4.000% 1/15/15 75 78 NASDAQ OMX Group Inc. 5.550% 1/15/20 75 79 ORIX Corp. 5.480% 11/22/11 125 130 XTRA Finance Corp. 5.150% 4/1/17 375 416 Real Estate Investment Trusts (0.3%) AMB Property LP 4.500% 8/15/17 25 25 AMB Property LP 6.625% 12/1/19 75 84 Arden Realty LP 5.250% 3/1/15 25 27 AvalonBay Communities Inc. 5.500% 1/15/12 27 28 AvalonBay Communities Inc. 5.750% 9/15/16 50 56 Boston Properties LP 5.625% 4/15/15 200 224 Boston Properties LP 5.625% 11/15/20 225 247 Brandywine Operating Partnership LP 5.750% 4/1/12 42 43 Brandywine Operating Partnership LP 5.400% 11/1/14 50 52 Brandywine Operating Partnership LP 7.500% 5/15/15 75 84 Camden Property Trust 5.700% 5/15/17 100 109 CommonWealth REIT 6.250% 8/15/16 150 159 CommonWealth REIT 5.875% 9/15/20 100 99 5 Digital Realty Trust LP 4.500% 7/15/15 25 26 Duke Realty LP 5.950% 2/15/17 125 134 Duke Realty LP 8.250% 8/15/19 100 119 Duke Realty LP 6.750% 3/15/20 250 279 ERP Operating LP 6.625% 3/15/12 100 107 ERP Operating LP 5.500% 10/1/12 100 108 ERP Operating LP 5.250% 9/15/14 50 56 ERP Operating LP 5.125% 3/15/16 75 82 ERP Operating LP 5.375% 8/1/16 50 55 ERP Operating LP 5.750% 6/15/17 25 28 HCP Inc. 6.450% 6/25/12 50 53 HCP Inc. 5.650% 12/15/13 150 161 HCP Inc. 6.300% 9/15/16 100 109 HCP Inc. 6.700% 1/30/18 50 55 Health Care REIT Inc. 6.200% 6/1/16 275 308 Healthcare Realty Trust Inc. 5.125% 4/1/14 75 79 Healthcare Realty Trust Inc. 6.500% 1/17/17 50 54 Hospitality Properties Trust 7.875% 8/15/14 75 84 Hospitality Properties Trust 5.125% 2/15/15 150 153 Kimco Realty Corp. 5.783% 3/15/16 25 28 Kimco Realty Corp. 6.875% 10/1/19 50 58 Liberty Property LP 5.125% 3/2/15 250 272 Liberty Property LP 5.500% 12/15/16 50 55 Mack-Cali Realty LP 7.750% 8/15/19 50 60 National Retail Properties Inc. 6.875% 10/15/17 275 312 Nationwide Health Properties Inc. 6.250% 2/1/13 125 135 ProLogis 5.625% 11/15/15 75 74 ProLogis 5.750% 4/1/16 50 49 ProLogis 5.625% 11/15/16 75 72 ProLogis 7.375% 10/30/19 175 176 ProLogis 6.875% 3/15/20 200 197 Realty Income Corp. 6.750% 8/15/19 150 171 Regency Centers LP 6.750% 1/15/12 300 320 Simon Property Group LP 6.750% 5/15/14 175 201 Simon Property Group LP 5.750% 12/1/15 525 599 Simon Property Group LP 5.250% 12/1/16 250 280 Simon Property Group LP 5.875% 3/1/17 25 28 Simon Property Group LP 6.125% 5/30/18 225 260 Simon Property Group LP 5.650% 2/1/20 75 84 Simon Property Group LP 6.750% 2/1/40 25 29 Tanger Properties LP 6.150% 11/15/15 100 112 Industrial (10.5%) Basic Industry (1.1%) Agrium Inc. 6.750% 1/15/19 200 237 Airgas Inc. 4.500% 9/15/14 50 53 Airgas Inc. 3.250% 10/1/15 150 150 Alcoa Inc. 5.375% 1/15/13 200 212 Alcoa Inc. 6.000% 7/15/13 450 489 Alcoa Inc. 5.900% 2/1/27 600 590 AngloGold Ashanti Holdings PLC 5.375% 4/15/20 50 53 AngloGold Ashanti Holdings PLC 6.500% 4/15/40 50 52 ArcelorMittal 5.375% 6/1/13 350 376 ArcelorMittal 9.000% 2/15/15 150 181 ArcelorMittal 3.750% 8/5/15 200 202 ArcelorMittal 6.125% 6/1/18 150 161 ArcelorMittal 9.850% 6/1/19 75 96 ArcelorMittal 5.250% 8/5/20 200 201 ArcelorMittal 7.000% 10/15/39 850 863 Barrick Australian Finance Pty Ltd. 5.950% 10/15/39 200 226 Barrick Gold Corp. 6.950% 4/1/19 175 222 Barrick Gold Finance Co. 4.875% 11/15/14 75 83 Barrick Gold Financeco LLC 6.125% 9/15/13 150 171 Barrick North America Finance LLC 6.800% 9/15/18 150 187 Barrick North America Finance LLC 7.500% 9/15/38 175 231 BHP Billiton Finance USA Ltd. 5.125% 3/29/12 25 26 BHP Billiton Finance USA Ltd. 8.500% 12/1/12 200 231 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 150 163 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 75 84 BHP Billiton Finance USA Ltd. 5.250% 12/15/15 50 57 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 100 114 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 400 494 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 250 274 5 Celulosa Arauco y Constitucion SA 5.000% 1/21/21 25 25 Cliffs Natural Resources Inc. 5.900% 3/15/20 25 27 Commercial Metals Co. 6.500% 7/15/17 50 51 Commercial Metals Co. 7.350% 8/15/18 150 162 Cytec Industries Inc. 8.950% 7/1/17 50 63 Dow Chemical Co. 4.850% 8/15/12 225 238 Dow Chemical Co. 6.000% 10/1/12 375 406 Dow Chemical Co. 7.600% 5/15/14 525 614 Dow Chemical Co. 5.900% 2/15/15 375 419 Dow Chemical Co. 5.700% 5/15/18 25 27 Dow Chemical Co. 8.550% 5/15/19 350 442 Dow Chemical Co. 7.375% 11/1/29 25 29 Dow Chemical Co. 9.400% 5/15/39 50 71 Eastman Chemical Co. 5.500% 11/15/19 150 167 EI du Pont de Nemours & Co. 4.750% 11/15/12 25 27 EI du Pont de Nemours & Co. 5.000% 7/15/13 175 194 EI du Pont de Nemours & Co. 5.875% 1/15/14 175 200 EI du Pont de Nemours & Co. 1.950% 1/15/16 150 150 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 330 EI du Pont de Nemours & Co. 4.625% 1/15/20 400 445 EI du Pont de Nemours & Co. 3.625% 1/15/21 250 253 EI du Pont de Nemours & Co. 6.500% 1/15/28 100 121 EI du Pont de Nemours & Co. 4.900% 1/15/41 150 149 Freeport-McMoRan Copper & Gold Inc. 8.250% 4/1/15 250 268 Freeport-McMoRan Copper & Gold Inc. 8.375% 4/1/17 325 362 International Paper Co. 5.300% 4/1/15 75 82 International Paper Co. 7.950% 6/15/18 500 605 International Paper Co. 7.500% 8/15/21 950 1,132 International Paper Co. 7.300% 11/15/39 100 112 Lubrizol Corp. 5.500% 10/1/14 250 275 Lubrizol Corp. 6.500% 10/1/34 450 494 Monsanto Co. 7.375% 8/15/12 100 111 Monsanto Co. 5.875% 4/15/38 325 372 5 Mosaic Co. 7.625% 12/1/16 200 218 Newmont Mining Corp. 5.875% 4/1/35 100 109 Newmont Mining Corp. 6.250% 10/1/39 625 716 Nucor Corp. 5.750% 12/1/17 25 29 Nucor Corp. 5.850% 6/1/18 150 176 Nucor Corp. 6.400% 12/1/37 75 90 Placer Dome Inc. 6.450% 10/15/35 75 87 Plum Creek Timberlands LP 5.875% 11/15/15 100 111 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 150 156 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 125 132 PPG Industries Inc. 5.750% 3/15/13 100 109 PPG Industries Inc. 6.650% 3/15/18 250 302 Praxair Inc. 1.750% 11/15/12 50 51 Praxair Inc. 3.950% 6/1/13 200 215 Praxair Inc. 4.375% 3/31/14 75 82 Praxair Inc. 5.250% 11/15/14 50 57 Praxair Inc. 5.200% 3/15/17 25 29 Praxair Inc. 4.500% 8/15/19 50 55 Rio Tinto Alcan Inc. 4.875% 9/15/12 125 133 Rio Tinto Alcan Inc. 4.500% 5/15/13 125 134 Rio Tinto Alcan Inc. 5.200% 1/15/14 125 137 Rio Tinto Alcan Inc. 5.000% 6/1/15 25 28 Rio Tinto Alcan Inc. 6.125% 12/15/33 225 255 Rio Tinto Finance USA Ltd. 5.875% 7/15/13 150 167 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 575 710 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 150 181 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 300 417 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 75 94 Sherwin-Williams Co. 3.125% 12/15/14 75 80 Southern Copper Corp. 5.375% 4/16/20 75 79 Southern Copper Corp. 7.500% 7/27/35 150 174 Southern Copper Corp. 6.750% 4/16/40 125 136 Teck Resources Ltd. 9.750% 5/15/14 172 212 Teck Resources Ltd. 10.250% 5/15/16 250 303 Teck Resources Ltd. 10.750% 5/15/19 250 314 Teck Resources Ltd. 6.125% 10/1/35 200 210 Vale Inco Ltd. 7.750% 5/15/12 125 137 Vale Inco Ltd. 5.700% 10/15/15 125 135 Vale Overseas Ltd. 6.250% 1/23/17 100 114 Vale Overseas Ltd. 5.625% 9/15/19 150 167 Vale Overseas Ltd. 4.625% 9/15/20 75 77 Vale Overseas Ltd. 8.250% 1/17/34 50 64 Vale Overseas Ltd. 6.875% 11/21/36 275 314 Vale Overseas Ltd. 6.875% 11/10/39 550 632 Valspar Corp. 7.250% 6/15/19 25 31 Xstrata Canada Corp. 7.350% 6/5/12 75 81 Xstrata Canada Corp. 7.250% 7/15/12 50 55 Xstrata Canada Corp. 5.500% 6/15/17 200 218 Capital Goods (1.0%) 3M Co. 6.375% 2/15/28 100 123 3M Co. 5.700% 3/15/37 125 147 Acuity Brands Lighting Inc. 6.000% 12/15/19 50 55 Allied Waste North America Inc. 7.125% 5/15/16 50 53 Bemis Co. Inc. 4.875% 4/1/12 150 156 Boeing Capital Corp. 5.800% 1/15/13 75 83 Boeing Capital Corp. 3.250% 10/27/14 275 294 Boeing Co. 1.875% 11/20/12 150 153 Boeing Co. 3.500% 2/15/15 400 433 Boeing Co. 6.000% 3/15/19 25 30 Boeing Co. 4.875% 2/15/20 75 85 Boeing Co. 6.625% 2/15/38 150 190 Boeing Co. 5.875% 2/15/40 75 88 Caterpillar Financial Services Corp. 4.850% 12/7/12 350 379 Caterpillar Financial Services Corp. 4.250% 2/8/13 250 268 Caterpillar Financial Services Corp. 6.125% 2/17/14 275 317 Caterpillar Financial Services Corp. 4.750% 2/17/15 250 280 Caterpillar Financial Services Corp. 7.150% 2/15/19 525 675 Caterpillar Inc. 6.625% 7/15/28 75 92 Caterpillar Inc. 6.050% 8/15/36 600 722 Caterpillar Inc. 7.375% 3/1/97 175 229 Cooper US Inc. 5.250% 11/15/12 100 108 Cooper US Inc. 5.450% 4/1/15 75 86 CRH America Inc. 6.950% 3/15/12 300 320 CRH America Inc. 6.000% 9/30/16 225 251 CRH America Inc. 8.125% 7/15/18 400 481 Danaher Corp. 5.625% 1/15/18 75 89 Deere & Co. 6.950% 4/25/14 175 208 Deere & Co. 4.375% 10/16/19 175 193 Deere & Co. 5.375% 10/16/29 125 139 Deere & Co. 7.125% 3/3/31 100 129 Dover Corp. 5.450% 3/15/18 200 234 Dover Corp. 6.600% 3/15/38 75 96 Eaton Corp. 4.900% 5/15/13 100 109 Eaton Corp. 5.600% 5/15/18 50 58 Embraer Overseas Ltd. 6.375% 1/24/17 150 164 Emerson Electric Co. 4.625% 10/15/12 300 322 Emerson Electric Co. 5.250% 10/15/18 225 263 Emerson Electric Co. 4.875% 10/15/19 25 29 Emerson Electric Co. 4.250% 11/15/20 25 27 Emerson Electric Co. 6.000% 8/15/32 425 507 Emerson Electric Co. 5.250% 11/15/39 25 27 General Dynamics Corp. 4.250% 5/15/13 225 244 General Dynamics Corp. 5.250% 2/1/14 75 85 General Electric Co. 5.000% 2/1/13 850 922 General Electric Co. 5.250% 12/6/17 1,050 1,181 Goodrich Corp. 4.875% 3/1/20 400 447 Goodrich Corp. 3.600% 2/1/21 350 349 Harsco Corp. 5.750% 5/15/18 525 606 Honeywell International Inc. 6.125% 11/1/11 100 106 Honeywell International Inc. 5.625% 8/1/12 150 163 Honeywell International Inc. 4.250% 3/1/13 50 54 Honeywell International Inc. 5.300% 3/15/17 200 232 Honeywell International Inc. 5.700% 3/15/37 100 116 Illinois Tool Works Inc. 5.150% 4/1/14 175 198 Illinois Tool Works Inc. 6.250% 4/1/19 100 122 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 100 112 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 50 61 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 125 151 John Deere Capital Corp. 5.400% 10/17/11 150 158 John Deere Capital Corp. 7.000% 3/15/12 75 82 John Deere Capital Corp. 5.250% 10/1/12 125 136 John Deere Capital Corp. 4.950% 12/17/12 25 27 John Deere Capital Corp. 4.900% 9/9/13 275 305 John Deere Capital Corp. 2.950% 3/9/15 100 106 John Deere Capital Corp. 2.800% 9/18/17 275 277 John Deere Capital Corp. 5.750% 9/10/18 275 326 Joy Global Inc. 6.000% 11/15/16 50 55 L-3 Communications Corp. 5.200% 10/15/19 100 108 L-3 Communications Corp. 4.750% 7/15/20 75 79 Lafarge SA 6.500% 7/15/16 200 215 Lafarge SA 7.125% 7/15/36 325 311 Litton Industries Inc. 7.750% 3/15/26 200 268 Lockheed Martin Corp. 4.121% 3/14/13 125 134 Lockheed Martin Corp. 6.150% 9/1/36 375 444 Lockheed Martin Corp. 5.500% 11/15/39 25 27 Martin Marietta Materials Inc. 6.600% 4/15/18 150 170 Northrop Grumman Systems Corp. 7.750% 3/1/16 425 537 Parker Hannifin Corp. 5.500% 5/15/18 50 59 Parker Hannifin Corp. 3.500% 9/15/22 100 101 Parker Hannifin Corp. 6.250% 5/15/38 25 30 Raytheon Co. 5.500% 11/15/12 100 109 Raytheon Co. 4.400% 2/15/20 100 111 Raytheon Co. 7.200% 8/15/27 25 33 Republic Services Inc. 5.500% 9/15/19 425 478 Republic Services Inc. 5.000% 3/1/20 125 136 Republic Services Inc. 5.250% 11/15/21 175 193 Republic Services Inc. 6.086% 3/15/35 75 80 Republic Services Inc. 6.200% 3/1/40 125 141 Rockwell Automation Inc. 5.650% 12/1/17 25 29 Rockwell Automation Inc. 6.700% 1/15/28 50 61 Rockwell Automation Inc. 6.250% 12/1/37 100 121 Rockwell Collins Inc. 5.250% 7/15/19 25 29 Roper Industries Inc. 6.625% 8/15/13 250 282 Roper Industries Inc. 6.250% 9/1/19 75 87 Stanley Black & Decker Inc. 5.200% 9/1/40 125 125 Tyco International Finance SA 6.000% 11/15/13 50 57 Tyco International Ltd. / Tyco International Finance SA 7.000% 12/15/19 325 407 United Technologies Corp. 6.100% 5/15/12 200 217 United Technologies Corp. 4.875% 5/1/15 125 143 United Technologies Corp. 5.375% 12/15/17 50 59 United Technologies Corp. 4.500% 4/15/20 100 112 United Technologies Corp. 6.700% 8/1/28 100 126 United Technologies Corp. 7.500% 9/15/29 125 169 United Technologies Corp. 5.400% 5/1/35 150 162 United Technologies Corp. 6.050% 6/1/36 225 265 United Technologies Corp. 6.125% 7/15/38 300 361 United Technologies Corp. 5.700% 4/15/40 100 115 Waste Management Inc. 5.000% 3/15/14 350 385 Waste Management Inc. 6.375% 3/11/15 175 205 Waste Management Inc. 6.125% 11/30/39 200 223 Communication (2.3%) America Movil SAB de CV 5.500% 3/1/14 50 55 America Movil SAB de CV 5.750% 1/15/15 100 113 America Movil SAB de CV 5.000% 10/16/19 400 432 America Movil SAB de CV 6.375% 3/1/35 175 200 America Movil SAB de CV 6.125% 11/15/37 150 165 America Movil SAB de CV 6.125% 3/30/40 50 56 American Tower Corp. 4.625% 4/1/15 25 27 AT&T Corp. 7.300% 11/15/11 300 322 AT&T Corp. 8.000% 11/15/31 706 940 AT&T Inc. 5.875% 2/1/12 315 336 AT&T Inc. 5.875% 8/15/12 135 147 AT&T Inc. 4.950% 1/15/13 225 245 AT&T Inc. 6.700% 11/15/13 175 203 AT&T Inc. 4.850% 2/15/14 575 638 AT&T Inc. 5.100% 9/15/14 450 505 AT&T Inc. 2.500% 8/15/15 600 612 AT&T Inc. 5.625% 6/15/16 400 467 AT&T Inc. 5.500% 2/1/18 75 87 AT&T Inc. 5.600% 5/15/18 425 498 AT&T Inc. 5.800% 2/15/19 150 179 AT&T Inc. 6.450% 6/15/34 75 85 AT&T Inc. 6.500% 9/1/37 450 520 AT&T Inc. 6.300% 1/15/38 725 816 AT&T Inc. 6.400% 5/15/38 25 29 AT&T Inc. 6.550% 2/15/39 50 58 5 AT&T Inc. 5.350% 9/1/40 631 642 AT&T Mobility LLC 6.500% 12/15/11 100 107 AT&T Mobility LLC 7.125% 12/15/31 225 278 Bellsouth Capital Funding Corp. 7.875% 2/15/30 175 221 BellSouth Corp. 5.200% 9/15/14 125 140 BellSouth Corp. 5.200% 12/15/16 75 86 BellSouth Corp. 6.875% 10/15/31 125 145 BellSouth Corp. 6.550% 6/15/34 225 252 BellSouth Corp. 6.000% 11/15/34 260 275 BellSouth Telecommunications Inc. 6.375% 6/1/28 70 77 British Telecommunications PLC 5.950% 1/15/18 300 334 British Telecommunications PLC 9.875% 12/15/30 350 486 CBS Corp. 8.875% 5/15/19 175 227 CBS Corp. 5.750% 4/15/20 115 128 Cellco Partnership / Verizon Wireless Capital LLC 5.250% 2/1/12 250 265 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 450 533 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 575 649 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 600 817 CenturyLink Inc. 5.000% 2/15/15 50 52 CenturyLink Inc. 6.150% 9/15/19 275 282 CenturyLink Inc. 7.600% 9/15/39 125 123 Comcast Cable Communications Holdings Inc. 8.375% 3/15/13 110 128 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 139 196 Comcast Cable Communications LLC 6.750% 1/30/11 75 76 Comcast Cable Communications LLC 8.875% 5/1/17 500 647 Comcast Corp. 5.300% 1/15/14 325 362 Comcast Corp. 5.900% 3/15/16 100 115 Comcast Corp. 6.300% 11/15/17 50 59 Comcast Corp. 5.875% 2/15/18 325 374 Comcast Corp. 5.700% 5/15/18 175 200 Comcast Corp. 5.700% 7/1/19 250 286 Comcast Corp. 5.650% 6/15/35 400 402 Comcast Corp. 6.500% 11/15/35 750 831 Comcast Corp. 6.450% 3/15/37 75 83 Comcast Corp. 6.950% 8/15/37 450 526 COX Communications Inc. 7.125% 10/1/12 50 55 COX Communications Inc. 5.450% 12/15/14 500 566 COX Communications Inc. 5.500% 10/1/15 125 141 Deutsche Telekom International Finance BV 5.875% 8/20/13 175 196 Deutsche Telekom International Finance BV 4.875% 7/8/14 75 83 Deutsche Telekom International Finance BV 5.750% 3/23/16 400 463 Deutsche Telekom International Finance BV 6.000% 7/8/19 150 179 Deutsche Telekom International Finance BV 8.750% 6/15/30 425 594 DIRECTV Holdings LLC 3.550% 3/15/15 125 130 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 50 55 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 7.625% 5/15/16 50 56 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 925 1,046 Discovery Communications LLC 5.050% 6/1/20 200 218 Embarq Corp. 7.082% 6/1/16 350 385 Embarq Corp. 7.995% 6/1/36 50 53 France Telecom SA 2.125% 9/16/15 175 176 France Telecom SA 8.500% 3/1/31 425 615 Grupo Televisa SA 6.625% 3/18/25 100 113 Grupo Televisa SA 6.625% 1/15/40 75 85 McGraw-Hill Cos. Inc. 5.375% 11/15/12 125 133 McGraw-Hill Cos. Inc. 5.900% 11/15/17 150 170 McGraw-Hill Cos. Inc. 6.550% 11/15/37 150 172 5 NBC Universal Inc. 2.100% 4/1/14 150 150 5 NBC Universal Inc. 3.650% 4/30/15 175 184 5 NBC Universal Inc. 2.875% 4/1/16 175 176 5 NBC Universal Inc. 5.150% 4/30/20 125 134 5 NBC Universal Inc. 4.375% 4/1/21 175 177 5 NBC Universal Inc. 6.400% 4/30/40 300 324 5 NBC Universal Inc. 5.950% 4/1/41 150 151 New Cingular Wireless Services Inc. 8.125% 5/1/12 475 528 New Cingular Wireless Services Inc. 8.750% 3/1/31 100 145 News America Holdings Inc. 9.250% 2/1/13 100 117 News America Holdings Inc. 8.150% 10/17/36 175 222 News America Inc. 5.300% 12/15/14 250 283 News America Inc. 6.550% 3/15/33 300 335 News America Inc. 6.200% 12/15/34 600 648 News America Inc. 6.400% 12/15/35 290 320 Omnicom Group Inc. 5.900% 4/15/16 25 29 Omnicom Group Inc. 4.450% 8/15/20 300 309 Pacific Bell Telephone Co. 7.125% 3/15/26 50 59 Qwest Corp. 8.875% 3/15/12 125 137 Qwest Corp. 7.500% 10/1/14 200 225 Qwest Corp. 8.375% 5/1/16 350 411 Qwest Corp. 6.500% 6/1/17 100 109 Qwest Corp. 7.500% 6/15/23 100 100 Qwest Corp. 7.250% 9/15/25 25 26 Qwest Corp. 6.875% 9/15/33 275 272 Qwest Corp. 7.125% 11/15/43 100 96 Reed Elsevier Capital Inc. 4.625% 6/15/12 25 26 Reed Elsevier Capital Inc. 7.750% 1/15/14 100 117 Reed Elsevier Capital Inc. 8.625% 1/15/19 125 164 Rogers Communications Inc. 6.375% 3/1/14 450 518 Rogers Communications Inc. 5.500% 3/15/14 150 168 Rogers Communications Inc. 6.800% 8/15/18 625 770 RR Donnelley & Sons Co. 4.950% 4/1/14 25 26 RR Donnelley & Sons Co. 5.500% 5/15/15 50 52 RR Donnelley & Sons Co. 8.600% 8/15/16 275 321 RR Donnelley & Sons Co. 7.625% 6/15/20 125 130 Telecom Italia Capital SA 4.875% 10/1/10 100 100 Telecom Italia Capital SA 5.250% 11/15/13 620 667 Telecom Italia Capital SA 6.175% 6/18/14 75 83 Telecom Italia Capital SA 4.950% 9/30/14 175 187 Telecom Italia Capital SA 5.250% 10/1/15 275 297 Telecom Italia Capital SA 7.175% 6/18/19 100 117 Telecom Italia Capital SA 6.375% 11/15/33 85 84 Telecom Italia Capital SA 6.000% 9/30/34 25 23 Telecom Italia Capital SA 7.200% 7/18/36 100 107 Telecom Italia Capital SA 7.721% 6/4/38 775 875 Telefonica Emisiones SAU 2.582% 4/26/13 100 102 Telefonica Emisiones SAU 3.729% 4/27/15 100 105 Telefonica Emisiones SAU 6.421% 6/20/16 450 529 Telefonica Emisiones SAU 5.877% 7/15/19 100 115 Telefonica Emisiones SAU 5.134% 4/27/20 225 245 Telefonica Emisiones SAU 7.045% 6/20/36 425 511 Telefonica Europe BV 8.250% 9/15/30 200 265 Telefonos de Mexico SAB de CV 5.500% 1/27/15 200 221 Thomson Reuters Corp. 5.700% 10/1/14 125 143 Thomson Reuters Corp. 4.700% 10/15/19 300 330 Thomson Reuters Corp. 5.500% 8/15/35 200 210 Thomson Reuters Corp. 5.850% 4/15/40 150 165 Time Warner Cable Inc. 5.400% 7/2/12 150 161 Time Warner Cable Inc. 6.200% 7/1/13 150 169 Time Warner Cable Inc. 7.500% 4/1/14 100 117 Time Warner Cable Inc. 3.500% 2/1/15 150 157 Time Warner Cable Inc. 5.850% 5/1/17 675 770 Time Warner Cable Inc. 6.750% 7/1/18 850 1,011 Time Warner Cable Inc. 8.250% 4/1/19 225 290 Time Warner Cable Inc. 5.000% 2/1/20 475 508 Time Warner Cable Inc. 6.550% 5/1/37 200 225 Time Warner Cable Inc. 6.750% 6/15/39 200 230 Time Warner Entertainment Co. LP 8.375% 3/15/23 175 229 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 129 United States Cellular Corp. 6.700% 12/15/33 75 79 Verizon Communications Inc. 4.350% 2/15/13 25 27 Verizon Communications Inc. 5.250% 4/15/13 250 276 Verizon Communications Inc. 5.550% 2/15/16 250 290 Verizon Communications Inc. 5.500% 2/15/18 600 691 Verizon Communications Inc. 6.100% 4/15/18 50 60 Verizon Communications Inc. 8.750% 11/1/18 600 815 Verizon Communications Inc. 6.350% 4/1/19 200 244 Verizon Communications Inc. 5.850% 9/15/35 425 456 Verizon Communications Inc. 6.250% 4/1/37 60 68 Verizon Communications Inc. 6.400% 2/15/38 125 144 Verizon Communications Inc. 6.900% 4/15/38 290 355 Verizon Communications Inc. 8.950% 3/1/39 500 731 Verizon Global Funding Corp. 6.875% 6/15/12 900 990 Verizon Global Funding Corp. 4.375% 6/1/13 25 27 Verizon Global Funding Corp. 7.750% 12/1/30 425 547 Verizon New Jersey Inc. 5.875% 1/17/12 100 106 Verizon New York Inc. 6.875% 4/1/12 75 81 Verizon Virginia Inc. 4.625% 3/15/13 100 107 Vodafone Group PLC 5.350% 2/27/12 100 106 Vodafone Group PLC 5.000% 12/16/13 400 440 Vodafone Group PLC 5.375% 1/30/15 500 564 Vodafone Group PLC 5.000% 9/15/15 50 56 Vodafone Group PLC 5.750% 3/15/16 100 115 Vodafone Group PLC 5.625% 2/27/17 250 285 Vodafone Group PLC 5.450% 6/10/19 150 174 Vodafone Group PLC 7.875% 2/15/30 50 66 Vodafone Group PLC 6.150% 2/27/37 225 265 Washington Post Co. 7.250% 2/1/19 75 90 WPP Finance UK 5.875% 6/15/14 75 83 WPP Finance UK 8.000% 9/15/14 50 60 Consumer Cyclical (1.0%) AutoZone Inc. 6.500% 1/15/14 200 226 Best Buy Co. Inc. 6.750% 7/15/13 275 308 BorgWarner Inc. 4.625% 9/15/20 25 25 Costco Wholesale Corp. 5.300% 3/15/12 25 27 Costco Wholesale Corp. 5.500% 3/15/17 200 237 3 CVS Caremark Corp. 6.302% 6/1/12 125 116 CVS Caremark Corp. 4.875% 9/15/14 50 55 CVS Caremark Corp. 3.250% 5/18/15 25 26 CVS Caremark Corp. 6.125% 8/15/16 150 177 CVS Caremark Corp. 6.600% 3/15/19 700 848 CVS Caremark Corp. 6.250% 6/1/27 375 427 CVS Caremark Corp. 6.125% 9/15/39 175 193 Daimler Finance North America LLC 7.300% 1/15/12 625 671 Daimler Finance North America LLC 6.500% 11/15/13 300 343 Daimler Finance North America LLC 8.500% 1/18/31 100 137 Darden Restaurants Inc. 5.625% 10/15/12 75 81 Darden Restaurants Inc. 6.200% 10/15/17 275 322 Darden Restaurants Inc. 6.800% 10/15/37 100 115 5 Expedia Inc. 5.950% 8/15/20 75 76 Historic TW Inc. 9.150% 2/1/23 195 265 Historic TW Inc. 6.625% 5/15/29 175 198 Home Depot Inc. 5.250% 12/16/13 250 278 Home Depot Inc. 5.400% 3/1/16 175 199 Home Depot Inc. 3.950% 9/15/20 100 102 Home Depot Inc. 5.875% 12/16/36 225 239 Home Depot Inc. 5.400% 9/15/40 75 75 International Game Technology 7.500% 6/15/19 50 59 International Game Technology 5.500% 6/15/20 75 80 Johnson Controls Inc. 5.000% 3/30/20 125 137 Johnson Controls Inc. 6.000% 1/15/36 50 55 Kohl's Corp. 6.250% 12/15/17 50 60 Kohl's Corp. 6.000% 1/15/33 100 109 Lowe's Cos. Inc. 5.600% 9/15/12 100 109 Lowe's Cos. Inc. 5.000% 10/15/15 150 173 Lowe's Cos. Inc. 5.400% 10/15/16 150 177 Lowe's Cos. Inc. 6.100% 9/15/17 75 91 Lowe's Cos. Inc. 6.875% 2/15/28 25 31 Lowe's Cos. Inc. 6.500% 3/15/29 200 236 Lowe's Cos. Inc. 5.800% 10/15/36 75 84 Marriott International Inc. 4.625% 6/15/12 100 105 Marriott International Inc. 5.625% 2/15/13 100 107 Marriott International Inc. 6.200% 6/15/16 25 28 Marriott International Inc. 6.375% 6/15/17 50 56 McDonald's Corp. 5.300% 3/15/17 125 145 McDonald's Corp. 5.800% 10/15/17 175 211 McDonald's Corp. 5.350% 3/1/18 100 117 McDonald's Corp. 5.000% 2/1/19 100 115 McDonald's Corp. 6.300% 10/15/37 50 62 McDonald's Corp. 5.700% 2/1/39 100 115 MDC Holdings Inc. 5.500% 5/15/13 75 78 Nordstrom Inc. 6.250% 1/15/18 75 88 Nordstrom Inc. 4.750% 5/1/20 400 428 Nordstrom Inc. 7.000% 1/15/38 50 60 PACCAR Financial Corp. 1.950% 12/17/12 100 102 PACCAR Financial Corp. 2.050% 6/17/13 250 255 PACCAR Inc. 6.875% 2/15/14 100 117 Staples Inc. 9.750% 1/15/14 100 123 Target Corp. 5.125% 1/15/13 225 246 Target Corp. 4.000% 6/15/13 175 189 Target Corp. 5.375% 5/1/17 225 262 Target Corp. 6.000% 1/15/18 200 241 Target Corp. 7.000% 7/15/31 100 126 Target Corp. 6.350% 11/1/32 175 205 Target Corp. 6.500% 10/15/37 125 152 Target Corp. 7.000% 1/15/38 425 548 Time Warner Inc. 3.150% 7/15/15 575 596 Time Warner Inc. 5.875% 11/15/16 75 87 Time Warner Inc. 4.875% 3/15/20 350 379 Time Warner Inc. 4.700% 1/15/21 50 53 Time Warner Inc. 7.625% 4/15/31 300 370 Time Warner Inc. 7.700% 5/1/32 375 467 Time Warner Inc. 6.500% 11/15/36 175 195 Time Warner Inc. 6.200% 3/15/40 100 109 Time Warner Inc. 6.100% 7/15/40 175 188 TJX Cos. Inc. 6.950% 4/15/19 150 191 Toll Brothers Finance Corp. 5.150% 5/15/15 100 100 Toll Brothers Finance Corp. 6.750% 11/1/19 100 103 Toyota Motor Credit Corp. 3.200% 6/17/15 425 450 VF Corp. 5.950% 11/1/17 75 88 VF Corp. 6.450% 11/1/37 50 60 Viacom Inc. 6.250% 4/30/16 50 59 Viacom Inc. 6.125% 10/5/17 75 88 Viacom Inc. 5.625% 9/15/19 275 313 Viacom Inc. 6.875% 4/30/36 250 293 Wal-Mart Stores Inc. 4.550% 5/1/13 525 574 Wal-Mart Stores Inc. 7.250% 6/1/13 100 117 Wal-Mart Stores Inc. 4.500% 7/1/15 225 255 Wal-Mart Stores Inc. 5.375% 4/5/17 25 30 Wal-Mart Stores Inc. 5.800% 2/15/18 250 301 Wal-Mart Stores Inc. 5.875% 4/5/27 725 850 Wal-Mart Stores Inc. 7.550% 2/15/30 175 237 Wal-Mart Stores Inc. 5.250% 9/1/35 150 161 Wal-Mart Stores Inc. 6.500% 8/15/37 900 1,125 Wal-Mart Stores Inc. 6.200% 4/15/38 300 362 Walgreen Co. 4.875% 8/1/13 450 499 Walt Disney Co. 6.375% 3/1/12 100 108 Walt Disney Co. 5.625% 9/15/16 375 450 Walt Disney Co. 5.875% 12/15/17 175 212 Walt Disney Co. 5.500% 3/15/19 25 30 Western Union Co. 5.930% 10/1/16 125 146 5 Western Union Co. 5.253% 4/1/20 133 143 Western Union Co. 6.200% 11/17/36 75 81 Western Union Co. 6.200% 6/21/40 200 217 Yum! Brands Inc. 7.700% 7/1/12 100 110 Yum! Brands Inc. 6.250% 4/15/16 50 59 Yum! Brands Inc. 6.250% 3/15/18 50 59 Yum! Brands Inc. 6.875% 11/15/37 225 268 Consumer Noncyclical (2.5%) Abbott Laboratories 5.150% 11/30/12 100 109 Abbott Laboratories 4.350% 3/15/14 500 552 Abbott Laboratories 2.700% 5/27/15 75 79 Abbott Laboratories 5.875% 5/15/16 475 569 Abbott Laboratories 5.600% 11/30/17 100 119 Abbott Laboratories 4.125% 5/27/20 25 27 Abbott Laboratories 6.150% 11/30/37 300 362 Abbott Laboratories 6.000% 4/1/39 50 59 Abbott Laboratories 5.300% 5/27/40 100 108 Allergan Inc./United States 5.750% 4/1/16 25 29 Altria Group Inc. 8.500% 11/10/13 500 600 Altria Group Inc. 4.125% 9/11/15 475 509 Altria Group Inc. 9.700% 11/10/18 225 304 Altria Group Inc. 9.250% 8/6/19 300 402 Altria Group Inc. 9.950% 11/10/38 150 215 Altria Group Inc. 10.200% 2/6/39 650 953 AmerisourceBergen Corp. 5.625% 9/15/12 100 108 AmerisourceBergen Corp. 5.875% 9/15/15 150 172 AmerisourceBergen Corp. 4.875% 11/15/19 25 27 Amgen Inc. 4.850% 11/18/14 100 113 Amgen Inc. 5.850% 6/1/17 150 178 Amgen Inc. 5.700% 2/1/19 75 89 Amgen Inc. 3.450% 10/1/20 225 227 Amgen Inc. 6.375% 6/1/37 125 153 Amgen Inc. 6.900% 6/1/38 175 226 Amgen Inc. 6.400% 2/1/39 175 212 Amgen Inc. 5.750% 3/15/40 125 140 Amgen Inc. 4.950% 10/1/41 150 150 Anheuser-Busch Cos. Inc. 4.375% 1/15/13 125 133 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 75 85 Anheuser-Busch Cos. Inc. 6.800% 8/20/32 150 181 Anheuser-Busch Cos. Inc. 5.750% 4/1/36 115 125 Anheuser-Busch InBev Worldwide Inc. 3.000% 10/15/12 225 233 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 225 231 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 275 295 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 500 562 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 150 165 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 325 388 Archer-Daniels-Midland Co. 5.450% 3/15/18 75 87 Archer-Daniels-Midland Co. 5.935% 10/1/32 100 117 Archer-Daniels-Midland Co. 5.375% 9/15/35 275 299 AstraZeneca PLC 5.400% 9/15/12 425 463 AstraZeneca PLC 5.400% 6/1/14 75 86 AstraZeneca PLC 5.900% 9/15/17 375 451 AstraZeneca PLC 6.450% 9/15/37 450 565 Baxter FinCo BV 4.750% 10/15/10 175 175 Baxter International Inc. 6.250% 12/1/37 300 363 Becton Dickinson and Co. 5.000% 5/15/19 50 57 Biogen Idec Inc. 6.000% 3/1/13 225 246 Biogen Idec Inc. 6.875% 3/1/18 325 380 Bottling Group LLC 4.625% 11/15/12 200 215 Bottling Group LLC 5.000% 11/15/13 75 84 Bottling Group LLC 5.500% 4/1/16 250 295 Bristol-Myers Squibb Co. 5.450% 5/1/18 50 59 Bristol-Myers Squibb Co. 7.150% 6/15/23 200 263 Bristol-Myers Squibb Co. 6.800% 11/15/26 100 126 Bristol-Myers Squibb Co. 5.875% 11/15/36 125 144 Bristol-Myers Squibb Co. 6.125% 5/1/38 50 60 Bunge Ltd. Finance Corp. 5.350% 4/15/14 175 187 Bunge Ltd. Finance Corp. 5.100% 7/15/15 25 26 Bunge Ltd. Finance Corp. 8.500% 6/15/19 425 514 Campbell Soup Co. 3.050% 7/15/17 25 26 Cardinal Health Inc. 4.000% 6/15/15 50 53 CareFusion Corp. 4.125% 8/1/12 25 26 CareFusion Corp. 5.125% 8/1/14 50 55 CareFusion Corp. 6.375% 8/1/19 50 59 Cia de Bebidas das Americas 10.500% 12/15/11 100 110 Cia de Bebidas das Americas 8.750% 9/15/13 100 118 Clorox Co. 5.000% 1/15/15 250 280 Coca-Cola Co. 3.625% 3/15/14 100 108 Coca-Cola Co. 5.350% 11/15/17 225 264 Coca-Cola Co. 4.875% 3/15/19 250 287 Coca-Cola Enterprises Inc. 8.500% 2/1/22 50 71 Coca-Cola Enterprises Inc. 7.000% 10/1/26 200 255 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 108 Coca-Cola HBC Finance BV 5.125% 9/17/13 100 109 Coca-Cola Refreshments USA Inc. 5.000% 8/15/13 450 498 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 400 482 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 25 28 Coca-Cola Refreshments USA Inc. 4.500% 8/15/19 25 28 Corn Products International Inc. 3.200% 11/1/15 25 25 Corn Products International Inc. 4.625% 11/1/20 25 26 Corn Products International Inc. 6.625% 4/15/37 25 27 Covidien International Finance SA 5.450% 10/15/12 125 136 Covidien International Finance SA 6.000% 10/15/17 225 267 Covidien International Finance SA 6.550% 10/15/37 175 219 Delhaize Group SA 5.875% 2/1/14 125 141 Diageo Capital PLC 5.200% 1/30/13 50 55 Diageo Capital PLC 5.750% 10/23/17 25 30 Diageo Capital PLC 4.828% 7/15/20 300 337 Diageo Finance BV 5.300% 10/28/15 75 86 Dr Pepper Snapple Group Inc. 1.700% 12/21/11 100 101 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 75 77 Dr Pepper Snapple Group Inc. 6.120% 5/1/13 25 28 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 100 124 Dr Pepper Snapple Group Inc. 7.450% 5/1/38 25 34 Eli Lilly & Co. 3.550% 3/6/12 175 182 Eli Lilly & Co. 6.000% 3/15/12 25 27 Eli Lilly & Co. 4.200% 3/6/14 150 164 Eli Lilly & Co. 5.200% 3/15/17 150 173 Eli Lilly & Co. 5.500% 3/15/27 150 169 Eli Lilly & Co. 5.950% 11/15/37 150 176 Express Scripts Inc. 5.250% 6/15/12 125 133 Express Scripts Inc. 6.250% 6/15/14 125 143 Express Scripts Inc. 7.250% 6/15/19 50 63 Fortune Brands Inc. 3.000% 6/1/12 200 204 Fortune Brands Inc. 5.375% 1/15/16 250 274 Fortune Brands Inc. 5.875% 1/15/36 50 50 Genentech Inc. 4.750% 7/15/15 50 57 Genentech Inc. 5.250% 7/15/35 75 81 General Mills Inc. 6.000% 2/15/12 233 249 General Mills Inc. 5.650% 9/10/12 100 109 General Mills Inc. 5.250% 8/15/13 100 112 General Mills Inc. 5.700% 2/15/17 150 177 General Mills Inc. 5.650% 2/15/19 775 906 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 400 440 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 375 414 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 400 474 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 350 436 Hasbro Inc. 6.300% 9/15/17 175 193 Hasbro Inc. 6.350% 3/15/40 50 51 Hershey Co. 5.450% 9/1/16 50 58 HJ Heinz Finance Co. 6.750% 3/15/32 225 268 Hospira Inc. 5.900% 6/15/14 75 85 Hospira Inc. 5.600% 9/15/40 50 51 Johnson & Johnson 5.150% 8/15/12 175 190 Johnson & Johnson 6.950% 9/1/29 25 33 Johnson & Johnson 4.950% 5/15/33 150 163 Johnson & Johnson 5.950% 8/15/37 200 243 Johnson & Johnson 4.500% 9/1/40 150 150 Kellogg Co. 5.125% 12/3/12 375 407 Kellogg Co. 4.250% 3/6/13 100 107 Kellogg Co. 4.150% 11/15/19 125 136 Kellogg Co. 7.450% 4/1/31 475 642 Kimberly-Clark Corp. 4.875% 8/15/15 200 230 Kimberly-Clark Corp. 6.125% 8/1/17 275 334 Kimberly-Clark Corp. 6.250% 7/15/18 50 61 Kimberly-Clark Corp. 3.625% 8/1/20 140 146 Koninklijke Philips Electronics NV 4.625% 3/11/13 100 108 Koninklijke Philips Electronics NV 5.750% 3/11/18 200 233 Koninklijke Philips Electronics NV 6.875% 3/11/38 175 221 Kraft Foods Inc. 5.625% 11/1/11 50 52 Kraft Foods Inc. 6.250% 6/1/12 100 109 Kraft Foods Inc. 2.625% 5/8/13 275 284 Kraft Foods Inc. 5.250% 10/1/13 25 28 Kraft Foods Inc. 6.750% 2/19/14 75 87 Kraft Foods Inc. 4.125% 2/9/16 925 997 Kraft Foods Inc. 6.500% 8/11/17 475 569 Kraft Foods Inc. 6.125% 8/23/18 75 88 Kraft Foods Inc. 5.375% 2/10/20 500 557 Kraft Foods Inc. 6.500% 11/1/31 200 229 Kraft Foods Inc. 7.000% 8/11/37 400 491 Kraft Foods Inc. 6.875% 2/1/38 575 701 Kraft Foods Inc. 6.875% 1/26/39 25 30 Kraft Foods Inc. 6.500% 2/9/40 225 263 Kroger Co. 6.750% 4/15/12 350 380 Kroger Co. 6.200% 6/15/12 250 271 Kroger Co. 5.000% 4/15/13 200 218 Kroger Co. 6.150% 1/15/20 75 89 Kroger Co. 8.000% 9/15/29 125 164 Kroger Co. 7.500% 4/1/31 100 128 Kroger Co. 6.900% 4/15/38 75 93 Laboratory Corp. of America Holdings 5.625% 12/15/15 75 85 Life Technologies Corp. 4.400% 3/1/15 100 107 Life Technologies Corp. 6.000% 3/1/20 125 142 Lorillard Tobacco Co. 8.125% 6/23/19 525 601 Lorillard Tobacco Co. 6.875% 5/1/20 150 159 McKesson Corp. 7.750% 2/1/12 100 108 McKesson Corp. 5.250% 3/1/13 175 190 Mead Johnson Nutrition Co. 3.500% 11/1/14 25 26 Mead Johnson Nutrition Co. 4.900% 11/1/19 50 55 Mead Johnson Nutrition Co. 5.900% 11/1/39 100 113 Medco Health Solutions Inc. 2.750% 9/15/15 275 279 Medco Health Solutions Inc. 7.125% 3/15/18 250 306 Medtronic Inc. 4.500% 3/15/14 75 83 Medtronic Inc. 3.000% 3/15/15 250 264 Medtronic Inc. 4.750% 9/15/15 100 114 Medtronic Inc. 5.600% 3/15/19 25 30 Medtronic Inc. 4.450% 3/15/20 125 137 Medtronic Inc. 6.500% 3/15/39 25 32 Medtronic Inc. 5.550% 3/15/40 350 399 Merck & Co. Inc. 4.375% 2/15/13 100 108 Merck & Co. Inc. 5.300% 12/1/13 250 282 Merck & Co. Inc. 4.750% 3/1/15 200 227 Merck & Co. Inc. 4.000% 6/30/15 100 111 Merck & Co. Inc. 6.000% 9/15/17 150 183 Merck & Co. Inc. 5.000% 6/30/19 100 116 Merck & Co. Inc. 6.400% 3/1/28 50 62 Merck & Co. Inc. 5.950% 12/1/28 75 89 Merck & Co. Inc. 6.500% 12/1/33 75 96 Merck & Co. Inc. 5.750% 11/15/36 350 411 Merck & Co. Inc. 6.550% 9/15/37 125 161 Merck & Co. Inc. 5.850% 6/30/39 75 90 Novant Health Inc. 5.850% 11/1/19 150 167 Novartis Capital Corp. 1.900% 4/24/13 125 128 Novartis Capital Corp. 4.125% 2/10/14 525 573 Novartis Capital Corp. 2.900% 4/24/15 125 132 Novartis Securities Investment Ltd. 5.125% 2/10/19 400 459 PepsiAmericas Inc. 5.750% 7/31/12 100 109 PepsiAmericas Inc. 5.000% 5/15/17 100 114 PepsiCo Inc. 4.500% 1/15/20 25 28 PepsiCo Inc. 7.000% 3/1/29 275 362 PepsiCo Inc. 4.650% 2/15/13 125 136 PepsiCo Inc. 3.750% 3/1/14 350 378 PepsiCo Inc. 5.000% 6/1/18 325 373 PepsiCo Inc. 7.900% 11/1/18 375 500 PepsiCo Inc. 5.500% 1/15/40 250 285 Pfizer Inc. 4.450% 3/15/12 425 448 Pfizer Inc. 5.350% 3/15/15 700 807 Pfizer Inc. 6.200% 3/15/19 600 735 Pfizer Inc. 7.200% 3/15/39 475 645 Pharmacia Corp. 6.600% 12/1/28 75 92 Philip Morris International Inc. 4.875% 5/16/13 250 275 Philip Morris International Inc. 6.875% 3/17/14 150 177 Philip Morris International Inc. 5.650% 5/16/18 325 382 Philip Morris International Inc. 6.375% 5/16/38 200 246 3 Procter & Gamble - Esop 9.360% 1/1/21 395 518 Procter & Gamble Co. 4.950% 8/15/14 50 57 Procter & Gamble Co. 3.500% 2/15/15 150 163 Procter & Gamble Co. 4.700% 2/15/19 100 114 Procter & Gamble Co. 6.450% 1/15/26 75 95 Procter & Gamble Co. 5.550% 3/5/37 325 378 Quest Diagnostics Inc. 5.450% 11/1/15 200 226 Quest Diagnostics Inc. 6.950% 7/1/37 75 86 Reynolds American Inc. 7.250% 6/1/12 225 243 Reynolds American Inc. 7.250% 6/1/13 150 168 Reynolds American Inc. 6.750% 6/15/17 150 168 Reynolds American Inc. 7.250% 6/15/37 125 131 Safeway Inc. 6.250% 3/15/14 150 172 Safeway Inc. 6.350% 8/15/17 100 118 Safeway Inc. 5.000% 8/15/19 125 137 Safeway Inc. 3.950% 8/15/20 250 252 Safeway Inc. 7.250% 2/1/31 75 92 St. Jude Medical Inc. 2.200% 9/15/13 200 204 St. Jude Medical Inc. 3.750% 7/15/14 225 241 Stryker Corp. 3.000% 1/15/15 50 53 Stryker Corp. 4.375% 1/15/20 50 55 Sysco Corp. 4.200% 2/12/13 25 27 Sysco Corp. 5.250% 2/12/18 100 115 Sysco Corp. 5.375% 9/21/35 100 112 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 400 479 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 100 105 Thermo Fisher Scientific Inc. 2.150% 12/28/12 50 51 Thermo Fisher Scientific Inc. 3.250% 11/20/14 75 79 Thermo Fisher Scientific Inc. 3.200% 5/1/15 200 211 Unilever Capital Corp. 7.125% 11/1/10 350 352 Unilever Capital Corp. 3.650% 2/15/14 25 27 Unilever Capital Corp. 5.900% 11/15/32 50 60 UST LLC 5.750% 3/1/18 75 81 Whirlpool Corp. 5.500% 3/1/13 325 350 Wyeth 5.500% 3/15/13 275 304 Wyeth 5.500% 2/1/14 50 57 Wyeth 5.500% 2/15/16 200 234 Wyeth 5.450% 4/1/17 50 58 Wyeth 6.450% 2/1/24 100 124 Wyeth 6.500% 2/1/34 100 125 Wyeth 6.000% 2/15/36 125 147 Wyeth 5.950% 4/1/37 650 766 Zimmer Holdings Inc. 4.625% 11/30/19 50 54 Zimmer Holdings Inc. 5.750% 11/30/39 50 55 Energy (1.4%) Alberta Energy Co. Ltd. 7.375% 11/1/31 125 154 Anadarko Petroleum Corp. 7.625% 3/15/14 150 169 Anadarko Petroleum Corp. 5.750% 6/15/14 25 27 Anadarko Petroleum Corp. 6.450% 9/15/36 775 775 Anadarko Petroleum Corp. 7.950% 6/15/39 25 28 Anadarko Petroleum Corp. 6.200% 3/15/40 275 267 Apache Corp. 6.000% 9/15/13 175 197 Apache Corp. 5.625% 1/15/17 100 115 Apache Corp. 6.900% 9/15/18 150 188 Apache Corp. 6.000% 1/15/37 150 170 Apache Corp. 5.100% 9/1/40 350 350 Baker Hughes Inc. 6.875% 1/15/29 100 125 Baker Hughes Inc. 5.125% 9/15/40 275 285 BP Capital Markets PLC 3.125% 3/10/12 350 357 BP Capital Markets PLC 5.250% 11/7/13 350 381 BP Capital Markets PLC 3.625% 5/8/14 50 52 BP Capital Markets PLC 3.875% 3/10/15 275 287 BP Capital Markets PLC 3.125% 10/1/15 450 454 BP Capital Markets PLC 4.750% 3/10/19 200 208 BP Capital Markets PLC 4.500% 10/1/20 25 25 Burlington Resources Finance Co. 6.500% 12/1/11 100 107 Burlington Resources Finance Co. 7.400% 12/1/31 175 224 Cameron International Corp. 6.375% 7/15/18 100 113 Cameron International Corp. 7.000% 7/15/38 100 114 Canadian Natural Resources Ltd. 5.450% 10/1/12 50 54 Canadian Natural Resources Ltd. 5.150% 2/1/13 25 27 Canadian Natural Resources Ltd. 4.900% 12/1/14 150 167 Canadian Natural Resources Ltd. 6.000% 8/15/16 125 147 Canadian Natural Resources Ltd. 5.700% 5/15/17 225 260 Canadian Natural Resources Ltd. 7.200% 1/15/32 225 276 Canadian Natural Resources Ltd. 6.450% 6/30/33 125 144 Canadian Natural Resources Ltd. 6.500% 2/15/37 150 176 Canadian Natural Resources Ltd. 6.250% 3/15/38 150 172 Cenovus Energy Inc. 4.500% 9/15/14 150 165 Cenovus Energy Inc. 5.700% 10/15/19 50 58 Cenovus Energy Inc. 6.750% 11/15/39 850 1,026 Chevron Corp. 3.450% 3/3/12 125 130 Chevron Corp. 3.950% 3/3/14 300 328 Chevron Corp. 4.950% 3/3/19 275 320 Conoco Funding Co. 7.250% 10/15/31 75 96 ConocoPhillips 4.750% 2/1/14 125 139 ConocoPhillips 5.750% 2/1/19 875 1,050 ConocoPhillips 5.900% 10/15/32 50 57 ConocoPhillips 6.500% 2/1/39 100 125 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 250 295 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 150 171 ConocoPhillips Holding Co. 6.950% 4/15/29 150 192 Devon Energy Corp. 5.625% 1/15/14 100 112 Devon Energy Corp. 7.950% 4/15/32 50 68 Devon Financing Corp. ULC 0.000% 0/0/0  Devon Financing Corp. ULC 7.875% 9/30/31 300 400 Diamond Offshore Drilling Inc. 4.875% 7/1/15 25 28 Diamond Offshore Drilling Inc. 5.875% 5/1/19 75 86 Diamond Offshore Drilling Inc. 5.700% 10/15/39 100 104 Encana Corp. 4.750% 10/15/13 25 27 Encana Corp. 5.900% 12/1/17 225 263 Encana Corp. 6.500% 8/15/34 325 378 Encana Corp. 6.500% 2/1/38 200 232 EnCana Holdings Finance Corp. 5.800% 5/1/14 100 114 EOG Resources Inc. 2.950% 6/1/15 125 131 EOG Resources Inc. 5.875% 9/15/17 225 265 EOG Resources Inc. 4.400% 6/1/20 100 108 Halliburton Co. 6.150% 9/15/19 200 238 Halliburton Co. 6.700% 9/15/38 125 155 Halliburton Co. 7.450% 9/15/39 200 270 Hess Corp. 7.875% 10/1/29 350 448 Hess Corp. 7.125% 3/15/33 100 121 Hess Corp. 5.600% 2/15/41 500 521 Husky Energy Inc. 5.900% 6/15/14 300 333 Husky Energy Inc. 6.150% 6/15/19 100 115 Husky Energy Inc. 6.800% 9/15/37 50 57 Kerr-McGee Corp. 6.950% 7/1/24 250 270 Kerr-McGee Corp. 7.875% 9/15/31 50 55 Marathon Oil Corp. 6.125% 3/15/12 125 134 Marathon Oil Corp. 5.900% 3/15/18 50 58 Nabors Industries Inc. 6.150% 2/15/18 300 332 5 Nabors Industries Inc. 5.000% 9/15/20 175 177 Nexen Inc. 5.050% 11/20/13 50 54 Nexen Inc. 5.650% 5/15/17 100 112 Nexen Inc. 7.875% 3/15/32 50 62 Nexen Inc. 6.400% 5/15/37 300 329 Nexen Inc. 7.500% 7/30/39 200 246 Noble Energy Inc. 8.250% 3/1/19 200 259 Noble Holding International Ltd. 4.900% 8/1/20 100 107 Noble Holding International Ltd. 6.200% 8/1/40 100 110 Occidental Petroleum Corp. 6.750% 1/15/12 250 269 Petro-Canada 6.050% 5/15/18 425 495 Petro-Canada 7.875% 6/15/26 25 32 Petro-Canada 7.000% 11/15/28 100 117 Petro-Canada 5.350% 7/15/33 150 150 Petro-Canada 6.800% 5/15/38 125 148 Rowan Cos. Inc. 7.875% 8/1/19 75 89 Shell International Finance BV 1.875% 3/25/13 175 179 Shell International Finance BV 4.000% 3/21/14 300 325 Shell International Finance BV 3.100% 6/28/15 725 763 Shell International Finance BV 3.250% 9/22/15 100 106 Shell International Finance BV 4.300% 9/22/19 500 545 Shell International Finance BV 4.375% 3/25/20 125 137 Shell International Finance BV 6.375% 12/15/38 475 595 Shell International Finance BV 5.500% 3/25/40 75 85 Smith International Inc. 9.750% 3/15/19 300 431 Statoil ASA 3.875% 4/15/14 25 27 Statoil ASA 3.125% 8/17/17 400 416 Statoil ASA 5.250% 4/15/19 25 29 Statoil ASA 7.250% 9/23/27 400 519 Statoil ASA 5.100% 8/17/40 125 134 Suncor Energy Inc. 6.100% 6/1/18 75 88 Suncor Energy Inc. 5.950% 12/1/34 75 81 Suncor Energy Inc. 6.500% 6/15/38 925 1,060 Sunoco Inc. 4.875% 10/15/14 50 52 Sunoco Inc. 5.750% 1/15/17 50 52 Talisman Energy Inc. 5.125% 5/15/15 50 55 Talisman Energy Inc. 7.750% 6/1/19 200 255 Talisman Energy Inc. 5.850% 2/1/37 150 157 Tosco Corp. 8.125% 2/15/30 100 136 Total Capital SA 3.000% 6/24/15 150 157 Total Capital SA 4.450% 6/24/20 150 164 Total Capital SA 4.250% 12/15/21 200 217 Transocean Inc. 4.950% 11/15/15 350 362 Transocean Inc. 6.000% 3/15/18 75 79 Transocean Inc. 6.500% 11/15/20 150 162 Transocean Inc. 7.500% 4/15/31 175 187 Transocean Inc. 6.800% 3/15/38 150 152 Valero Energy Corp. 6.875% 4/15/12 300 323 Valero Energy Corp. 9.375% 3/15/19 200 254 Valero Energy Corp. 6.125% 2/1/20 75 82 Valero Energy Corp. 7.500% 4/15/32 225 247 Valero Energy Corp. 6.625% 6/15/37 175 176 Weatherford Bermuda Holdings Ltd. 5.125% 9/15/20 400 408 Weatherford Bermuda Holdings Ltd. 6.750% 9/15/40 150 155 Weatherford International Inc. 6.350% 6/15/17 450 503 Weatherford International Inc. 6.800% 6/15/37 25 26 Weatherford International Ltd. 6.500% 8/1/36 275 274 Weatherford International Ltd. 7.000% 3/15/38 50 53 Weatherford International Ltd. Bermuda 5.150% 3/15/13 25 27 Weatherford International Ltd. Bermuda 6.000% 3/15/18 50 55 Williams Cos. Inc. 7.500% 1/15/31 186 210 Williams Cos. Inc. 7.750% 6/15/31 56 65 XTO Energy Inc. 5.900% 8/1/12 50 55 XTO Energy Inc. 6.250% 4/15/13 175 198 XTO Energy Inc. 5.750% 12/15/13 250 287 XTO Energy Inc. 5.000% 1/31/15 50 57 XTO Energy Inc. 5.300% 6/30/15 25 29 XTO Energy Inc. 6.250% 8/1/17 375 464 XTO Energy Inc. 6.500% 12/15/18 200 254 XTO Energy Inc. 6.750% 8/1/37 200 269 Other Industrial (0.0%) Cintas Corp. No 2 6.125% 12/1/17 75 90 Technology (0.8%) Adobe Systems Inc. 3.250% 2/1/15 100 105 Adobe Systems Inc. 4.750% 2/1/20 175 188 Agilent Technologies Inc. 4.450% 9/14/12 25 26 Agilent Technologies Inc. 5.500% 9/14/15 50 56 Agilent Technologies Inc. 6.500% 11/1/17 400 459 Amphenol Corp. 4.750% 11/15/14 100 108 Analog Devices Inc. 5.000% 7/1/14 100 110 BMC Software Inc. 7.250% 6/1/18 50 60 CA Inc. 5.375% 12/1/19 75 81 Cisco Systems Inc. 2.900% 11/17/14 125 133 Cisco Systems Inc. 5.500% 2/22/16 200 236 Cisco Systems Inc. 4.950% 2/15/19 475 544 Cisco Systems Inc. 4.450% 1/15/20 875 961 Cisco Systems Inc. 5.900% 2/15/39 200 229 Cisco Systems Inc. 5.500% 1/15/40 175 193 Computer Sciences Corp. 6.500% 3/15/18 50 57 Corning Inc. 6.625% 5/15/19 25 30 Dell Inc. 3.375% 6/15/12 25 26 Dell Inc. 4.700% 4/15/13 150 163 Dell Inc. 1.400% 9/10/13 150 151 Dell Inc. 2.300% 9/10/15 200 201 Dell Inc. 5.650% 4/15/18 75 86 Dell Inc. 5.875% 6/15/19 75 87 Dell Inc. 6.500% 4/15/38 100 114 Dun & Bradstreet Corp. 6.000% 4/1/13 150 164 Equifax Inc. 4.450% 12/1/14 50 53 Equifax Inc. 6.300% 7/1/17 25 28 Equifax Inc. 7.000% 7/1/37 50 56 Fiserv Inc. 6.125% 11/20/12 275 301 Fiserv Inc. 3.125% 10/1/15 50 51 Fiserv Inc. 6.800% 11/20/17 150 173 Harris Corp. 5.000% 10/1/15 125 137 Hewlett-Packard Co. 4.250% 2/24/12 100 105 Hewlett-Packard Co. 6.500% 7/1/12 200 220 Hewlett-Packard Co. 4.500% 3/1/13 100 108 Hewlett-Packard Co. 1.250% 9/13/13 350 352 Hewlett-Packard Co. 6.125% 3/1/14 700 807 Hewlett-Packard Co. 4.750% 6/2/14 350 390 Hewlett-Packard Co. 2.125% 9/13/15 200 201 Hewlett-Packard Co. 5.500% 3/1/18 75 89 HP Enterprise Services LLC 6.000% 8/1/13 75 85 IBM International Group Capital LLC 5.050% 10/22/12 275 299 International Business Machines Corp. 1.000% 8/5/13 875 878 International Business Machines Corp. 5.700% 9/14/17 850 1,012 International Business Machines Corp. 6.220% 8/1/27 75 91 International Business Machines Corp. 6.500% 1/15/28 75 93 International Business Machines Corp. 5.875% 11/29/32 325 380 International Business Machines Corp. 5.600% 11/30/39 387 445 Intuit Inc. 5.400% 3/15/12 50 53 Lexmark International Inc. 5.900% 6/1/13 50 54 Lexmark International Inc. 6.650% 6/1/18 150 169 Maxim Integrated Products Inc. 3.450% 6/14/13 50 51 Microsoft Corp. 0.875% 9/27/13 150 150 Microsoft Corp. 2.950% 6/1/14 500 531 Microsoft Corp. 1.625% 9/25/15 150 150 Microsoft Corp. 4.200% 6/1/19 25 28 Microsoft Corp. 3.000% 10/1/20 225 224 Microsoft Corp. 5.200% 6/1/39 25 28 Microsoft Corp. 4.500% 10/1/40 100 100 Motorola Inc. 8.000% 11/1/11 25 27 Motorola Inc. 5.375% 11/15/12 50 53 Motorola Inc. 6.000% 11/15/17 550 613 Motorola Inc. 7.500% 5/15/25 50 59 Motorola Inc. 6.500% 9/1/25 5 6 Motorola Inc. 6.500% 11/15/28 5 5 Motorola Inc. 6.625% 11/15/37 5 5 Nokia Oyj 5.375% 5/15/19 100 109 Nokia Oyj 6.625% 5/15/39 50 57 Oracle Corp. 4.950% 4/15/13 150 165 Oracle Corp. 3.750% 7/8/14 225 244 Oracle Corp. 5.250% 1/15/16 275 319 Oracle Corp. 5.750% 4/15/18 300 357 Oracle Corp. 5.000% 7/8/19 550 633 Oracle Corp. 6.500% 4/15/38 200 248 Oracle Corp. 6.125% 7/8/39 250 297 5 Oracle Corp. 5.375% 7/15/40 500 538 Pitney Bowes Inc. 4.625% 10/1/12 100 106 Pitney Bowes Inc. 3.875% 6/15/13 100 105 Pitney Bowes Inc. 4.875% 8/15/14 100 108 Pitney Bowes Inc. 4.750% 1/15/16 375 397 Science Applications International Corp. 6.250% 7/1/12 25 27 Science Applications International Corp. 5.500% 7/1/33 25 25 Symantec Corp. 2.750% 9/15/15 25 25 Symantec Corp. 4.200% 9/15/20 50 50 Xerox Corp. 7.625% 6/15/13 300 304 Xerox Corp. 8.250% 5/15/14 150 180 Xerox Corp. 6.400% 3/15/16 100 116 Xerox Corp. 6.750% 2/1/17 100 117 Xerox Corp. 6.350% 5/15/18 175 203 Xerox Corp. 5.625% 12/15/19 25 28 Xerox Corp. 6.750% 12/15/39 375 443 Transportation (0.4%) 3 American Airlines Pass Through Trust 2009- 1A 10.375% 7/2/19 74 88 Burlington Northern Santa Fe LLC 5.900% 7/1/12 225 244 Burlington Northern Santa Fe LLC 5.650% 5/1/17 100 115 Burlington Northern Santa Fe LLC 3.600% 9/1/20 175 177 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 145 Burlington Northern Santa Fe LLC 5.050% 3/1/41 225 224 Canadian National Railway Co. 6.375% 10/15/11 100 106 Canadian National Railway Co. 5.800% 6/1/16 100 119 Canadian National Railway Co. 6.200% 6/1/36 75 91 Canadian Pacific Railway Co. 4.450% 3/15/23 25 25 Canadian Pacific Railway Co. 5.950% 5/15/37 150 163 Con-way Inc. 6.700% 5/1/34 100 95 3 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 9/15/17 165 173 3 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 11/10/19 150 166 CSX Corp. 6.300% 3/15/12 150 161 CSX Corp. 6.250% 4/1/15 50 59 CSX Corp. 5.600% 5/1/17 175 200 CSX Corp. 7.900% 5/1/17 73 92 CSX Corp. 6.250% 3/15/18 375 444 CSX Corp. 7.375% 2/1/19 425 534 CSX Corp. 6.000% 10/1/36 50 55 CSX Corp. 6.220% 4/30/40 152 174 3 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 8/10/22 203 214 3 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 148 163 JB Hunt Transport Services Inc. 3.375% 9/15/15 250 250 Norfolk Southern Corp. 7.700% 5/15/17 450 571 Norfolk Southern Corp. 5.750% 4/1/18 100 116 Norfolk Southern Corp. 5.900% 6/15/19 175 207 Norfolk Southern Corp. 7.800% 5/15/27 200 266 Norfolk Southern Corp. 7.050% 5/1/37 400 512 Norfolk Southern Corp. 7.900% 5/15/97 50 67 Ryder System Inc. 5.850% 3/1/14 75 82 Ryder System Inc. 7.200% 9/1/15 100 118 Ryder System Inc. 3.600% 3/1/16 230 233 Ryder System Inc. 5.850% 11/1/16 25 28 Southwest Airlines Co. 6.500% 3/1/12 250 265 Southwest Airlines Co. 5.750% 12/15/16 75 82 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 44 48 Union Pacific Corp. 6.125% 1/15/12 25 27 Union Pacific Corp. 6.500% 4/15/12 75 81 Union Pacific Corp. 5.450% 1/31/13 225 246 Union Pacific Corp. 5.375% 5/1/14 150 168 Union Pacific Corp. 5.750% 11/15/17 275 320 Union Pacific Corp. 5.700% 8/15/18 375 436 Union Pacific Corp. 7.125% 2/1/28 150 187 United Parcel Service Inc. 3.875% 4/1/14 200 218 United Parcel Service Inc. 5.500% 1/15/18 75 88 United Parcel Service Inc. 5.125% 4/1/19 100 118 United Parcel Service Inc. 6.200% 1/15/38 100 123 Utilities (2.3%) Electric (1.7%) AEP Texas Central Co. 6.650% 2/15/33 200 232 Alabama Power Co. 5.500% 10/15/17 225 261 Alabama Power Co. 6.000% 3/1/39 125 147 Ameren Energy Generating Co. 7.000% 4/15/18 400 405 American Water Capital Corp. 6.085% 10/15/17 200 227 American Water Capital Corp. 6.593% 10/15/37 150 169 Appalachian Power Co. 3.400% 5/24/15 150 158 Appalachian Power Co. 7.000% 4/1/38 100 124 Arizona Public Service Co. 5.800% 6/30/14 75 83 Baltimore Gas & Electric Co. 5.900% 10/1/16 100 118 Carolina Power & Light Co. 5.125% 9/15/13 325 360 Carolina Power & Light Co. 5.300% 1/15/19 275 320 CenterPoint Energy Houston Electric LLC 5.700% 3/15/13 300 331 CenterPoint Energy Houston Electric LLC 6.950% 3/15/33 50 61 Cleveland Electric Illuminating Co. 5.500% 8/15/24 225 254 Commonwealth Edison Co. 6.150% 3/15/12 75 80 Commonwealth Edison Co. 5.950% 8/15/16 175 208 Commonwealth Edison Co. 6.150% 9/15/17 325 386 Commonwealth Edison Co. 5.800% 3/15/18 75 87 Commonwealth Edison Co. 4.000% 8/1/20 25 26 Commonwealth Edison Co. 5.900% 3/15/36 50 56 Commonwealth Edison Co. 6.450% 1/15/38 175 211 Connecticut Light & Power Co. 6.350% 6/1/36 175 215 Consolidated Edison Co. of New York Inc. 5.625% 7/1/12 350 379 Consolidated Edison Co. of New York Inc. 4.875% 2/1/13 75 81 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 100 117 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 200 251 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 100 105 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 75 89 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 275 328 Consolidated Edison Co. of New York Inc. 5.500% 12/1/39 100 110 Consolidated Natural Gas Co. 5.000% 12/1/14 300 338 Constellation Energy Group Inc. 4.550% 6/15/15 475 512 Constellation Energy Group Inc. 7.600% 4/1/32 25 31 Consumers Energy Co. 5.375% 4/15/13 225 246 Consumers Energy Co. 5.500% 8/15/16 100 115 Dominion Resources Inc. 5.150% 7/15/15 600 684 Dominion Resources Inc. 6.300% 3/15/33 100 117 Dominion Resources Inc. 5.950% 6/15/35 225 256 3 Dominion Resources Inc./VA 6.300% 9/30/11 75 71 Dominion Resources Inc./VA 5.700% 9/17/12 140 153 Dominion Resources Inc./VA 6.000% 11/30/17 250 295 Duke Energy Carolinas LLC 6.250% 1/15/12 300 321 Duke Energy Carolinas LLC 4.300% 6/15/20 250 275 Duke Energy Carolinas LLC 6.000% 12/1/28 100 115 Duke Energy Carolinas LLC 6.100% 6/1/37 125 148 Duke Energy Carolinas LLC 6.050% 4/15/38 50 60 Duke Energy Carolinas LLC 5.300% 2/15/40 175 190 Duke Energy Corp. 3.350% 4/1/15 200 212 Duke Energy Corp. 5.050% 9/15/19 75 84 Duke Energy Indiana Inc. 5.000% 9/15/13 125 139 Duke Energy Indiana Inc. 3.750% 7/15/20 25 26 Duke Energy Indiana Inc. 6.350% 8/15/38 225 277 Duke Energy Ohio Inc. 5.700% 9/15/12 75 82 Duke Energy Ohio Inc. 2.100% 6/15/13 200 205 El Paso Electric Co. 6.000% 5/15/35 50 50 Empresa Nacional de Electricidad SA 8.350% 8/1/13 100 115 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 200 231 Entergy Louisiana LLC 6.500% 9/1/18 50 60 Exelon Corp. 4.900% 6/15/15 400 439 Exelon Generation Co. LLC 5.200% 10/1/19 50 55 Exelon Generation Co. LLC 4.000% 10/1/20 75 75 Exelon Generation Co. LLC 6.250% 10/1/39 125 135 Exelon Generation Co. LLC 5.750% 10/1/41 100 101 FirstEnergy Corp. 6.450% 11/15/11 8 8 FirstEnergy Corp. 7.375% 11/15/31 200 217 FirstEnergy Solutions Corp. 6.800% 8/15/39 200 202 Florida Power & Light Co. 5.550% 11/1/17 25 30 Florida Power & Light Co. 5.625% 4/1/34 25 28 Florida Power & Light Co. 5.400% 9/1/35 75 83 Florida Power & Light Co. 6.200% 6/1/36 50 61 Florida Power & Light Co. 5.650% 2/1/37 100 114 Florida Power & Light Co. 5.850% 5/1/37 25 29 Florida Power & Light Co. 5.950% 2/1/38 150 177 Florida Power & Light Co. 5.960% 4/1/39 475 563 Florida Power Corp. 5.650% 6/15/18 75 89 Florida Power Corp. 6.350% 9/15/37 225 276 Florida Power Corp. 6.400% 6/15/38 650 804 FPL Group Capital Inc. 5.350% 6/15/13 125 137 FPL Group Capital Inc. 2.550% 11/15/13 725 746 3 FPL Group Capital Inc. 6.350% 10/1/16 75 72 3 FPL Group Capital Inc. 6.650% 6/15/17 75 73 Georgia Power Co. 5.700% 6/1/17 150 176 Georgia Power Co. 5.400% 6/1/40 300 326 Great Plains Energy Inc. 2.750% 8/15/13 100 101 Iberdrola International BV 6.750% 6/15/12 150 162 Iberdrola International BV 6.750% 7/15/36 75 83 Illinois Power Co. 6.125% 11/15/17 25 28 Illinois Power Co. 6.250% 4/1/18 125 143 Indiana Michigan Power Co. 6.050% 3/15/37 200 221 3 Integrys Energy Group Inc. 6.110% 12/1/16 150 139 Interstate Power & Light Co. 6.250% 7/15/39 50 60 Jersey Central Power & Light Co. 5.625% 5/1/16 125 142 Jersey Central Power & Light Co. 5.650% 6/1/17 475 535 Kansas City Power & Light Co. 6.050% 11/15/35 50 54 MidAmerican Energy Co. 5.650% 7/15/12 200 216 MidAmerican Energy Co. 5.125% 1/15/13 150 164 MidAmerican Energy Co. 5.950% 7/15/17 75 89 MidAmerican Energy Co. 5.300% 3/15/18 50 57 MidAmerican Energy Co. 6.750% 12/30/31 125 154 MidAmerican Energy Co. 5.750% 11/1/35 250 275 Midamerican Energy Holdings Co. 5.750% 4/1/18 125 145 Midamerican Energy Holdings Co. 6.125% 4/1/36 550 635 Midamerican Energy Holdings Co. 5.950% 5/15/37 125 141 Midamerican Energy Holdings Co. 6.500% 9/15/37 50 60 National Rural Utilities Cooperative Finance Corp. 2.625% 9/16/12 450 465 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 100 112 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 175 194 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 250 288 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 200 231 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 175 234 Nevada Power Co. 7.125% 3/15/19 550 683 5 Niagara Mohawk Power Corp. 4.881% 8/15/19 50 55 Nisource Finance Corp. 5.400% 7/15/14 400 445 Nisource Finance Corp. 5.250% 9/15/17 150 163 Nisource Finance Corp. 6.125% 3/1/22 75 85 Northern States Power Co. 5.250% 3/1/18 150 174 Northern States Power Co. 6.250% 6/1/36 50 61 Northern States Power Co. 5.350% 11/1/39 75 83 Northern States Power Co. 1.950% 8/15/15 25 25 Northern States Power Co. 6.200% 7/1/37 50 60 NSTAR 4.500% 11/15/19 25 27 NSTAR Electric Co. 4.875% 4/15/14 50 56 NSTAR Electric Co. 5.625% 11/15/17 150 178 NSTAR Electric Co. 5.500% 3/15/40 75 85 Oglethorpe Power Corp. 5.950% 11/1/39 50 59 Ohio Edison Co. 6.400% 7/15/16 175 205 Ohio Power Co. 5.750% 9/1/13 200 222 Ohio Power Co. 6.000% 6/1/16 75 88 Oklahoma Gas & Electric Co. 5.850% 6/1/40 100 113 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 125 146 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 125 157 Oncor Electric Delivery Co. LLC 7.500% 9/1/38 225 295 Pacific Gas & Electric Co. 4.800% 3/1/14 700 773 Pacific Gas & Electric Co. 5.625% 11/30/17 150 173 Pacific Gas & Electric Co. 8.250% 10/15/18 200 265 Pacific Gas & Electric Co. 6.050% 3/1/34 625 706 PacifiCorp 7.700% 11/15/31 600 820 PacifiCorp 5.250% 6/15/35 100 107 Peco Energy Co. 5.350% 3/1/18 50 58 Pennsylvania Electric Co. 6.050% 9/1/17 75 85 Pepco Holdings Inc. 2.700% 10/1/15 175 176 Potomac Electric Power Co. 6.500% 11/15/37 100 125 PPL Electric Utilities Corp. 6.250% 5/15/39 275 332 PPL Energy Supply LLC 6.400% 11/1/11 50 53 PPL Energy Supply LLC 6.300% 7/15/13 75 84 PPL Energy Supply LLC 6.200% 5/15/16 23 26 PPL Energy Supply LLC 6.500% 5/1/18 50 58 Progress Energy Inc. 6.850% 4/15/12 25 27 Progress Energy Inc. 6.050% 3/15/14 50 57 Progress Energy Inc. 7.050% 3/15/19 50 62 Progress Energy Inc. 7.000% 10/30/31 325 402 Progress Energy Inc. 6.000% 12/1/39 25 29 PSEG Power LLC 6.950% 6/1/12 450 493 PSEG Power LLC 2.500% 4/15/13 75 77 PSEG Power LLC 5.000% 4/1/14 75 82 PSEG Power LLC 5.500% 12/1/15 75 85 PSEG Power LLC 8.625% 4/15/31 100 134 Public Service Co. of Colorado 7.875% 10/1/12 125 141 Public Service Co. of Colorado 5.125% 6/1/19 275 317 Public Service Co. of Colorado 6.250% 9/1/37 25 30 Public Service Co. of Oklahoma 6.625% 11/15/37 200 237 Public Service Electric & Gas Co. 2.700% 5/1/15 200 209 Public Service Electric & Gas Co. 5.800% 5/1/37 75 87 Puget Sound Energy Inc. 5.483% 6/1/35 25 26 Puget Sound Energy Inc. 6.274% 3/15/37 125 144 Puget Sound Energy Inc. 5.757% 10/1/39 75 81 Puget Sound Energy Inc. 5.764% 7/15/40 100 109 San Diego Gas & Electric Co. 5.350% 5/15/35 25 28 San Diego Gas & Electric Co. 6.000% 6/1/39 25 30 San Diego Gas & Electric Co. 4.500% 8/15/40 150 149 Sierra Pacific Power Co. 6.000% 5/15/16 100 116 Sierra Pacific Power Co. 6.750% 7/1/37 150 179 South Carolina Electric & Gas Co. 6.500% 11/1/18 100 125 South Carolina Electric & Gas Co. 6.050% 1/15/38 25 29 Southern California Edison Co. 5.000% 1/15/14 200 222 Southern California Edison Co. 4.650% 4/1/15 100 113 Southern California Edison Co. 5.000% 1/15/16 25 29 Southern California Edison Co. 6.650% 4/1/29 75 91 Southern California Edison Co. 6.000% 1/15/34 50 59 Southern California Edison Co. 5.750% 4/1/35 75 86 Southern California Edison Co. 5.350% 7/15/35 100 109 Southern California Edison Co. 5.625% 2/1/36 125 142 Southern California Edison Co. 5.950% 2/1/38 200 235 Southern California Edison Co. 4.500% 9/1/40 75 73 Southern Co. 4.150% 5/15/14 100 108 Southern Co. 2.375% 9/15/15 150 152 Southern Power Co. 6.250% 7/15/12 100 109 Southern Power Co. 4.875% 7/15/15 200 224 Southwestern Electric Power Co. 6.450% 1/15/19 100 114 Southwestern Electric Power Co. 6.200% 3/15/40 50 54 Tampa Electric Co. 6.100% 5/15/18 100 118 Tampa Electric Co. 6.550% 5/15/36 100 120 Teco Finance Inc. 4.000% 3/15/16 50 53 Teco Finance Inc. 5.150% 3/15/20 50 55 Toledo Edison Co. 6.150% 5/15/37 100 111 TransAlta Corp. 6.650% 5/15/18 50 59 Union Electric Co. 5.400% 2/1/16 100 112 Union Electric Co. 8.450% 3/15/39 150 221 United Utilities PLC 5.375% 2/1/19 325 349 Virginia Electric and Power Co. 6.000% 1/15/36 125 146 Virginia Electric and Power Co. 6.000% 5/15/37 100 117 Virginia Electric and Power Co. 6.350% 11/30/37 50 61 Virginia Electric and Power Co. 8.875% 11/15/38 25 38 Wisconsin Electric Power Co. 4.250% 12/15/19 50 55 Wisconsin Electric Power Co. 5.700% 12/1/36 300 340 3 Wisconsin Energy Corp. 6.250% 5/15/17 425 409 Wisconsin Power & Light Co. 5.000% 7/15/19 50 57 Wisconsin Power & Light Co. 6.375% 8/15/37 100 121 Xcel Energy Inc. 5.613% 4/1/17 78 88 Xcel Energy Inc. 4.700% 5/15/20 100 109 Xcel Energy Inc. 6.500% 7/1/36 100 121 Natural Gas (0.6%) Atmos Energy Corp. 4.950% 10/15/14 50 55 Atmos Energy Corp. 8.500% 3/15/19 75 97 Boardwalk Pipelines LP 5.500% 2/1/17 100 109 CenterPoint Energy Resources Corp. 6.150% 5/1/16 75 86 DCP Midstream Operating LP 3.250% 10/1/15 100 100 El Paso Natural Gas Co. 5.950% 4/15/17 425 462 Enbridge Energy Partners LP 6.500% 4/15/18 75 88 Enbridge Energy Partners LP 9.875% 3/1/19 125 171 Enbridge Energy Partners LP 7.500% 4/15/38 150 189 Energy Transfer Partners LP 5.650% 8/1/12 100 106 Energy Transfer Partners LP 6.000% 7/1/13 400 438 Energy Transfer Partners LP 8.500% 4/15/14 125 148 Energy Transfer Partners LP 5.950% 2/1/15 75 83 Energy Transfer Partners LP 6.125% 2/15/17 50 56 Energy Transfer Partners LP 9.000% 4/15/19 250 320 Energy Transfer Partners LP 6.625% 10/15/36 150 161 6 Enron Corp. 9.125% 4/1/03 500 1 6 Enron Corp. 6.875% 10/15/07 500 1 Enterprise Products Operating LLC 4.600% 8/1/12 125 131 Enterprise Products Operating LLC 5.650% 4/1/13 250 272 Enterprise Products Operating LLC 5.900% 4/15/13 50 55 Enterprise Products Operating LLC 9.750% 1/31/14 240 294 Enterprise Products Operating LLC 5.600% 10/15/14 275 310 Enterprise Products Operating LLC 6.300% 9/15/17 150 174 Enterprise Products Operating LLC 6.650% 4/15/18 50 59 Enterprise Products Operating LLC 6.500% 1/31/19 50 58 Enterprise Products Operating LLC 6.875% 3/1/33 175 197 Enterprise Products Operating LLC 7.550% 4/15/38 75 93 EQT Corp. 6.500% 4/1/18 350 398 6 HNG Internorth 9.625% 3/15/06 500 1 KeySpan Corp. 8.000% 11/15/30 75 100 Kinder Morgan Energy Partners LP 7.125% 3/15/12 50 54 Kinder Morgan Energy Partners LP 5.850% 9/15/12 125 135 Kinder Morgan Energy Partners LP 5.000% 12/15/13 300 328 Kinder Morgan Energy Partners LP 5.625% 2/15/15 325 365 Kinder Morgan Energy Partners LP 5.950% 2/15/18 50 56 Kinder Morgan Energy Partners LP 6.850% 2/15/20 125 150 Kinder Morgan Energy Partners LP 7.300% 8/15/33 250 291 Kinder Morgan Energy Partners LP 5.800% 3/15/35 50 51 Kinder Morgan Energy Partners LP 6.500% 9/1/39 75 81 Magellan Midstream Partners LP 5.650% 10/15/16 75 85 Magellan Midstream Partners LP 6.550% 7/15/19 75 89 National Grid PLC 6.300% 8/1/16 325 384 NuStar Logistics LP 7.650% 4/15/18 125 150 Oneok Inc. 5.200% 6/15/15 75 83 Oneok Inc. 6.000% 6/15/35 75 77 ONEOK Partners LP 5.900% 4/1/12 100 107 ONEOK Partners LP 6.150% 10/1/16 150 175 ONEOK Partners LP 8.625% 3/1/19 225 293 ONEOK Partners LP 6.650% 10/1/36 325 365 ONEOK Partners LP 6.850% 10/15/37 150 174 Panhandle Eastern Pipeline Co. LP 6.200% 11/1/17 250 277 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 25 29 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 75 95 Sempra Energy 6.000% 10/15/39 300 339 5 Southern Natural Gas Co. 5.900% 4/1/17 300 328 Spectra Energy Capital LLC 5.500% 3/1/14 125 137 Spectra Energy Capital LLC 6.200% 4/15/18 50 58 Spectra Energy Capital LLC 6.750% 2/15/32 50 57 Texas Gas Transmission LLC 4.600% 6/1/15 100 107 3 TransCanada PipeLines Ltd. 6.350% 5/15/17 275 256 TransCanada PipeLines Ltd. 6.500% 8/15/18 150 183 TransCanada PipeLines Ltd. 3.800% 10/1/20 175 178 TransCanada PipeLines Ltd. 5.600% 3/31/34 150 159 TransCanada PipeLines Ltd. 5.850% 3/15/36 300 327 TransCanada PipeLines Ltd. 6.200% 10/15/37 625 710 Williams Partners LP 3.800% 2/15/15 75 79 Williams Partners LP 5.250% 3/15/20 475 517 Williams Partners LP 6.300% 4/15/40 100 110 Other Utility (0.0%) Veolia Environnement 6.000% 6/1/18 400 462 Total Corporate Bonds (Cost $394,939) Sovereign Bonds (U.S. Dollar-Denominated) (4.4%) African Development Bank 1.000% 11/23/11 150 151 African Development Bank 1.750% 10/1/12 100 102 African Development Bank 1.625% 2/11/13 150 153 African Development Bank 3.000% 5/27/14 450 481 Asian Development Bank 2.125% 3/15/12 150 154 Asian Development Bank 4.500% 9/4/12 125 134 Asian Development Bank 1.625% 7/15/13 350 358 Asian Development Bank 3.625% 9/5/13 350 379 Asian Development Bank 2.750% 5/21/14 750 796 Asian Development Bank 4.250% 10/20/14 275 307 Asian Development Bank 2.625% 2/9/15 275 290 Asian Development Bank 5.593% 7/16/18 275 330 Brazilian Government International Bond 11.000% 1/11/12 100 113 Brazilian Government International Bond 10.250% 6/17/13 50 62 Brazilian Government International Bond 7.875% 3/7/15 175 215 Brazilian Government International Bond 6.000% 1/17/17 450 524 3 Brazilian Government International Bond 8.000% 1/15/18 750 897 Brazilian Government International Bond 5.875% 1/15/19 1,400 1,641 Brazilian Government International Bond 8.875% 10/14/19 300 422 Brazilian Government International Bond 4.875% 1/22/21 175 192 Brazilian Government International Bond 8.875% 4/15/24 125 183 Brazilian Government International Bond 8.750% 2/4/25 300 440 Brazilian Government International Bond 10.125% 5/15/27 325 527 Brazilian Government International Bond 8.250% 1/20/34 400 578 Brazilian Government International Bond 7.125% 1/20/37 325 425 Brazilian Government International Bond 11.000% 8/17/40 700 969 Brazilian Government International Bond 5.625% 1/7/41 450 493 Chile Government International Bond 7.125% 1/11/12 150 161 Chile Government International Bond 5.500% 1/15/13 175 190 Chile Government International Bond 3.875% 8/5/20 200 208 China Development Bank Corp. 4.750% 10/8/14 100 110 China Development Bank Corp. 5.000% 10/15/15 100 112 China Government International Bond 4.750% 10/29/13 50 55 Corp Andina de Fomento 3.750% 1/15/16 100 102 Corp Andina de Fomento 8.125% 6/4/19 400 499 Corp. Andina de Fomento 5.200% 5/21/13 125 135 Corp. Andina de Fomento 5.125% 5/5/15 50 54 Corp. Andina de Fomento 5.750% 1/12/17 275 303 Council Of Europe Development Bank 2.750% 2/10/15 150 159 7 Development Bank of Japan 4.250% 6/9/15 50 56 Eksportfinans ASA 3.000% 11/17/14 100 106 Eksportfinans ASA 2.000% 9/15/15 400 402 Eksportfinans ASA 5.500% 5/25/16 350 411 Eksportfinans ASA 5.500% 6/26/17 125 148 European Bank for Reconstruction & Development 2.750% 4/20/15 525 554 European Bank for Reconstruction & Development 1.625% 9/3/15 125 125 European Investment Bank 2.625% 11/15/11 200 205 European Investment Bank 2.000% 2/10/12 1,650 1,681 European Investment Bank 4.625% 3/21/12 250 265 5 European Investment Bank 1.125% 4/16/12 950 959 European Investment Bank 1.750% 9/14/12 300 307 European Investment Bank 1.625% 3/15/13 200 204 European Investment Bank 2.875% 3/15/13 225 236 European Investment Bank 3.250% 5/15/13 300 319 European Investment Bank 1.875% 6/17/13 175 180 European Investment Bank 4.250% 7/15/13 1,175 1,287 European Investment Bank 1.250% 9/17/13 625 634 European Investment Bank 2.375% 3/14/14 700 734 European Investment Bank 4.625% 5/15/14 175 196 European Investment Bank 3.125% 6/4/14 1,975 2,109 European Investment Bank 2.875% 1/15/15 200 212 European Investment Bank 2.750% 3/23/15 450 476 European Investment Bank 1.625% 9/1/15 650 656 European Investment Bank 4.875% 2/16/16 650 752 European Investment Bank 5.125% 9/13/16 450 531 European Investment Bank 4.875% 1/17/17 150 175 European Investment Bank 5.125% 5/30/17 675 799 European Investment Bank 2.875% 9/15/20 100 101 Export Development Canada 2.625% 11/15/11 150 153 Export Development Canada 2.375% 3/19/12 150 154 Export Development Canada 1.750% 9/24/12 475 486 Export Development Canada 3.500% 5/16/13 275 295 Export Development Canada 3.125% 4/24/14 150 161 Export Development Canada 2.250% 5/28/15 75 78 Export-Import Bank of Korea 5.500% 10/17/12 325 347 Export-Import Bank of Korea 8.125% 1/21/14 1,025 1,192 Export-Import Bank of Korea 5.875% 1/14/15 150 168 Hungary Government International Bond 4.750% 2/3/15 250 252 Hydro Quebec 6.300% 5/11/11 75 78 Hydro Quebec 8.000% 2/1/13 500 580 Hydro Quebec 8.400% 1/15/22 275 399 Hydro Quebec 8.050% 7/7/24 200 298 Inter-American Development Bank 3.000% 4/22/14 625 668 Inter-American Development Bank 2.250% 7/15/15 200 207 Inter-American Development Bank 2.375% 8/15/17 100 102 Inter-American Development Bank 4.250% 9/10/18 1,050 1,188 Inter-American Development Bank 3.875% 9/17/19 1,550 1,720 Inter-American Development Bank 3.875% 2/14/20 50 55 Inter-American Development Bank 7.000% 6/15/25 100 135 International Bank for Reconstruction & Development 3.125% 11/15/11 200 206 International Bank for Reconstruction & Development 2.000% 4/2/12 1,450 1,484 International Bank for Reconstruction & Development 0.800% 7/13/12 400 401 International Bank for Reconstruction & Development 1.750% 7/15/13 375 385 International Bank for Reconstruction & Development 2.375% 5/26/15 1,050 1,100 International Bank for Reconstruction & Development 4.750% 2/15/35 600 681 International Finance Corp. 3.500% 5/15/13 175 188 International Finance Corp. 3.000% 4/22/14 775 825 International Finance Corp. 2.750% 4/20/15 175 186 Israel Government International Bond 4.625% 6/15/13 75 81 Israel Government International Bond 5.500% 11/9/16 175 202 Israel Government International Bond 5.125% 3/26/19 550 611 Japan Bank for International Cooperation 4.250% 6/18/13 625 680 7 Japan Finance Corp. 1.500% 7/6/12 400 405 7 Japan Finance Corp. 2.125% 11/5/12 250 257 7 Japan Finance Corp. 2.875% 2/2/15 325 343 7 Japan Finance Corp. 1.875% 9/24/15 25 25 7 Japan Finance Organization for Municipalities 4.625% 4/21/15 100 114 Japan Finance Organization for Municipalities 5.000% 5/16/17 100 117 Korea Development Bank 5.300% 1/17/13 125 133 Korea Development Bank 5.750% 9/10/13 250 273 Korea Development Bank 8.000% 1/23/14 250 293 Korea Development Bank 4.375% 8/10/15 750 801 Korea Electric Power Corp. 7.750% 4/1/13 175 198 Korea Finance Corp. 3.250% 9/20/16 250 250 Kreditanstalt fuer Wiederaufbau 3.250% 10/14/11 375 385 8 Kreditanstalt fuer Wiederaufbau 2.000% 1/17/12 550 560 8 Kreditanstalt fuer Wiederaufbau 2.250% 4/16/12 275 282 Kreditanstalt fuer Wiederaufbau 4.750% 5/15/12 50 53 8 Kreditanstalt fuer Wiederaufbau 1.250% 6/15/12 1,050 1,062 8 Kreditanstalt fuer Wiederaufbau 1.875% 1/14/13 550 565 Kreditanstalt fuer Wiederaufbau 3.250% 3/15/13 1,675 1,776 Kreditanstalt fuer Wiederaufbau 3.500% 5/16/13 200 214 8 Kreditanstalt fuer Wiederaufbau 1.375% 7/15/13 600 610 Kreditanstalt fuer Wiederaufbau 4.000% 10/15/13 1,225 1,342 8 Kreditanstalt fuer Wiederaufbau 3.500% 3/10/14 625 678 Kreditanstalt fuer Wiederaufbau 4.125% 10/15/14 575 637 8 Kreditanstalt fuer Wiederaufbau 2.750% 10/21/14 225 238 8 Kreditanstalt fuer Wiederaufbau 2.625% 3/3/15 775 816 Kreditanstalt fuer Wiederaufbau 5.125% 3/14/16 1,450 1,702 Kreditanstalt fuer Wiederaufbau 4.375% 3/15/18 250 284 8 Kreditanstalt fuer Wiederaufbau 4.875% 6/17/19 1,350 1,586 8 Kreditanstalt fuer Wiederaufbau 4.000% 1/27/20 50 55 8 Kreditanstalt fuer Wiederaufbau 2.750% 9/8/20 150 151 8 Landwirtschaftliche Rentenbank 5.250% 7/2/12 600 648 Landwirtschaftliche Rentenbank 1.875% 9/24/12 625 640 Landwirtschaftliche Rentenbank 3.250% 3/15/13 150 158 Landwirtschaftliche Rentenbank 4.125% 7/15/13 175 190 8 Landwirtschaftliche Rentenbank 3.125% 7/15/15 375 402 Landwirtschaftliche Rentenbank 4.875% 11/16/15 275 315 Mexico Government International Bond 6.375% 1/16/13 474 526 Mexico Government International Bond 5.875% 2/17/14 250 283 Mexico Government International Bond 6.625% 3/3/15 510 598 Mexico Government International Bond 11.375% 9/15/16 100 145 Mexico Government International Bond 5.625% 1/15/17 325 373 Mexico Government International Bond 5.950% 3/19/19 500 588 Mexico Government International Bond 5.125% 1/15/20 150 167 Mexico Government International Bond 8.300% 8/15/31 250 354 Mexico Government International Bond 6.750% 9/27/34 1,408 1,747 Mexico Government International Bond 6.050% 1/11/40 775 885 Nordic Investment Bank 1.625% 1/28/13 250 254 Nordic Investment Bank 2.625% 10/6/14 225 237 Nordic Investment Bank 2.500% 7/15/15 225 236 Oesterreichische Kontrollbank AG 3.125% 10/14/11 150 154 9 Oesterreichische Kontrollbank AG 1.875% 3/21/12 625 637 9 Oesterreichische Kontrollbank AG 1.750% 3/11/13 400 408 9 Oesterreichische Kontrollbank AG 5.000% 4/25/17 600 696 Panama Government International Bond 5.200% 1/30/20 600 660 Panama Government International Bond 7.125% 1/29/26 600 758 Panama Government International Bond 6.700% 1/26/36 100 122 Pemex Project Funding Master Trust 5.750% 3/1/18 600 658 Pemex Project Funding Master Trust 6.625% 6/15/35 475 516 Pemex Project Funding Master Trust 6.625% 6/15/38 150 163 Peruvian Government International Bond 7.125% 3/30/19 350 438 Peruvian Government International Bond 7.350% 7/21/25 400 518 Peruvian Government International Bond 8.750% 11/21/33 142 210 3 Peruvian Government International Bond 6.550% 3/14/37 525 635 Petrobras International Finance Co. - Pifco 7.750% 9/15/14 75 88 Petrobras International Finance Co. - Pifco 6.125% 10/6/16 350 389 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 400 444 Petrobras International Finance Co. - Pifco 8.375% 12/10/18 300 368 Petrobras International Finance Co. - Pifco 7.875% 3/15/19 650 790 Petrobras International Finance Co. - Pifco 5.750% 1/20/20 75 83 Petrobras International Finance Co. - Pifco 6.875% 1/20/40 150 172 5 Petroleos Mexicanos 4.875% 3/15/15 175 188 Petroleos Mexicanos 8.000% 5/3/19 200 251 5 Petroleos Mexicanos 6.000% 3/5/20 400 441 5 Petroleos Mexicanos 5.500% 1/21/21 150 159 5 Petroleos Mexicanos 6.625% 6/15/35 150 162 Poland Government International Bond 6.250% 7/3/12 250 270 Poland Government International Bond 5.250% 1/15/14 200 218 Poland Government International Bond 3.875% 7/16/15 400 416 Poland Government International Bond 6.375% 7/15/19 850 1,005 Province of British Columbia Canada 2.850% 6/15/15 400 426 Province of Manitoba Canada 2.125% 4/22/13 200 207 Province of Manitoba Canada 2.625% 7/15/15 250 263 Province of Nova Scotia Canada 5.750% 2/27/12 50 53 Province of Nova Scotia Canada 2.375% 7/21/15 200 206 Province of Ontario Canada 5.000% 10/18/11 625 655 Province of Ontario Canada 1.875% 11/19/12 575 589 Province of Ontario Canada 4.100% 6/16/14 675 744 Province of Ontario Canada 2.950% 2/5/15 100 106 Province of Ontario Canada 2.700% 6/16/15 575 604 Province of Ontario Canada 1.875% 9/15/15 200 202 Province of Ontario Canada 4.750% 1/19/16 100 114 Province of Ontario Canada 5.450% 4/27/16 500 588 Province of Ontario Canada 4.000% 10/7/19 575 624 Province of Ontario Canada 4.400% 4/14/20 500 555 Province of Quebec Canada 5.125% 11/14/16 325 378 Province of Quebec Canada 4.625% 5/14/18 575 651 Province of Quebec Canada 3.500% 7/29/20 350 357 Province of Quebec Canada 7.500% 9/15/29 325 470 Region of Lombardy Italy 5.804% 10/25/32 200 216 Republic of Italy 5.625% 6/15/12 425 452 Republic of Italy 2.125% 10/5/12 1,300 1,316 Republic of Italy 2.125% 9/16/13 500 501 Republic of Italy 3.125% 1/26/15 425 434 Republic of Italy 4.750% 1/25/16 500 537 Republic of Italy 5.250% 9/20/16 1,050 1,157 Republic of Italy 5.375% 6/15/33 175 178 Republic of Korea 4.250% 6/1/13 350 371 Republic of Korea 5.750% 4/16/14 325 365 Republic of Korea 7.125% 4/16/19 225 285 Republic of Korea 5.625% 11/3/25 100 116 South Africa Government International Bond 7.375% 4/25/12 500 546 South Africa Government International Bond 6.875% 5/27/19 250 306 South Africa Government International Bond 5.500% 3/9/20 300 335 Svensk Exportkredit AB 3.250% 9/16/14 200 213 Svensk Exportkredit AB 5.125% 3/1/17 350 407 Total Sovereign Bonds (Cost $89,501) Taxable Municipal Bonds (0.7%) American Muni. Power Ohio Inc. 5.939% 2/15/47 150 153 Bay Area Toll Auth. CA Toll Bridge Rev. 6.793% 4/1/30 50 53 Bay Area Toll Auth. CA Toll Bridge Rev. 6.918% 4/1/40 100 108 Bay Area Toll Auth. CA Toll Bridge Rev. 6.263% 4/1/49 150 166 Board of Regents of the Univ. of Texas System Rev. Financing System 5.134% 8/15/42 100 107 Board of Regents of the Univ. of Texas System Rev. Financing System 4.794% 8/15/46 75 77 California Educ. Fac. Auth. Rev. (Stanford Univ.) 3.625% 5/1/14 200 216 California Educ. Fac. Auth. Rev. (Stanford Univ.) 4.250% 5/1/16 100 112 California GO 5.250% 4/1/14 100 106 California GO 5.750% 3/1/17 100 110 California GO 6.200% 10/1/19 275 302 California GO 7.500% 4/1/34 600 661 California GO 5.650% 4/1/39 100 108 California GO 7.300% 10/1/39 75 80 California GO 7.350% 11/1/39 575 613 California GO 7.625% 3/1/40 250 275 Central Puget Sound WA Regional Transit Auth. Sales & Use Tax Rev. 5.491% 11/1/39 50 55 Chicago IL Board of Educ. GO 6.138% 12/1/39 50 51 Chicago IL Metro. Water Reclamation Dist. GO 5.720% 12/1/38 300 341 Chicago IL O'Hare International Airport Rev. 6.395% 1/1/40 50 53 Chicago IL Transit Auth. Rev. 6.200% 12/1/40 150 152 Chicago IL Transit Auth. Rev. 6.899% 12/1/40 125 136 Clark County NV Airport Improvement Rev. 6.881% 7/1/42 100 105 Commonwealth Financing Auth. Pennsylvania Rev. 6.218% 6/1/39 150 164 Connecticut GO 5.850% 3/15/32 200 227 Cook County IL GO 6.229% 11/15/34 50 52 Dallas TX Area Rapid Transit Rev. 4.922% 12/1/41 50 50 Dallas TX Area Rapid Transit Rev. 5.999% 12/1/44 100 117 Dallas TX Area Rapid Transit Rev. 5.022% 12/1/48 50 50 Denver CO City & County School Dist. 5.664% 12/1/33 50 54 District of Columbia Income Tax Rev. 5.591% 12/1/34 50 54 Georgia GO 4.503% 11/1/25 150 169 Illinois GO 2.766% 1/1/12 150 152 Illinois GO 4.071% 1/1/14 150 155 Illinois GO 4.950% 6/1/23 550 532 Illinois GO 5.100% 6/1/33 1,100 927 Illinois GO 6.725% 4/1/35 200 199 Illinois State Tollway Highway Auth. Toll Highway Rev. 5.851% 12/1/34 50 51 Indianapolis IN Local Public Improvement Bond Bank Notes 6.116% 1/15/40 250 282 Kansas Dev. Finance Auth. Rev. (Public Employee Retirement System) 5.501% 5/1/34 175 183 Las Vegas Valley Water Dist. Nevada GO 7.013% 6/1/39 50 59 Los Angeles CA Community College Dist. GO 6.600% 8/1/42 150 165 Los Angeles CA Dept. of Water & Power Rev. 5.716% 7/1/39 75 77 Los Angeles CA Dept. of Water & Power Rev. 6.008% 7/1/39 150 165 Los Angeles CA Dept. of Water & Power Rev. 6.166% 7/1/40 25 25 Los Angeles CA USD GO 5.755% 7/1/29 500 522 Los Angeles CA USD GO 5.750% 7/1/34 125 126 Los Angeles CA USD GO 6.758% 7/1/34 50 57 Loudoun County VA IDA Rev. (Howard Hughes Medical Institute) 3.450% 9/1/14 100 107 Maryland Health & Higher Educ. Fac Auth. Rev. (Johns Hopkins Univ.) 5.250% 7/1/19 200 233 Maryland Transp. Auth. Rev. 5.888% 7/1/43 50 55 Massachusetts GO 5.456% 12/1/39 150 165 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.715% 8/15/39 75 85 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 75 80 Metro New York Transp Auth. Rev. (Dedicated Tax Fund) 7.336% 11/15/39 50 63 Metro. Govt. of Nashville & Davidson County TN GO 5.707% 7/1/34 50 56 Metro. New York Transp. Auth. Rev. 5.871% 11/15/39 50 50 Metro. Transp. Auth. NY Rev. 6.648% 11/15/39 100 110 Metro. Washington DC/VA Airports Auth. Airport System Rev. 7.462% 10/1/46 50 52 Missouri Highways & Transp. Comm. Road Rev. 5.445% 5/1/33 50 54 Muni. Electric Auth. Georgia Rev. 6.637% 4/1/57 200 215 Muni. Electric Auth. Georgia Rev. 6.655% 4/1/57 150 158 Muni. Electric Auth. Georgia Rev. 7.055% 4/1/57 75 74 New Jersey Econ. Dev. Auth. Rev. (Pension Funding) 7.425% 2/15/29 225 263 New Jersey Transp. Trust Fund Auth. Rev. 6.561% 12/15/40 500 569 New Jersey Turnpike Auth. Rev. 4.252% 1/1/16 5 5 New Jersey Turnpike Auth. Rev. 4.252% 1/1/16 70 74 New Jersey Turnpike Auth. Rev. 7.414% 1/1/40 300 374 New York City NY GO 6.246% 6/1/35 25 26 New York City NY GO 5.968% 3/1/36 100 108 New York City NY GO 5.985% 12/1/36 50 53 New York City NY GO 5.846% 6/1/40 50 52 New York City NY Muni. Water Finance Auth. 6.011% 6/15/42 50 57 New York City NY Muni. Water Finance Auth. 5.440% 6/15/43 100 104 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.750% 6/15/41 50 54 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.952% 6/15/42 50 56 New York City NY Transitional Finance Auth. Rev. 5.767% 8/1/36 50 53 New York City NY Transitional Finance Auth. Rev. 5.508% 8/1/37 100 104 New York State Dormitory Auth. Rev. (Personal Income Tax) 5.500% 3/15/30 125 132 New York State Dormitory Auth. Rev. (Personal Income Tax) 5.628% 3/15/39 100 105 New York State Urban Dev. Corp. Rev. 5.770% 3/15/39 150 161 North Texas Tollway Auth. Rev. 6.718% 1/1/49 100 110 Ohio State Univ. General Receipts Rev. 4.910% 6/1/40 100 102 Ohio Water Dev. Auth. PCR 4.879% 12/1/34 75 78 Oregon (Taxable Pension) GO 5.762% 6/1/23 50 57 Oregon (Taxable Pension) GO 5.892% 6/1/27 75 87 Oregon GO 5.528% 6/30/28 50 56 Oregon School Boards Association GO 4.759% 6/30/28 75 77 Oregon State Dept. Transp. Highway Usertax Rev. 5.834% 11/15/34 50 57 Pennsylvania GO 4.650% 2/15/26 50 53 Pennsylvania GO 5.350% 5/1/30 200 206 Pennsylvania State Turnpike Comm. Rev. 5.511% 12/1/45 50 51 Pennsylvania State Turnpike Comm. Rev. 5.561% 12/1/49 50 51 Port Auth. of New York & New Jersey Rev. 6.040% 12/1/29 75 84 Salt River Project Arizona Agricultural Improvement & Power Dist. Rev. 4.839% 1/1/41 50 50 San Antonio TX Electric & Gas Rev. 5.985% 2/1/39 125 147 San Antonio TX Electric & Gas Rev. 5.718% 2/1/41 50 57 San Diego County CA Water Auth. 6.138% 5/1/49 50 55 State Public School Building Auth. Pennsylvania College Rev. 5.000% 9/15/27 50 50 Texas GO 4.681% 4/1/40 50 50 Texas State Transp. Comm. First Tier 5.028% 4/1/26 50 55 Texas State Transp. Comm. Rev. (First Tier) 5.178% 4/1/30 75 81 Texas State Transp. Comm. Rev. (First Tier) 4.631% 4/1/33 150 152 Tobacco Settlement West Virginia Finance Auth. Rev. 7.467% 6/1/47 125 97 Univ. of California Regents 6.583% 5/15/49 50 55 Univ. of California Rev. 5.946% 5/15/45 175 178 Univ. of Texas Permanent Univ. Fund Rev. 5.262% 7/1/39 50 56 Univ. of Texas Permanent Univ. Fund Rev. 6.276% 8/15/41 25 27 Utah GO 4.554% 7/1/24 50 54 Utah GO 3.539% 7/1/25 50 50 Washington GO 5.090% 8/1/33 250 266 Washington GO 5.140% 8/1/40 150 156 Wisconsin GO 4.800% 5/1/13 75 81 Wisconsin GO 5.700% 5/1/26 75 82 Total Taxable Municipal Bonds (Cost $14,685) Tax-Exempt Municipal Bonds (0.0%) California (0.0%) San Francisco CA City & County Water Rev. (Cost $50) 6.000% 11/1/40 50 53 Total Tax-Exempt Municipal Bonds (Cost $50) 53 Shares Temporary Cash Investment (5.1%) Money Market Fund (5.1%) 10 Vanguard Market Liquidity Fund (Cost $113,468) 4.330% 113,467,499 113,468 Total Investments (105.3%) (Cost $2,187,242) Other Assets and Liabilities-Net (-5.3%) Net Assets (100%) 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Adjustable-rate security. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, the aggregate value of these securities was $10,634,000, representing 0.5% of net assets. 6 Non-income-producing securitysecurity in default. 7 Guaranteed by the Government of Japan. 8 Guaranteed by the Federal Republic of Germany. 9 Guaranteed by the Republic of Austria. 10 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 11 Guaranteed by the National Credit Union Administration. GOGeneral Obligation Bond. IDAIndustrial Development Authority Bond. PCRPollution Control Revenue Bond. REITReal Estate Investment Trust. USDUnited School District. Total Bond Market Index Portfolio A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  1,570,656  Asset-Backed/Commercial Mortgage-Backed Securities  86,040  Corporate Bonds  434,430 3 Sovereign Bonds  96,465  Taxable Municipal Bonds  15,529  Tax-Exempt Municipal Bonds  53  Temporary Cash Investments 113,468   Total 113,468 2,203,173 3 There were no changes in investments valued based on Level 3 inputs during the period ended September 30, 2010. C. At September 30, 2010, the cost of investment securities for tax purposes was $2,187,242,000. Net unrealized appreciation of investment securities for tax purposes was $129,402,000, consisting of unrealized gains of $131,364,000 on securities that had risen in value since their purchase and $1,962,000 in unrealized losses on securities that had fallen in value since their purchase. Short-Term Investment-Grade Portfolio Schedule of Investments As of September 30, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (2.3%) U.S. Government Securities (1.6%) United States Treasury Note/Bond 1.375% 2/15/12 1,200 1,217 United States Treasury Note/Bond 0.875% 2/29/12 515 519 United States Treasury Note/Bond 1.000% 3/31/12 2,500 2,524 United States Treasury Note/Bond 4.875% 6/30/12 200 216 United States Treasury Note/Bond 4.250% 9/30/12 2,800 3,013 United States Treasury Note/Bond 1.125% 6/15/13 7,500 7,607 United States Treasury Note/Bond 1.250% 8/31/15 459 459 Agency Bonds and Notes (0.4%) 1,2 Federal Farm Credit Bank 0.237% 7/16/12 150 150 1,2 Federal Home Loan Mortgage Corp. 0.177% 1/11/12 300 300 1,2 Federal Home Loan Mortgage Corp. 0.178% 2/2/12 850 848 1,2 Federal Home Loan Mortgage Corp. 0.217% 2/10/12 1,850 1,851 1,2 Federal Home Loan Mortgage Corp. 0.217% 2/16/12 175 175 1,2 Federal National Mortgage Assn. 0.217% 9/19/11 425 425 Conventional Mortgage-Backed Securities (0.1%) 2,3 Fannie Mae Pool 6.000% 12/1/16 144 156 2,3 Fannie Mae Pool 6.500% 9/1/169/1/16 149 162 2,3 Fannie Mae Pool 7.000% 4/1/13 2 2 2,3 Freddie Mac Gold Pool 6.000% 4/1/17 112 122 Nonconventional Mortgage-Backed Securities (0.2%) 2,3 Fannie Mae Pool 2.375% 12/1/32 23 24 2,3 Fannie Mae Pool 2.552% 6/1/33 199 207 2,3 Fannie Mae Pool 2.560% 7/1/32 19 19 2,3 Fannie Mae Pool 2.585% 5/1/33 185 193 2,3 Fannie Mae Pool 2.798% 5/1/33 42 44 2,3 Fannie Mae Pool 2.897% 7/1/33 440 456 2,3 Fannie Mae Pool 2.900% 9/1/32 8 8 2,3 Fannie Mae Pool 2.910% 8/1/33 66 68 2,3 Fannie Mae Pool 3.021% 8/1/33 64 66 2,3 Fannie Mae Pool 3.025% 8/1/33 100 103 2,3 Fannie Mae Pool 3.172% 9/1/32 12 13 2,3 Fannie Mae Pool 5.401% 8/1/37 50 53 2,3 Fannie Mae Pool 5.490% 2/1/37 76 81 2,3 Freddie Mac Non Gold Pool 2.961% 2/1/33 45 47 2,3 Freddie Mac Non Gold Pool 3.090% 9/1/32 31 32 2,3 Freddie Mac Non Gold Pool 3.199% 1/1/33 34 36 2,3 Freddie Mac Non Gold Pool 3.201% 8/1/33 58 60 2,3 Freddie Mac Non Gold Pool 3.367% 10/1/32 30 32 2,3 Freddie Mac Non Gold Pool 3.393% 9/1/32 39 40 2,3 Freddie Mac Non Gold Pool 5.738% 8/1/37 332 353 Total U.S. Government and Agency Obligations (Cost $21,395) Asset-Backed/Commercial Mortgage-Backed Securities (23.7%) 3,4 Ally Auto Receivables Trust 3.050% 12/15/14 1,130 1,189 3 Ally Auto Receivables Trust 2.090% 5/15/15 1,300 1,333 3,4 Ally Auto Receivables Trust 3.000% 10/15/15 300 314 3,4 Ally Auto Receivables Trust 2.690% 2/15/17 500 501 3,4 Ally Master Owner Trust 3.470% 4/15/15 500 517 3,4 Ally Master Owner Trust 3.870% 4/15/15 300 310 3,4 Ally Master Owner Trust 4.250% 4/15/17 200 216 3,4 Ally Master Owner Trust 4.590% 4/15/17 400 431 1,3 Ally Master Owner Trust 1.327% 8/15/17 1,650 1,657 1,3,4Ally Master Owner Trust 1.807% 8/15/17 990 993 1,3,4Ally Master Owner Trust 2.207% 8/15/17 750 751 1,3,4American Express Credit Account Master Trust 0.587% 6/17/13 70 70 1,3,4American Express Credit Account Master Trust 0.547% 8/15/13 170 170 1,3,4American Express Credit Account Master Trust 0.537% 12/15/13 100 100 1,3,4American Express Credit Account Master Trust 0.537% 3/17/14 100 99 1,3,4American Express Credit Account Master Trust 0.527% 9/15/14 65 64 1,3,4American Express Credit Account Master Trust 0.677% 1/15/15 70 69 1,3 American Express Credit Account Master Trust 1.357% 3/15/16 200 202 1,3 American Express Credit Account Master Trust 1.357% 3/15/16 130 132 1,3 American Express Credit Account Master Trust 1.357% 4/15/16 130 131 1,3,4American Express Credit Account Master Trust 0.927% 12/15/16 150 147 1,3 American Express Credit Account Master Trust 1.507% 3/15/17 2,100 2,178 1,3 AmeriCredit Automobile Receivables Trust 5.258% 1/6/15 1,500 1,544 1,3 AmeriCredit Automobile Receivables Trust 5.258% 4/6/15 1,350 1,425 3 Americredit Prime Automobile Receivable 2.210% 1/15/14 110 112 3 Americredit Prime Automobile Receivable 2.900% 12/15/14 80 83 1,3,4Arkle Master Issuer PLC 1.619% 5/17/60 3,800 3,790 1,3,4Arran Residential Mortgages Funding PLC 1.779% 5/16/47 650 650 1,3,4Arran Residential Mortgages Funding PLC 0.597% 4/12/56 1,062 1,051 4 BA Covered Bond Issuer 5.500% 6/14/12 800 850 1,3 BA Credit Card Trust 0.547% 6/15/14 235 231 1,3 BA Credit Card Trust 0.957% 12/15/14 2,600 2,622 1,3 BA Credit Card Trust 0.557% 9/15/15 1,800 1,801 1,3 BA Credit Card Trust 0.287% 4/15/16 1,700 1,687 1,3 BA Credit Card Trust 0.317% 4/15/16 790 783 1,3 BA Credit Card Trust 0.317% 9/15/16 700 692 1,3 BA Credit Card Trust 0.327% 12/15/16 1,200 1,185 1,3 BA Credit Card Trust 0.297% 11/15/19 790 767 3 Banc of America Commercial Mortgage Inc. 5.334% 9/10/45 330 333 1,3 Banc of America Commercial Mortgage Inc. 5.867% 4/10/49 2,255 2,330 1,3 Banc of America Funding Corp. 5.406% 9/20/46 1,158 882 1,3 Banc of America Mortgage Securities Inc. 3.465% 9/25/32 3 3 1,3 Banc of America Mortgage Securities Inc. 2.958% 5/25/33 72 67 1,3 Banc of America Mortgage Securities Inc. 3.515% 2/25/34 100 94 3,4 Bank of America Auto Trust 3.520% 6/15/16 1,500 1,570 3,4 Bank of America Auto Trust 3.030% 10/15/16 925 962 1,3,4Bank of America Student Loan Trust 1.362% 2/25/43 2,200 2,202 1,3 Bank One Issuance Trust 0.427% 2/15/17 1,800 1,792 1,3 Bank One Issuance Trust 1.057% 2/15/17 200 196 1,3 Bear Stearns Adjustable Rate Mortgage Trust 5.513% 10/25/36 1,195 837 1,3 Bear Stearns Adjustable Rate Mortgage Trust 5.347% 5/25/47 1,101 817 1,3 Bear Stearns Commercial Mortgage Securities 5.907% 6/11/40 895 963 3 Bear Stearns Commercial Mortgage Securities 5.478% 10/12/41 1,100 1,129 3 Bear Stearns Commercial Mortgage Securities 4.254% 7/11/42 104 104 3 BMW Vehicle Lease Trust 3.660% 8/15/13 300 307 1,3 Capital One Multi-Asset Execution Trust 0.547% 3/17/14 330 327 3 Capital One Multi-Asset Execution Trust 3.200% 4/15/14 3,800 3,866 1,3 Capital One Multi-Asset Execution Trust 0.557% 6/16/14 750 738 1,3 Capital One Multi-Asset Execution Trust 0.577% 7/15/14 700 688 1,3 Capital One Multi-Asset Execution Trust 0.387% 8/15/14 125 125 1,3 Capital One Multi-Asset Execution Trust 0.557% 11/17/14 850 829 1,3 Capital One Multi-Asset Execution Trust 0.337% 9/15/15 300 297 1,3 Capital One Multi-Asset Execution Trust 0.317% 1/15/16 605 599 3 Capital One Multi-Asset Execution Trust 5.050% 2/15/16 1,200 1,318 1,3 Capital One Multi-Asset Execution Trust 0.287% 4/15/16 400 395 1,3 Capital One Multi-Asset Execution Trust 0.317% 7/15/16 700 690 1,3 Capital One Multi-Asset Execution Trust 2.507% 7/15/16 680 674 1,3 Capital One Multi-Asset Execution Trust 0.467% 12/15/16 75 74 1,3 Capital One Multi-Asset Execution Trust 0.347% 6/17/19 500 482 1,3 Capital One Multi-Asset Execution Trust 0.307% 11/15/19 610 585 1,3 Capital One Multi-Asset Execution Trust 0.337% 12/16/19 6,950 6,669 1,3 Capital One Multi-Asset Execution Trust 0.297% 7/15/20 4,270 4,065 3 CarMax Auto Owner Trust 2.040% 10/15/15 800 816 1,3 Chase Issuance Trust 0.547% 1/15/14 350 347 1,3 Chase Issuance Trust 0.592% 6/16/14 1,500 1,503 1,3 Chase Issuance Trust 0.327% 12/15/14 305 304 1,3 Chase Issuance Trust 0.697% 1/15/15 720 712 3 Chase Issuance Trust 4.650% 3/15/15 4,000 4,367 3 Chase Issuance Trust 5.400% 7/15/15 2,000 2,242 1,3 Chase Issuance Trust 0.377% 9/15/15 100 100 1,3 Chase Issuance Trust 1.792% 9/15/15 1,400 1,453 1,3 Chase Issuance Trust 0.717% 4/15/19 700 654 3 Chrysler Financial Auto Securitization Trust 1.150% 11/8/11 1,259 1,261 3 Chrysler Financial Auto Securitization Trust 2.940% 6/8/13 402 405 3,4 Chrysler Financial Auto Securitization Trust 6.250% 5/8/14 845 891 3,4 Chrysler Financial Auto Securitization Trust 5.570% 8/8/14 845 884 3 Chrysler Financial Auto Securitization Trust 6.540% 11/10/14 400 418 3 Chrysler Financial Auto Securitization Trust 3.520% 8/8/16 700 700 3,4 Chrysler Financial Lease Trust 3.460% 9/16/13 160 160 3,4 CIT Equipment Collateral 1.510% 5/15/12 900 901 3,4 CIT Equipment Collateral 2.410% 5/15/13 900 909 1,3 Citibank Credit Card Issuance Trust 0.667% 7/15/14 1,945 1,902 1,3 Citibank Credit Card Issuance Trust 0.607% 8/20/14 700 702 3 Citibank Credit Card Issuance Trust 2.250% 12/23/14 12,600 12,958 1,3 Citibank Credit Card Issuance Trust 0.657% 2/20/15 920 889 3 Citibank Credit Card Issuance Trust 4.850% 4/22/15 1,275 1,396 3 Citibank Credit Card Issuance Trust 4.900% 6/23/16 2,000 2,251 1,3 Citibank Credit Card Issuance Trust 0.726% 3/24/17 100 94 1,3 Citibank Credit Card Issuance Trust 1.457% 5/22/17 500 517 1,3 Citibank Credit Card Issuance Trust 0.352% 12/17/18 525 512 1,3 Citibank Credit Card Issuance Trust 0.566% 12/17/18 1,960 1,908 3 Citibank Credit Card Issuance Trust 5.650% 9/20/19 600 716 1,3 Citibank Credit Card Issuance Trust 1.632% 5/20/20 1,500 1,594 1,3,4Citibank Omni Master Trust 2.357% 5/16/16 2,200 2,229 3,4 Citibank Omni Master Trust 5.350% 8/15/18 1,705 1,873 3 Citibank Omni Master Trust 4.900% 11/15/18 770 835 3,4 CitiFinancial Auto Issuance Trust 2.590% 10/15/13 1,450 1,477 3,4 CitiFinancial Auto Issuance Trust 3.150% 8/15/16 400 414 3 Citigroup Commercial Mortgage Trust 5.431% 10/15/49 300 324 1,3 Citigroup Mortgage Loan Trust Inc. 5.814% 7/25/37 650 480 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.205% 12/11/49 1,325 1,375 3 CNH Equipment Trust 5.280% 11/15/12 256 262 3 CNH Equipment Trust 3.000% 8/17/15 700 733 3 CNH Equipment Trust 1.740% 1/17/17 2,500 2,520 3 Commercial Mortgage Pass Through Certificates 5.811% 12/10/49 400 412 1,3 Countrywide Home Loan Mortgage Pass Through Trust 2.934% 5/25/33 84 68 1,3 Countrywide Home Loan Mortgage Pass Through Trust 2.902% 11/19/33 123 119 1,3 Countrywide Home Loan Mortgage Pass Through Trust 5.206% 3/20/36 584 353 1,3 Countrywide Home Loan Mortgage Pass Through Trust 5.113% 2/25/47 748 418 3 Credit Suisse Mortgage Capital Certificates 6.020% 6/15/38 632 683 3 Credit Suisse Mortgage Capital Certificates 5.910% 6/15/39 825 855 3 Credit Suisse Mortgage Capital Certificates 5.589% 9/15/40 700 729 1,3 Discover Card Master Trust 1.557% 12/15/14 4,380 4,452 1,3 Discover Card Master Trust 1.557% 2/17/15 2,300 2,342 1,3 Discover Card Master Trust 0.632% 6/15/15 5,640 5,641 1,3 Discover Card Master Trust 0.907% 9/15/15 2,975 2,995 3 Discover Card Master Trust 5.650% 12/15/15 1,900 2,129 1,3 Discover Card Master Trust 0.837% 3/15/18 4,200 4,206 1,3 Discover Card Master Trust I 0.337% 1/19/16 1,750 1,735 1,3 Discover Card Master Trust I 0.337% 9/15/16 600 592 1,3 First Horizon Asset Securities Inc. 5.614% 11/25/36 425 336 1 First Horizon Asset Securities Inc. 5.447% 1/25/37 1,119 855 3 First Union National Bank-Bank of America Commercial Mortgage Trust 6.136% 3/15/33 39 39 3,4 Ford Credit Auto Lease Trust 1.040% 3/15/13 1,313 1,316 3,4 Ford Credit Auto Lease Trust 1.620% 11/15/13 800 806 3,4 Ford Credit Auto Lease Trust 3.710% 1/15/14 527 535 3 Ford Credit Auto Owner Trust 4.950% 3/15/13 150 157 1,3 Ford Credit Auto Owner Trust 2.007% 4/15/13 1,000 1,017 3 Ford Credit Auto Owner Trust 2.170% 10/15/13 1,100 1,117 3 Ford Credit Auto Owner Trust 4.500% 7/15/14 370 399 3 Ford Credit Auto Owner Trust 2.980% 8/15/14 425 445 3 Ford Credit Auto Owner Trust 2.930% 11/15/15 150 157 3 Ford Credit Auto Owner Trust 3.220% 3/15/16 150 157 1,3 Ford Credit Floorplan Master Owner Trust 1.807% 9/15/14 1,700 1,728 1,3,4Ford Credit Floorplan Master Owner Trust 1.907% 12/15/14 1,100 1,123 1,3,4Ford Credit Floorplan Master Owner Trust 2.507% 12/15/14 440 448 1,3,4Ford Credit Floorplan Master Owner Trust 2.907% 12/15/14 2,280 2,323 1,3,4Ford Credit Floorplan Master Owner Trust 1.957% 2/15/17 460 477 3,4 Ford Credit Floorplan Master Owner Trust 4.200% 2/15/17 240 261 3,4 Ford Credit Floorplan Master Owner Trust 4.990% 2/15/17 530 569 3 GE Capital Commercial Mortgage Corp. 4.353% 6/10/48 220 223 1,3 GMAC Mortgage Corp. Loan Trust 5.204% 11/19/35 203 167 1,3,4Golden Credit Card Trust 1.257% 7/15/17 2,200 2,211 1,3 Granite Master Issuer PLC 0.297% 12/17/54 117 109 1,3 Granite Master Issuer PLC 0.397% 12/20/54 351 327 3 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 1,762 1,900 3 Greenwich Capital Commercial Funding Corp. 6.079% 7/10/38 2,110 2,321 3 GS Mortgage Securities Corp. II 4.592% 8/10/43 685 732 3 Harley-Davidson Motorcycle Trust 1.870% 2/15/14 1,600 1,618 3 Harley-Davidson Motorcycle Trust 2.620% 3/15/14 1,500 1,526 3 Harley-Davidson Motorcycle Trust 2.400% 7/15/14 120 123 3 Harley-Davidson Motorcycle Trust 3.320% 2/15/17 200 208 3 Harley-Davidson Motorcycle Trust 2.540% 4/15/17 200 205 3,4 Hertz Vehicle Financing LLC 5.290% 3/25/16 1,350 1,500 3,4 Hertz Vehicle Financing LLC 3.740% 2/25/17 2,100 2,191 3 Hyundai Auto Receivables Trust 3.150% 3/15/16 700 736 1,3,4Hyundai Floorplan Master Owner Trust 1.507% 11/17/14 550 557 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.633% 12/5/27 740 848 3 JP Morgan Chase Commercial Mortgage Securities Corp. 6.260% 3/15/33 63 63 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.608% 6/15/43 120 128 3,4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.058% 6/15/43 150 163 3 JP Morgan Chase Commercial Mortgage Securities Corp. 6.062% 4/15/45 515 572 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.625% 3/15/46 209 217 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.298% 5/15/47 400 410 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.990% 6/15/49 1,200 1,271 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.716% 2/15/51 690 716 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.827% 2/15/51 1,020 1,063 3,4 JPMorgan Auto Receivables Trust 5.220% 9/15/12 791 806 1,3,4Kildare Securities Ltd. 0.353% 12/10/43 580 556 3 LB-UBS Commercial Mortgage Trust 5.347% 11/15/38 100 107 3 LB-UBS Commercial Mortgage Trust 5.303% 2/15/40 791 822 3 LB-UBS Commercial Mortgage Trust 5.318% 2/15/40 500 515 3 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 2,103 2,232 1,3 Master Adjustable Rate Mortgages Trust 2.329% 4/25/34 119 103 1,3 MBNA Credit Card Master Note Trust 1.607% 10/15/14 50 50 1,3 MBNA Credit Card Master Note Trust 0.677% 7/15/15 1,381 1,334 1,3 MBNA Credit Card Master Note Trust 1.607% 3/15/16 230 226 1,3 MBNA Credit Card Master Note Trust 1.157% 11/15/16 1,050 1,010 1,3 Merrill Lynch Mortgage Investors Inc. 2.159% 2/25/33 95 83 1,3 Merrill Lynch Mortgage Investors Inc. 2.871% 7/25/33 45 42 3 Merrill Lynch Mortgage Trust 4.556% 6/12/43 108 111 3 Merrill Lynch Mortgage Trust 5.915% 6/12/50 900 932 1,3 Merrill Lynch Mortgage Trust 6.020% 6/12/50 300 322 3 Merrill Lynch Mortgage Trust 5.425% 2/12/51 100 104 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.282% 8/12/48 500 511 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.693% 6/12/50 250 258 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.331% 3/12/51 400 410 3 Morgan Stanley Capital I 5.801% 6/11/42 1,850 1,912 3 Morgan Stanley Capital I 5.374% 3/12/44 440 442 3 Morgan Stanley Capital I 5.090% 10/12/52 289 291 1,3 Morgan Stanley Mortgage Loan Trust 5.174% 6/25/36 561 497 1,3 National City Credit Card Master Trust 0.307% 3/17/14 575 568 3,4 Navistar Financial Corp. Owner Trust 1.990% 1/21/14 1,900 1,927 1,3,4Navistar Financial Dealer Note Master Trust 1.706% 10/26/15 600 605 3 Nissan Auto Lease Trust 3.510% 11/17/14 140 143 3 Nissan Auto Lease Trust 2.070% 1/15/15 1,425 1,440 3 Nissan Auto Lease Trust 2.650% 1/15/15 375 382 3 Nissan Auto Receivables Owner Trust 4.740% 8/17/15 470 501 1,3,4Nissan Master Owner Trust Receivables 1.407% 1/15/15 3,000 3,041 1,3,4Nordstrom Private Label Credit Card Master Note Trust 0.317% 5/15/15 2,530 2,493 1,3,4Permanent Master Issuer PLC 1.676% 7/15/42 2,800 2,788 1,3 Residential Funding Mortgage Securities I 5.808% 8/25/36 916 687 1,3 Residential Funding Mortgage Securities I 5.966% 9/25/36 336 256 1,3,4SMART Trust/Australia 1.760% 12/14/15 1,300 1,297 1,3 Swift Master Auto Receivables Trust 0.907% 10/15/12 200 200 3,4 Tidewater Auto Receivables Trust 5.920% 5/15/17 498 501 3 Volkswagen Auto Lease Trust 3.410% 4/16/12 1,360 1,382 3 Volkswagen Auto Loan Enhanced Trust 2.140% 8/22/16 820 845 3,4 Volvo Financial Equipment LLC 2.990% 5/15/17 480 488 3,4 Vornado DP LLC 4.003% 9/13/28 300 309 1,3 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 270 295 3 Wachovia Bank Commercial Mortgage Trust 5.569% 5/15/46 700 724 3 Wachovia Bank Commercial Mortgage Trust 5.572% 10/15/48 1,885 1,969 3 Wachovia Bank Commercial Mortgage Trust 5.275% 11/15/48 390 399 1,3 WaMu Mortgage Pass Through Certificates 2.789% 1/25/33 27 26 1,3 WaMu Mortgage Pass Through Certificates 2.674% 8/25/33 57 56 1,3 WaMu Mortgage Pass Through Certificates 2.709% 9/25/33 69 65 1,3 Wells Fargo Mortgage Backed Securities Trust 5.426% 10/25/36 990 815 3 World Omni Auto Receivables Trust 5.120% 5/15/14 410 441 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $223,329) Corporate Bonds (69.6%) Finance (34.1%) Banking (23.8%) 4 Abbey National Treasury Services PLC 3.875% 11/10/14 650 666 American Express Bank FSB 5.550% 10/17/12 1,025 1,104 American Express Bank FSB 5.500% 4/16/13 2,400 2,616 American Express Centurion Bank 5.200% 11/26/10 675 680 American Express Centurion Bank 5.550% 10/17/12 500 539 American Express Co. 5.250% 9/12/11 200 208 American Express Co. 4.875% 7/15/13 120 130 1 American Express Credit Corp. 0.408% 10/4/10 400 400 American Express Credit Corp. 5.875% 5/2/13 240 264 American Express Credit Corp. 7.300% 8/20/13 2,655 3,046 American Express Credit Corp. 2.750% 9/15/15 700 704 4 ANZ National International Ltd. 6.200% 7/19/13 450 502 Astoria Financial Corp. 5.750% 10/15/12 250 258 4 Australia & New Zealand Banking Group Ltd. 3.700% 1/13/15 300 317 3,4 Banco Mercantil del Norte SA 6.135% 10/13/11 650 650 4 Banco Santander Chile 2.875% 11/13/12 1,925 1,943 Bank of America Corp. 4.875% 1/15/13 1,315 1,396 Bank of America Corp. 5.375% 6/15/14 300 325 Bank of America Corp. 4.500% 4/1/15 470 493 Bank of America Corp. 3.700% 9/1/15 1,100 1,113 Bank of New York Mellon Corp. 4.950% 1/14/11 300 304 Bank of New York Mellon Corp. 5.125% 11/1/11 100 105 Bank of New York Mellon Corp. 4.950% 11/1/12 2,550 2,767 Bank of New York Mellon Corp. 4.500% 4/1/13 1,700 1,845 Bank of New York Mellon Corp. 5.125% 8/27/13 500 557 Bank of New York Mellon Corp. 4.950% 3/15/15 825 923 Bank of Nova Scotia 2.250% 1/22/13 4,500 4,626 4 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.600% 1/22/13 2,685 2,763 4 Bank of Tokyo-Mitsubishi UFJ Ltd. 1.600% 9/11/13 1,700 1,711 Bank One Corp. 5.900% 11/15/11 500 527 Bank One Corp. 5.250% 1/30/13 350 377 Barclays Bank PLC 2.500% 1/23/13 9,439 9,647 Barclays Bank PLC 5.200% 7/10/14 1,175 1,303 4 Barclays Bank PLC 7.375% 12/15/49 100 101 BB&T Corp. 3.100% 7/28/11 125 127 BB&T Corp. 6.500% 8/1/11 1,375 1,438 BB&T Corp. 3.850% 7/27/12 2,500 2,619 BB&T Corp. 3.375% 9/25/13 300 315 BB&T Corp. 5.700% 4/30/14 775 872 Bear Stearns Cos. LLC 4.500% 10/28/10 387 388 1 Bear Stearns Cos. LLC 0.696% 1/31/11 110 110 Bear Stearns Cos. LLC 6.950% 8/10/12 3,908 4,318 Bear Stearns Cos. LLC 5.700% 11/15/14 1,172 1,323 BNP Paribas 3.250% 3/11/15 1,000 1,042 BNP Paribas / BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 1,100 1,123 4 BNP Paribas US Medium-Term Note Program LLC 5.125% 1/15/15 620 672 4 BPCE SA 2.375% 10/4/13 1,200 1,200 1,4 BTMU Curacao Holdings NV 0.612% 12/19/16 835 811 Canadian Imperial Bank of Commerce 1.450% 9/13/13 1,700 1,710 Capital One Bank USA NA 6.500% 6/13/13 125 138 Capital One Financial Corp. 4.800% 2/21/12 750 784 Capital One Financial Corp. 6.250% 11/15/13 200 223 Capital One Financial Corp. 7.375% 5/23/14 1,250 1,459 1,4,5CBG Florida REIT Corp. 7.114% 2/15/49 560 13 Charter One Bank NA 5.500% 4/26/11 380 388 Citigroup Inc. 5.100% 9/29/11 1,400 1,457 Citigroup Inc. 5.625% 8/27/12 1,725 1,822 Citigroup Inc. 5.300% 10/17/12 1,435 1,528 Citigroup Inc. 5.500% 4/11/13 1,600 1,719 Citigroup Inc. 6.500% 8/19/13 2,455 2,716 Citigroup Inc. 6.000% 12/13/13 1,257 1,381 Citigroup Inc. 6.375% 8/12/14 325 361 Citigroup Inc. 4.750% 5/19/15 460 485 4 Commonwealth Bank of Australia 2.750% 10/15/12 1,700 1,741 4 Commonwealth Bank of Australia 5.000% 11/6/12 400 430 Countrywide Financial Corp. 5.800% 6/7/12 1,000 1,063 Credit Suisse 3.450% 7/2/12 3,600 3,746 Credit Suisse 5.000% 5/15/13 2,050 2,234 Credit Suisse 5.500% 5/1/14 700 784 Credit Suisse USA Inc. 6.125% 11/15/11 11,019 11,652 Credit Suisse USA Inc. 6.500% 1/15/12 155 166 4 Danske Bank A/S 3.750% 4/1/15 500 524 1,4 DBS Bank Ltd. 0.596% 5/16/17 1,190 1,159 Deutsche Bank AG 5.375% 10/12/12 2,866 3,124 Deutsche Bank AG 2.375% 1/11/13 8,930 9,147 Deutsche Bank AG 4.875% 5/20/13 1,825 1,987 Deutsche Bank AG 3.450% 3/30/15 1,300 1,367 Fifth Third Bancorp 6.250% 5/1/13 635 696 Golden West Financial Corp. 4.750% 10/1/12 400 426 Goldman Sachs Capital II 5.793% 12/29/49 100 85 Goldman Sachs Group Inc. 5.450% 11/1/12 1,050 1,134 Goldman Sachs Group Inc. 4.750% 7/15/13 655 702 Goldman Sachs Group Inc. 5.250% 10/15/13 225 244 Goldman Sachs Group Inc. 6.000% 5/1/14 1,827 2,036 Goldman Sachs Group Inc. 5.000% 10/1/14 100 108 Goldman Sachs Group Inc. 3.700% 8/1/15 1,500 1,539 Goldman Sachs Group Inc. 5.625% 1/15/17 130 137 Goldman Sachs Group Inc. 6.150% 4/1/18 500 556 HSBC Bank PLC 6.950% 3/15/11 850 871 4 HSBC Bank PLC 1.625% 8/12/13 1,750 1,758 4 HSBC Bank PLC 3.500% 6/28/15 500 526 4 ICICI Bank Ltd. 5.750% 1/12/12 200 208 4 ING Bank NV 2.650% 1/14/13 800 816 Intesa Sanpaolo SpA 2.375% 12/21/12 3,800 3,811 4 Intesa Sanpaolo SPA 3.625% 8/12/15 800 804 JPMorgan Chase & Co. 4.850% 6/16/11 900 927 JPMorgan Chase & Co. 6.625% 3/15/12 760 818 JPMorgan Chase & Co. 5.375% 10/1/12 365 395 JPMorgan Chase & Co. 5.750% 1/2/13 1,750 1,905 JPMorgan Chase & Co. 4.750% 5/1/13 2,550 2,767 JPMorgan Chase & Co. 1.650% 9/30/13 1,000 1,001 JPMorgan Chase & Co. 4.875% 3/15/14 100 108 JPMorgan Chase & Co. 5.125% 9/15/14 500 549 JPMorgan Chase & Co. 3.700% 1/20/15 350 370 JPMorgan Chase & Co. 3.400% 6/24/15 825 859 JPMorgan Chase & Co. 1.546% 9/1/15 190 189 KeyCorp 6.500% 5/14/13 2,450 2,681 KeyCorp 3.750% 8/13/15 250 255 4,6 Lloyds Banking Group PLC 6.267% 11/14/49 515 365 4 Lloyds TSB Bank PLC 4.375% 1/12/15 250 257 1 Manufacturers & Traders Trust Co. 2.033% 4/1/13 400 396 Mellon Capital IV 6.244% 6/29/49 450 411 Merrill Lynch & Co. Inc. 5.450% 2/5/13 2,600 2,787 Merrill Lynch & Co. Inc. 6.150% 4/25/13 950 1,037 Merrill Lynch & Co. Inc. 5.000% 2/3/14 515 548 Morgan Stanley 5.625% 1/9/12 5,185 5,453 Morgan Stanley 6.600% 4/1/12 200 215 Morgan Stanley 5.250% 11/2/12 325 347 Morgan Stanley 5.300% 3/1/13 2,390 2,574 Morgan Stanley 6.000% 5/13/14 500 550 Morgan Stanley 4.000% 7/24/15 1,900 1,947 4 National Australia Bank Ltd. 3.750% 3/2/15 360 382 National City Bank 6.200% 12/15/11 400 424 National City Bank 4.625% 5/1/13 170 181 4 Nordea Bank AB 2.500% 11/13/12 1,300 1,324 4 Nordea Bank AB 1.750% 10/4/13 1,000 999 4 Nordea Bank AB 3.700% 11/13/14 1,000 1,057 North Fork Bancorporation Inc. 5.875% 8/15/12 134 142 Northern Trust Corp. 5.500% 8/15/13 250 281 PNC Funding Corp. 5.125% 12/14/10 660 666 PNC Funding Corp. 5.400% 6/10/14 400 445 PNC Funding Corp. 3.625% 2/8/15 800 844 4 Rabobank Nederland NV 2.650% 8/17/12 1,025 1,054 4 Rabobank Nederland NV 4.200% 5/13/14 810 875 Regions Financial Corp. 4.875% 4/26/13 700 708 Royal Bank of Canada 2.250% 3/15/13 3,515 3,619 Royal Bank of Scotland Group PLC 6.375% 2/1/11 740 749 Royal Bank of Scotland Group PLC 5.000% 10/1/14 165 165 Royal Bank of Scotland Group PLC 5.050% 1/8/15 645 647 Royal Bank of Scotland PLC 3.400% 8/23/13 1,400 1,434 4 Royal Bank of Scotland PLC 4.875% 8/25/14 3,538 3,713 Royal Bank of Scotland PLC 4.875% 3/16/15 475 500 Royal Bank of Scotland PLC 3.950% 9/21/15 600 607 Santander Financial Issuances Ltd. 6.375% 2/15/11 1,100 1,120 4 Santander US Debt SA Unipersonal 2.991% 10/7/13 1,500 1,500 4 Societe Generale 2.200% 9/14/13 2,100 2,108 1 Sovereign Bank 2.176% 8/1/13 45 44 1 Sovereign Bank 2.353% 4/1/14 315 304 3 State Street Capital Trust III 8.250% 3/15/11 175 177 4 Sumitomo Mitsui Banking Corp. 2.150% 7/22/13 1,330 1,356 4 Svenska Handelsbanken AB 4.875% 6/10/14 1,300 1,412 1 UBS AG 1.439% 2/23/12 3,800 3,821 UBS AG 2.750% 1/8/13 575 587 UBS AG 2.250% 8/12/13 2,425 2,446 UBS Preferred Funding Trust I 8.622% 10/1/10 750 750 1,4 Unicredit Luxembourg Finance SA 0.867% 1/13/17 1,175 1,148 Union Planters Corp. 7.750% 3/1/11 340 344 US Bancorp 2.125% 2/15/13 1,270 1,302 US Bancorp 4.200% 5/15/14 900 983 US Bank NA 6.300% 2/4/14 1,500 1,723 Wachovia Bank NA 4.800% 11/1/14 100 109 Wachovia Bank NA 4.875% 2/1/15 200 217 Wachovia Bank NA 5.000% 8/15/15 250 272 1 Wachovia Corp. 0.656% 10/15/11 750 751 Wachovia Corp. 5.300% 10/15/11 450 472 1 Wachovia Corp. 0.447% 3/1/12 400 399 Wachovia Corp. 5.500% 5/1/13 4,595 5,053 5 Washington Mutual Bank / Debt not acquired by JP Morgan 5.550% 6/16/10 210 90 5 Washington Mutual Bank / Debt not acquired by JPMorgan 6.875% 6/15/11 517 1 Washington Mutual Finance Corp. 6.875% 5/15/11 150 155 Wells Fargo & Co. 5.250% 10/23/12 845 914 Wells Fargo & Co. 3.750% 10/1/14 925 982 Wells Fargo & Co. 3.625% 4/15/15 700 744 Wells Fargo Capital XIII 7.700% 12/29/49 1,900 1,964 Wells Fargo Capital XV 9.750% 12/29/49 300 330 Wells Fargo Financial Inc. 5.500% 8/1/12 350 377 Westpac Banking Corp. 2.250% 11/19/12 7,650 7,790 Westpac Banking Corp. 2.100% 8/2/13 1,700 1,726 Westpac Banking Corp. 4.200% 2/27/15 1,100 1,183 Brokerage (0.5%) BlackRock Inc. 3.500% 12/10/14 740 786 4 Blackstone Holdings Finance Co. LLC 6.625% 8/15/19 225 238 Charles Schwab Corp. 4.950% 6/1/14 585 648 Franklin Resources Inc. 2.000% 5/20/13 400 409 Jefferies Group Inc. 5.875% 6/8/14 150 163 Jefferies Group Inc. 8.500% 7/15/19 220 252 1,5 Lehman Brothers Holdings E-Capital Trust I 2.998% 8/19/65 210  1,5 Lehman Brothers Holdings Inc. 2.911% 8/21/09 550 117 1,5 Lehman Brothers Holdings Inc. 2.907% 11/16/09 880 195 1,5 Lehman Brothers Holdings Inc. 2.951% 5/25/10 445 98 5 Lehman Brothers Holdings Inc. 5.750% 7/18/11 1,600 344 5 Lehman Brothers Holdings Inc. 5.625% 1/24/13 220 51 Nomura Holdings Inc. 5.000% 3/4/15 145 157 TD Ameritrade Holding Corp. 2.950% 12/1/12 1,225 1,258 Finance Companies (3.6%) American General Finance Corp. 5.200% 12/15/11 290 282 American General Finance Corp. 4.875% 7/15/12 380 358 General Electric Capital Corp. 5.875% 2/15/12 707 753 General Electric Capital Corp. 4.375% 3/3/12 350 367 General Electric Capital Corp. 6.000% 6/15/12 400 432 1 General Electric Capital Corp. 0.663% 7/27/12 930 920 General Electric Capital Corp. 3.500% 8/13/12 755 786 7 General Electric Capital Corp. 5.250% 10/19/12 4,413 4,764 General Electric Capital Corp. 2.800% 1/8/13 675 695 General Electric Capital Corp. 5.450% 1/15/13 1,675 1,822 General Electric Capital Corp. 4.800% 5/1/13 1,863 2,009 General Electric Capital Corp. 1.875% 9/16/13 2,000 2,005 General Electric Capital Corp. 5.500% 6/4/14 100 111 General Electric Capital Corp. 3.750% 11/14/14 300 318 General Electric Capital Corp. 3.500% 6/29/15 50 52 3 General Electric Capital Corp. 6.375% 11/15/17 375 373 HSBC Finance Corp. 5.250% 1/14/11 2,100 2,127 HSBC Finance Corp. 6.750% 5/15/11 2,215 2,295 HSBC Finance Corp. 5.700% 6/1/11 2,500 2,580 HSBC Finance Corp. 6.375% 10/15/11 2,326 2,451 HSBC Finance Corp. 7.000% 5/15/12 770 832 HSBC Finance Corp. 5.900% 6/19/12 2,220 2,367 1 HSBC Finance Corp. 0.642% 9/14/12 200 196 HSBC Finance Corp. 6.375% 11/27/12 2,000 2,186 HSBC Finance Corp. 5.250% 1/15/14 960 1,041 1 HSBC Finance Corp. 0.727% 6/1/16 350 315 International Lease Finance Corp. 5.125% 11/1/10 250 250 International Lease Finance Corp. 5.450% 3/24/11 600 602 International Lease Finance Corp. 5.750% 6/15/11 425 428 International Lease Finance Corp. 5.300% 5/1/12 500 500 1 SLM Corp. 0.492% 3/15/11 230 228 4 USAA Capital Corp. 3.500% 7/17/14 240 255 Insurance (5.4%) ACE INA Holdings Inc. 5.875% 6/15/14 360 409 Aetna Inc. 7.875% 3/1/11 115 118 Aetna Inc. 5.750% 6/15/11 714 739 4 AIG SunAmerica Global Financing VI 6.300% 5/10/11 525 541 Allstate Corp. 6.125% 2/15/12 357 381 Allstate Corp. 6.200% 5/16/14 540 628 Allstate Life Global Funding Trusts 5.375% 4/30/13 575 635 American International Group Inc. 4.250% 5/15/13 558 575 American International Group Inc. 5.050% 10/1/15 1,070 1,091 4 ASIF Global Financing XIX 4.900% 1/17/13 1,180 1,227 Axis Capital Holdings Ltd. 5.750% 12/1/14 920 982 Berkshire Hathaway Finance Corp. 4.000% 4/15/12 3,000 3,149 Berkshire Hathaway Finance Corp. 4.500% 1/15/13 650 703 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 125 136 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 50 55 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 500 551 Berkshire Hathaway Finance Corp. 5.100% 7/15/14 350 394 Berkshire Hathaway Inc. 2.125% 2/11/13 2,400 2,469 3 Chubb Corp. 6.375% 4/15/17 180 177 CNA Financial Corp. 6.000% 8/15/11 565 586 CNA Financial Corp. 5.850% 12/15/14 630 677 Coventry Health Care Inc. 5.875% 1/15/12 570 592 Hartford Financial Services Group Inc. 4.000% 3/30/15 200 205 4 Jackson National Life Global Funding 5.375% 5/8/13 1,050 1,138 3,4 Liberty Mutual Group Inc. 7.000% 3/15/17 125 112 Lincoln National Corp. 5.650% 8/27/12 750 802 3 Lincoln National Corp. 6.050% 4/20/17 195 172 Manulife Financial Corp. 3.400% 9/17/15 380 384 Marsh & McLennan Cos. Inc. 6.250% 3/15/12 230 243 Marsh & McLennan Cos. Inc. 5.375% 7/15/14 340 366 1,4 MassMutual Global Funding II 0.453% 12/6/13 350 347 MetLife Inc. 2.375% 2/6/14 1,500 1,515 4 Metropolitan Life Global Funding I 2.875% 9/17/12 2,425 2,496 4 Metropolitan Life Global Funding I 2.500% 1/11/13 500 512 4 Metropolitan Life Global Funding I 5.125% 4/10/13 2,060 2,242 4 Metropolitan Life Global Funding I 5.125% 6/10/14 470 521 1,4 Monumental Global Funding III 0.668% 1/25/13 275 267 4 Monumental Global Funding III 5.250% 1/15/14 275 299 4 Monumental Global Funding Ltd. 5.500% 4/22/13 25 27 4 New York Life Global Funding 5.250% 10/16/12 220 239 4 New York Life Global Funding 5.375% 9/15/13 300 335 4 New York Life Global Funding 3.000% 5/4/15 250 263 4 Pacific Life Global Funding 5.150% 4/15/13 194 210 4 Pricoa Global Funding I 5.625% 5/24/11 50 52 4 Pricoa Global Funding I 4.625% 6/25/12 70 74 4 Pricoa Global Funding I 5.400% 10/18/12 650 702 4 Pricoa Global Funding I 5.450% 6/11/14 1,455 1,619 Principal Financial Group Inc. 7.875% 5/15/14 400 470 4 Principal Life Global Funding I 4.400% 10/1/10 200 200 4 Principal Life Global Funding I 6.250% 2/15/12 1,250 1,331 4 Principal Life Global Funding I 5.250% 1/15/13 885 954 4 Principal Life Global Funding I 5.125% 10/15/13 360 394 Principal Life Income Funding Trusts 5.125% 3/1/11 600 611 Principal Life Income Funding Trusts 5.300% 12/14/12 25 27 Principal Life Income Funding Trusts 5.300% 4/24/13 340 373 Prudential Financial Inc. 5.800% 6/15/12 610 652 Prudential Financial Inc. 3.625% 9/17/12 725 753 Prudential Financial Inc. 2.750% 1/14/13 1,500 1,536 Prudential Financial Inc. 5.100% 9/20/14 250 273 Prudential Financial Inc. 6.200% 1/15/15 150 169 4 TIAA Global Markets Inc. 4.950% 7/15/13 140 154 Travelers Cos. Inc. 5.375% 6/15/12 250 268 3 Travelers Cos. Inc. 6.250% 3/15/17 350 336 Travelers Property Casualty Corp. 5.000% 3/15/13 865 943 UnitedHealth Group Inc. 5.125% 11/15/10 1,862 1,872 UnitedHealth Group Inc. 5.250% 3/15/11 530 540 UnitedHealth Group Inc. 5.500% 11/15/12 1,073 1,161 UnitedHealth Group Inc. 4.875% 2/15/13 983 1,059 UnitedHealth Group Inc. 4.875% 4/1/13 755 815 UnitedHealth Group Inc. 4.750% 2/10/14 100 110 UnitedHealth Group Inc. 5.000% 8/15/14 110 121 WellPoint Health Networks Inc. 6.375% 1/15/12 250 266 WellPoint Inc. 5.000% 1/15/11 70 71 WellPoint Inc. 6.800% 8/1/12 924 1,014 WellPoint Inc. 6.000% 2/15/14 955 1,082 WellPoint Inc. 5.000% 12/15/14 340 377 Willis North America Inc. 5.625% 7/15/15 834 892 XL Capital Finance Europe PLC 6.500% 1/15/12 966 1,011 3,4 ZFS Finance USA Trust IV 5.875% 5/9/12 94 87 Other Finance (0.1%) 4 Cantor Fitzgerald LP 6.375% 6/26/15 400 412 Real Estate Investment Trusts (0.7%) Arden Realty LP 5.200% 9/1/11 180 185 Boston Properties LP 6.250% 1/15/13 268 295 Brandywine Operating Partnership LP 5.750% 4/1/12 109 113 Brandywine Operating Partnership LP 5.400% 11/1/14 150 156 Developers Diversified Realty Corp. 5.250% 4/15/11 170 171 Developers Diversified Realty Corp. 5.375% 10/15/12 299 303 4 Digital Realty Trust LP 4.500% 7/15/15 1,000 1,037 Duke Realty LP 4.625% 5/15/13 275 286 Duke Realty LP 6.250% 5/15/13 336 364 HCP Inc. 6.450% 6/25/12 300 320 Hospitality Properties Trust 7.875% 8/15/14 200 224 Kimco Realty Corp. 4.820% 8/15/11 325 333 Liberty Property LP 6.375% 8/15/12 506 544 Simon Property Group LP 6.750% 5/15/14 175 201 4 WCI Finance LLC / WEA Finance LLC 5.400% 10/1/12 900 961 4 WEA Finance LLC / WT Finance Aust Pty Ltd. 7.500% 6/2/14 600 698 4 WT Finance Aust Pty Ltd. / Westfield Capital / WEA Finance LLC 4.375% 11/15/10 450 452 Industrial (29.8%) Basic Industry (1.7%) Air Products & Chemicals Inc. 4.150% 2/1/13 300 317 Airgas Inc. 3.250% 10/1/15 275 276 Alcoa Inc. 6.000% 7/15/13 1,725 1,874 4 Anglo American Capital PLC 2.150% 9/27/13 625 629 ArcelorMittal 5.375% 6/1/13 1,243 1,337 ArcelorMittal 3.750% 8/5/15 425 430 ArcelorMittal USA Inc. 6.500% 4/15/14 100 110 Barrick Gold Financeco LLC 6.125% 9/15/13 550 627 BHP Billiton Finance USA Ltd. 5.125% 3/29/12 500 530 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 175 191 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 850 957 Dow Chemical Co. 4.850% 8/15/12 350 370 Dow Chemical Co. 7.600% 5/15/14 950 1,110 Dow Chemical Co. 5.900% 2/15/15 430 480 EI du Pont de Nemours & Co. 5.000% 7/15/13 120 133 EI du Pont de Nemours & Co. 5.875% 1/15/14 60 69 EI du Pont de Nemours & Co. 1.950% 1/15/16 740 738 International Paper Co. 5.300% 4/1/15 250 273 International Paper Co. 7.950% 6/15/18 175 212 4 Mosaic Co. 7.625% 12/1/16 250 272 PPG Industries Inc. 5.750% 3/15/13 380 416 Rio Tinto Finance USA Ltd. 5.875% 7/15/13 1,265 1,409 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 2,665 3,290 Rohm and Haas Co. 5.600% 3/15/13 470 506 Sherwin-Williams Co. 3.125% 12/15/14 75 80 Capital Goods (4.2%) 3M Co. 4.500% 11/1/11 500 522 Allied Waste North America Inc. 7.125% 5/15/16 250 266 Allied Waste North America Inc. 6.875% 6/1/17 200 220 4 BAE Systems Holdings Inc. 6.400% 12/15/11 500 529 Boeing Capital Corp. 6.100% 3/1/11 450 460 Boeing Capital Corp. 6.500% 2/15/12 2,000 2,156 Boeing Capital Corp. 5.800% 1/15/13 250 277 Boeing Co. 1.875% 11/20/12 675 689 Boeing Co. 3.500% 2/15/15 250 270 Caterpillar Financial Services Corp. 5.750% 2/15/12 400 427 Caterpillar Financial Services Corp. 4.250% 2/8/13 1,470 1,578 Caterpillar Financial Services Corp. 4.900% 8/15/13 450 496 Caterpillar Financial Services Corp. 6.200% 9/30/13 1,800 2,064 Caterpillar Financial Services Corp. 6.125% 2/17/14 500 576 Cooper US Inc. 5.250% 11/15/12 550 596 CRH America Inc. 5.625% 9/30/11 2,209 2,302 CRH America Inc. 6.950% 3/15/12 200 214 CRH America Inc. 5.300% 10/15/13 475 508 Eaton Corp. 5.750% 7/15/12 350 378 Eaton Corp. 5.950% 3/20/14 250 286 Emerson Electric Co. 5.625% 11/15/13 200 227 Emerson Electric Co. 4.125% 4/15/15 230 255 General Dynamics Corp. 1.800% 7/15/11 225 227 General Dynamics Corp. 4.250% 5/15/13 1,500 1,628 General Electric Co. 5.000% 2/1/13 5,075 5,505 Harsco Corp. 2.700% 10/15/15 950 952 Honeywell International Inc. 6.125% 11/1/11 185 196 Honeywell International Inc. 4.250% 3/1/13 75 81 Illinois Tool Works Inc. 5.150% 4/1/14 1,325 1,502 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 705 791 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 1,600 1,961 John Deere Capital Corp. 5.400% 10/17/11 600 630 John Deere Capital Corp. 7.000% 3/15/12 2,300 2,509 John Deere Capital Corp. 5.250% 10/1/12 2,000 2,174 John Deere Capital Corp. 1.875% 6/17/13 150 153 John Deere Capital Corp. 4.900% 9/9/13 750 831 John Deere Capital Corp. 2.950% 3/9/15 1,250 1,321 L-3 Communications Corp. 5.875% 1/15/15 270 275 L-3 Communications Corp. 6.375% 10/15/15 50 51 Lafarge SA 6.150% 7/15/11 50 51 Mohawk Industries Inc. 7.200% 4/15/12 350 370 Northrop Grumman Systems Corp. 7.125% 2/15/11 200 205 Roper Industries Inc. 6.625% 8/15/13 1,000 1,130 4 Siemens Financieringsmaatschappij NV 5.500% 2/16/12 900 953 Textron Financial Corp. 5.400% 4/28/13 330 347 Tyco International Finance SA 4.125% 10/15/14 150 163 Tyco International Finance SA 8.500% 1/15/19 400 532 United Technologies Corp. 4.875% 5/1/15 700 801 Communication (7.3%) America Movil SAB de CV 5.500% 3/1/14 500 555 American Tower Corp. 4.625% 4/1/15 125 133 AT&T Corp. 7.300% 11/15/11 1,380 1,479 AT&T Inc. 5.875% 2/1/12 750 799 AT&T Inc. 4.950% 1/15/13 525 571 AT&T Inc. 6.700% 11/15/13 1,575 1,823 AT&T Inc. 4.850% 2/15/14 650 721 AT&T Inc. 5.100% 9/15/14 250 281 AT&T Inc. 2.500% 8/15/15 250 255 AT&T Mobility LLC 6.500% 12/15/11 750 800 British Telecommunications PLC 9.375% 12/15/10 2,080 2,113 British Telecommunications PLC 5.150% 1/15/13 1,000 1,068 CBS Corp. 8.200% 5/15/14 500 595 Cellco Partnership / Verizon Wireless Capital LLC 3.750% 5/20/11 3,750 3,826 Cellco Partnership / Verizon Wireless Capital LLC 5.250% 2/1/12 450 477 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 1,865 2,207 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 300 339 CenturyLink Inc. 7.875% 8/15/12 750 821 CenturyLink Inc. 5.000% 2/15/15 250 261 Comcast Cable Communications Holdings Inc. 8.375% 3/15/13 457 531 Comcast Cable Communications LLC 6.750% 1/30/11 500 510 Comcast Corp. 5.450% 11/15/10 775 779 Comcast Corp. 5.500% 3/15/11 640 654 Comcast Corp. 5.300% 1/15/14 1,500 1,672 Comcast Corp. 6.500% 1/15/15 250 294 COX Communications Inc. 7.125% 10/1/12 1,614 1,785 COX Communications Inc. 4.625% 6/1/13 100 108 COX Communications Inc. 5.450% 12/15/14 500 566 Deutsche Telekom International Finance BV 5.250% 7/22/13 450 495 Deutsche Telekom International Finance BV 5.875% 8/20/13 885 991 Deutsche Telekom International Finance BV 4.875% 7/8/14 100 110 DIRECTV Holdings LLC 3.550% 3/15/15 600 624 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 300 327 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 6/15/15 1,275 1,318 Discovery Communications LLC 3.700% 6/1/15 250 266 France Telecom SA 7.750% 3/1/11 2,770 2,860 Frontier Communications Corp. 7.875% 4/15/15 275 298 Frontier Communications Corp. 8.250% 4/15/17 350 382 McGraw-Hill Cos. Inc. 5.375% 11/15/12 290 309 4 NBC Universal Inc. 2.100% 4/1/14 500 500 4 NBC Universal Inc. 3.650% 4/30/15 600 631 New Cingular Wireless Services Inc. 7.875% 3/1/11 2,000 2,060 New Cingular Wireless Services Inc. 8.125% 5/1/12 1,008 1,121 News America Inc. 5.300% 12/15/14 550 623 4 Pearson PLC 7.000% 6/15/11 1,440 1,499 Qwest Corp. 7.875% 9/1/11 200 211 Qwest Corp. 8.875% 3/15/12 2,500 2,747 Qwest Corp. 7.625% 6/15/15 250 284 Reed Elsevier Capital Inc. 7.750% 1/15/14 200 234 Rogers Communications Inc. 7.250% 12/15/12 1,108 1,250 Rogers Communications Inc. 6.375% 3/1/14 250 288 RR Donnelley & Sons Co. 4.950% 4/1/14 500 519 Telecom Italia Capital SA 6.200% 7/18/11 300 311 Telecom Italia Capital SA 5.250% 11/15/13 1,100 1,183 Telecom Italia Capital SA 6.175% 6/18/14 1,625 1,798 Telecom Italia Capital SA 4.950% 9/30/14 650 693 Telefonica Emisiones SAU 5.984% 6/20/11 3,320 3,443 Telefonica Emisiones SAU 5.855% 2/4/13 1,150 1,253 Telefonica Emisiones SAU 2.582% 4/26/13 1,500 1,532 Thomson Reuters Corp. 5.950% 7/15/13 1,250 1,407 Thomson Reuters Corp. 5.700% 10/1/14 350 401 Time Warner Cable Inc. 5.400% 7/2/12 600 643 Time Warner Cable Inc. 6.200% 7/1/13 850 956 Time Warner Cable Inc. 7.500% 4/1/14 725 851 Time Warner Cable Inc. 3.500% 2/1/15 450 472 Verizon Communications Inc. 4.350% 2/15/13 1,100 1,187 Verizon Communications Inc. 5.250% 4/15/13 2,809 3,105 Verizon Communications Inc. 5.500% 2/15/18 475 547 Verizon Global Funding Corp. 6.875% 6/15/12 415 457 Verizon Global Funding Corp. 7.375% 9/1/12 950 1,064 4 Vivendi SA 5.750% 4/4/13 450 489 Vodafone Group PLC 5.500% 6/15/11 800 827 WPP Finance UK 8.000% 9/15/14 1,240 1,477 Consumer Cyclical (3.1%) 4 American Honda Finance Corp. 5.125% 12/15/10 520 524 4 American Honda Finance Corp. 2.375% 3/18/13 700 718 4 American Honda Finance Corp. 4.625% 4/2/13 450 486 4 American Honda Finance Corp. 6.700% 10/1/13 600 691 Best Buy Co. Inc. 6.750% 7/15/13 225 252 3 CVS Caremark Corp. 6.302% 6/1/12 375 349 CVS Caremark Corp. 3.250% 5/18/15 350 366 3,4 CVS Pass-Through Trust 6.117% 1/10/13 452 480 Daimler Finance North America LLC 5.875% 3/15/11 900 920 Daimler Finance North America LLC 7.300% 1/15/12 1,050 1,128 Daimler Finance North America LLC 6.500% 11/15/13 215 246 Darden Restaurants Inc. 5.625% 10/15/12 250 270 Ford Motor Credit Co. LLC 7.000% 4/15/15 90 96 Ford Motor Credit Co. LLC 5.625% 9/15/15 100 102 4 Harley-Davidson Funding Corp. 5.000% 12/15/10 200 201 4 Harley-Davidson Funding Corp. 5.250% 12/15/12 685 722 4 Harley-Davidson Funding Corp. 5.750% 12/15/14 430 458 Historic TW Inc. 9.125% 1/15/13 840 982 4 Hyundai Capital America 3.750% 4/6/16 100 100 Hyundai Capital Services Inc. 5.625% 1/24/12 285 295 JC Penney Corp. Inc. 9.000% 8/1/12 510 564 Johnson Controls Inc. 5.250% 1/15/11 725 735 K Hovnanian Enterprises Inc. 6.250% 1/15/16 160 104 Lennar Corp. 5.125% 10/1/10 100 100 Lowe's Cos. Inc. 5.600% 9/15/12 425 464 Macy's Retail Holdings Inc. 6.625% 4/1/11 385 396 Macy's Retail Holdings Inc. 5.350% 3/15/12 525 541 McDonald's Corp. 4.300% 3/1/13 300 324 MGM Resorts International 6.750% 4/1/13 100 91 4 Nissan Motor Acceptance Corp. 5.625% 3/14/11 800 815 4 Nissan Motor Acceptance Corp. 3.250% 1/30/13 630 649 Nordstrom Inc. 6.750% 6/1/14 75 87 1 PACCAR Financial Corp. 0.708% 4/5/13 1,275 1,275 PACCAR Financial Corp. 2.050% 6/17/13 800 817 Staples Inc. 7.750% 4/1/11 100 103 Staples Inc. 7.375% 10/1/12 520 575 Staples Inc. 9.750% 1/15/14 660 813 Target Corp. 5.875% 3/1/12 400 429 Target Corp. 5.125% 1/15/13 220 241 Toyota Motor Credit Corp. 1.900% 12/5/12 1,710 1,744 Toyota Motor Credit Corp. 1.375% 8/12/13 1,250 1,259 Viacom Inc. 4.375% 9/15/14 240 261 4 Volkswagen International Finance NV 1.625% 8/12/13 875 878 4 Volvo Treasury AB 5.950% 4/1/15 400 436 Wal-Mart Stores Inc. 4.250% 4/15/13 1,000 1,085 Wal-Mart Stores Inc. 3.200% 5/15/14 425 456 Wal-Mart Stores Inc. 2.875% 4/1/15 140 149 Walgreen Co. 4.875% 8/1/13 400 443 Walt Disney Co. 5.700% 7/15/11 85 89 Walt Disney Co. 6.375% 3/1/12 35 38 Walt Disney Co. 4.500% 12/15/13 1,357 1,502 Western Union Co. 5.400% 11/17/11 1,335 1,399 Western Union Co. 6.500% 2/26/14 665 761 Yum! Brands Inc. 8.875% 4/15/11 200 209 Consumer Noncyclical (6.2%) Abbott Laboratories 3.750% 3/15/11 150 152 Abbott Laboratories 5.600% 5/15/11 380 392 Abbott Laboratories 5.150% 11/30/12 1,150 1,258 Abbott Laboratories 2.700% 5/27/15 475 500 Altria Group Inc. 8.500% 11/10/13 1,850 2,221 AmerisourceBergen Corp. 5.625% 9/15/12 260 280 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 2,500 2,561 4 Anheuser-Busch InBev Worldwide Inc. 7.200% 1/15/14 1,400 1,632 AstraZeneca PLC 5.400% 9/15/12 350 382 AstraZeneca PLC 5.400% 6/1/14 240 274 Avon Products Inc. 5.625% 3/1/14 1,025 1,163 Baxter FinCo BV 4.750% 10/15/10 440 441 Baxter International Inc. 1.800% 3/15/13 350 358 Biogen Idec Inc. 6.000% 3/1/13 895 977 Boston Scientific Corp. 4.500% 1/15/15 900 922 Bottling Group LLC 6.950% 3/15/14 250 297 Bristol-Myers Squibb Co. 5.250% 8/15/13 130 145 Cardinal Health Inc. 5.500% 6/15/13 100 109 CareFusion Corp. 4.125% 8/1/12 120 125 CareFusion Corp. 5.125% 8/1/14 360 397 4 Cargill Inc. 6.375% 6/1/12 100 109 4 Cargill Inc. 5.200% 1/22/13 950 1,035 Clorox Co. 5.000% 3/1/13 75 82 4 Coca-Cola Amatil Ltd. 3.250% 11/2/14 160 168 Coca-Cola Co. 3.625% 3/15/14 500 538 Coca-Cola Enterprises Inc. 5.000% 8/15/13 500 553 Coca-Cola Enterprises Inc. 7.375% 3/3/14 350 422 Coca-Cola Enterprises Inc. 4.250% 3/1/15 100 111 Covidien International Finance SA 5.150% 10/15/10 420 420 Covidien International Finance SA 5.450% 10/15/12 150 163 Covidien International Finance SA 1.875% 6/15/13 750 762 Delhaize Group SA 5.875% 2/1/14 50 56 Diageo Capital PLC 5.200% 1/30/13 150 164 Diageo Finance BV 5.500% 4/1/13 250 276 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 250 256 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 2,850 3,133 Hasbro Inc. 6.125% 5/15/14 200 219 Hershey Co. 5.300% 9/1/11 125 130 HJ Heinz Co. 5.350% 7/15/13 175 194 Hormel Foods Corp. 6.625% 6/1/11 100 104 Hospira Inc. 5.900% 6/15/14 150 170 Kellogg Co. 5.125% 12/3/12 230 250 Kellogg Co. 4.250% 3/6/13 350 376 Koninklijke Philips Electronics NV 4.625% 3/11/13 335 363 Kraft Foods Inc. 5.625% 11/1/11 600 630 Kraft Foods Inc. 6.250% 6/1/12 500 543 Kraft Foods Inc. 6.000% 2/11/13 250 277 Kraft Foods Inc. 2.625% 5/8/13 1,500 1,549 Kraft Foods Inc. 6.750% 2/19/14 580 674 Kroger Co. 5.000% 4/15/13 775 843 Kroger Co. 7.500% 1/15/14 375 444 Life Technologies Corp. 4.400% 3/1/15 400 428 McKesson Corp. 5.250% 3/1/13 250 272 McKesson Corp. 6.500% 2/15/14 220 251 Mead Johnson Nutrition Co. 3.500% 11/1/14 400 423 Medco Health Solutions Inc. 6.125% 3/15/13 700 775 Medco Health Solutions Inc. 7.250% 8/15/13 500 577 Medtronic Inc. 4.500% 3/15/14 250 277 Medtronic Inc. 3.000% 3/15/15 700 740 Novartis Capital Corp. 1.900% 4/24/13 2,250 2,307 Novartis Capital Corp. 4.125% 2/10/14 500 546 PepsiAmericas Inc. 5.625% 5/31/11 110 113 PepsiAmericas Inc. 4.375% 2/15/14 375 412 PepsiCo Inc. 4.650% 2/15/13 670 730 PepsiCo Inc. 3.750% 3/1/14 608 657 Pfizer Inc. 4.450% 3/15/12 3,280 3,457 Pfizer Inc. 5.350% 3/15/15 1,125 1,297 Philip Morris International Inc. 4.875% 5/16/13 900 989 Philip Morris International Inc. 6.875% 3/17/14 315 372 Procter & Gamble International Funding SCA 1.350% 8/26/11 500 504 Reynolds American Inc. 7.250% 6/1/13 200 224 Reynolds American Inc. 7.625% 6/1/16 75 88 4 Roche Holdings Inc. 5.000% 3/1/14 100 112 4 SABMiller PLC 6.200% 7/1/11 1,125 1,166 4 SABMiller PLC 5.500% 8/15/13 218 241 Safeway Inc. 6.250% 3/15/14 250 287 St. Jude Medical Inc. 2.200% 9/15/13 1,250 1,277 St. Jude Medical Inc. 3.750% 7/15/14 500 536 Stryker Corp. 3.000% 1/15/15 400 421 Sysco Corp. 4.200% 2/12/13 220 236 Teva Pharmaceutical Finance III LLC 1.500% 6/15/12 3,000 3,034 Thermo Fisher Scientific Inc. 2.150% 12/28/12 450 459 Unilever Capital Corp. 3.650% 2/15/14 600 646 Whirlpool Corp. 5.500% 3/1/13 925 995 4 WM Wrigley Jr Co. 2.450% 6/28/12 1,340 1,351 Wyeth 5.500% 3/15/13 1,610 1,781 Wyeth 5.500% 2/1/14 1,375 1,559 Energy (3.0%) Anadarko Petroleum Corp. 5.750% 6/15/14 800 856 Apache Corp. 6.250% 4/15/12 550 593 Apache Corp. 5.250% 4/15/13 100 109 BP Capital Markets PLC 5.250% 11/7/13 766 835 BP Capital Markets PLC 3.625% 5/8/14 950 983 Burlington Resources Finance Co. 6.500% 12/1/11 50 53 Canadian Natural Resources Ltd. 6.700% 7/15/11 200 209 Canadian Natural Resources Ltd. 5.150% 2/1/13 330 357 Cenovus Energy Inc. 4.500% 9/15/14 575 634 Chevron Corp. 3.450% 3/3/12 1,325 1,380 ConocoPhillips 9.375% 2/15/11 350 362 ConocoPhillips 4.400% 5/15/13 350 380 ConocoPhillips 4.750% 2/1/14 1,850 2,054 ConocoPhillips 4.600% 1/15/15 600 674 ConocoPhillips Australia Funding Co. 5.500% 4/15/13 270 300 Devon Energy Corp. 5.625% 1/15/14 150 168 Devon Financing Corp. ULC 6.875% 9/30/11 890 944 Encana Corp. 4.750% 10/15/13 375 406 EOG Resources Inc. 6.125% 10/1/13 275 312 EOG Resources Inc. 2.950% 6/1/15 400 420 Husky Energy Inc. 5.900% 6/15/14 426 473 Marathon Oil Corp. 6.125% 3/15/12 570 610 Noble Holding International Ltd. 3.450% 8/1/15 400 417 Shell International Finance BV 1.875% 3/25/13 3,500 3,578 Shell International Finance BV 4.000% 3/21/14 3,846 4,165 Smith International Inc. 8.625% 3/15/14 500 606 4 Statoil ASA 5.125% 4/30/14 250 281 Total Capital SA 3.125% 10/2/15 250 263 Transocean Inc. 5.250% 3/15/13 425 446 Transocean Inc. 4.950% 11/15/15 1,000 1,035 Valero Energy Corp. 6.875% 4/15/12 600 645 Valero Energy Corp. 4.750% 6/15/13 500 532 Valero Energy Corp. 4.500% 2/1/15 375 401 Weatherford International Inc. 5.950% 6/15/12 275 295 Weatherford International Ltd. 5.150% 3/15/13 525 565 4 Woodside Finance Ltd. 8.125% 3/1/14 225 265 XTO Energy Inc. 5.900% 8/1/12 650 711 XTO Energy Inc. 4.625% 6/15/13 365 401 XTO Energy Inc. 4.900% 2/1/14 675 756 Technology (3.1%) Adobe Systems Inc. 3.250% 2/1/15 375 392 Affiliated Computer Services Inc. 5.200% 6/1/15 250 273 Agilent Technologies Inc. 4.450% 9/14/12 250 263 Computer Sciences Corp. 5.500% 3/15/13 500 543 Dell Inc. 3.375% 6/15/12 425 443 Dell Inc. 4.700% 4/15/13 250 272 Dell Inc. 1.400% 9/10/13 500 502 Dell Inc. 5.625% 4/15/14 400 454 Dun & Bradstreet Corp. 6.000% 4/1/13 600 658 Fiserv Inc. 6.125% 11/20/12 1,260 1,379 Fiserv Inc. 3.125% 10/1/15 250 254 Hewlett-Packard Co. 4.250% 2/24/12 1,395 1,463 Hewlett-Packard Co. 2.950% 8/15/12 250 260 Hewlett-Packard Co. 4.500% 3/1/13 1,750 1,895 Hewlett-Packard Co. 1.250% 9/13/13 1,000 1,005 Hewlett-Packard Co. 6.125% 3/1/14 430 496 Hewlett-Packard Co. 4.750% 6/2/14 1,321 1,473 HP Enterprise Services LLC 6.000% 8/1/13 1,525 1,733 IBM International Group Capital LLC 5.050% 10/22/12 2,275 2,473 International Business Machines Corp. 4.950% 3/22/11 850 869 International Business Machines Corp. 4.750% 11/29/12 350 380 International Business Machines Corp. 2.100% 5/6/13 2,000 2,063 International Business Machines Corp. 1.000% 8/5/13 2,900 2,909 Intuit Inc. 5.400% 3/15/12 200 211 Lexmark International Inc. 5.900% 6/1/13 500 538 Microsoft Corp. 0.875% 9/27/13 300 300 Microsoft Corp. 2.950% 6/1/14 500 531 Motorola Inc. 8.000% 11/1/11 550 587 Oracle Corp. 4.950% 4/15/13 487 536 Oracle Corp. 3.750% 7/8/14 1,047 1,136 Pitney Bowes Inc. 4.875% 8/15/14 500 538 Pitney Bowes Inc. 5.000% 3/15/15 225 243 Xerox Corp. 6.875% 8/15/11 1,050 1,102 Xerox Corp. 5.650% 5/15/13 600 657 Xerox Corp. 4.250% 2/15/15 500 537 Transportation (1.2%) American Airlines Pass Through Trust 2001- 01 6.817% 5/23/11 179 183 American Airlines Pass Through Trust 2001- 02 7.858% 10/1/11 360 379 Burlington Northern Santa Fe LLC 5.900% 7/1/12 100 108 Canadian National Railway Co. 6.375% 10/15/11 170 180 3 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 1/2/18 237 250 3 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 83 91 3 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 4/1/21 161 164 CSX Corp. 6.750% 3/15/11 660 678 CSX Corp. 5.750% 3/15/13 400 440 CSX Corp. 5.500% 8/1/13 250 276 CSX Corp. 6.250% 4/1/15 132 155 3 Delta Air Lines 2000-1 Class A-1 Pass Through Trust 6.619% 3/18/11 44 45 Delta Air Lines 2000-1 Class A-2 Pass Through Trust 7.570% 11/18/10 1,693 1,702 Delta Air Lines 2001-1 Class A-2 Pass Through Trust 7.111% 9/18/11 815 854 Delta Air Lines 2002-1 Class G-2 Pass Through Trust 6.417% 7/2/12 310 324 3 Delta Air Lines 2007-1 Class B Pass Through Trust 8.021% 8/10/22 98 99 4 ERAC USA Finance LLC 8.000% 1/15/11 200 204 4 ERAC USA Finance LLC 5.800% 10/15/12 400 432 4 ERAC USA Finance LLC 2.750% 7/1/13 500 511 4 ERAC USA Finance LLC 5.600% 5/1/15 176 199 Greenbrier Cos. Inc. 8.375% 5/15/15 125 121 JB Hunt Transport Services Inc. 3.375% 9/15/15 290 290 1,3 JetBlue Airways 2004-1 G-1 Pass Through Trust 0.667% 12/15/13 252 240 1 JetBlue Airways 2004-1 G-2 Pass Through Trust 0.712% 3/15/14 625 557 1 JetBlue Airways 2004-2 G-2 Pass Through Trust 0.826% 11/15/16 440 364 Norfolk Southern Corp. 6.750% 2/15/11 370 378 Ryder System Inc. 6.000% 3/1/13 1,090 1,183 Ryder System Inc. 3.600% 3/1/16 470 476 4 Southwest Airlines Co. 10.500% 12/15/11 625 691 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 66 72 Union Pacific Corp. 5.450% 1/31/13 100 109 Utilities (5.7%) Electric (4.7%) Alabama Power Co. 4.850% 12/15/12 160 173 Ameren Corp. 8.875% 5/15/14 650 752 American Water Capital Corp. 6.085% 10/15/17 675 766 Appalachian Power Co. 5.550% 4/1/11 500 511 Appalachian Power Co. 5.650% 8/15/12 380 408 Appalachian Power Co. 3.400% 5/24/15 500 526 Carolina Power & Light Co. 6.500% 7/15/12 1,110 1,208 Carolina Power & Light Co. 5.125% 9/15/13 190 211 Carolina Power & Light Co. 5.150% 4/1/15 100 114 1 CMS Energy Corp. 1.476% 1/15/13 300 285 Commonwealth Edison Co. 5.400% 12/15/11 350 368 Commonwealth Edison Co. 6.150% 3/15/12 695 745 Consumers Energy Co. 5.375% 4/15/13 772 845 3 Dominion Resources Inc. 6.300% 9/30/11 940 895 Dominion Resources Inc. 5.700% 9/17/12 310 338 DPL Inc. 6.875% 9/1/11 1,200 1,265 DTE Energy Co. 7.625% 5/15/14 100 119 Duke Energy Carolinas LLC 5.300% 10/1/15 100 116 Duke Energy Corp. 3.350% 4/1/15 500 529 Duke Energy Ohio Inc. 2.100% 6/15/13 750 770 4 EDP Finance BV 5.375% 11/2/12 1,750 1,823 4 Enel Finance International SA 5.700% 1/15/13 200 215 4 Enel Finance International SA 3.875% 10/7/14 850 883 Entergy Arkansas Inc. 5.400% 8/1/13 1,040 1,145 Exelon Generation Co. LLC 5.350% 1/15/14 500 555 FirstEnergy Corp. 6.450% 11/15/11 11 11 Florida Power Corp. 6.650% 7/15/11 100 105 Florida Power Corp. 4.800% 3/1/13 380 411 3,4 FPL Energy Marcus Hook LP 7.590% 7/10/18 444 462 1 FPL Group Capital Inc. 1.172% 6/17/11 550 552 1 FPL Group Capital Inc. 0.818% 11/9/12 1,750 1,759 FPL Group Capital Inc. 2.600% 9/1/15 900 910 3 FPL Group Capital Inc. 6.350% 10/1/16 205 197 1 Georgia Power Co. 0.612% 3/15/13 750 749 Georgia Power Co. 6.000% 11/1/13 200 228 Great Plains Energy Inc. 2.750% 8/15/13 300 304 3,4 GWF Energy LLC 6.131% 12/30/11 54 55 4 Iberdrola Finance Ireland Ltd. 3.800% 9/11/14 250 257 4 International Transmission Co. 4.450% 7/15/13 200 215 4 Israel Electric Corp. Ltd. 7.250% 1/15/19 50 57 MidAmerican Energy Co. 5.650% 7/15/12 950 1,024 Midamerican Energy Holdings Co. 3.150% 7/15/12 860 887 4 Monongahela Power Co. 7.950% 12/15/13 170 200 National Rural Utilities Cooperative Finance Corp. 7.250% 3/1/12 700 761 National Rural Utilities Cooperative Finance Corp. 2.625% 9/16/12 660 682 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 1,900 2,128 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 100 111 Nevada Power Co. 8.250% 6/1/11 200 209 Nevada Power Co. 6.500% 4/15/12 200 214 Nevada Power Co. 5.875% 1/15/15 290 331 4 Niagara Mohawk Power Corp. 3.553% 10/1/14 120 127 Northeast Utilities 7.250% 4/1/12 345 372 Northeast Utilities 5.650% 6/1/13 550 601 Northern States Power Co. 8.000% 8/28/12 525 591 Northern States Power Co. 1.950% 8/15/15 500 507 NSTAR Electric Co. 4.875% 10/15/12 130 140 Ohio Power Co. 5.300% 11/1/10 370 371 Oncor Electric Delivery Co. LLC 5.950% 9/1/13 870 975 Pacific Gas & Electric Co. 4.200% 3/1/11 725 736 Pacific Gas & Electric Co. 6.250% 12/1/13 300 343 Pacific Gas & Electric Co. 4.800% 3/1/14 250 276 Peco Energy Co. 5.950% 11/1/11 300 316 Peco Energy Co. 5.600% 10/15/13 200 225 Peco Energy Co. 5.000% 10/1/14 120 135 PG&E Corp. 5.750% 4/1/14 800 901 3 PPL Capital Funding Inc. 6.700% 3/30/17 450 428 PPL Electric Utilities Corp. 7.125% 11/30/13 520 612 PPL Energy Supply LLC 5.400% 8/15/14 200 221 Progress Energy Inc. 7.100% 3/1/11 80 82 Progress Energy Inc. 6.850% 4/15/12 800 866 Progress Energy Inc. 6.050% 3/15/14 250 284 PSEG Power LLC 2.500% 4/15/13 475 488 PSEG Power LLC 5.000% 4/1/14 250 273 Public Service Co. of Colorado 7.875% 10/1/12 200 226 Public Service Electric & Gas Co. 5.125% 9/1/12 155 166 Public Service Electric & Gas Co. 5.000% 8/15/14 250 282 Public Service Electric & Gas Co. 2.700% 5/1/15 500 522 Sierra Pacific Power Co. 5.450% 9/1/13 240 263 Southern California Edison Co. 5.000% 1/15/14 100 111 Southern California Edison Co. 5.750% 3/15/14 300 343 1 Southern Co. 0.918% 10/21/11 800 803 Southern Co. 5.300% 1/15/12 300 316 Southern Co. 4.150% 5/15/14 100 108 Tampa Electric Co. 6.875% 6/15/12 470 513 Tampa Electric Co. 6.375% 8/15/12 167 182 4 Trans-Allegheny Interstate Line Co. 4.000% 1/15/15 900 940 Virginia Electric and Power Co. 4.750% 3/1/13 800 866 Wisconsin Electric Power Co. 6.000% 4/1/14 150 174 Wisconsin Energy Corp. 6.500% 4/1/11 850 874 Natural Gas (1.0%) AGL Capital Corp. 7.125% 1/14/11 100 102 3 Enbridge Energy Partners LP 8.050% 10/1/17 105 107 Energy Transfer Partners LP 5.650% 8/1/12 270 286 Energy Transfer Partners LP 6.000% 7/1/13 440 482 Enterprise Products Operating LLC 7.500% 2/1/11 600 613 Enterprise Products Operating LLC 4.600% 8/1/12 500 524 Enterprise Products Operating LLC 6.375% 2/1/13 200 220 Enterprise Products Operating LLC 5.650% 4/1/13 575 625 Enterprise Products Operating LLC 5.900% 4/15/13 880 968 Enterprise Products Operating LLC 9.750% 1/31/14 650 797 3 Enterprise Products Operating LLC 8.375% 8/1/16 450 470 4 Gulf South Pipeline Co. LP 5.750% 8/15/12 520 557 Kinder Morgan Energy Partners LP 6.750% 3/15/11 100 103 Kinder Morgan Energy Partners LP 5.850% 9/15/12 400 432 Magellan Midstream Partners LP 6.450% 6/1/14 100 114 4 NGPL PipeCo LLC 6.514% 12/15/12 410 438 ONEOK Partners LP 5.900% 4/1/12 400 427 Plains All American Pipeline LP / PAA Finance Corp. 4.250% 9/1/12 360 377 4 Rockies Express Pipeline LLC 6.250% 7/15/13 325 351 4 Rockies Express Pipeline LLC 3.900% 4/15/15 350 349 3 Southern Union Co. 7.200% 11/1/11 400 362 TransCanada PipeLines Ltd. 4.000% 6/15/13 100 107 TransCanada PipeLines Ltd. 3.400% 6/1/15 500 534 3 TransCanada PipeLines Ltd. 6.350% 5/15/17 175 163 Williams Partners LP 3.800% 2/15/15 600 631 Total Corporate Bonds (Cost $646,579) Sovereign Bonds (U.S. Dollar-Denominated) (1.0%) 4 AK Transneft OJSC Via TransCapitalInvest Ltd. 5.670% 3/5/14 175 183 Brazilian Government International Bond 7.875% 3/7/15 300 368 Eksportfinans ASA 2.000% 9/15/15 50 50 4 Emirate of Abu Dhabi 5.500% 4/8/14 80 89 European Bank for Reconstruction & Development 1.625% 9/3/15 50 50 European Investment Bank 4.250% 7/15/13 250 274 European Investment Bank 2.875% 1/15/15 500 530 European Investment Bank 2.750% 3/23/15 250 264 Export-Import Bank of Korea 5.500% 10/17/12 400 427 4 Gazprom Via Gaz Capital SA 6.212% 11/22/16 50 53 4,8 Hana Bank 6.500% 4/9/12 120 128 4 Industrial Bank of Korea 7.125% 4/23/14 150 173 9 Japan Finance Corp. 1.875% 9/24/15 100 101 Korea Development Bank 5.300% 1/17/13 450 480 Kreditanstalt fuer Wiederaufbau 3.250% 3/15/13 250 265 10 Kreditanstalt fuer Wiederaufbau 2.750% 10/21/14 750 794 4 MDC-GMTN B.V. 5.750% 5/6/14 300 328 Mexico Government International Bond 5.875% 2/17/14 200 226 Mexico Government International Bond 6.625% 3/3/15 200 235 Nordic Investment Bank 2.500% 7/15/15 1,000 1,047 Peruvian Government International Bond 9.125% 2/21/12 100 110 Petrobras International Finance Co. - Pifco 9.125% 7/2/13 125 146 4 Petroleos Mexicanos 4.875% 3/15/15 200 214 3,4 Petroleum Co. of Trinidad & Tobago Ltd. 6.000% 5/8/22 150 153 4 Petronas Capital Ltd. 7.000% 5/22/12 100 109 3,4 PF Export Receivables Master Trust 3.748% 6/1/13 105 104 3,4 PF Export Receivables Master Trust 6.436% 6/1/15 218 230 Poland Government International Bond 3.875% 7/16/15 200 208 Province of Ontario Canada 3.500% 7/15/13 250 267 Province of Ontario Canada 2.950% 2/5/15 250 266 Province of Ontario Canada 1.875% 9/15/15 25 25 4 Qatar Government International Bond 5.150% 4/9/14 100 109 4 Qatar Government International Bond 4.000% 1/20/15 200 211 3,4 Qatar Petroleum 5.579% 5/30/11 111 113 4,11 Qatari Diar Finance QSC 3.500% 7/21/15 125 128 3,4 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 192 208 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 175 192 Republic of Italy 2.125% 10/5/12 350 354 Republic of Italy 2.125% 9/16/13 50 50 Republic of Korea 4.250% 6/1/13 125 133 4 TDIC Finance Ltd. 6.500% 7/2/14 125 137 Total Sovereign Bonds (Cost $9,175) Taxable Municipal Bonds (0.4%) 1 Florida Hurricane Catastrophe Fund Finance Corp. Rev. 1.037% 10/15/12 1,090 1,060 Illinois GO 2.766% 1/1/12 1,000 1,013 Loudoun County VA IDA Rev. (Howard Hughes Medical Institute) 3.450% 9/1/14 150 161 Louisiana Local Govt. Environmental Fac. & Community Dev. Auth. Rev. 3.220% 2/1/21 750 760 Louisiana Local Govt. Environmental Fac. & Community Dev. Auth. Rev. 3.450% 2/1/22 350 358 New York City NY IDA Special Fac. Rev. (American Airlines Inc. J.F.K International Project) 7.500% 8/1/16 75 79 North Carolina Capital Facs Finance Agency Rev (Duke Univ) 4.200% 4/1/14 180 198 Total Taxable Municipal Bonds (Cost $3,592) Tax-Exempt Municipal Bonds (0.1%) California (0.1%) 1 California Housing Finance Agency Multifamily Housing Rev. VRDO 0.270% 2/1/37 LOC 500 500 Total Tax-Exempt Municipal Bonds (Cost $500) Shares Convertible Preferred Stock (0.0%) Consumer Discretionary (0.0%) 5 Lehman Brothers Holdings Inc. Pfd. 7.250% 700 1 Total Convertible Preferred Stocks (Cost $700) 1 Preferred Stocks (0.3%) Southern California Edison Co. Pfd. 5.349% 19,112 1,891 Santander Finance Preferred SA Unipersonal Pfd. 6.800% 7,084 200 Aspen Insurance Holdings Ltd. Pfd. 7.401% 5,950 144 Goldman Sachs Group Inc. Pfd. 6.050% 6,160 133 2 Federal National Mortgage Assn. Pfd. 5.948% 21,600 8 Total Preferred Stocks (Cost $2,922) Temporary Cash Investment (1.9%) Money Market Fund (1.9%) 12 Vanguard Market Liquidity Fund (Cost $18,553) 0.261% 18,552,637 Total Investments (99.3%) (Cost $926,744) Other Assets and Liabilities-Net (0.7%) Net Assets (100%) 1 Adjustable-rate security. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, the aggregate value of these securities was $145,130,000, representing 15.2% of net assets. 5 Non-income-producing securitysecurity in default. 6 Non-income-producing securityissuer has suspended all payments until February 1, 2012. 7 Securities with a value of $864,000 have been segregated as initial margin for open futures contracts. 8 Guaranteed by the Republic of Korea. 9 Guaranteed by the Government of Japan. 10 Guaranteed by the Federal Republic of Germany. 11 Guaranteed by the State of Qatar. 12 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GOGeneral Obligation Bond. IDAIndustrial Development Authority Bond. REITReal Estate Investment Trust. VRDOVariable Rate Demand Obligation. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short Value Appreciation Futures Contracts Expiration Contracts) Long (Short) (Depreciation) 2-Year U.S. Treasury Note December 2010 628 137,836 362 Ultra Long U.S. Treasury Bond December 2010 5 706 26 5-Year U.S. Treasury Note December 2010 (499) (60,312) (560) 10-Year U.S. Treasury Note December 2010 (22) (2,773) (47) 30-Year U.S. Treasury Bond December 2010 (4) (535) (15) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific bond issuer. The portfolio has sold credit protection through credit default swaps to simulate investments in long bond positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an upfront payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer the notional amount and take delivery of a debt instrument of the reference issuer of the same notional par amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for debt instruments of the relevant reference entity, as determined either in a market auction for credit default swaps of such reference entity or pursuant to a pre-agreed upon valuation procedure. The portfolio has also entered into interest rate swap transactions to adjust the portfolio's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional principal amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The portfolio is subject to credit risk through its investment in swap transactions to earn the total return on the Commercial Mortgage-Backed Securities (CMBS) Index. Under the terms of the swaps, the portfolio receives the total return (either receiving the increase or paying the decrease) on the CMBS index, applied to a notional principal amount. In return, the portfolio agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the portfolio invests an amount equal to the notional amount of the swaps in high-quality floating-rate securities. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risks associated with selling credit protection are that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A primary risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments . At September 30, 2010, the portfolio had the following open swap contracts: Credit Default Swaps Up-Front Premium Periodic Unrealized Notional Received Premium Appreciation Termination Amount (Paid) Received (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (Paid) (%) ($000) Credit Protection Sold/Moodys Rating Bank of America Corporation/A2 3/20/15 DBAG 280 6 1.000 (1) Bank of America Corporation/A2 9/20/15 RBS 100 3 1.000  Burlington Northern/Baa1 6/20/12 DBAG 400  0.400 1 Johnson & Johnson/Aaa 9/20/12 GSCM 410  0.070 (2) Johnson & Johnson/Aaa 9/20/12 UBSAG 160  0.080 (1) Metlife Inc./A2 3/20/15 DBAG 300 18 1.000  Credit Protection Purchased AT&T Inc. 6/20/13 GSCM 300  (1.040) (4) Banco Bilbao Vizcaya Argentaria SA 6/20/15 BARC 300 21 (1.000) 4 Banco Bilbao Vizcaya Argentaria SA 9/20/15 BARC 700 29 (1.000) (10) Bank of America Corporation 12/20/14 DBAG 340 (4) (1.000) 5 Bank of America Corporation 12/20/14 BARC 340 (4) (1.000) 5 Bank of America Corporation 12/20/14 BARC 300 (3) (1.000) 5 Citigroup Inc. 6/20/14 BOANA 1,120 (48) (5.000) (171) Goldman, Sachs & Co. 9/20/15 BARC 100  (1.000)  Intesa San Paolo Spa 6/20/15 DBAG 500 (9) (1.000)  Intesa San Paolo Spa 6/20/15 BOANA 500 (9) (1.000)  Intesa San Paolo Spa 6/20/15 BOANA 500 (13) (1.000) (4) Merrill Lynch 9/20/13 BOANA 300  (2.900) (11) Morgan Stanley 9/20/15 BARC 200 (11) (1.000) (4) Wells Fargo 3/20/15 GSCM 280 (2) (1.000) (2) (190) 1 BARCBarclays Bank PLC. BOANABank of America, N.A. DBAGDeutsche Bank AG. GSCMGoldman Sachs Bank USA. RBSThe Royal Bank of Scotland PLC. UBSAGUBS AG. Interest Rate Swaps Termination Counterparty 1 Notional Fixed Interest Floating Interest Rate Unrealized Date Amount Rate Received Received (Paid) Appreciation ($000) (Paid) (%) (%) (Depreciation) ($000) 11/6/2010 BARC 633 1.350 (0.260) 2 1 11/6/2010 GSCM 1,144 1.360 (0.260) 2 1 11/6/2010 WFC 289 1.360 (0.260) 2 0 11/15/2010 GSCM 70 0.630 (0.260) 2 0 12/15/2010 WFC 450 1.020 (0.260) 2 1 1/18/2011 BOANA 170 0.740 (0.260) 2 0 3/15/2011 BARC 230 0.550 (0.290) 3 0 4/15/2011 BOANA 600 1.050 (0.260) 2 2 5/15/2011 BARC 75 0.600 (0.260) 2 0 5/16/2011 BOANA 100 0.940 (0.260) 2 0 5/16/2011 WFC 80 0.980 (0.260) 2 0 7/15/2011 GSCM 80 1.090 (0.260) 2 0 7/15/2011 BOANA 275 1.090 (0.260) 2 2 8/15/2011 GSCM 100 1.090 (0.260) 2 1 8/15/2011 BOANA 350 0.830 (0.260) 2 2 8/15/2011 WFC 400 0.740 (0.260) 2 1 9/15/2011 BOANA 700 0.840 (0.260) 2 3 10/6/2011 WFC 1,178 1.720 (0.260) 2 16 10/6/2011 BARC 1,808 1.720 (0.260) 2 25 10/15/2011 WFC 125 1.510 (0.260) 2 1 10/15/2011 WFC 200 0.930 (0.530) 3 1 10/21/2011 WFC 800 1.340 (0.520) 3 8 11/15/2011 WFC 350 0.610 (0.260) 2 1 12/6/2011 WFC 1,243 2.020 (0.290) 3 23 1/15/2012 WFC 250 1.380 (0.260) 2 3 1/15/2012 WFC 300 1.230 (0.260) 2 3 1/15/2012 WFC 115 1.150 (0.260) 2 1 1/15/2012 WFC 110 1.080 (0.260) 2 1 1/15/2012 WFC 10 1.050 (0.260) 2 0 1/15/2012 WFC 300 1.060 (0.260) 2 3 2/6/2012 WFC 1,500 1.490 (0.260) 2 22 2/15/2012 BOANA 1,000 1.770 (0.260) 2 19 2/15/2012 GSCM 65 0.690 (0.260) 2 0 2/23/2012 GSCM 3,800 1.210 (0.340) 3 39 3/1/2012 WFC 400 0.530 (0.300) 3 0 3/6/2012 GSCM 1,350 1.500 (0.260) 2 21 4/15/2012 GSCM 230 1.540 (0.260) 2 4 4/15/2012 WFC 300 1.540 (0.260) 2 5 5/15/2012 GSCM 1,300 1.900 (0.260) 2 30 5/15/2012 BOANA 50 1.350 (0.260) 2 1 5/15/2012 WFC 720 1.260 (0.260) 2 9 5/15/2012 WFC 900 1.140 (0.260) 2 10 6/15/2012 BARC 80 1.680 (0.260) 2 2 6/15/2012 BARC 400 1.610 (0.260) 2 8 6/15/2012 WFC 1,300 1.570 (0.260) 2 24 6/15/2012 WFC 2,000 1.450 (0.260) 2 33 6/15/2012 JPMC 70 1.350 (0.260) 2 1 7/15/2012 GSCM 1,000 1.730 (0.260) 2 22 7/15/2012 BARC 900 1.680 (0.260) 2 19 7/15/2012 WFC 90 1.450 (0.260) 2 2 7/15/2012 WFC 220 1.450 (0.260) 2 4 7/15/2012 JPMC 655 1.370 (0.260) 2 10 7/16/2012 WFC 80 1.590 (0.260) 2 2 7/27/2012 GSCM 930 0.590 (0.260) 3 0 8/15/2012 WFC 2,050 1.850 (0.260) 2 51 8/15/2012 JPMC 250 1.440 (0.260) 2 4 8/20/2012 WFC 700 1.770 (0.260) 2 17 9/6/2012 GSCM 1,145 2.070 (0.260) 2 34 9/6/2012 BOANA 2,045 2.070 (0.260) 2 61 9/15/2012 GSCM 1,700 1.860 (0.260) 2 44 10/15/2012 WFC 130 1.800 (0.260) 2 3 10/15/2012 BOANA 600 1.750 (0.260) 2 15 10/20/2012 BARC 500 1.760 (0.260) 2 12 10/20/2012 BARC 1,100 2.040 (0.260) 2 34 10/22/2012 BOANA 300 2.450 (0.260) 2 12 11/9/2012 WFC 1,750 1.860 (0.420) 3 45 11/15/2012 WFC 175 1.900 (0.260) 2 5 11/15/2012 BARC 300 1.950 (0.260) 2 9 11/15/2012 WFC 250 1.810 (0.260) 2 7 11/15/2012 WFC 40 1.560 (0.260) 2 1 11/15/2012 WFC 300 0.930 (0.260) 2 2 12/6/2012 BARC 1,900 2.330 (0.290) 3 69 12/6/2012 BARC 200 1.930 (0.290) 3 6 12/15/2012 BOANA 2,490 2.210 (0.290) 3 84 12/15/2012 WFC 1,100 1.820 (0.260) 2 30 12/15/2012 WFC 440 1.760 (0.260) 2 11 12/15/2012 WFC 2,280 1.720 (0.260) 2 57 12/15/2012 GSCM 2,250 1.600 (0.290) 3 46 12/17/2012 BOANA 2,000 2.030 (0.260) 2 64 12/17/2012 WFC 400 2.260 (0.290) 3 14 12/17/2012 WFC 500 1.990 (0.290) 3 15 1/15/2013 WFC 3,000 1.720 (0.260) 2 77 1/15/2013 WFC 2,800 1.770 (0.530) 3 69 1/15/2013 JPMC 300 1.630 (0.530) 3 7 1/15/2013 WFC 80 1.000 (0.260) 2 1 1/25/2013 WFC 275 0.820 (0.260) 3 1 2/15/2013 WFC 100 1.960 (0.260) 2 3 2/15/2013 WFC 700 1.710 (0.260) 2 18 2/15/2013 WFC 45 1.890 (0.260) 2 1 2/15/2013 WFC 620 1.730 (0.260) 2 16 2/15/2013 WFC 16 0.800 (0.260) 2 0 2/20/2013 WFC 580 1.930 (0.260) 2 18 2/20/2013 WFC 340 0.800 (0.260) 2 1 3/15/2013 WFC 55 2.100 (0.260) 2 2 3/15/2013 WFC 200 2.170 (0.260) 2 7 3/15/2013 BARC 250 2.380 (0.260) 2 11 3/15/2013 WFC 100 1.850 (0.260) 2 3 3/15/2013 JPMC 2,300 1.740 (0.260) 2 62 3/15/2013 WFC 750 1.710 (0.290) 3 18 3/15/2013 JPMC 675 1.720 (0.260) 2 18 4/5/2013 GSCM 1,275 1.770 (0.260) 2 36 4/15/2013 WFC 1,800 1.100 (0.260) 2 20 6/15/2013 GSCM 225 2.350 (0.260) 2 10 7/15/2013 BARC 100 2.530 (0.260) 2 5 7/15/2013 BOANA 1,400 2.190 (0.260) 2 56 7/15/2013 WFC 250 1.190 (0.260) 2 3 9/15/2013 WFC 1,000 2.330 (0.290) 3 43 9/15/2013 WFC 700 1.950 (0.260) 2 24 9/15/2013 GSCM 680 1.250 (0.260) 2 9 9/16/2013 GSCM 400 2.290 (0.290) 3 17 10/15/2013 WFC 230 1.020 (0.260) 2 2 11/15/2013 WFC 90 2.040 (0.260) 2 3 11/15/2013 WFC 1,200 2.040 (0.260) 2 45 11/15/2013 BARC 500 2.240 (0.260) 2 22 11/15/2013 WFC 700 2.090 (0.260) 2 27 11/17/2013 JPMC 175 2.170 (0.260) 2 7 12/1/2013 GSCM 1,020 2.580 (0.300) 3 53 12/1/2013 WFC 2,828 2.580 (0.300) 3 146 12/1/2013 GSCM 2,923 2.580 (0.300) 3 151 3/6/2014 GSCM 3,074 2.450 (0.260) 2 158 3/15/2014 WFC 400 2.660 (0.260) 2 24 3/15/2014 WFC 200 2.210 (0.260) 2 9 4/1/2014 WFC 315 1.200 (0.280) 3 2 4/15/2014 WFC 700 2.210 (0.260) 2 30 5/15/2014 GSCM 75 2.300 (0.260) 2 4 5/15/2014 GSCM 150 1.530 (0.260) 2 3 5/16/2014 WFC 650 1.080 (0.380) 3 0 6/15/2014 WFC 300 2.340 (0.260) 2 15 6/15/2014 GSCM 1,800 1.570 (0.260) 2 37 6/16/2014 WFC 5 2.580 (0.260) 2 0 7/15/2014 WFC 1,200 2.310 (0.260) 2 57 8/15/2014 WFC 2,100 2.680 (0.260) 2 129 10/15/2014 WFC 390 1.130 (0.250) 2 0 2/15/2015 BOANA 190 1.800 (0.260) 2 5 2/15/2015 WFC 270 1.630 (0.260) 2 5 2/17/2015 GSCM 3,800 2.560 (0.370) 3 202 3/24/2015 GSCM 100 2.910 (0.260) 2 7 8/15/2015 GSCM 3,390 1.590 (0.260) 2 32 9/15/2015 UBSAG 4,200 1.630 (0.260) 2 44 6/1/2016 WFC 350 2.910 (0.300) 3 23 8/15/2016 BOANA 140 3.230 (0.260) 2 12 8/15/2016 BARC 320 1.920 (0.260) 2 4 8/15/2016 GSCM 40 1.900 (0.260) 2 0 12/15/2016 WFC 500 3.370 (0.290) 3 45 12/15/2016 JPMC 425 3.260 (0.530) 3 35 12/15/2016 WFC 250 3.260 (0.530) 3 21 12/15/2016 JPMC 285 2.510 (0.530) 3 11 12/15/2016 GSCM 1,000 2.390 (0.440) 3 32 1/15/2017 BARC 60 2.970 (0.260) 2 4 1/15/2017 GSCM 150 2.010 (0.260) 2 2 1/15/2017 BOANA 400 1.950 (0.260) 2 3 2/15/2017 WFC 1,700 3.370 (0.260) 2 160 2/15/2017 GSCM 1,770 3.430 (0.260) 2 173 2/15/2017 BARC 80 3.180 (0.260) 2 7 2/15/2017 WFC 90 2.410 (0.260) 2 3 2/15/2017 WFC 700 2.410 (0.260) 2 25 2/15/2017 BARC 110 2.290 (0.260) 2 3 2/15/2017 BOANA 3,200 1.880 (0.250) 2 9 6/15/2017 GSCM 260 3.490 (0.260) 2 26 6/15/2017 BARC 130 3.470 (0.260) 2 13 6/15/2017 GSCM 300 3.400 (0.260) 2 29 6/15/2017 BOANA 100 3.310 (0.260) 2 9 9/15/2017 GSCM 1,500 3.520 (0.260) 2 153 9/15/2017 BARC 1,300 3.360 (0.260) 2 119 9/15/2017 GSCM 1,320 2.530 (0.260) 2 49 9/15/2017 WFC 150 2.350 (0.260) 2 4 4/25/2020 JPMC 2,200 3.020 (0.570) 3 99 3,987 1 BARCBarclays Bank PLC. BOANABank of America, N.A. GSCMGoldman Sachs Bank USA. JPMCJP Morgan Chase Bank. WFCWachovia Bank N.A. 2 Based on one-month London InterBank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on three-month London InterBank Offered Rate (LIBOR) as of the most recent payment date. Total Return Swaps Floating Interest Rate Unrealized Notional Received Appreciation Amount (Paid) (Depreciation) Reference Entity/Termination Date Counterparty 1 ($000) (%) 2 ($000) Commercial Mortgage-Backed Securities Index 10/1/10 BARC 500 (0.260) 11/1/10 BARC 225 (0.260) 12 12/1/10 BARC 425 (0.260) 26 1/1/11 BARC 800 (0.260) 37 2/1/11 BARC 950 (0.260) 10 3/1/11 BARC 700 (0.260) 10 95 1 BARCBarclays Bank PLC. 2 Based on one-month London InterBank Offered Rate (LIBOR) as of the most recent payment date. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations - 21,681 - Asset-Backed/Commercial Mortgage-Backed Securities - 227,262 - Corporate Bonds - 666,938 - Sovereign Bonds - 9,532 - Taxable Municipal Bonds - 3,629 - Tax-Exempt Municipal Bonds - 500 - Convertible Preferred Stocks 1 - - Preferred Stocks 2,376 - - Temporary Cash Investments 18,553 - - Futures ContractsAssets 1 38 - - Futures ContractsLiabilities 1 (24) - - Swap ContractsAssets - 4,102 - Swap ContractsLiabilities - (210) - Total 20,944 933,434 - 1 Represents variation margin on the last day of the reporting period. E. At September 30, 2010, the cost of investment securities for tax purposes was $926,745,317,000. Net unrealized appreciation of investment securities for tax purposes was $23,726,385,000, consisting of unrealized gains of $32,865,355,000 on securities that had risen in value since their purchase and $9,138,970,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High Yield Bond Portfolio Schedule of Investments As of September 30, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (3.0%) U.S. Government Securities (3.0%) United States Treasury Note/Bond 4.000% 11/15/12 2,520 2,712 United States Treasury Note/Bond 4.250% 8/15/13 2,500 2,761 United States Treasury Note/Bond 2.250% 5/31/14 2,275 2,391 United States Treasury Note/Bond 4.250% 8/15/15 2,250 2,572 Total U.S. Government and Agency Obligations (Cost $9,869) Corporate Bonds (93.4%) Finance (13.5%) Banking (5.5%) BAC Capital Trust XI 6.625% 5/23/36 3,485 3,565 BankAmerica Capital II 8.000% 12/15/26 410 421 Capital One Capital V 10.250% 8/15/39 1,420 1,528 Capital One Capital VI 8.875% 5/15/40 665 696 1 Citigroup Capital XXI 8.300% 12/21/37 3,830 4,026 Goldman Sachs Group Inc. 6.750% 10/1/37 1,135 1,187 LBG Capital No.1 PLC 7.875% 11/1/20 4,045 3,984 2 Lloyds TSB Bank PLC 6.500% 9/14/20 1,960 1,993 NB Capital Trust IV 8.250% 4/15/27 750 768 2 Provident Funding Associates 10.250% 4/15/17 1,300 1,339 Brokerage (0.1%) 2 Pinafore LLC/Pinafore Inc. 9.000% 10/1/18 465 487 Finance Companies (5.4%) 2 Ally Financial Inc. 8.300% 2/12/15 2,015 2,201 2 Ally Financial Inc. 8.000% 3/15/20 2,600 2,834 2 Ally Financial Inc. 7.500% 9/15/20 700 747 Ally Financial Inc. 8.000% 11/1/31 1,128 1,207 CIT Group Funding Co. of Delaware LLC 10.250% 5/1/13 125 130 CIT Group Funding Co. of Delaware LLC 10.250% 5/1/14 188 195 CIT Group Funding Co. of Delaware LLC 10.250% 5/1/15 188 194 CIT Group Funding Co. of Delaware LLC 10.250% 5/1/16 313 324 CIT Group Funding Co. of Delaware LLC 10.250% 5/1/17 384 396 CIT Group Inc. 7.000% 5/1/13 306 308 CIT Group Inc. 7.000% 5/1/14 459 458 CIT Group Inc. 7.000% 5/1/15 459 456 CIT Group Inc. 7.000% 5/1/16 2,365 2,330 CIT Group Inc. 7.000% 5/1/17 1,942 1,903 2 International Lease Finance Corp. 6.500% 9/1/14 1,075 1,153 2 International Lease Finance Corp. 8.625% 9/15/15 1,120 1,207 2 International Lease Finance Corp. 6.750% 9/1/16 1,195 1,282 2 International Lease Finance Corp. 8.750% 3/15/17 680 736 2 International Lease Finance Corp. 7.125% 9/1/18 1,000 1,075 Insurance (2.2%) 1 Hartford Financial Services Group Inc. 8.125% 6/15/18 2,740 2,755 2 Liberty Mutual Group Inc. 7.800% 3/15/37 1,485 1,407 2 Metlife Capital Trust IV 7.875% 12/15/37 1,390 1,440 2 MetLife Capital Trust X 9.250% 4/8/38 1,000 1,164 Provident Cos. Inc. 7.000% 7/15/18 690 751 Unum Group 7.375% 6/15/32 175 174 Other Finance (0.3%) Lender Processing Services Inc. 8.125% 7/1/16 860 925 Industrial (73.8%) Basic Industry (8.4%) Arch Western Finance LLC 6.750% 7/1/13 265 268 Ashland Inc. 9.125% 6/1/17 690 790 Cascades Inc. 7.750% 12/15/17 840 878 Cascades Inc. 7.875% 1/15/20 285 298 3,4 CDW TLB Bank Loan 4.257% 10/12/14 2,682 2,467 2 Celanese US Holdings LLC 6.625% 10/15/18 380 388 CF Industries Inc. 6.875% 5/1/18 580 623 CF Industries Inc. 7.125% 5/1/20 760 829 2 Chemtura Corp. 7.875% 9/1/18 305 317 3,4 CIT Group Inc. Bank Loan 6.250% 8/11/15 294 296 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.250% 12/15/17 785 830 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.500% 12/15/19 470 505 2 Consol Energy Inc. 8.000% 4/1/17 885 958 2 Consol Energy Inc. 8.250% 4/1/20 1,250 1,362 2 Drummond Co. Inc. 9.000% 10/15/14 175 185 3,4 Federal Mogul Term B Bank Loan 2.198% 12/27/15 201 176 3,4 Federal Mogul Term C Bank Loan 2.198% 12/27/15 103 91 3,4 First Data Corp. Bank Loan 3.006% 9/24/14 242 213 3,4 First Data TLB-1 Bank Loan 3.006% 9/24/14 1,469 1,293 3,4 Freescale Semiconductor Inc Bank Loan 4.509% 12/1/16 1,714 1,565 2 Georgia-Pacific LLC 7.125% 1/15/17 2,790 2,943 2 Lyondell Chemical Co. 8.000% 11/1/17 1,530 1,670 Methanex Corp. 8.750% 8/15/12 725 761 Neenah Paper Inc. 7.375% 11/15/14 810 811 Novelis Inc. 7.250% 2/15/15 2,645 2,705 Solutia Inc. 8.750% 11/1/17 275 299 United States Steel Corp. 7.000% 2/1/18 1,350 1,380 2 Vedanta Resources PLC 8.750% 1/15/14 275 296 2 Vedanta Resources PLC 9.500% 7/18/18 2,035 2,197 Weyerhaeuser Co. 7.375% 10/1/19 570 625 Weyerhaeuser Co. 7.375% 3/15/32 1,450 1,460 Capital Goods (5.0%) 2 Ardagh Packaging Finance PLC 7.375% 10/15/17 455 455 Ball Corp. 7.125% 9/1/16 105 113 Ball Corp. 6.625% 3/15/18 520 547 Ball Corp. 7.375% 9/1/19 145 157 BE Aerospace Inc. 6.875% 10/1/20 980 1,005 2 Bombardier Inc. 7.500% 3/15/18 845 909 2 Bombardier Inc. 7.750% 3/15/20 850 920 2 Building Materials Corp. of America 6.875% 8/15/18 420 413 Case New Holland Inc. 7.750% 9/1/13 695 756 2 Case New Holland Inc. 7.875% 12/1/17 2,045 2,239 2 Cemex Finance LLC 9.500% 12/14/16 1,605 1,615 Crown Americas LLC / Crown Americas Capital Corp. 7.750% 11/15/15 1,060 1,105 2 Esterline Technologies Corp. 7.000% 8/1/20 105 109 2 Fibria Overseas Finance Ltd. 7.500% 5/4/20 2,249 2,405 Masco Corp. 6.125% 10/3/16 215 218 Masco Corp. 6.625% 4/15/18 105 106 Masco Corp. 7.125% 3/15/20 420 429 Masco Corp. 6.500% 8/15/32 615 527 2 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 7.750% 10/15/16 1,775 1,819 TransDigm Inc. 7.750% 7/15/14 275 279 TransDigm Inc. 7.750% 7/15/14 470 476 United Rentals North America Inc. 10.875% 6/15/16 810 917 Communication (18.1%) Belo Corp. 8.000% 11/15/16 250 267 Cablevision Systems Corp. 8.625% 9/15/17 985 1,083 Cablevision Systems Corp. 7.750% 4/15/18 225 240 2 CCO Holdings LLC / CCO Holdings Capital Corp. 7.250% 10/30/17 1,035 1,051 2 CCO Holdings LLC / CCO Holdings Capital Corp. 7.875% 4/30/18 920 954 2 CCO Holdings LLC / CCO Holdings Capital Corp. 8.125% 4/30/20 920 971 Cenveo Corp. 8.875% 2/1/18 1,250 1,237 2 Cequel Communications Holdings I LLC and Cequel Capital Corp. 8.625% 11/15/17 935 986 Cincinnati Bell Inc. 8.250% 10/15/17 1,375 1,372 Cincinnati Bell Inc. 8.750% 3/15/18 1,520 1,482 Clear Channel Worldwide Holdings Inc. 9.250% 12/15/17 245 258 Clear Channel Worldwide Holdings Inc. 9.250% 12/15/17 1,315 1,404 ^ Cricket Communications Inc. 9.375% 11/1/14 2,230 2,314 Cricket Communications Inc. 7.750% 5/15/16 655 699 CSC Holdings LLC 7.875% 2/15/18 1,190 1,294 CSC Holdings LLC 7.625% 7/15/18 2,085 2,262 CSC Holdings LLC 8.625% 2/15/19 895 1,011 Equinix Inc. 8.125% 3/1/18 915 972 Frontier Communications Corp. 8.250% 5/1/14 1,800 1,978 Frontier Communications Corp. 7.875% 4/15/15 190 206 Frontier Communications Corp. 8.250% 4/15/17 555 606 Frontier Communications Corp. 8.125% 10/1/18 1,800 1,946 Frontier Communications Corp. 8.500% 4/15/20 665 724 Frontier Communications Corp. 8.750% 4/15/22 415 452 GCI Inc. 7.250% 2/15/14 1,410 1,442 2 Inmarsat Finance PLC 7.375% 12/1/17 400 420 Intelsat Corp. 9.250% 8/15/14 1,750 1,807 Intelsat Jackson Holdings SA 9.500% 6/15/16 295 314 2 Intelsat Jackson Holdings SA 8.500% 11/1/19 475 515 2 Intelsat Jackson Holdings SA 7.250% 10/15/20 2,935 2,950 Intelsat SA 6.500% 11/1/13 1,190 1,180 Intelsat Subsidiary Holding Co. SA 8.500% 1/15/13 1,235 1,247 2 Intelsat Subsidiary Holding Co. SA 8.875% 1/15/15 505 523 Interpublic Group of Cos. Inc. 6.250% 11/15/14 700 744 Interpublic Group of Cos. Inc. 10.000% 7/15/17 850 992 Lamar Media Corp. 6.625% 8/15/15 530 543 Lamar Media Corp. 7.875% 4/15/18 305 321 Liberty Media LLC 8.500% 7/15/29 405 390 Liberty Media LLC 8.250% 2/1/30 1,280 1,232 Mediacom Broadband LLC / Mediacom Broadband Corp. 8.500% 10/15/15 1,325 1,355 5 MediaNews Group Inc. 6.875% 10/1/13 745  MetroPCS Wireless Inc. 9.250% 11/1/14 1,790 1,871 MetroPCS Wireless Inc. 9.250% 11/1/14 875 912 MetroPCS Wireless Inc. 7.875% 9/1/18 1,220 1,260 1 Quebecor Media Inc. 7.750% 3/15/11 1,410 1,459 Quebecor Media Inc. 7.750% 3/15/16 1,340 1,384 Qwest Communications International Inc. 7.500% 2/15/14 1,510 1,536 Qwest Communications International Inc. 8.000% 10/1/15 880 950 2 Qwest Communications International Inc. 7.125% 4/1/18 680 711 SBA Telecommunications Inc. 8.000% 8/15/16 575 615 SBA Telecommunications Inc. 8.250% 8/15/19 325 357 2 Sinclair Television Group Inc. 9.250% 11/1/17 1,075 1,153 Sprint Capital Corp. 6.900% 5/1/19 680 683 Sprint Nextel Corp. 6.000% 12/1/16 891 880 Videotron Ltee 9.125% 4/15/18 695 782 Virgin Media Secured Finance PLC 6.500% 1/15/18 700 739 2 Wind Acquisition Finance SA 11.750% 7/15/17 2,225 2,492 Windstream Corp. 8.125% 8/1/13 435 471 Windstream Corp. 8.625% 8/1/16 635 670 Windstream Corp. 7.875% 11/1/17 1,180 1,233 2 Windstream Corp. 8.125% 9/1/18 645 663 Windstream Corp. 7.000% 3/15/19 250 244 2 Windstream Corp. 7.750% 10/15/20 1,050 1,047 Consumer Cyclical (13.2%) AMC Entertainment Inc. 8.000% 3/1/14 720 727 AMC Entertainment Inc. 8.750% 6/1/19 1,245 1,314 3,4 Ford Motor Credit Co. Bank Loan 3.050% 12/15/13 3,658 3,585 Ford Motor Credit Co. LLC 7.000% 10/1/13 3,345 3,579 Ford Motor Credit Co. LLC 8.000% 12/15/16 1,180 1,336 Ford Motor Credit Co. LLC 6.625% 8/15/17 805 859 Ford Motor Credit Co. LLC 8.125% 1/15/20 955 1,108 Goodyear Tire & Rubber Co. 10.500% 5/15/16 275 309 Goodyear Tire & Rubber Co. 8.250% 8/15/20 1,715 1,797 Hanesbrands Inc. 8.000% 12/15/16 610 644 Host Hotels & Resorts LP 7.125% 11/1/13 1,411 1,429 Host Hotels & Resorts LP 6.875% 11/1/14 1,290 1,330 Host Hotels & Resorts LP 6.375% 3/15/15 685 700 Host Hotels & Resorts LP 6.750% 6/1/16 360 373 Levi Strauss & Co. 7.625% 5/15/20 805 833 Ltd Brands Inc. 8.500% 6/15/19 140 163 Ltd Brands Inc. 7.000% 5/1/20 330 356 Macy's Retail Holdings Inc. 7.450% 7/15/17 735 810 Macy's Retail Holdings Inc. 7.000% 2/15/28 340 349 Macy's Retail Holdings Inc. 6.700% 9/15/28 275 265 Macy's Retail Holdings Inc. 6.700% 7/15/34 275 273 Marquee Holdings Inc. 9.505% 8/15/14 1,095 903 MGM Resorts International 6.750% 9/1/12 1,215 1,142 MGM Resorts International 10.375% 5/15/14 980 1,085 MGM Resorts International 11.125% 11/15/17 515 586 2 MGM Resorts International 9.000% 3/15/20 805 857 Navistar International Corp. 8.250% 11/1/21 1,500 1,603 Phillips-Van Heusen Corp. 7.375% 5/15/20 695 732 2 QVC Inc. 7.500% 10/1/19 1,954 2,027 Rite Aid Corp. 9.750% 6/12/16 720 767 Rite Aid Corp. 10.375% 7/15/16 1,045 1,091 Rite Aid Corp. 7.500% 3/1/17 640 592 2 Rite Aid Corp. 8.000% 8/15/20 750 759 Royal Caribbean Cruises Ltd. 11.875% 7/15/15 750 911 2 Scientific Games Corp. 8.125% 9/15/18 215 222 Seneca Gaming Corp. 7.250% 5/1/12 640 630 Service Corp. International/US 7.375% 10/1/14 300 329 Service Corp. International/US 7.625% 10/1/18 940 1,011 Service Corp. International/US 8.000% 11/15/21 1,725 1,846 2 Tenneco Inc. 7.750% 8/15/18 230 238 2 TRW Automotive Inc. 7.000% 3/15/14 1,905 2,024 2 TRW Automotive Inc. 7.250% 3/15/17 1,230 1,304 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 11/1/17 1,000 1,075 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 5/1/20 410 436 2 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.750% 8/15/20 1,975 2,094 Consumer Noncyclical (13.7%) American Stores Co. 7.900% 5/1/17 140 135 ARAMARK Corp. 8.500% 2/1/15 2,810 2,922 2 BFF International Ltd. 7.250% 1/28/20 1,525 1,650 Bio-Rad Laboratories Inc. 6.125% 12/15/14 290 296 Bio-Rad Laboratories Inc. 8.000% 9/15/16 355 385 Biomet Inc. 10.000% 10/15/17 1,830 2,013 Biomet Inc. 11.625% 10/15/17 480 535 CHS/Community Health Systems Inc. 8.875% 7/15/15 3,335 3,535 Constellation Brands Inc. 7.250% 9/1/16 1,780 1,887 Constellation Brands Inc. 7.250% 5/15/17 730 774 Elan Finance PLC / Elan Finance Corp. 8.875% 12/1/13 1,390 1,418 2 Elan Finance PLC / Elan Finance Corp. 8.750% 10/15/16 1,615 1,609 2 Elan Finance PLC / Elan Finance Corp. 8.750% 10/15/16 220 219 2 Fresenius US Finance II Inc. 9.000% 7/15/15 795 906 HCA Inc. 6.375% 1/15/15 2,390 2,402 HCA Inc. 6.500% 2/15/16 490 490 HCA Inc. 9.250% 11/15/16 3,545 3,829 HCA Inc. 9.875% 2/15/17 1,655 1,821 HCA Inc. 8.500% 4/15/19 665 738 HCA Inc. 7.690% 6/15/25 130 123 IASIS Healthcare LLC / IASIS Capital Corp. 8.750% 6/15/14 1,040 1,066 2 IMS Health Inc. 12.500% 3/1/18 2,065 2,395 2 LifePoint Hospitals Inc. 6.625% 10/1/20 540 552 2 Smithfield Foods Inc. 10.000% 7/15/14 870 998 Smithfield Foods Inc. 7.750% 7/1/17 1,175 1,196 SUPERVALU Inc. 7.500% 11/15/14 1,295 1,298 SUPERVALU Inc. 8.000% 5/1/16 2,105 2,118 Tenet Healthcare Corp. 9.000% 5/1/15 1,212 1,321 Tenet Healthcare Corp. 10.000% 5/1/18 762 871 Tenet Healthcare Corp. 8.875% 7/1/19 2,105 2,326 Tyson Foods Inc. 7.350% 4/1/16 2,230 2,470 2 Valeant Pharmaceuticals International 6.750% 10/1/17 210 215 2 Valeant Pharmaceuticals International 7.000% 10/1/20 450 460 Ventas Realty LP / Ventas Capital Corp. 6.500% 6/1/16 705 733 2 Warner Chilcott Co. LLC/Warner Chilcott Finance LLC 7.750% 9/15/18 2,588 2,643 Energy (8.5%) Anadarko Petroleum Corp. 6.375% 9/15/17 1,440 1,577 Arch Coal Inc. 8.750% 8/1/16 410 452 Arch Coal Inc. 7.250% 10/1/20 465 491 2 Calpine Corp. 7.250% 10/15/17 2,619 2,652 Chesapeake Energy Corp. 9.500% 2/15/15 440 509 Chesapeake Energy Corp. 6.500% 8/15/17 700 724 Denbury Resources Inc. 8.250% 2/15/20 523 570 Encore Acquisition Co. 9.500% 5/1/16 1,055 1,182 2 Expro Finance Luxembourg SCA 8.500% 12/15/16 1,990 1,883 2 Harvest Operations Corp. 6.875% 10/1/17 350 357 Hornbeck Offshore Services Inc. 6.125% 12/1/14 1,055 1,010 Hornbeck Offshore Services Inc. 8.000% 9/1/17 510 499 Newfield Exploration Co. 6.625% 4/15/16 660 686 Newfield Exploration Co. 7.125% 5/15/18 1,590 1,697 2 Offshore Group Investments Ltd. 11.500% 8/1/15 935 983 Peabody Energy Corp. 7.375% 11/1/16 1,930 2,137 Peabody Energy Corp. 7.875% 11/1/26 1,315 1,453 Petrohawk Energy Corp. 10.500% 8/1/14 1,015 1,142 Petrohawk Energy Corp. 7.875% 6/1/15 810 850 2 Petrohawk Energy Corp. 7.250% 8/15/18 620 632 2 Petroplus Finance Ltd. 6.750% 5/1/14 350 318 2 Petroplus Finance Ltd. 7.000% 5/1/17 1,300 1,105 Pioneer Natural Resources Co. 5.875% 7/15/16 990 1,018 Pioneer Natural Resources Co. 6.650% 3/15/17 1,875 1,996 Pioneer Natural Resources Co. 6.875% 5/1/18 1,235 1,322 Pioneer Natural Resources Co. 7.200% 1/15/28 345 359 Pride International Inc. 6.875% 8/15/20 591 640 Range Resources Corp. 7.500% 10/1/17 550 582 Range Resources Corp. 6.750% 8/1/20 400 413 2 SandRidge Energy Inc. 9.875% 5/15/16 190 197 2 SandRidge Energy Inc. 8.000% 6/1/18 555 544 2 SandRidge Energy Inc. 8.750% 1/15/20 150 149 Other Industrial (0.5%) Virgin Media Finance PLC 9.500% 8/15/16 1,215 1,367 Virgin Media Finance PLC 8.375% 10/15/19 440 484 Technology (5.6%) Alcatel-Lucent USA Inc. 6.450% 3/15/29 3,190 2,329 Brocade Communications Systems Inc. 6.625% 1/15/18 240 248 Brocade Communications Systems Inc. 6.875% 1/15/20 235 246 2 Fidelity National Information Services Inc. 7.625% 7/15/17 480 511 2 Fidelity National Information Services Inc. 7.875% 7/15/20 385 414 ^ Freescale Semiconductor Inc. 8.875% 12/15/14 1,355 1,355 2 Freescale Semiconductor Inc. 10.125% 3/15/18 1,570 1,668 2 Freescale Semiconductor Inc. 9.250% 4/15/18 840 869 Iron Mountain Inc. 8.000% 6/15/20 660 695 Iron Mountain Inc. 8.375% 8/15/21 1,325 1,431 Jabil Circuit Inc. 7.750% 7/15/16 310 339 Jabil Circuit Inc. 8.250% 3/15/18 255 284 2 Seagate HDD Cayman 6.875% 5/1/20 1,730 1,704 Seagate Technology HDD Holdings 6.800% 10/1/16 935 954 2 Seagate Technology International/Cayman Islands 10.000% 5/1/14 1,320 1,551 2 Sorenson Communications Inc. 10.500% 2/1/15 1,260 737 SunGard Data Systems Inc. 9.125% 8/15/13 1,750 1,790 SunGard Data Systems Inc. 10.250% 8/15/15 980 1,031 2 Unisys Corp. 12.750% 10/15/14 1,220 1,452 Transportation (0.8%) 1 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 4/1/21 789 805 1 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 585 564 Hertz Corp. 8.875% 1/1/14 1,510 1,550 Utilities (6.1%) Electric (4.8%) 2 AES Corp. 8.750% 5/15/13 247 251 AES Corp. 7.750% 10/15/15 1,240 1,327 AES Corp. 8.000% 10/15/17 940 1,013 AES Corp. 8.000% 6/1/20 565 613 Energy Future Holdings Corp. 5.550% 11/15/14 1,680 890 Energy Future Holdings Corp. 6.500% 11/15/24 1,490 570 Energy Future Holdings Corp. 6.550% 11/15/34 1,780 676 1 Homer City Funding LLC 8.734% 10/1/26 1,375 1,241 2 Intergen NV 9.000% 6/30/17 1,695 1,793 2 Ipalco Enterprises Inc. 7.250% 4/1/16 340 366 1 Midwest Generation LLC 8.560% 1/2/16 292 288 NRG Energy Inc. 7.375% 2/1/16 2,825 2,896 NRG Energy Inc. 7.375% 1/15/17 2,575 2,633 RRI Energy Inc. 6.750% 12/15/14 977 999 RRI Energy Inc. 7.875% 6/15/17 725 663 Texas Competitive Electric Holdings Co. LLC 10.250% 11/1/15 1,000 655 Natural Gas (1.3%) El Paso Corp. 7.000% 6/15/17 805 863 El Paso Corp. 7.250% 6/1/18 1,755 1,891 2 El Paso Corp. 6.500% 9/15/20 700 712 Energy Transfer Equity LP 7.500% 10/15/20 1,215 1,279 Total Corporate Bonds (Cost $310,784) Shares Preferred Stocks (0.3%) Citigroup Capital XIII Pfd. (Cost $1,250) 7.875% 50,000 Temporary Cash Investments (4.1%) Money Market Fund (1.0%) 6,7 Vanguard Market Liquidity Fund 0.261% 3,570,000 3,570 Face Amount ($000) Repurchase Agreement (3.1%) Bank Of America Securities, LLC (Dated 9/30/10, Repurchase Value $10,800,000, collateralized by Federal Home Loan Mortgage Corp. 5.870%, 1/5/27) 0.300% 10/1/10 10,800 10,800 Total Temporary Cash Investments (Cost $14,370) Total Investments (100.8%) (Cost $336,273) Other Assets and Liabilities-Net (-0.8%) 7 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $3,492,000. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, the aggregate value of these securities was $96,721,000, representing 27.4% of net assets. 3 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At September 30, 2010, the aggregate value of these securities was $9,686,000, representing 2.7% of net assets. 4 Adjustable-rate security. 5 Non-income-producing securitysecurity in default. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Includes $3,570,000 of collateral received for securities on loan. Vanguard High Yield Bond Portfolio A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  10,436  Corporate Bonds  329,478  Preferred Stocks 1,250   Temporary Cash Investments 3,570 10,800  Total 4,820 350,714  C. At September 30, 2010, the cost of investment securities for tax purposes was $336,273,000. Net unrealized appreciation of investment securities for tax purposes was $19,261,000, consisting of unrealized gains of $23,718,000 on securities that had risen in value since their purchase and $4,457,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Stock Market Index Portfolio Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (100.0%) Vanguard Variable Insurance Fund - Equity Index Portfolio 32,474,971 689,768 Vanguard Extended Market Index Fund Investor Shares 4,290,977 154,776 Total Investment Companies (Cost $960,593) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At September 30, 2010, 100% of the portfolio's investments were valued based on Level 1 inputs. C. At September 30, 2010, the cost of investment securities for tax purposes was $960,593,000. Net unrealized depreciation of investment securities for tax purposes was $116,049,000, consisting entirely of unrealized losses on securities that had fallen in value since their purchase. Vanguard Balanced Portfolio Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (66.8%) Consumer Discretionary (5.4%) Comcast Corp. Class A 639,375 11,560 Staples Inc. 511,700 10,705 News Corp. Class A 700,000 9,142 Johnson Controls Inc. 249,700 7,616 Time Warner Inc. 226,266 6,935 * Ford Motor Co. 459,650 5,626 * Daimler AG 85,500 5,411 Home Depot Inc. 169,700 5,376 Target Corp. 93,500 4,997 Honda Motor Co. Ltd. ADR 120,800 4,299 Consumer Staples (6.0%) PepsiCo Inc. 198,300 13,175 Philip Morris International Inc. 214,500 12,016 Wal-Mart Stores Inc. 186,900 10,003 Procter & Gamble Co. 163,567 9,809 Nestle SA ADR 172,650 9,216 Kimberly-Clark Corp. 117,200 7,624 CVS Caremark Corp. 189,300 5,957 Coca-Cola Co. 92,100 5,390 Unilever NV 172,400 5,152 Energy (9.0%) Chevron Corp. 327,300 26,528 Exxon Mobil Corp. 412,725 25,502 Anadarko Petroleum Corp. 205,600 11,729 Total SA ADR 172,512 8,902 Marathon Oil Corp. 263,500 8,722 ConocoPhillips 144,470 8,297 Baker Hughes Inc. 162,500 6,922 Cenovus Energy Inc. 193,172 5,558 Encana Corp. 176,072 5,323 Schlumberger Ltd. 57,800 3,561 BG Group plc 171,374 3,017 ENI SPA ADR 64,700 2,794 Petroleo Brasileiro SA ADR 35,300 1,280 Financials (10.9%) Wells Fargo & Co. 839,200 21,089 JPMorgan Chase & Co. 480,848 18,306 Bank of America Corp. 983,700 12,896 MetLife Inc. 321,800 12,373 ACE Ltd. 194,200 11,312 PNC Financial Services Group Inc. 184,100 9,557 * UBS AG 525,471 8,949 Barclays plc 1,394,367 6,554 Chubb Corp. 115,000 6,554 US Bancorp 267,500 5,783 Goldman Sachs Group Inc. 33,200 4,800 Toronto-Dominion Bank 59,000 4,263 HSBC Holdings PLC ADR 79,100 4,002 Hartford Financial Services Group Inc. 164,900 3,784 Marsh & McLennan Cos. Inc. 155,100 3,741 State Street Corp. 96,000 3,615 Morgan Stanley 135,800 3,352 Mitsubishi UFJ Financial Group Inc. 471,400 2,189 Health Care (10.2%) Pfizer Inc. 1,251,823 21,494 Merck & Co. Inc. 495,489 18,239 Eli Lilly & Co. 453,400 16,563 Johnson & Johnson 233,300 14,455 AstraZeneca PLC ADR 235,500 11,940 Medtronic Inc. 331,300 11,125 Bristol-Myers Squibb Co. 404,500 10,966 Teva Pharmaceutical Industries Ltd. ADR 149,200 7,870 Cardinal Health Inc. 201,100 6,644 UnitedHealth Group Inc. 169,600 5,955 * Gilead Sciences Inc. 117,700 4,191 * St. Jude Medical Inc. 68,700 2,703 Covidien plc 57,500 2,311 Industrials (7.9%) Deere & Co. 189,800 13,244 General Electric Co. 721,100 11,718 United Parcel Service Inc. Class B 164,100 10,944 Siemens AG 100,259 10,576 Lockheed Martin Corp. 127,800 9,110 Waste Management Inc. 254,600 9,099 FedEx Corp. 87,500 7,481 Canadian National Railway Co. 106,200 6,799 Northrop Grumman Corp. 98,100 5,948 Illinois Tool Works Inc. 115,200 5,417 General Dynamics Corp. 84,900 5,332 Schneider Electric SA 35,934 4,565 Caterpillar Inc. 41,000 3,226 Information Technology (9.1%) International Business Machines Corp. 192,500 25,822 Accenture PLC Class A 260,100 11,052 QUALCOMM Inc. 212,800 9,602 * Cisco Systems Inc. 436,900 9,568 Texas Instruments Inc. 340,800 9,249 Microsoft Corp. 354,900 8,692 Hewlett-Packard Co. 205,800 8,658 Corning Inc. 441,300 8,067 Automatic Data Processing Inc. 180,000 7,565 Intel Corp. 322,100 6,194 Oracle Corp. 207,300 5,566 * eBay Inc. 207,100 5,053 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 474,686 4,813 Materials (2.7%) Rio Tinto plc 128,912 7,552 BASF SE 108,541 6,844 Air Products & Chemicals Inc. 71,600 5,930 Dow Chemical Co. 177,100 4,863 Syngenta AG ADR 93,400 4,651 Vale SA Class B ADR 114,740 3,588 Kinross Gold Corp. 127,800 2,401 Telecommunication Services (2.6%) AT&T Inc. 1,177,622 33,680 Utilities (3.0%) Dominion Resources Inc. 263,700 11,513 NextEra Energy Inc. 193,600 10,530 Exelon Corp. 241,700 10,292 PG&E Corp. 153,000 6,949 Total Common Stocks (Cost $722,705) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (5.4%) U.S. Government Securities (3.9%) United States Treasury Note/Bond 1.000% 7/31/11 5,000 5,030 United States Treasury Note/Bond 1.000% 9/30/11 12,300 12,385 United States Treasury Note/Bond 3.500% 5/15/20 29,000 31,483 United States Treasury Note/Bond 4.375% 11/15/39 45 50 United States Treasury Note/Bond 3.875% 8/15/40 2,500 2,584 Agency Bonds and Notes (0.2%) General Electric Capital Corp. 2.000% 9/28/12 2,450 2,518 Residual Funding - Strip 0.000% 7/15/20 1,000 747 Conventional Mortgage-Backed Securities (1.3%) 1,2 Fannie Mae Pool 5.500% 9/1/1310/1/39 9,538 10,156 1,2 Fannie Mae Pool 6.000% 10/1/40 5,800 6,228 2 Ginnie Mae I Pool 7.000% 11/15/3111/15/33 352 393 2 Ginnie Mae I Pool 8.000% 9/15/309/15/30 85 94 Total U.S. Government and Agency Obligations (Cost $70,584) Asset-Backed/Commercial Mortgage-Backed Security (0.0%) 2,3 Marriott Vacation Club Owner Trust (Cost $172) 5.362% 10/20/28 171 177 Corporate Bonds (24.2%) Finance (11.8%) Banking (7.9%) American Express Bank FSB 5.550% 10/17/12 1,500 1,616 American Express Credit Corp. 5.875% 5/2/13 1,300 1,430 3 American Express Travel Related Services Co. Inc. 5.250% 11/21/11 1,000 1,041 3 ANZ National Int'l Ltd. 2.375% 12/21/12 435 443 3 ANZ National International Ltd. 6.200% 7/19/13 600 669 BAC Capital Trust VI 5.625% 3/8/35 2,845 2,664 Bank of America NA 5.300% 3/15/17 2,000 2,061 Bank of New York Mellon Corp. 4.950% 11/1/12 1,000 1,085 Bank of New York Mellon Corp. 4.950% 3/15/15 1,345 1,504 Bank of Nova Scotia 3.400% 1/22/15 2,100 2,238 2,3 Barclays Bank PLC 5.926% 12/15/49 1,000 931 BB&T Corp. 4.900% 6/30/17 1,000 1,049 Bear Stearns Cos. LLC 6.400% 10/2/17 235 274 Bear Stearns Cos. LLC 7.250% 2/1/18 425 518 BNY Mellon NA 4.750% 12/15/14 250 278 Capital One Bank USA NA 6.500% 6/13/13 650 719 Citigroup Inc. 5.300% 10/17/12 1,500 1,597 Citigroup Inc. 6.125% 11/21/17 2,320 2,538 Citigroup Inc. 6.625% 6/15/32 2,000 2,066 Citigroup Inc. 6.125% 8/25/36 1,000 976 Citigroup Inc. 8.125% 7/15/39 180 227 3 Commonwealth Bank of Australia 3.750% 10/15/14 575 610 3 Credit Agricole SA 3.500% 4/13/15 1,255 1,294 Credit Suisse AG 5.400% 1/14/20 1,050 1,120 Credit Suisse USA Inc. 6.500% 1/15/12 1,000 1,071 Credit Suisse 5.000% 5/15/13 2,250 2,452 Deutsche Bank AG 5.375% 10/12/12 825 899 Deutsche Bank Financial LLC 5.375% 3/2/15 1,963 2,163 Goldman Sachs Group Inc. 6.000% 5/1/14 1,500 1,671 Goldman Sachs Group Inc. 5.350% 1/15/16 2,500 2,740 Goldman Sachs Group Inc. 5.625% 1/15/17 1,000 1,057 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,455 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 2,000 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,422 3 HBOS PLC 6.000% 11/1/33 2,395 1,855 HSBC Bank USA NA 4.625% 4/1/14 1,290 1,384 HSBC Holdings PLC 6.500% 5/2/36 1,000 1,113 3 ING Bank NV 2.650% 1/14/13 1,000 1,020 JPMorgan Chase & Co. 4.650% 6/1/14 2,000 2,190 JPMorgan Chase & Co. 5.125% 9/15/14 1,000 1,098 JPMorgan Chase & Co. 3.700% 1/20/15 1,200 1,268 JPMorgan Chase & Co. 6.000% 1/15/18 1,500 1,711 JPMorgan Chase & Co. 6.300% 4/23/19 265 308 JPMorgan Chase & Co. 4.950% 3/25/20 1,000 1,070 2 JPMorgan Chase & Co. 7.900% 12/29/49 983 1,052 Merrill Lynch & Co. Inc. 5.770% 7/25/11 1,000 1,041 Merrill Lynch & Co. Inc. 6.050% 5/16/16 2,000 2,135 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,403 Merrill Lynch & Co. Inc. 6.220% 9/15/26 1,000 1,015 Morgan Stanley 6.750% 10/15/13 1,000 1,111 Morgan Stanley 6.000% 5/13/14 1,000 1,101 Morgan Stanley 6.000% 4/28/15 1,000 1,102 Morgan Stanley 5.450% 1/9/17 1,000 1,053 Morgan Stanley 6.250% 8/9/26 3,000 3,190 National City Corp. 6.875% 5/15/19 1,000 1,173 3 Nordea Bank AB 3.700% 11/13/14 570 603 Northern Trust Corp. 5.200% 11/9/12 1,025 1,117 3 Oversea-Chinese Banking Corp. Ltd. 7.750% 9/6/11 600 632 Paribas 6.950% 7/22/13 2,000 2,276 PNC Bank NA 4.875% 9/21/17 1,500 1,585 2 PNC Financial Services Group Inc. 8.250% 5/31/49 1,300 1,371 3 Rabobank Nederland NV 3.200% 3/11/15 1,300 1,360 Royal Bank of Scotland Group PLC 5.000% 10/1/14 300 300 Royal Bank of Scotland Group PLC 5.050% 1/8/15 2,440 2,449 3 Standard Chartered PLC 3.850% 4/27/15 380 396 State Street Corp. 5.375% 4/30/17 2,775 3,123 3 Svenska Handelsbanken AB 4.875% 6/10/14 1,400 1,521 UBS AG 3.875% 1/15/15 1,000 1,042 UBS AG 5.875% 7/15/16 1,500 1,660 US Bancorp 2.875% 11/20/14 800 837 US Bank NA 6.300% 2/4/14 1,000 1,149 Wachovia Bank NA 6.600% 1/15/38 2,000 2,265 Wachovia Corp. 5.250% 8/1/14 1,160 1,265 Wachovia Corp. 7.500% 4/15/35 1,000 1,180 Wells Fargo & Co. 5.125% 9/1/12 1,000 1,067 Wells Fargo & Co. 5.250% 10/23/12 1,000 1,081 Wells Fargo & Co. 3.625% 4/15/15 925 983 Wells Fargo & Co. 5.625% 12/11/17 820 928 Brokerage (0.1%) Ameriprise Financial Inc. 5.350% 11/15/10 22 22 Ameriprise Financial Inc. 5.300% 3/15/20 305 336 Charles Schwab Corp. 4.950% 6/1/14 380 421 Finance Companies (0.8%) General Electric Capital Corp. 5.875% 2/15/12 2,000 2,131 General Electric Capital Corp. 5.250% 10/19/12 1,000 1,079 General Electric Capital Corp. 5.450% 1/15/13 1,000 1,088 General Electric Capital Corp. 6.750% 3/15/32 1,000 1,109 General Electric Capital Corp. 6.150% 8/7/37 1,545 1,614 HSBC Finance Corp. 5.700% 6/1/11 770 794 HSBC Finance Corp. 6.375% 10/15/11 1,000 1,054 HSBC Finance Corp. 5.500% 1/19/16 1,000 1,098 Insurance (2.4%) ACE INA Holdings Inc. 5.800% 3/15/18 1,295 1,474 Aetna Inc. 6.500% 9/15/18 335 396 Allstate Corp. 5.000% 8/15/14 1,000 1,115 Allstate Corp. 6.750% 5/15/18 1,000 1,189 2 Allstate Corp. 6.125% 5/15/37 1,000 927 American International Group Inc. 4.700% 10/1/10 3,200 3,200 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 2,000 2,203 Genworth Global Funding Trusts 5.125% 3/15/11 1,410 1,436 Genworth Global Funding Trusts 5.750% 5/15/13 1,000 1,050 Hartford Financial Services Group Inc. 6.000% 1/15/19 1,500 1,578 ING USA Global Funding Trust 4.500% 10/1/10 1,000 1,000 2,3 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,486 3 Metropolitan Life Global Funding I 5.125% 11/9/11 1,000 1,042 3 Metropolitan Life Global Funding I 5.125% 6/10/14 2,000 2,217 3 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,335 Principal Life Income Funding Trusts 5.125% 3/1/11 1,720 1,751 Prudential Financial Inc. 5.150% 1/15/13 875 937 Prudential Financial Inc. 4.750% 4/1/14 2,300 2,462 3 TIAA Global Markets Inc. 5.125% 10/10/12 1,380 1,489 UnitedHealth Group Inc. 6.000% 6/15/17 500 580 Other Finance (0.1%) NYSE Euronext 4.800% 6/28/13 1,570 1,713 Real Estate Investment Trusts (0.5%) Duke Realty LP 5.950% 2/15/17 75 80 Duke Realty LP 6.500% 1/15/18 300 328 ProLogis 5.625% 11/15/16 1,000 965 Simon Property Group LP 5.100% 6/15/15 1,000 1,110 Simon Property Group LP 6.100% 5/1/16 1,800 2,093 3 WCI Finance LLC / WEA Finance LLC 5.700% 10/1/16 1,000 1,115 3 WEA Finance LLC 7.125% 4/15/18 1,000 1,175 Industrial (9.3%) Basic Industry (0.3%) BHP Billiton Finance USA Ltd. 4.800% 4/15/13 1,000 1,089 EI du Pont de Nemours & Co. 4.750% 11/15/12 440 474 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,808 Capital Goods (1.0%) Caterpillar Financial Services Corp. 2.000% 4/5/13 260 266 Caterpillar Financial Services Corp. 6.200% 9/30/13 1,000 1,147 General Dynamics Corp. 4.250% 5/15/13 2,000 2,170 General Electric Co. 5.250% 12/6/17 1,735 1,951 John Deere Capital Corp. 5.350% 1/17/12 2,000 2,119 John Deere Capital Corp. 5.100% 1/15/13 1,000 1,092 3 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,601 United Technologies Corp. 4.875% 5/1/15 325 372 United Technologies Corp. 7.500% 9/15/29 770 1,040 United Technologies Corp. 6.050% 6/1/36 675 794 Communication (1.7%) AT&T Inc. 5.875% 2/1/12 1,000 1,065 AT&T Inc. 4.950% 1/15/13 1,250 1,359 AT&T Inc. 5.100% 9/15/14 500 561 AT&T Inc. 5.600% 5/15/18 1,000 1,171 AT&T Inc. 6.450% 6/15/34 1,595 1,815 AT&T Inc. 6.800% 5/15/36 500 586 BellSouth Corp. 6.550% 6/15/34 2,975 3,326 BellSouth Telecommunications Inc. 7.000% 12/1/95 1,000 1,130 France Telecom SA 4.375% 7/8/14 765 844 Grupo Televisa SA 6.625% 1/15/40 630 717 News America Inc. 5.650% 8/15/20 370 427 Time Warner Cable Inc. 5.850% 5/1/17 830 946 Time Warner Cable Inc. 6.750% 6/15/39 750 862 Verizon Communications Inc. 5.500% 2/15/18 1,225 1,411 Verizon Communications Inc. 5.850% 9/15/35 475 509 Verizon Communications Inc. 6.900% 4/15/38 290 355 Verizon Global Funding Corp. 6.875% 6/15/12 2,000 2,200 Verizon Global Funding Corp. 7.750% 12/1/30 1,590 2,048 Vodafone Group PLC 5.000% 12/16/13 1,000 1,100 Consumer Cyclical (1.3%) 3 American Honda Finance Corp. 4.625% 4/2/13 1,000 1,079 CVS Caremark Corp. 4.875% 9/15/14 1,000 1,109 CVS Caremark Corp. 5.750% 6/1/17 485 557 Daimler Finance North America LLC 6.500% 11/15/13 1,145 1,310 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,366 Lowe's Cos. Inc. 6.875% 2/15/28 710 873 Lowe's Cos. Inc. 6.500% 3/15/29 1,000 1,181 Staples Inc. 9.750% 1/15/14 675 832 Target Corp. 5.875% 3/1/12 2,000 2,145 Target Corp. 5.125% 1/15/13 480 526 Time Warner Inc. 6.500% 11/15/36 520 581 Walt Disney Co. 4.700% 12/1/12 1,450 1,568 Walt Disney Co. 5.625% 9/15/16 1,000 1,199 Western Union Co. 5.930% 10/1/16 2,000 2,343 Consumer Noncyclical (2.8%) Abbott Laboratories 4.350% 3/15/14 1,000 1,104 Amgen Inc. 4.500% 3/15/20 165 182 AstraZeneca PLC 6.450% 9/15/37 615 772 Baxter International Inc. 5.900% 9/1/16 502 604 3 Cargill Inc. 5.200% 1/22/13 1,350 1,471 3 Cargill Inc. 4.375% 6/1/13 600 647 3 Cargill Inc. 6.875% 5/1/28 645 782 3 Cargill Inc. 6.125% 4/19/34 1,270 1,436 Coca-Cola Co. 5.350% 11/15/17 1,500 1,763 Coca-Cola Enterprises Inc. 6.125% 8/15/11 1,000 1,048 Coca-Cola HBC Finance BV 5.125% 9/17/13 1,000 1,091 Coca-Cola HBC Finance BV 5.500% 9/17/15 700 785 Colgate-Palmolive Co. 7.600% 5/19/25 480 666 Diageo Capital PLC 5.200% 1/30/13 1,220 1,335 Eli Lilly & Co. 6.000% 3/15/12 1,000 1,077 Express Scripts Inc. 6.250% 6/15/14 375 430 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 1,250 1,374 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,170 Hershey Co. 4.850% 8/15/15 380 427 Johnson & Johnson 5.150% 7/15/18 500 587 Kimberly-Clark Corp. 5.000% 8/15/13 1,000 1,110 Kimberly-Clark Corp. 4.875% 8/15/15 1,000 1,153 Medtronic Inc. 4.750% 9/15/15 1,000 1,143 Merck & Co. Inc. 5.125% 11/15/11 1,000 1,051 2 Merck & Co. Inc. 5.300% 12/1/13 1,000 1,127 PepsiCo Inc. 3.100% 1/15/15 1,200 1,281 PepsiCo Inc./DE 7.000% 3/1/29 500 658 Pfizer Inc. 6.200% 3/15/19 1,400 1,716 Philip Morris International Inc. 4.500% 3/26/20 250 273 2 Procter & Gamble - Esop 9.360% 1/1/21 1,663 2,179 3 Roche Holdings Inc. 6.000% 3/1/19 750 906 3 SABMiller PLC 6.500% 7/1/16 1,500 1,802 3 Tesco PLC 5.500% 11/15/17 1,500 1,716 Thermo Fisher Scientific Inc. 3.250% 11/20/14 235 248 Thermo Fisher Scientific Inc. 3.200% 5/1/15 265 279 Energy (0.5%) Apache Finance Canada Corp. 7.750% 12/15/29 400 529 BP Capital Markets PLC 4.750% 3/10/19 645 672 ConocoPhillips 5.200% 5/15/18 1,500 1,710 EOG Resources Inc. 5.625% 6/1/19 425 498 3 Motiva Enterprises LLC 5.750% 1/15/20 125 143 Shell International Finance BV 3.250% 9/22/15 1,100 1,169 Shell International Finance BV 4.375% 3/25/20 1,000 1,098 Suncor Energy Inc. 5.950% 12/1/34 500 541 Other Industrial (0.3%) 3 Hutchison Whampoa International 03/13 Ltd. 6.500% 2/13/13 2,000 2,201 Snap-On Inc. 6.250% 8/15/11 1,400 1,462 Technology (0.7%) Cisco Systems Inc. 4.450% 1/15/20 1,000 1,098 Dell Inc. 5.875% 6/15/19 910 1,057 Hewlett-Packard Co. 5.250% 3/1/12 1,000 1,063 Hewlett-Packard Co. 5.500% 3/1/18 865 1,020 IBM International Group Capital LLC 5.050% 10/22/12 1,000 1,087 International Business Machines Corp. 5.875% 11/29/32 2,000 2,339 Microsoft Corp. 4.500% 10/1/40 795 794 Oracle Corp. 4.950% 4/15/13 750 825 Oracle Corp. 6.125% 7/8/39 350 416 Transportation (0.7%) 2 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 4/19/22 923 960 3 ERAC USA Finance LLC 5.900% 11/15/15 500 572 3 ERAC USA Finance LLC 7.000% 10/15/37 1,000 1,142 2 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 1,326 1,507 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,904 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,647 2 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 496 535 United Parcel Service Inc. 4.500% 1/15/13 1,098 1,189 Utilities (3.1%) Electric (2.7%) Alabama Power Co. 4.850% 12/15/12 1,325 1,431 Alabama Power Co. 5.550% 2/1/17 585 677 Carolina Power & Light Co. 6.300% 4/1/38 365 452 Central Illinois Public Service Co. 6.125% 12/15/28 1,000 1,037 Commonwealth Edison Co. 5.950% 8/15/16 770 917 Connecticut Light & Power Co. 5.650% 5/1/18 465 535 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 820 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 1,031 Dominion Resources Inc. 5.200% 8/15/19 750 859 Duke Energy Carolinas LLC 5.250% 1/15/18 275 315 Duke Energy Carolinas LLC 5.100% 4/15/18 590 672 3 EDP Finance BV 5.375% 11/2/12 1,220 1,271 3 Enel Finance International SA 6.800% 9/15/37 1,285 1,448 Florida Power & Light Co. 5.550% 11/1/17 200 237 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,130 Florida Power & Light Co. 4.950% 6/1/35 1,000 1,027 Florida Power & Light Co. 5.950% 2/1/38 785 926 Florida Power Corp. 6.350% 9/15/37 200 245 Georgia Power Co. 5.400% 6/1/18 1,165 1,354 Midamerican Energy Holdings Co. 6.125% 4/1/36 1,000 1,155 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,731 Northern States Power Co. 6.250% 6/1/36 2,000 2,438 NSTAR 4.500% 11/15/19 90 99 PacifiCorp 6.250% 10/15/37 2,000 2,422 Peco Energy Co. 5.350% 3/1/18 565 658 Potomac Electric Power Co. 6.500% 11/15/37 750 937 PPL Energy Supply LLC 6.200% 5/15/16 453 519 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,185 San Diego Gas & Electric Co. 6.000% 6/1/26 600 745 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,174 Southern California Edison Co. 6.000% 1/15/34 1,000 1,176 Southern California Edison Co. 5.550% 1/15/37 2,250 2,559 Wisconsin Electric Power Co. 4.500% 5/15/13 615 666 Wisconsin Electric Power Co. 5.700% 12/1/36 690 783 Natural Gas (0.3%) AGL Capital Corp. 6.375% 7/15/16 775 910 3 DCP Midstream LLC 6.450% 11/3/36 935 1,021 National Grid PLC 6.300% 8/1/16 1,000 1,181 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,244 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,369 Total Corporate Bonds (Cost $289,842) Sovereign Bonds (U.S. Dollar-Denominated) (1.2%) 3 Abu Dhabi National Energy Co. 5.875% 10/27/16 595 636 3 CDP Financial Inc. 4.400% 11/25/19 1,000 1,071 3 EDF SA 4.600% 1/27/20 1,200 1,309 Inter-American Development Bank 4.375% 9/20/12 1,000 1,071 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,269 Japan Finance Organization for Municipalities 4.625% 4/21/15 1,000 1,139 Oesterreichische Kontrollbank AG 4.500% 3/9/15 2,000 2,242 Province of British Columbia Canada 4.300% 5/30/13 1,000 1,094 Province of Ontario Canada 4.500% 2/3/15 2,000 2,247 Province of Quebec Canada 5.125% 11/14/16 1,000 1,164 3 Qatar Government International Bond 4.000% 1/20/15 800 843 3 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 405 443 Total Sovereign Bonds (Cost $13,945) Taxable Municipal Bonds (1.6%) Atlanta GA Downtown Dev. Auth. Rev. 6.875% 2/1/21 550 646 Bay Area Toll Auth. CA Toll Bridge Rev. 6.263% 4/1/49 1,000 1,108 Chicago IL Metro. Water Reclamation Dist. GO 5.720% 12/1/38 215 245 Chicago IL O'Hare International Airport Rev. 6.845% 1/1/38 530 553 Chicago IL O'Hare International Airport Rev. 6.395% 1/1/40 225 240 Dallas TX Area Rapid Transit Rev. 5.999% 12/1/44 750 875 Kansas Dev. Finance Auth. Rev. (Public Employee Retirement System) 5.501% 5/1/34 2,000 2,088 Los Angeles CA Dept. of Water & Power Rev. 6.008% 7/1/39 355 389 Los Angeles CA USD GO 5.750% 7/1/34 1,400 1,412 Maryland Transp. Auth. Rev. 5.888% 7/1/43 545 601 Massachusetts Dev. Finance Agency Rev. (Harvard Univ.) 6.300% 10/1/37 2,000 2,315 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.715% 8/15/39 1,000 1,134 New Jersey Turnpike Auth. Rev. 7.414% 1/1/40 410 511 North Texas Tollway Auth. Rev. 6.718% 1/1/49 1,555 1,706 2,3 Ohana Military Communities LLC 5.558% 10/1/36 400 378 2,3 Ohana Military Communities LLC 5.780% 10/1/36 545 541 Oregon GO 5.528% 6/30/28 2,000 2,255 Oregon GO 5.902% 8/1/38 490 536 Oregon State Dept. Transp. Highway Usertax Rev. 5.834% 11/15/34 655 747 3 Pacific Beacon LLC 5.379% 7/15/26 335 331 Port Auth. of New York & New Jersey Rev. 5.859% 12/1/24 325 363 Port Auth. of New York & New Jersey Rev. 6.040% 12/1/29 265 298 San Antonio TX Electric & Gas Rev. 5.985% 2/1/39 305 359 Univ. of California Regents 5.770% 5/15/43 1,010 1,064 Univ. of California Regents 6.583% 5/15/49 595 658 Total Taxable Municipal Bonds (Cost $19,621) Temporary Cash Investment (0.9%) Repurchase Agreement (0.9%) Credit Suisse Securities (USA) LLC (Dated 9/30/10, Repurchase Value $11,204,000, collateralized by Federal National Mortgage Assn. 5.500%, 10/1/36- 1/1/39) (Cost $11,200) 0.300% 10/1/10 11,200 11,200 Total Investments (100.1%) (Cost $1,128,069) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, the aggregate value of these securities was $50,201,000, representing 3.8% of net assets. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. USDUnited School District. Balanced Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). D. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific bond issuer. The portfolio has sold credit protection through credit default swaps to simulate investments in long bond positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an upfront payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer the notional amount and take delivery of a debt instrument of the reference issuer of the same notional par amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for debt instruments of the relevant reference entity, as determined either in a market auction for credit default swaps of such reference entity or pursuant to a pre-agreed upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risks associated with selling credit protection are that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A primary risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. E. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Balanced Portfolio Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 831,163 46,709  U.S. Government and Agency Obligations  71,668  Asset-Backed/Commercial Mortgage-Backed Securities  177  Corporate Bonds  317,604  Sovereign Bonds  15,528  Taxable Municipal Bonds  21,353  Temporary Cash Investments  11,200  Total 831,163 484,239  Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the period ended September 30, 2010, were: Interest Rate Credit Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts (151)  (151) Swap Contracts  40 40 Realized Net Gain (Loss) on Derivatives (151) 40 (111) Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts    Swap Contracts  2 2 Change in Unrealized Appreciation (Depreciation) on Derivatives  2 2 F. At September 30, 2010, the cost of investment securities for tax purposes was $1,128,069,000. Net unrealized appreciation of investment securities for tax purposes was $187,333,000, consisting of unrealized gains of $213,714,000 on securities that had risen in value since their purchase and $26,381,000 in unrealized losses on securities that had fallen in value since their purchase. VanguardCapital Growth Portfolio Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (99.1%) Consumer Discretionary (13.2%) * DIRECTV Class A 239,961 9,990 Whirlpool Corp. 65,000 5,262 * Amazon.com Inc. 27,900 4,382 Sony Corp. ADR 127,600 3,945 * Kohl's Corp. 58,500 3,082 TJX Cos. Inc. 64,750 2,890 Target Corp. 52,700 2,816 Walt Disney Co. 57,500 1,904 * Bed Bath & Beyond Inc. 37,800 1,641 Mattel Inc. 45,500 1,067 Best Buy Co. Inc. 16,300 666 Lowe's Cos. Inc. 27,700 617 * Eastman Kodak Co. 101,700 427 Carnival Corp. 9,600 367 Consumer Staples (1.2%) Costco Wholesale Corp. 50,150 3,234 Procter & Gamble Co. 4,700 282 Energy (7.3%) Noble Energy Inc. 62,200 4,671 EOG Resources Inc. 40,900 3,803 Schlumberger Ltd. 54,900 3,382 Peabody Energy Corp. 62,800 3,078 Hess Corp. 32,450 1,918 * Plains Exploration & Production Co. 45,520 1,214 Encana Corp. 27,200 822 Cenovus Energy Inc. 27,200 783 ConocoPhillips 10,400 597 National Oilwell Varco Inc. 10,100 449 * Southwestern Energy Co. 8,300 278 Petroleo Brasileiro SA ADR Type A 8,300 272 Petroleo Brasileiro SA ADR 6,900 250 Financials (3.8%) Marsh & McLennan Cos. Inc. 176,100 4,248 * Berkshire Hathaway Inc. Class B 26,050 2,154 Discover Financial Services 118,000 1,968 Chubb Corp. 27,300 1,556 Bank of New York Mellon Corp. 20,479 535 Aflac Inc. 8,700 450 Progressive Corp. 19,900 415 Health Care (21.1%) * Amgen Inc. 220,171 12,134 Eli Lilly & Co. 321,200 11,734 Novartis AG ADR 192,150 11,081 Medtronic Inc. 230,700 7,747 * Biogen Idec Inc. 123,200 6,914 Roche Holding AG 45,400 6,203 * Boston Scientific Corp. 486,802 2,984 * Life Technologies Corp. 31,709 1,481 GlaxoSmithKline PLC ADR 36,600 1,446 Johnson & Johnson 10,400 644 Industrials (15.2%) FedEx Corp. 142,000 12,141 CH Robinson Worldwide Inc. 86,300 6,034 Southwest Airlines Co. 378,750 4,950 Honeywell International Inc. 90,300 3,968 Caterpillar Inc. 49,500 3,895 United Parcel Service Inc. Class B 40,750 2,718 Union Pacific Corp. 28,400 2,323 Boeing Co. 31,900 2,123 Deere & Co. 27,000 1,884 * Alaska Air Group Inc. 26,150 1,334 Canadian Pacific Railway Ltd. 18,200 1,109 * AMR Corp. 163,700 1,026 Donaldson Co. Inc. 16,500 778 Expeditors International of Washington Inc. 9,400 434 Granite Construction Inc. 15,800 359 Information Technology (30.7%) Oracle Corp. 392,700 10,544 * Google Inc. Class A 19,500 10,253 Texas Instruments Inc. 333,600 9,054 * Intuit Inc. 185,900 8,144 Microsoft Corp. 292,400 7,161 * Adobe Systems Inc. 258,200 6,752 QUALCOMM Inc. 109,400 4,936 * EMC Corp. 194,200 3,944 Hewlett-Packard Co. 89,050 3,746 Corning Inc. 171,450 3,134 Telefonaktiebolaget LM Ericsson ADR 277,000 3,039 Intel Corp. 157,400 3,027 * Citrix Systems Inc. 40,700 2,777 * Symantec Corp. 136,500 2,071 * NVIDIA Corp. 159,850 1,867 Accenture PLC Class A 40,750 1,731 * Micron Technology Inc. 213,000 1,536 Plantronics Inc. 39,650 1,339 ASML Holding NV ADR 40,187 1,195 * Motorola Inc. 136,750 1,167 KLA-Tencor Corp. 32,700 1,152 Applied Materials Inc. 91,300 1,066 * eBay Inc. 19,100 466 * Rambus Inc. 18,900 394 * Cisco Systems Inc. 14,500 318 Materials (6.3%) Potash Corp. of Saskatchewan Inc. 67,300 9,694 Monsanto Co. 80,700 3,868 Praxair Inc. 20,100 1,814 Weyerhaeuser Co. 58,275 919 Domtar Corp. 11,600 749 Alcoa Inc. 47,400 574 Freeport-McMoRan Copper & Gold Inc. 5,894 503 Vulcan Materials Co. 13,100 484 Telecommunication Services (0.2%) * Sprint Nextel Corp. 140,550 651 Utilities (0.1%) * AES Corp. 27,400 311 Total Common Stocks (Cost $289,581) Market Value Coupon Shares ($000) Temporary Cash Investment (1.2%) Money Market Fund (1.2%) 1 Vanguard Market Liquidity Fund (Cost $3,577) 0.261% 3,577,152 3,577 Total Investments (100.3%) (Cost $293,158) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADRAmerican Depositary Receipt. Vanguard Capital Growth Portfolio A. Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolios pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolios pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 287,036 6,203  Temporary Cash Investments 3,577   Total 290,613 6,203  D. At September 30, 2010, the cost of investment securities for tax purposes was $293,158,000. Net unrealized appreciation of investment securities for tax purposes was $3,658,000, consisting of unrealized gains of $42,808,000 on securities that had risen in value since their purchase and $39,150,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Diversified Value Portfolio Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (98.1%) Consumer Discretionary (5.9%) Wyndham Worldwide Corp. 581,180 15,965 Carnival Corp. 282,700 10,802 CBS Corp. Class B 492,700 7,814 Service Corp. International 820,000 7,069 Consumer Staples (12.4%) Philip Morris International Inc. 438,300 24,554 Imperial Tobacco Group PLC ADR 362,200 21,515 Diageo PLC ADR 271,500 18,736 Altria Group Inc. 440,300 10,576 CVS Caremark Corp. 228,600 7,194 Sysco Corp. 184,930 5,274 Energy (9.4%) ConocoPhillips 406,844 23,365 Spectra Energy Corp. 1,018,400 22,965 Occidental Petroleum Corp. 259,600 20,327 Financials (19.0%) JPMorgan Chase & Co. 555,950 21,165 American Express Co. 491,100 20,641 PNC Financial Services Group Inc. 379,972 19,724 Wells Fargo & Co. 749,100 18,825 Capital One Financial Corp. 324,000 12,814 Bank of America Corp. 755,946 9,911 State Street Corp. 241,700 9,102 XL Group PLC Class A 372,800 8,075 * SLM Corp. 632,100 7,301 * Citigroup Inc. 1,785,700 6,964 Health Care (14.0%) Bristol-Myers Squibb Co. 1,146,000 31,068 Baxter International Inc. 382,900 18,268 Quest Diagnostics Inc. 310,900 15,691 Pfizer Inc. 892,614 15,326 * WellPoint Inc. 211,400 11,974 Johnson & Johnson 116,900 7,243 Industrials (12.8%) Cooper Industries PLC 409,500 20,037 Raytheon Co. 401,700 18,362 General Electric Co. 1,043,400 16,955 Honeywell International Inc. 287,000 12,611 ITT Corp. 247,000 11,567 Illinois Tool Works Inc. 231,000 10,861 Information Technology (14.5%) International Business Machines Corp. 183,100 24,561 Hewlett-Packard Co. 458,600 19,293 Microsoft Corp. 761,700 18,654 Intel Corp. 950,100 18,270 Nokia Oyj ADR 1,482,500 14,870 Xerox Corp. 688,700 7,128 Materials (2.5%) EI du Pont de Nemours & Co. 392,300 17,504 Telecommunication Services (2.0%) AT&T Inc. 256,827 7,345 Verizon Communications Inc. 216,560 7,058 Utilities (5.6%) Dominion Resources Inc. 383,600 16,748 CenterPoint Energy Inc. 771,500 12,128 Entergy Corp. 139,000 10,638 Total Common Stocks (Cost $770,169) Market Value Coupon Shares ($000) Temporary Cash Investment (2.0%) Money Market Fund (2.0%) 1 Vanguard Market Liquidity Fund (Cost $13,938) 0.261% 13,937,863 13,938 Total Investments (100.1%) (Cost $784,107) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADRAmerican Depositary Receipt. Diversified Value Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At September 30, 2010, 100% of the portfolio's investments were valued based on Level 1 inputs. C. At September 30, 2010, the cost of investment securities for tax purposes was $784,107,000. Net unrealized depreciation of investment securities for tax purposes was $75,331,000, consisting of unrealized gains of $66,673,000 on securities that had risen in value since their purchase and $142,004,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Equity Income Portfolio Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (97.3%) 1 Consumer Discretionary (9.1%) McDonald's Corp. 116,746 8,699 Home Depot Inc. 274,000 8,680 Genuine Parts Co. 103,800 4,628 Stanley Black & Decker Inc. 75,100 4,602 Mattel Inc. 82,400 1,933 Nordstrom Inc. 46,000 1,711 Time Warner Inc. 47,100 1,444 Limited Brands Inc. 40,100 1,074 Williams-Sonoma Inc. 30,500 967 Whirlpool Corp. 11,000 891 DR Horton Inc. 71,200 792 Gannett Co. Inc. 58,510 716 Comcast Corp. Class A Special Shares 40,700 692 Darden Restaurants Inc. 12,000 513 Cracker Barrel Old Country Store Inc. 8,400 426 Cooper Tire & Rubber Co. 8,506 167 Oxford Industries Inc. 6,100 145 Comcast Corp. Class A 7,000 127 Consumer Staples (14.7%) Philip Morris International Inc. 150,673 8,441 PepsiCo Inc. 117,200 7,787 Kraft Foods Inc. 185,252 5,717 Altria Group Inc. 218,780 5,255 Procter & Gamble Co. 85,200 5,109 Kimberly-Clark Corp. 78,160 5,084 General Mills Inc. 134,600 4,918 Wal-Mart Stores Inc. 85,700 4,587 Sysco Corp. 139,200 3,970 Coca-Cola Co. 46,112 2,699 Lorillard Inc. 15,800 1,269 Clorox Co. 14,800 988 Hershey Co. 20,700 985 ConAgra Foods Inc. 44,100 968 Sara Lee Corp. 69,900 939 Hormel Foods Corp. 20,600 919 Del Monte Foods Co. 54,600 716 Ruddick Corp. 13,900 482 Colgate-Palmolive Co. 4,000 307 Reynolds American Inc. 4,400 261 Herbalife Ltd. 2,600 157 Nu Skin Enterprises Inc. Class A 3,100 89 Energy (11.1%) Chevron Corp. 195,500 15,845 Exxon Mobil Corp. 180,500 11,153 ConocoPhillips 140,920 8,093 Occidental Petroleum Corp. 58,600 4,588 Total SA ADR 54,300 2,802 Marathon Oil Corp. 74,600 2,469 Williams Cos. Inc. 48,900 935 Ship Finance International Ltd. 26,500 515 Southern Union Co. 4,300 104 Exchange-Traded Fund (1.2%) 2 Vanguard Value ETF 104,300 5,079 Financials (12.2%) JPMorgan Chase & Co. 283,100 10,778 Marsh & McLennan Cos. Inc. 241,500 5,825 Chubb Corp. 97,160 5,537 PNC Financial Services Group Inc. 87,300 4,532 ACE Ltd. 72,700 4,235 Wells Fargo & Co. 147,200 3,699 Toronto-Dominion Bank 36,100 2,609 American Express Co. 49,800 2,093 Credit Suisse Group AG ADR 39,900 1,698 Travelers Cos. Inc. 28,400 1,480 National Bank of Canada 21,900 1,382 Assurant Inc. 24,100 981 M&T Bank Corp. 11,900 973 Ameriprise Financial Inc. 19,700 932 RenaissanceRe Holdings Ltd. 15,200 911 Hudson City Bancorp Inc. 62,400 765 New York Community Bancorp Inc. 45,100 733 MetLife Inc. 17,900 688 Endurance Specialty Holdings Ltd. 16,000 637 American Financial Group Inc. 19,200 587 Bank of Hawaii Corp. 4,500 202 Health Care (11.4%) Johnson & Johnson 216,386 13,407 Pfizer Inc. 676,528 11,616 Merck & Co. Inc. 314,074 11,561 AstraZeneca PLC ADR 62,400 3,164 Bristol-Myers Squibb Co. 73,360 1,989 Eli Lilly & Co. 51,220 1,871 Abbott Laboratories 25,100 1,311 Medtronic Inc. 35,600 1,196 Cardinal Health Inc. 33,000 1,090 Owens & Minor Inc. 10,350 295 Hill-Rom Holdings Inc. 6,000 215 Industrials (14.4%) 3M Co. 117,800 10,214 General Electric Co. 614,252 9,982 Illinois Tool Works Inc. 120,500 5,666 Waste Management Inc. 150,800 5,389 Eaton Corp. 62,800 5,180 Tyco International Ltd. 100,700 3,699 Republic Services Inc. Class A 108,600 3,311 PACCAR Inc. 44,500 2,143 Deere & Co. 23,200 1,619 Honeywell International Inc. 32,000 1,406 Northrop Grumman Corp. 21,668 1,314 Schneider Electric SA 10,267 1,304 United Parcel Service Inc. Class B 17,900 1,194 Rockwell Automation Inc. 17,500 1,080 United Technologies Corp. 14,000 997 Caterpillar Inc. 10,600 834 Raytheon Co. 17,900 818 Parker Hannifin Corp. 11,100 778 Pitney Bowes Inc. 34,800 744 RR Donnelley & Sons Co. 42,690 724 CSX Corp. 11,400 631 Boeing Co. 7,900 526 Emerson Electric Co. 7,200 379 Briggs & Stratton Corp. 9,300 177 Deluxe Corp. 4,100 78 Information Technology (8.3%) Microsoft Corp. 479,300 11,738 Intel Corp. 404,500 7,779 Analog Devices Inc. 178,400 5,598 Texas Instruments Inc. 138,000 3,745 Maxim Integrated Products Inc. 142,500 2,638 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 152,700 1,548 Tyco Electronics Ltd. 39,400 1,151 Molex Inc. 14,000 293 Cohu Inc. 22,100 278 Earthlink Inc. 15,800 144 Materials (4.2%) Sherwin-Williams Co. 63,400 4,764 EI du Pont de Nemours & Co. 100,241 4,473 Packaging Corp. of America 104,600 2,424 PPG Industries Inc. 32,300 2,351 Lubrizol Corp. 10,100 1,070 Eastman Chemical Co. 14,000 1,036 Valspar Corp. 20,900 666 Sonoco Products Co. 16,900 565 International Flavors & Fragrances Inc. 2,800 136 Dow Chemical Co. 1,600 44 Telecommunication Services (3.7%) AT&T Inc. 431,560 12,342 Verizon Communications Inc. 74,002 2,412 Frontier Communications Corp. 47,674 389 Qwest Communications International Inc. 42,876 269 Consolidated Communications Holdings Inc. 8,500 159 Utilities (7.0%) Xcel Energy Inc. 129,800 2,981 Dominion Resources Inc. 62,950 2,748 PG&E Corp. 58,400 2,653 NextEra Energy Inc. 44,740 2,433 UGI Corp. 81,700 2,337 Entergy Corp. 30,100 2,304 American Electric Power Co. Inc. 60,500 2,192 Northeast Utilities 70,100 2,073 Exelon Corp. 36,000 1,533 Public Service Enterprise Group Inc. 37,136 1,228 DTE Energy Co. 21,200 974 Integrys Energy Group Inc. 17,900 932 Ameren Corp. 32,600 926 Pinnacle West Capital Corp. 22,000 908 NiSource Inc. 50,600 880 Atmos Energy Corp. 28,000 819 Oneok Inc. 14,737 664 Hawaiian Electric Industries Inc. 26,700 602 CenterPoint Energy Inc. 13,400 211 PNM Resources Inc. 7,000 80 Total Common Stocks (Cost $408,336) Market Value Coupon Shares ($000) Temporary Cash Investments (2.8%) 1 Money Market Fund (1.8%) 3 Vanguard Market Liquidity Fund 0.261% 7,639,404 7,639 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.6%) UBS Securities LLC (Dated 9/30/10, Repurchase Value $2,500,000, collateralized by Federal National Mortgage Assn. 4.000%, 7/1/39) 0.250% 10/1/10 2,500 2,500 U.S. Government and Agency Obligations (0.4%) 4,5 Federal Home Loan Bank Discount Notes 0.260% 3/23/11 100 100 4 Freddie Mac Discount Notes 0.240% 3/7/11 10 10 4,5 Freddie Mac Discount Notes 0.271% 6/7/11 1,500 1,497 4,5 Freddie Mac Discount Notes 0.281% 6/21/11 30 30 Total Temporary Cash Investments (Cost $11,776) Total Investments (100.1%) (Cost $420,112) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 99.5% and 0.6%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,627,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest Vanguard Equity Income Portfolio quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 406,802 1,304  Temporary Cash Investments 7,639 4,137  Futures ContractsLiabilities 1 (35)   Total 414,406 5,441  1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Vanguard Equity Income Portfolio Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index December 2010 29 8,241 151 E-mini S&P 500 Index December 2010 21 1,194 17 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At September 30, 2010, the cost of investment securities for tax purposes was $420,112,000. Net unrealized depreciation of investment securities for tax purposes was $230,000, consisting of unrealized gains of $36,778,000 on securities that had risen in value since their purchase and $37,008,000 in unrealized losses on securities that had fallen in value since their purchase. VanguardEquity Index Portfolio Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) 1 Consumer Discretionary (10.4%) McDonald's Corp. 211,644 15,770 Walt Disney Co. 380,363 12,594 * Amazon.com Inc. 70,443 11,064 Home Depot Inc. 331,185 10,492 Comcast Corp. Special Class A 531,521 9,610 * Ford Motor Co. 683,878 8,371 Target Corp. 143,525 7,670 * DIRECTV Class A 172,423 7,178 Time Warner Inc. 223,650 6,855 Lowe's Cos. Inc. 279,122 6,222 NIKE Inc. Class B 76,880 6,161 News Corp. Class A 453,492 5,923 Viacom Inc. Class B 120,747 4,370 Yum! Brands Inc. 92,859 4,277 Johnson Controls Inc. 133,953 4,086 Time Warner Cable Inc. 70,507 3,807 Starbucks Corp. 147,522 3,774 TJX Cos. Inc. 79,723 3,558 * priceline.com Inc. 9,601 3,344 Carnival Corp. 86,325 3,298 * Kohl's Corp. 61,271 3,228 Staples Inc. 145,251 3,039 Best Buy Co. Inc. 68,812 2,810 Coach Inc. 58,975 2,534 * Discovery Communications Inc. Class A 56,632 2,466 Omnicom Group Inc. 59,729 2,358 * Bed Bath & Beyond Inc. 52,508 2,279 CBS Corp. Class B 135,438 2,148 Marriott International Inc. Class A 56,904 2,039 McGraw-Hill Cos. Inc. 61,245 2,025 Stanley Black & Decker Inc. 32,927 2,018 Starwood Hotels & Resorts Worldwide Inc. 37,747 1,984 Macy's Inc. 83,823 1,935 Mattel Inc. 72,158 1,693 Gap Inc. 87,109 1,624 Fortune Brands Inc. 30,265 1,490 * O'Reilly Automotive Inc. 27,634 1,470 VF Corp. 17,425 1,412 Genuine Parts Co. 31,532 1,406 Limited Brands, Inc. 52,427 1,404 Harley-Davidson Inc. 46,636 1,326 * AutoZone Inc. 5,793 1,326 Ross Stores Inc. 24,245 1,324 Wynn Resorts Ltd. 15,022 1,303 * Apollo Group Inc. Class A 25,299 1,299 JC Penney Co. Inc. 46,967 1,276 Nordstrom Inc. 33,546 1,248 Hasbro Inc. 27,790 1,237 * CarMax Inc. 44,387 1,237 Whirlpool Corp. 15,125 1,224 Darden Restaurants Inc. 27,849 1,191 Tiffany & Co. 25,207 1,184 Family Dollar Stores Inc. 26,686 1,178 Polo Ralph Lauren Corp. Class A 13,032 1,171 Expedia Inc. 41,234 1,163 Newell Rubbermaid Inc. 55,235 984 Wyndham Worldwide Corp. 35,776 983 * Interpublic Group of Cos. Inc. 97,167 975 International Game Technology 58,943 852 Scripps Networks Interactive Inc. Class A 17,785 846 * Urban Outfitters Inc. 25,809 811 H&R Block Inc. 61,118 791 Abercrombie & Fitch Co. 17,439 686 Leggett & Platt Inc. 29,444 670 *,^ Sears Holdings Corp. 8,771 633 DR Horton Inc. 55,727 620 DeVry Inc. 12,578 619 * GameStop Corp. Class A 30,323 598 * Pulte Group Inc. 66,885 586 Gannett Co. Inc. 47,112 576 RadioShack Corp. 24,940 532 * Goodyear Tire & Rubber Co. 47,984 516 Lennar Corp. Class A 32,385 498 * Big Lots Inc. 14,934 496 Washington Post Co. Class B 1,198 478 * Harman International Industries Inc. 13,852 463 Comcast Corp. 26,563 452 *,^ AutoNation Inc. 12,441 289 * Office Depot Inc. 54,576 251 Meredith Corp. 7,322 244 * Eastman Kodak Co. 53,433 224 * New York Times Co. Class A 23,151 179 Consumer Staples (11.3%) Procter & Gamble Co. 564,406 33,847 Coca-Cola Co. 459,302 26,878 Wal-Mart Stores Inc. 397,717 21,286 PepsiCo Inc. 316,417 21,023 Philip Morris International Inc. 364,528 20,421 Kraft Foods Inc. 346,843 10,704 Altria Group Inc. 414,434 9,955 CVS Caremark Corp. 270,076 8,499 Colgate-Palmolive Co. 96,687 7,431 Walgreen Co. 193,788 6,492 Costco Wholesale Corp. 87,386 5,635 Kimberly-Clark Corp. 81,419 5,296 General Mills Inc. 127,728 4,667 Archer-Daniels-Midland Co. 127,350 4,065 Sysco Corp. 117,236 3,344 HJ Heinz Co. 63,232 2,995 Kroger Co. 127,947 2,771 Avon Products Inc. 85,371 2,741 Kellogg Co. 51,718 2,612 Lorillard Inc. 30,221 2,427 Mead Johnson Nutrition Co. 40,681 2,315 Coca-Cola Enterprises Inc. 65,865 2,042 Reynolds American Inc. 33,662 1,999 ConAgra Foods Inc. 88,199 1,935 Clorox Co. 27,687 1,848 Sara Lee Corp. 131,701 1,769 Dr Pepper Snapple Group Inc. 47,318 1,681 Safeway Inc. 75,592 1,600 Molson Coors Brewing Co. Class B 31,460 1,486 Hershey Co. 30,597 1,456 JM Smucker Co. 23,802 1,441 Estee Lauder Cos. Inc. Class A 22,641 1,432 Campbell Soup Co. 38,430 1,374 Brown-Forman Corp. Class B 20,526 1,265 McCormick & Co. Inc. 26,565 1,117 * Whole Foods Market Inc. 28,977 1,075 Tyson Foods Inc. Class A 59,132 947 * Constellation Brands Inc. Class A 35,103 621 Hormel Foods Corp. 13,630 608 SUPERVALU Inc. 42,197 487 * Dean Foods Co. 36,025 368 Energy (10.9%) Exxon Mobil Corp. 1,012,497 62,562 Chevron Corp. 399,870 32,409 ConocoPhillips 295,002 16,942 Schlumberger Ltd. 271,760 16,743 Occidental Petroleum Corp. 161,580 12,652 Apache Corp. 72,496 7,087 Halliburton Co. 181,112 5,989 Anadarko Petroleum Corp. 98,266 5,606 Devon Energy Corp. 86,523 5,602 EOG Resources Inc. 50,341 4,680 Marathon Oil Corp. 141,118 4,671 National Oilwell Varco Inc. 83,343 3,706 Baker Hughes Inc. 85,599 3,647 Hess Corp. 58,120 3,436 Chesapeake Energy Corp. 129,843 2,941 Spectra Energy Corp. 128,868 2,906 Peabody Energy Corp. 53,585 2,626 Noble Energy Inc. 34,843 2,616 Murphy Oil Corp. 38,051 2,356 * Southwestern Energy Co. 68,596 2,294 Williams Cos. Inc. 116,266 2,222 * Cameron International Corp. 48,357 2,077 Valero Energy Corp. 112,263 1,966 El Paso Corp. 139,687 1,729 Consol Energy Inc. 44,706 1,652 * FMC Technologies Inc. 23,905 1,632 Pioneer Natural Resources Co. 23,114 1,503 * Denbury Resources Inc. 79,138 1,258 Range Resources Corp. 31,681 1,208 EQT Corp. 29,671 1,070 QEP Resources Inc. 34,800 1,049 * Nabors Industries Ltd. 56,731 1,025 Diamond Offshore Drilling Inc. 13,776 934 Sunoco Inc. 23,814 869 Helmerich & Payne Inc. 21,028 851 * Rowan Cos. Inc. 22,758 691 Massey Energy Co. 20,359 632 Cabot Oil & Gas Corp. 20,663 622 Tesoro Corp. 27,963 374 Financials (15.6%) JPMorgan Chase & Co. 788,462 30,017 Bank of America Corp. 1,995,153 26,157 Wells Fargo & Co. 1,040,604 26,150 * Berkshire Hathaway Inc. Class B 312,558 25,842 * Citigroup Inc. 4,724,064 18,424 Goldman Sachs Group Inc. 102,570 14,830 American Express Co. 208,218 8,751 US Bancorp 381,217 8,242 MetLife Inc. 180,339 6,934 Morgan Stanley 277,838 6,857 Bank of New York Mellon Corp. 241,409 6,308 PNC Financial Services Group Inc. 104,510 5,425 Simon Property Group Inc. 58,225 5,400 Prudential Financial Inc. 92,879 5,032 Travelers Cos. Inc. 93,305 4,861 Aflac Inc. 93,478 4,834 ACE Ltd. 67,300 3,920 State Street Corp. 99,802 3,759 Capital One Financial Corp. 90,899 3,595 Chubb Corp. 62,580 3,566 CME Group Inc. 13,337 3,474 Allstate Corp. 107,005 3,376 BB&T Corp. 137,830 3,319 Franklin Resources Inc. 29,182 3,120 Progressive Corp. 132,779 2,771 Vornado Realty Trust 32,201 2,754 Charles Schwab Corp. 196,609 2,733 Public Storage 27,699 2,688 Equity Residential 56,304 2,678 * Berkshire Hathaway Inc. Class A 21 2,615 Marsh & McLennan Cos. Inc. 107,592 2,595 SunTrust Banks Inc. 99,452 2,569 T Rowe Price Group Inc. 51,053 2,556 Loews Corp. 63,041 2,389 Ameriprise Financial Inc. 49,927 2,363 Northern Trust Corp. 48,161 2,323 Boston Properties Inc. 27,687 2,301 HCP Inc. 61,445 2,211 AON Corp. 53,701 2,100 Hartford Financial Services Group Inc. 88,385 2,028 Invesco Ltd. 93,082 1,976 Fifth Third Bancorp 158,349 1,905 Host Hotels & Resorts Inc. 130,318 1,887 Regions Financial Corp. 249,408 1,813 Discover Financial Services 107,657 1,796 AvalonBay Communities Inc. 16,927 1,759 Principal Financial Group Inc. 63,485 1,646 Ventas Inc. 31,311 1,615 * IntercontinentalExchange Inc. 14,689 1,538 Lincoln National Corp. 62,850 1,503 NYSE Euronext 51,601 1,474 XL Group PLC Class A 67,943 1,472 Unum Group 64,723 1,434 M&T Bank Corp. 17,108 1,400 KeyCorp 174,637 1,390 Comerica Inc. 34,928 1,298 Hudson City Bancorp Inc. 104,504 1,281 Kimco Realty Corp. 80,250 1,264 Health Care REIT Inc. 26,356 1,248 * Genworth Financial Inc. Class A 96,889 1,184 Plum Creek Timber Co. Inc. 32,369 1,143 ProLogis 94,795 1,117 * SLM Corp. 96,535 1,115 * CB Richard Ellis Group Inc. Class A 57,444 1,050 * American International Group Inc. 26,808 1,048 Moody's Corp. 40,454 1,011 People's United Financial Inc. 74,526 976 Cincinnati Financial Corp. 32,329 933 Legg Mason Inc. 30,724 931 * Leucadia National Corp. 39,181 925 Torchmark Corp. 16,304 866 Assurant Inc. 21,101 859 Huntington Bancshares Inc. 142,545 808 Marshall & Ilsley Corp. 104,715 737 Zions Bancorporation 34,235 731 * E*Trade Financial Corp. 39,071 568 * NASDAQ OMX Group Inc. 28,917 562 * First Horizon National Corp. 46,127 526 Apartment Investment & Management Co. 23,313 498 Federated Investors Inc. Class B 18,197 414 Janus Capital Group Inc. 36,533 400 Health Care (11.7%) Johnson & Johnson 547,780 33,940 Pfizer Inc. 1,598,364 27,444 Merck & Co. Inc. 612,010 22,528 Abbott Laboratories 307,098 16,043 * Amgen Inc. 190,612 10,505 Bristol-Myers Squibb Co. 341,024 9,245 UnitedHealth Group Inc. 223,548 7,849 Eli Lilly & Co. 201,800 7,372 Medtronic Inc. 214,820 7,214 * Gilead Sciences Inc. 166,793 5,940 Baxter International Inc. 116,207 5,544 * Express Scripts Inc. 107,926 5,256 * Celgene Corp. 91,211 5,255 * WellPoint Inc. 79,572 4,507 * Medco Health Solutions Inc. 86,093 4,482 Allergan Inc. 61,239 4,074 * Thermo Fisher Scientific Inc. 81,039 3,880 * Genzyme Corp. 50,717 3,590 Becton Dickinson and Co. 46,253 3,427 Stryker Corp. 67,802 3,393 McKesson Corp. 52,044 3,215 * Biogen Idec Inc. 47,956 2,691 Aetna Inc. 82,736 2,615 * St. Jude Medical Inc. 65,179 2,564 Cardinal Health Inc. 69,569 2,299 * Intuitive Surgical Inc. 7,814 2,217 * Zimmer Holdings Inc. 40,122 2,100 CIGNA Corp. 53,946 1,930 * Hospira Inc. 33,217 1,894 * Boston Scientific Corp. 300,962 1,845 * Forest Laboratories Inc. 56,868 1,759 * Life Technologies Corp. 36,454 1,702 * Humana Inc. 33,728 1,694 AmerisourceBergen Corp. Class A 55,220 1,693 * Laboratory Corp. of America Holdings 20,539 1,611 CR Bard Inc. 18,864 1,536 * Varian Medical Systems Inc. 24,372 1,475 Quest Diagnostics Inc. 29,080 1,468 * DaVita Inc. 20,602 1,422 * Waters Corp. 18,407 1,303 * Cerner Corp. 14,094 1,184 * Mylan Inc. 61,079 1,149 * CareFusion Corp. 44,275 1,100 * Cephalon Inc. 14,901 930 DENTSPLY International Inc. 29,004 927 * Watson Pharmaceuticals Inc. 21,161 895 * Coventry Health Care Inc. 29,471 635 Patterson Cos. Inc. 19,260 552 PerkinElmer Inc. 23,436 542 * King Pharmaceuticals Inc. 49,393 492 * Tenet Healthcare Corp. 96,254 454 Industrials (10.8%) General Electric Co. 2,125,817 34,544 United Technologies Corp. 184,819 13,165 United Parcel Service Inc. Class B 197,086 13,144 3M Co. 141,798 12,295 Caterpillar Inc. 125,414 9,868 Boeing Co. 145,497 9,681 Union Pacific Corp. 98,997 8,098 Emerson Electric Co. 149,651 7,881 Honeywell International Inc. 153,569 6,748 Deere & Co. 84,205 5,876 FedEx Corp. 62,462 5,340 General Dynamics Corp. 75,732 4,757 Illinois Tool Works Inc. 100,206 4,712 Norfolk Southern Corp. 73,361 4,366 Danaher Corp. 106,470 4,324 Lockheed Martin Corp. 59,146 4,216 CSX Corp. 75,499 4,177 Tyco International Ltd. 98,999 3,636 Precision Castparts Corp. 28,312 3,605 Cummins Inc. 39,584 3,585 Northrop Grumman Corp. 58,580 3,552 PACCAR Inc. 72,544 3,493 Waste Management Inc. 94,949 3,393 Raytheon Co. 74,204 3,392 Eaton Corp. 33,366 2,752 CH Robinson Worldwide Inc. 32,882 2,299 Parker Hannifin Corp. 32,126 2,251 Expeditors International of Washington Inc. 42,258 1,954 Southwest Airlines Co. 148,389 1,939 Dover Corp. 37,068 1,935 Republic Services Inc. Class A 60,702 1,851 Goodrich Corp. 24,962 1,840 Rockwell Collins Inc. 31,161 1,815 Fluor Corp. 35,476 1,757 Rockwell Automation Inc. 28,256 1,744 ITT Corp. 36,549 1,712 L-3 Communications Holdings Inc. 22,981 1,661 Fastenal Co. 29,341 1,561 WW Grainger Inc. 11,853 1,412 Flowserve Corp. 11,148 1,220 Roper Industries Inc. 18,657 1,216 * Stericycle Inc. 17,012 1,182 Textron Inc. 54,190 1,114 Pall Corp. 23,112 962 * Jacobs Engineering Group Inc. 24,772 959 Iron Mountain Inc. 40,008 894 Pitney Bowes Inc. 41,258 882 Avery Dennison Corp. 21,908 813 * Quanta Services Inc. 41,794 797 Masco Corp. 71,355 786 Equifax Inc. 25,120 784 Robert Half International Inc. 29,739 773 Dun & Bradstreet Corp. 9,967 739 Cintas Corp. 26,150 720 RR Donnelley & Sons Co. 40,859 693 Snap-On Inc. 11,436 532 Ryder System Inc. 10,603 453 * Raytheon Co. Warrants 727 7 Information Technology (18.8%) * Apple Inc. 181,653 51,544 Microsoft Corp. 1,514,203 37,083 International Business Machines Corp. 250,830 33,646 * Google Inc. Class A 49,430 25,990 * Cisco Systems Inc. 1,135,661 24,871 Intel Corp. 1,107,140 21,290 Oracle Corp. 769,607 20,664 Hewlett-Packard Co. 450,942 18,971 QUALCOMM Inc. 319,217 14,403 * EMC Corp. 408,406 8,295 Visa Inc. Class A 98,866 7,342 Texas Instruments Inc. 237,704 6,451 Corning Inc. 310,600 5,678 * eBay Inc. 229,609 5,602 * Dell Inc. 336,473 4,361 Mastercard Inc. Class A 19,258 4,314 Automatic Data Processing Inc. 97,847 4,113 * Motorola Inc. 463,072 3,950 * Cognizant Technology Solutions Corp. Class A 59,693 3,848 * Yahoo! Inc. 267,507 3,791 * NetApp Inc. 70,873 3,529 Broadcom Corp. Class A 88,889 3,146 * Juniper Networks Inc. 103,471 3,140 Applied Materials Inc. 265,959 3,106 Xerox Corp. 274,417 2,840 * Adobe Systems Inc. 104,200 2,725 * Salesforce.com Inc. 23,262 2,601 * Citrix Systems Inc. 37,171 2,537 * Intuit Inc. 56,306 2,467 * Symantec Corp. 156,480 2,374 Western Union Co. 130,899 2,313 * Agilent Technologies Inc. 68,845 2,297 Analog Devices Inc. 59,024 1,852 Altera Corp. 61,000 1,840 * Akamai Technologies Inc. 35,952 1,804 Paychex Inc. 63,720 1,752 * SanDisk Corp. 46,255 1,695 Amphenol Corp. Class A 34,450 1,687 CA Inc. 77,347 1,634 * Fiserv Inc. 29,765 1,602 * First Solar Inc. 10,705 1,577 * Red Hat Inc. 37,368 1,532 * Autodesk Inc. 45,571 1,457 * BMC Software Inc. 35,347 1,431 * McAfee Inc. 30,100 1,423 Fidelity National Information Services Inc. 52,395 1,421 Computer Sciences Corp. 30,614 1,408 Linear Technology Corp. 44,418 1,365 Xilinx Inc. 51,190 1,362 * NVIDIA Corp. 113,447 1,325 * Western Digital Corp. 45,295 1,286 * Teradata Corp. 33,322 1,285 * Micron Technology Inc. 169,140 1,219 KLA-Tencor Corp. 33,793 1,191 Microchip Technology Inc. 36,907 1,161 Harris Corp. 25,759 1,141 * VeriSign Inc. 34,464 1,094 * Electronic Arts Inc. 65,760 1,080 * SAIC Inc. 58,255 931 * FLIR Systems Inc. 31,363 806 * Advanced Micro Devices Inc. 112,242 798 * Lexmark International Inc. Class A 15,556 694 National Semiconductor Corp. 47,153 602 * LSI Corp. 129,827 592 Tellabs Inc. 76,158 567 Molex Inc. 26,929 564 Jabil Circuit Inc. 38,461 554 * JDS Uniphase Corp. 44,495 551 * MEMC Electronic Materials Inc. 44,918 535 * Novellus Systems Inc. 19,069 507 Total System Services Inc. 32,808 500 * Novell Inc. 69,239 413 * Teradyne Inc. 35,697 398 * QLogic Corp. 22,136 390 * Compuware Corp. 44,494 380 * Monster Worldwide Inc. 25,901 336 Materials (3.6%) EI du Pont de Nemours & Co. 180,340 8,047 Freeport-McMoRan Copper & Gold Inc. 93,629 7,995 Dow Chemical Co. 230,702 6,335 Newmont Mining Corp. 97,781 6,142 Praxair Inc. 60,948 5,501 Monsanto Co. 107,494 5,152 Air Products & Chemicals Inc. 42,235 3,498 Alcoa Inc. 203,079 2,459 Nucor Corp. 62,760 2,397 PPG Industries Inc. 32,884 2,394 Ecolab Inc. 46,489 2,359 International Paper Co. 86,920 1,891 Cliffs Natural Resources Inc. 26,836 1,715 Weyerhaeuser Co. 106,076 1,672 Sigma-Aldrich Corp. 24,029 1,451 CF Industries Holdings Inc. 14,110 1,348 Sherwin-Williams Co. 17,860 1,342 United States Steel Corp. 28,370 1,244 Ball Corp. 18,336 1,079 Eastman Chemical Co. 14,353 1,062 Airgas Inc. 14,679 997 FMC Corp. 14,447 988 Vulcan Materials Co. 25,277 933 * Owens-Illinois Inc. 32,769 920 Allegheny Technologies Inc. 19,573 909 * Pactiv Corp. 27,042 892 MeadWestvaco Corp. 33,978 828 International Flavors & Fragrances Inc. 15,742 764 Sealed Air Corp. 31,516 709 Bemis Co. Inc. 21,741 690 * Titanium Metals Corp. 17,940 358 AK Steel Holding Corp. 21,880 302 Telecommunication Services (3.2%) AT&T Inc. 1,174,999 33,605 Verizon Communications Inc. 562,150 18,320 * American Tower Corp. Class A 79,811 4,091 * Sprint Nextel Corp. 593,488 2,748 CenturyLink Inc. 59,859 2,362 Qwest Communications International Inc. 345,065 2,164 Frontier Communications Corp. 196,802 1,608 Windstream Corp. 96,027 1,180 * MetroPCS Communications Inc. 51,932 543 Utilities (3.7%) Southern Co. 165,177 6,151 Exelon Corp. 131,477 5,598 Dominion Resources Inc. 117,196 5,117 Duke Energy Corp. 262,217 4,644 NextEra Energy Inc. 82,536 4,489 PG&E Corp. 77,546 3,522 American Electric Power Co. Inc. 95,184 3,448 Public Service Enterprise Group Inc. 100,687 3,331 Entergy Corp. 37,193 2,846 Consolidated Edison Inc. 56,088 2,705 Sempra Energy 49,318 2,653 PPL Corp. 95,790 2,608 Progress Energy Inc. 58,053 2,579 FirstEnergy Corp. 60,390 2,327 Edison International 64,813 2,229 Xcel Energy Inc. 91,461 2,101 DTE Energy Co. 33,448 1,536 * AES Corp. 132,711 1,506 Ameren Corp. 47,611 1,352 Wisconsin Energy Corp. 23,263 1,345 CenterPoint Energy Inc. 83,717 1,316 Constellation Energy Group Inc. 40,029 1,291 * NRG Energy Inc. 50,502 1,051 Northeast Utilities 34,856 1,031 NiSource Inc. 54,872 955 Oneok Inc. 21,006 946 SCANA Corp. 22,551 909 Pinnacle West Capital Corp. 21,457 886 Allegheny Energy Inc. 33,672 826 Pepco Holdings Inc. 44,276 824 CMS Energy Corp. 45,481 820 Integrys Energy Group Inc. 15,322 798 TECO Energy Inc. 42,449 735 Nicor Inc. 9,038 414 Total Common Stocks (Cost $2,258,230) Market Value Coupon Shares ($000) Temporary Cash Investments (0.2%) 1 Money Market Fund (0.2%) 2,3 Vanguard Market Liquidity Fund 0.261% 4,483,060 4,483 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.320% 10/25/10 500 500 Total Temporary Cash Investments (Cost $4,983) Total Investments (100.2%) (Cost $2,263,213) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $903,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 100.1% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $928,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $500,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of Vanguard Equity Index Portfolio trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 2,055,228   Temporary Cash Investments 4,483 500  Futures ContractsAssets 1 1   Futures ContractsLiabilities 1 (10)   Total 2,059,702 500  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The portfolio may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The portfolio may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Vanguard Equity Index Portfolio ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index December 2010 18 1,023 (2) S&P 500 Index December 2010 4 1,137 21 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D . At September 30, 2010, the cost of investment securities for tax purposes was $2,263,213,000. Net unrealized depreciation of investment securities for tax purposes was $203,002,000, consisting of unrealized gains of $247,077,000 on securities that had risen in value since their purchase and $450,079,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Portfolio Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (96.4%) 1 Consumer Discretionary (15.5%) * priceline.com Inc. 12,685 4,419 Johnson Controls Inc. 127,300 3,883 NIKE Inc. Class B 47,029 3,769 Lowe's Cos. Inc. 137,700 3,069 McDonald's Corp. 35,600 2,652 Yum! Brands Inc. 48,800 2,248 * Discovery Communications Inc. Class A 48,800 2,125 * O'Reilly Automotive Inc. 39,300 2,091 * Ford Motor Co. 146,113 1,788 News Corp. Class A 110,677 1,445 Comcast Corp. Class A 63,085 1,140 Scripps Networks Interactive Inc. Class A 19,462 926 * Kohl's Corp. 16,800 885 Polo Ralph Lauren Corp. Class A 9,700 872 Coach Inc. 19,300 829 Walt Disney Co. 23,829 789 Target Corp. 14,627 782 Staples Inc. 34,229 716 * Apollo Group Inc. Class A 13,800 709 Starbucks Corp. 19,500 499 * MGM Resorts International 37,730 426 Harley-Davidson Inc. 14,590 415 * Hyatt Hotels Corp. Class A 2,074 77 Consumer Staples (3.8%) PepsiCo Inc. 57,376 3,812 Mead Johnson Nutrition Co. 36,800 2,095 Procter & Gamble Co. 28,500 1,709 Walgreen Co. 42,512 1,424 Energy (6.5%) Schlumberger Ltd. 96,539 5,948 EOG Resources Inc. 37,500 3,486 Occidental Petroleum Corp. 26,200 2,052 Noble Energy Inc. 24,949 1,873 Apache Corp. 10,360 1,013 National Oilwell Varco Inc. 12,700 565 Consol Energy Inc. 10,671 394 Exchange-Traded Fund (0.2%) 2 Vanguard Growth ETF 8,500 467 Financials (8.5%) JPMorgan Chase & Co. 95,767 3,646 CME Group Inc. 13,755 3,582 Ameriprise Financial Inc. 65,600 3,105 American Express Co. 57,600 2,421 Goldman Sachs Group Inc. 11,400 1,648 Wells Fargo & Co. 56,000 1,407 Lincoln National Corp. 44,058 1,054 Bank of New York Mellon Corp. 35,027 915 * IntercontinentalExchange Inc. 5,964 624 Franklin Resources Inc. 4,741 507 * UBS AG 29,400 501 Progressive Corp. 12,900 269 Itau Unibanco Holding SA ADR 9,083 220 Health Care (10.2%) Alcon Inc. 28,444 4,744 * Celgene Corp. 62,956 3,627 Allergan Inc. 49,831 3,315 * Gilead Sciences Inc. 67,108 2,390 * Medco Health Solutions Inc. 37,431 1,949 * Novo Nordisk A/S ADR 18,128 1,784 Teva Pharmaceutical Industries Ltd. ADR 27,233 1,437 * Illumina Inc. 28,300 1,392 * Express Scripts Inc. 22,490 1,095 * Vertex Pharmaceuticals Inc. 29,992 1,037 Perrigo Co. 10,900 700 Covidien PLC 14,700 591 Industrials (13.1%) United Parcel Service Inc. Class B 57,088 3,807 Danaher Corp. 74,141 3,011 Rockwell Automation Inc. 38,600 2,383 WW Grainger Inc. 17,900 2,132 Illinois Tool Works Inc. 41,775 1,964 Goodrich Corp. 25,600 1,888 * Stericycle Inc. 25,500 1,772 Manpower Inc. 31,300 1,634 Roper Industries Inc. 20,470 1,334 3M Co. 14,200 1,231 PACCAR Inc. 23,474 1,130 Cummins Inc. 11,000 996 CH Robinson Worldwide Inc. 13,800 965 Boeing Co. 11,833 787 Precision Castparts Corp. 6,000 764 Caterpillar Inc. 9,700 763 Ingersoll-Rand PLC 19,067 681 Eaton Corp. 8,059 665 Expeditors International of Washington Inc. 12,735 589 * Siemens AG ADR 5,100 538 FedEx Corp. 4,900 419 JB Hunt Transport Services Inc. 11,981 416 Joy Global Inc. 4,100 288 Masco Corp. 20,365 224 Deere & Co. 2,633 184 Honeywell International Inc. 3,210 141 Dover Corp. 724 38 Information Technology (35.3%) * Apple Inc. 48,252 13,691 * Google Inc. Class A 16,135 8,484 QUALCOMM Inc. 173,525 7,829 Microsoft Corp. 267,715 6,556 * EMC Corp. 249,552 5,068 * eBay Inc. 196,000 4,782 * Intuit Inc. 77,700 3,404 Visa Inc. Class A 44,757 3,324 * Cisco Systems Inc. 131,700 2,884 Mastercard Inc. Class A 11,900 2,666 Oracle Corp. 92,800 2,492 * Agilent Technologies Inc. 71,800 2,396 Broadcom Corp. Class A 64,300 2,276 * NetApp Inc. 43,900 2,186 * Adobe Systems Inc. 53,100 1,389 * VeriSign Inc. 39,945 1,268 * Juniper Networks Inc. 40,300 1,223 Altera Corp. 40,388 1,218 Texas Instruments Inc. 37,100 1,007 Analog Devices Inc. 29,600 929 * Trimble Navigation Ltd. 25,500 894 * Dolby Laboratories Inc. Class A 15,000 852 * Cognizant Technology Solutions Corp. Class A 13,000 838 * Citrix Systems Inc. 12,200 833 * Teradata Corp. 20,041 773 Intel Corp. 36,400 700 * Polycom Inc. 25,200 687 * Rovi Corp. 13,200 665 Accenture PLC Class A 13,400 569 * BMC Software Inc. 13,687 554 Western Union Co. 30,900 546 Hewlett-Packard Co. 3,227 136 Materials (3.1%) Praxair Inc. 27,420 2,475 Dow Chemical Co. 80,169 2,201 Syngenta AG ADR 13,447 670 BHP Billiton Ltd. ADR 8,151 622 Freeport-McMoRan Copper & Gold Inc. 6,400 546 Mosaic Co. 6,000 353 Barrick Gold Corp. 6,500 301 Telecommunication Services (0.2%) * Crown Castle International Corp. 10,525 465 Total Common Stocks (Cost $222,026) Market Value Coupon Shares ($000) Temporary Cash Investments (3.4%) 1 Money Market Fund (3.0%) 3 Vanguard Market Liquidity Fund 0.261% 6,957,887 6,958 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.4%) 4,5 Fannie Mae Discount Notes 0.281% 3/31/11 1,000 999 Total Temporary Cash Investments (Cost $7,957) Total Investments (99.8%) (Cost $229,983) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) * Non-income-producing security. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 99.4% and 0.4%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $999,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 226,848   Temporary Cash Investments 6,958 999  Futures ContractsAssets 1 8   Futures ContractsLiabilities 1 (33)   Total 233,781 999  1 Represents variation margin on the last day of the reporting period. Vanguard Growth Portfolio C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index December 2010 62 3,524 (11) S&P 500 Index December 2010 7 1,989 36 S&P Midcap 400 Index December 2010 4 1,600 52 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At September 30, 2010, the cost of investment securities for tax purposes was $229,983,000. Net unrealized appreciation of investment securities for tax purposes was $4,822,000, consisting of unrealized gains of $16,522,000 on securities that had risen in value since their purchase and $11,700,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Index Portfolio Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (100.1%) 1 Consumer Discretionary (16.9%) * priceline.com Inc. 15,816 5,509 Starwood Hotels & Resorts Worldwide Inc. 65,717 3,453 Mattel Inc. 126,562 2,969 * Liberty Media Corp. - Interactive 197,033 2,701 Limited Brands, Inc. 95,385 2,554 * O'Reilly Automotive Inc. 47,855 2,546 Virgin Media Inc. 108,952 2,508 * NetFlix Inc. 15,380 2,494 Genuine Parts Co. 55,043 2,454 Wynn Resorts Ltd. 27,811 2,413 Harley-Davidson Inc. 81,637 2,322 Ross Stores Inc. 42,431 2,318 Cablevision Systems Corp. Class A 87,166 2,283 Nordstrom Inc. 60,485 2,250 * Dollar Tree Inc. 45,852 2,236 * CarMax Inc. 77,582 2,161 * BorgWarner Inc. 40,815 2,148 Whirlpool Corp. 26,091 2,112 Tiffany & Co. 44,062 2,070 * Discovery Communications Inc. Class A 47,151 2,053 Expedia Inc. 71,700 2,023 Hasbro Inc. 45,342 2,018 Polo Ralph Lauren Corp. Class A 22,085 1,985 Darden Restaurants Inc. 46,303 1,981 Family Dollar Stores Inc. 44,490 1,965 Autoliv Inc. 29,583 1,933 * Discovery Communications Inc. 49,261 1,881 * Chipotle Mexican Grill Inc. Class A 10,920 1,878 Advance Auto Parts Inc. 30,363 1,782 Wyndham Worldwide Corp. 62,564 1,719 Newell Rubbermaid Inc. 96,463 1,718 * Interpublic Group of Cos. Inc. 169,741 1,702 * Sirius XM Radio Inc. 1,348,145 1,618 * Royal Caribbean Cruises Ltd. 48,427 1,527 * Liberty Media Corp. - Capital 29,050 1,512 Scripps Networks Interactive Inc. Class A 31,629 1,505 PetSmart Inc. 42,929 1,503 International Game Technology 103,550 1,496 H&R Block Inc. 114,182 1,479 * Urban Outfitters Inc. 46,950 1,476 * Liberty Global Inc. Class A 45,516 1,402 * TRW Automotive Holdings Corp. 33,299 1,384 * NVR Inc. 2,016 1,305 * Lear Corp. 16,165 1,276 * Liberty Global Inc. 40,144 1,227 Abercrombie & Fitch Co. 30,636 1,205 Leggett & Platt Inc. 51,654 1,176 DR Horton Inc. 99,309 1,104 * Liberty Media Corp. - Starz 17,003 1,103 DeVry Inc. 22,240 1,094 * Mohawk Industries Inc. 20,212 1,077 * Pulte Group Inc. 119,423 1,046 * MGM Resorts International 91,832 1,036 American Eagle Outfitters Inc. 68,985 1,032 Gannett Co. Inc. 82,820 1,013 * GameStop Corp. Class A 50,509 996 * LKQ Corp. 47,225 982 * Toll Brothers Inc. 48,716 927 * Goodyear Tire & Rubber Co. 80,091 861 Guess? Inc. 21,078 856 ^ Strayer Education Inc. 4,843 845 * ITT Educational Services Inc. 11,963 841 Washington Post Co. Class B 2,060 823 * Harman International Industries Inc. 24,153 807 Foot Locker Inc. 54,607 793 Burger King Holdings Inc. 32,955 787 Lennar Corp. Class A 48,622 748 * Penn National Gaming Inc. 23,427 694 Brinker International Inc. 35,620 672 * Lamar Advertising Co. Class A 20,016 637 * Hyatt Hotels Corp. Class A 15,236 570 Wendy's/Arby's Group Inc. Class A 119,773 543 * AutoNation Inc. 22,481 523 Weight Watchers International Inc. 11,998 374 *,^ Education Management Corp. 14,795 217 * Clear Channel Outdoor Holdings Inc. Class A 14,319 164 Lennar Corp. Class B 4,820 59 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 570  Consumer Staples (4.4%) Mead Johnson Nutrition Co. 70,909 4,035 Dr Pepper Snapple Group Inc. 85,183 3,026 Bunge Ltd. 47,449 2,807 JM Smucker Co. 41,318 2,501 * Whole Foods Market Inc. 50,530 1,875 McCormick & Co. Inc. 41,620 1,750 Tyson Foods Inc. Class A 101,404 1,624 Church & Dwight Co. Inc. 24,589 1,597 * Energizer Holdings Inc. 23,069 1,551 * Hansen Natural Corp. 26,178 1,220 * Green Mountain Coffee Roasters Inc. 38,627 1,205 * Constellation Brands Inc. Class A 65,877 1,165 Alberto-Culver Co. Class B 30,845 1,161 Hormel Foods Corp. 25,543 1,139 * Ralcorp Holdings Inc. 19,043 1,114 * Smithfield Foods Inc. 51,921 874 SUPERVALU Inc. 73,939 853 Flowers Foods Inc. 28,704 713 * Dean Foods Co. 63,054 644 Energy (8.2%) * Cameron International Corp. 84,673 3,638 El Paso Corp. 244,121 3,022 Consol Energy Inc. 78,256 2,892 * FMC Technologies Inc. 42,147 2,878 * Newfield Exploration Co. 46,264 2,657 Pioneer Natural Resources Co. 40,206 2,615 Range Resources Corp. 55,271 2,107 * Denbury Resources Inc. 131,605 2,091 Cimarex Energy Co. 29,018 1,920 QEP Resources Inc. 60,700 1,829 * Pride International Inc. 60,914 1,793 * Concho Resources Inc. 27,044 1,789 * Nabors Industries Ltd. 98,931 1,787 * Alpha Natural Resources Inc. 42,082 1,732 EQT Corp. 47,363 1,708 * Whiting Petroleum Corp. 17,826 1,703 * Petrohawk Energy Corp. 104,784 1,691 * Kinder Morgan Management LLC 27,725 1,670 Sunoco Inc. 41,830 1,527 Arch Coal Inc. 56,475 1,508 Helmerich & Payne Inc. 36,615 1,481 * Plains Exploration & Production Co. 48,635 1,297 * Rowan Cos. Inc. 39,782 1,208 * McDermott International Inc. 80,428 1,189 * Forest Oil Corp. 37,105 1,102 Cabot Oil & Gas Corp. 36,047 1,085 * Dresser-Rand Group Inc. 28,671 1,058 Massey Energy Co. 33,899 1,052 * Oceaneering International Inc. 19,192 1,034 EXCO Resources Inc. 62,834 934 Patterson-UTI Energy Inc. 53,442 913 Tidewater Inc. 17,990 806 Tesoro Corp. 49,306 659 * Continental Resources Inc. 11,747 545 * Quicksilver Resources Inc. 41,405 522 * Cobalt International Energy Inc. 31,100 297 Financials (17.8%) HCP Inc. 101,944 3,668 Host Hotels & Resorts Inc. 218,887 3,169 Discover Financial Services 188,676 3,147 Regions Financial Corp. 413,708 3,008 AvalonBay Communities Inc. 28,745 2,987 Ventas Inc. 54,340 2,802 * CIT Group Inc. 65,938 2,692 XL Group PLC Class A 118,654 2,570 Unum Group 115,445 2,557 Lincoln National Corp. 104,837 2,508 KeyCorp 305,003 2,428 New York Community Bancorp Inc. 143,522 2,332 * IntercontinentalExchange Inc. 21,749 2,278 Comerica Inc. 61,127 2,271 Kimco Realty Corp. 140,691 2,216 Health Care REIT Inc. 45,969 2,176 * Genworth Financial Inc. Class A 169,693 2,074 PartnerRe Ltd. 25,727 2,063 Plum Creek Timber Co. Inc. 56,506 1,995 ProLogis 165,335 1,948 * SLM Corp. 168,518 1,946 Macerich Co. 44,937 1,930 * CB Richard Ellis Group Inc. Class A 100,407 1,835 Digital Realty Trust Inc. 29,496 1,820 Willis Group Holdings PLC 58,912 1,816 Everest Re Group Ltd. 20,462 1,769 Federal Realty Investment Trust 21,270 1,737 Legg Mason Inc. 56,850 1,723 SL Green Realty Corp. 27,051 1,713 People's United Financial Inc. 129,989 1,702 * American International Group Inc. 42,237 1,651 Assurant Inc. 40,364 1,643 * Leucadia National Corp. 67,493 1,594 Nationwide Health Properties Inc. 40,702 1,574 Cincinnati Financial Corp. 53,811 1,552 AMB Property Corp. 58,426 1,547 * Arch Capital Group Ltd. 18,124 1,519 Torchmark Corp. 28,556 1,517 Huntington Bancshares Inc. 248,614 1,410 Rayonier Inc. 27,752 1,391 Axis Capital Holdings Ltd. 41,726 1,374 UDR Inc. 62,194 1,314 WR Berkley Corp. 47,890 1,296 Realty Income Corp. 37,857 1,277 Liberty Property Trust 39,284 1,253 RenaissanceRe Holdings Ltd. 20,836 1,249 Reinsurance Group of America Inc. Class A 25,399 1,227 Marshall & Ilsley Corp. 173,683 1,223 Fidelity National Financial Inc. Class A 75,914 1,193 Eaton Vance Corp. 40,978 1,190 Zions Bancorporation 55,554 1,187 * Affiliated Managers Group Inc. 14,687 1,146 Transatlantic Holdings Inc. 22,358 1,136 Regency Centers Corp. 28,452 1,123 * Markel Corp. 3,234 1,114 Old Republic International Corp. 79,447 1,100 HCC Insurance Holdings Inc. 39,985 1,043 Cullen/Frost Bankers Inc. 18,910 1,019 Duke Realty Corp. 85,952 996 Hospitality Properties Trust 42,946 959 SEI Investments Co. 46,261 941 Assured Guaranty Ltd. 54,575 934 Commerce Bancshares Inc. 24,663 927 * NASDAQ OMX Group Inc. 47,055 914 * First Horizon National Corp. 79,950 912 Jefferies Group Inc. 38,803 880 Raymond James Financial Inc. 34,468 873 Weingarten Realty Investors 39,769 868 City National Corp. 16,196 860 Brown & Brown Inc. 42,075 849 White Mountains Insurance Group Ltd. 2,728 841 American Financial Group Inc. 27,028 827 * St. Joe Co. 32,113 799 Associated Banc-Corp 57,028 752 Federated Investors Inc. Class B 32,306 735 TCF Financial Corp. 44,611 722 Janus Capital Group Inc. 64,004 701 Greenhill & Co. Inc. 8,713 691 Validus Holdings Ltd. 25,263 666 BOK Financial Corp. 9,415 425 Mercury General Corp. 9,479 387 TFS Financial Corp. 32,441 298 Capitol Federal Financial 7,849 194 CBOE Holdings Inc. 4,194 84 Health Care (10.4%) * Hospira Inc. 57,531 3,280 AmerisourceBergen Corp. Class A 97,966 3,004 * Humana Inc. 59,000 2,964 * Life Technologies Corp. 63,340 2,957 * Edwards Lifesciences Corp. 39,192 2,628 * Varian Medical Systems Inc. 42,847 2,592 * DaVita Inc. 36,000 2,485 * Vertex Pharmaceuticals Inc. 69,579 2,405 * Waters Corp. 32,211 2,280 * Illumina Inc. 42,195 2,076 * Cerner Corp. 24,220 2,034 * Mylan Inc. 107,101 2,015 * Alexion Pharmaceuticals Inc. 31,011 1,996 * Human Genome Sciences Inc. 64,926 1,934 * Dendreon Corp. 46,871 1,930 * CareFusion Corp. 77,151 1,917 * Henry Schein Inc. 31,686 1,856 Perrigo Co. 28,455 1,827 * ResMed Inc. 52,564 1,725 * Watson Pharmaceuticals Inc. 38,896 1,646 * Cephalon Inc. 26,110 1,630 DENTSPLY International Inc. 48,211 1,541 * Mettler-Toledo International Inc. 11,694 1,455 * Hologic Inc. 89,868 1,439 * Endo Pharmaceuticals Holdings Inc. 40,387 1,343 * IDEXX Laboratories Inc. 19,980 1,233 Universal Health Services Inc. Class B 31,237 1,214 Beckman Coulter Inc. 24,397 1,190 * Coventry Health Care Inc. 51,282 1,104 * Covance Inc. 22,435 1,050 * Amylin Pharmaceuticals Inc. 49,899 1,040 * Community Health Systems Inc. 32,929 1,020 Omnicare Inc. 41,820 999 Pharmaceutical Product Development Inc. 39,115 970 * Health Net Inc. 34,505 938 Patterson Cos. Inc. 32,015 917 Warner Chilcott PLC Class A 39,297 882 * King Pharmaceuticals Inc. 86,775 864 Lincare Holdings Inc. 34,283 860 * Alere Inc. 27,493 850 * Gen-Probe Inc. 17,199 834 * Kinetic Concepts Inc. 22,372 818 * Charles River Laboratories International Inc. 22,943 761 Techne Corp. 12,294 759 * Bio-Rad Laboratories Inc. Class A 6,605 598 * Myriad Genetics Inc. 34,018 558 * Abraxis BioScience Inc. 2,810 217 Valeant Pharmaceuticals International Inc. 4,334 109 Industrials (12.1%) Dover Corp. 64,747 3,380 Goodrich Corp. 43,386 3,199 * Delta Air Lines Inc. 273,925 3,189 Rockwell Collins Inc. 54,606 3,181 Rockwell Automation Inc. 49,409 3,050 Cooper Industries PLC 58,128 2,844 WW Grainger Inc. 21,479 2,558 Joy Global Inc. 35,671 2,508 Fastenal Co. 46,028 2,448 Flowserve Corp. 19,416 2,125 Roper Industries Inc. 32,591 2,124 * UAL Corp. 83,968 1,984 Textron Inc. 94,813 1,949 * Stericycle Inc. 27,819 1,933 Bucyrus International Inc. Class A 26,712 1,852 AMETEK Inc. 36,838 1,760 Pall Corp. 40,631 1,692 * Jacobs Engineering Group Inc. 43,323 1,677 Pitney Bowes Inc. 71,924 1,538 Manpower Inc. 28,459 1,486 Iron Mountain Inc. 63,601 1,421 * Quanta Services Inc. 72,976 1,392 KBR Inc. 55,801 1,375 Masco Corp. 124,839 1,374 Equifax Inc. 44,007 1,373 * Kansas City Southern 35,225 1,318 Cintas Corp. 47,827 1,318 Dun & Bradstreet Corp. 17,473 1,295 Robert Half International Inc. 49,401 1,284 Avery Dennison Corp. 34,570 1,283 * AGCO Corp. 32,251 1,258 RR Donnelley & Sons Co. 71,791 1,218 Donaldson Co. Inc. 25,344 1,194 Pentair Inc. 34,326 1,154 JB Hunt Transport Services Inc. 33,162 1,151 * Verisk Analytics Inc. Class A 39,164 1,097 SPX Corp. 17,323 1,096 * URS Corp. 28,797 1,094 * Foster Wheeler AG 44,190 1,081 * Owens Corning 40,191 1,030 * Shaw Group Inc. 29,289 983 * IHS Inc. Class A 14,416 980 * Navistar International Corp. 22,167 967 * Terex Corp. 37,779 866 * Alliant Techsystems Inc. 11,466 865 * Babcock & Wilcox Co. 40,014 852 MSC Industrial Direct Co. Class A 15,561 841 * Hertz Global Holdings Inc. 78,650 833 * Copart Inc. 24,866 820 Ryder System Inc. 18,566 794 * Aecom Technology Corp. 31,891 774 * Spirit Aerosystems Holdings Inc. Class A 36,526 728 * AMR Corp. 115,901 727 Covanta Holding Corp. 45,823 722 Harsco Corp. 28,007 688 * Continental Airlines Inc. Class B 24,380 606 * FTI Consulting Inc. 16,320 566 * Sensata Technologies Holding NV 11,895 235 Information Technology (15.8%) * Salesforce.com Inc. 40,131 4,487 * Citrix Systems Inc. 64,445 4,398 Altera Corp. 104,611 3,155 * Akamai Technologies Inc. 59,670 2,994 Amphenol Corp. Class A 60,166 2,947 * SanDisk Corp. 79,731 2,922 * F5 Networks Inc. 27,742 2,880 * Fiserv Inc. 52,945 2,849 * Red Hat Inc. 65,398 2,681 * McAfee Inc. 54,127 2,558 * BMC Software Inc. 62,974 2,549 * Autodesk Inc. 79,532 2,543 Xilinx Inc. 94,946 2,527 Computer Sciences Corp. 53,501 2,461 Linear Technology Corp. 77,739 2,389 * Western Digital Corp. 79,458 2,256 * Micron Technology Inc. 310,297 2,237 * Teradata Corp. 57,908 2,233 * SAIC Inc. 134,151 2,144 KLA-Tencor Corp. 58,958 2,077 * VeriSign Inc. 63,578 2,018 Microchip Technology Inc. 63,900 2,010 Harris Corp. 44,995 1,993 * Seagate Technology PLC 169,049 1,991 Maxim Integrated Products Inc. 104,854 1,941 * Cree Inc. 35,465 1,925 * Electronic Arts Inc. 114,320 1,878 * Lam Research Corp. 43,873 1,836 * Rovi Corp. 35,341 1,782 * Flextronics International Ltd. 283,158 1,710 * Equinix Inc. 15,188 1,554 * Hewitt Associates Inc. Class A 30,726 1,549 * Trimble Navigation Ltd. 42,183 1,478 * Avnet Inc. 52,735 1,424 * Advanced Micro Devices Inc. 198,714 1,413 * FLIR Systems Inc. 53,232 1,368 * ANSYS Inc. 31,472 1,330 * Synopsys Inc. 51,892 1,285 * Nuance Communications Inc. 80,757 1,263 Factset Research Systems Inc. 15,365 1,247 Global Payments Inc. 28,388 1,218 * Lexmark International Inc. Class A 27,253 1,216 * Alliance Data Systems Corp. 18,531 1,209 * Arrow Electronics Inc. 42,140 1,126 Lender Processing Services Inc. 32,980 1,096 Broadridge Financial Solutions Inc. 47,251 1,081 * ON Semiconductor Corp. 149,419 1,077 National Semiconductor Corp. 82,595 1,055 * Dolby Laboratories Inc. Class A 18,445 1,048 * LSI Corp. 227,431 1,037 Jabil Circuit Inc. 68,040 980 * Ingram Micro Inc. 57,578 971 Tellabs Inc. 126,871 945 * MEMC Electronic Materials Inc. 78,919 941 * AOL Inc. 37,048 917 * IAC/InterActiveCorp 34,702 912 * Brocade Communications Systems Inc. 154,650 903 Total System Services Inc. 58,451 891 * Novellus Systems Inc. 33,377 887 * Avago Technologies Ltd. 37,397 842 * NCR Corp. 55,699 759 Molex Inc. 31,277 655 DST Systems Inc. 13,006 583 Molex Inc. Class A 16,068 281 Materials (6.7%) Cliffs Natural Resources Inc. 46,953 3,001 Sigma-Aldrich Corp. 42,079 2,541 Lubrizol Corp. 23,603 2,501 CF Industries Holdings Inc. 24,586 2,348 United States Steel Corp. 49,730 2,180 Airgas Inc. 27,429 1,864 Eastman Chemical Co. 25,125 1,859 Ball Corp. 30,482 1,794 Celanese Corp. Class A 54,281 1,742 Vulcan Materials Co. 44,384 1,639 FMC Corp. 23,895 1,635 * Crown Holdings Inc. 56,205 1,611 * Owens-Illinois Inc. 57,199 1,605 * Pactiv Corp. 46,047 1,519 Walter Energy Inc. 18,612 1,513 MeadWestvaco Corp. 59,379 1,448 Allegheny Technologies Inc. 30,679 1,425 International Flavors & Fragrances Inc. 27,615 1,340 Albemarle Corp. 28,542 1,336 Ashland Inc. 25,788 1,258 Sealed Air Corp. 55,284 1,243 Nalco Holding Co. 48,049 1,211 Martin Marietta Materials Inc. 15,698 1,208 Bemis Co. Inc. 37,905 1,203 Sonoco Products Co. 34,856 1,166 Valspar Corp. 32,821 1,045 Reliance Steel & Aluminum Co. 24,476 1,017 Steel Dynamics Inc. 71,314 1,006 Scotts Miracle-Gro Co. Class A 16,264 841 * Titanium Metals Corp. 31,296 625 Greif Inc. Class A 8,536 502 Telecommunication Services (1.7%) Frontier Communications Corp. 338,619 2,766 * NII Holdings Inc. 58,042 2,386 Windstream Corp. 167,674 2,061 * SBA Communications Corp. Class A 38,611 1,556 * MetroPCS Communications Inc. 86,017 900 Telephone & Data Systems Inc. 18,738 615 * Level 3 Communications Inc. 578,117 542 Telephone & Data Systems Inc. - Special Common Shares 14,085 399 * United States Cellular Corp. 6,414 295 * Clearwire Corp. Class A 35,148 284 Utilities (6.1%) DTE Energy Co. 58,371 2,681 Wisconsin Energy Corp. 40,546 2,344 CenterPoint Energy Inc. 137,552 2,162 Constellation Energy Group Inc. 66,468 2,143 * NRG Energy Inc. 88,517 1,843 Northeast Utilities 61,052 1,805 NiSource Inc. 96,083 1,672 SCANA Corp. 40,839 1,647 Oneok Inc. 34,950 1,574 Pinnacle West Capital Corp. 37,570 1,550 * Calpine Corp. 123,241 1,534 NSTAR 37,123 1,461 Allegheny Energy Inc. 58,954 1,446 Pepco Holdings Inc. 77,541 1,442 CMS Energy Corp. 79,959 1,441 American Water Works Co. Inc. 60,715 1,413 Alliant Energy Corp. 38,524 1,400 Integrys Energy Group Inc. 26,749 1,393 OGE Energy Corp. 33,649 1,342 National Fuel Gas Co. 24,171 1,252 MDU Resources Group Inc. 62,122 1,239 TECO Energy Inc. 70,705 1,225 UGI Corp. 37,874 1,084 Energen Corp. 23,684 1,083 DPL Inc. 41,312 1,079 NV Energy Inc. 81,736 1,075 AGL Resources Inc. 27,053 1,038 Aqua America Inc. 47,672 972 * Mirant Corp. 50,637 504 Total Common Stocks (Cost $729,935) Market Value Coupon Shares ($000) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.261% 2,528,371 2,528 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Freddie Mac Discount Notes 0.271% 6/7/11 100 100 Total Temporary Cash Investments (Cost $2,628) Total Investments (100.5%) (Cost $732,563) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $579,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 100.1% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $591,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 702,484   Temporary Cash Investments 2,528 100  Total 705,012 100  C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The portfolio may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The portfolio may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Vanguard Mid-Cap Index Portfolio At September 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P MidCap 400 Index December 2010 2 160 4 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D . At September 30, 2010, the cost of investment securities for tax purposes was $732,563,000. Net unrealized depreciation of investment securities for tax purposes was $27,451,000, consisting of unrealized gains of $96,098,000 on securities that had risen in value since their purchase and $123,549,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard REIT Index Portfolio Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Real Estate Investment Trusts (100.1%) Diversified REITs (8.6%) Vornado Realty Trust 244,975 20,953 Liberty Property Trust 169,496 5,407 Washington Real Estate Investment Trust 90,944 2,885 PS Business Parks Inc. 29,275 1,656 Colonial Properties Trust 99,811 1,616 Cousins Properties Inc. 137,099 979 Investors Real Estate Trust 111,666 936 Retail Opportunity Investments Corp. 62,455 598 Winthrop Realty Trust 35,207 435 CapLease Inc. 77,772 435 Industrial REITs (5.1%) ProLogis 713,475 8,405 AMB Property Corp. 251,475 6,657 DuPont Fabros Technology Inc. 85,292 2,145 EastGroup Properties Inc. 40,414 1,511 DCT Industrial Trust Inc. 312,398 1,496 First Potomac Realty Trust 55,169 827 * First Industrial Realty Trust Inc. 83,459 423 Office REITs (17.0%) Boston Properties Inc. 208,069 17,295 Digital Realty Trust Inc. 126,869 7,828 SL Green Realty Corp. 116,586 7,383 Alexandria Real Estate Equities Inc. 81,010 5,671 Duke Realty Corp. 371,018 4,300 Mack-Cali Realty Corp. 118,822 3,887 Highwoods Properties Inc. 107,099 3,477 BioMed Realty Trust Inc. 192,555 3,451 Corporate Office Properties Trust 88,156 3,289 Douglas Emmett Inc. 164,646 2,883 CommonWealth REIT 108,002 2,765 Kilroy Realty Corp. 78,164 2,590 Brandywine Realty Trust 196,381 2,406 Franklin Street Properties Corp. 107,641 1,337 Lexington Realty Trust 169,324 1,212 Government Properties Income Trust 43,963 1,174 Parkway Properties Inc. 32,536 481 Residential REITs (16.8%) Equity Residential 423,434 20,143 AvalonBay Communities Inc. 124,144 12,902 UDR Inc. 268,220 5,665 Essex Property Trust Inc. 45,013 4,926 Camden Property Trust 98,545 4,727 BRE Properties Inc. 95,567 3,966 Apartment Investment & Management Co. 174,927 3,740 American Campus Communities Inc. 97,055 2,954 Home Properties Inc. 54,396 2,878 Mid-America Apartment Communities Inc. 45,034 2,625 Equity Lifestyle Properties Inc. 43,233 2,355 Post Properties Inc. 72,679 2,029 Sun Communities Inc. 25,770 791 Education Realty Trust Inc. 85,041 608 Retail REITs (25.2%) Simon Property Group Inc. 438,017 40,622 Kimco Realty Corp. 607,179 9,563 Macerich Co. 194,270 8,344 Federal Realty Investment Trust 91,811 7,497 ^ Realty Income Corp. 162,764 5,488 Regency Centers Corp. 122,312 4,828 Weingarten Realty Investors 170,822 3,727 Taubman Centers Inc. 81,694 3,644 Developers Diversified Realty Corp. 318,187 3,570 National Retail Properties Inc. 124,596 3,129 Tanger Factory Outlet Centers 60,635 2,858 CBL & Associates Properties Inc. 196,289 2,564 Acadia Realty Trust 59,775 1,136 Alexander's Inc. 3,434 1,084 Equity One Inc. 61,982 1,046 Inland Real Estate Corp. 114,429 951 Pennsylvania Real Estate Investment Trust 76,215 904 Getty Realty Corp. 32,922 883 Saul Centers Inc. 20,615 865 Glimcher Realty Trust 123,369 759 Ramco-Gershenson Properties Trust 52,804 565 Urstadt Biddle Properties Inc. Class A 31,013 561 Cedar Shopping Centers Inc. 86,825 528 Kite Realty Group Trust 94,278 419 Specialized REITs (27.4%) Public Storage 216,092 20,970 HCP Inc. 439,884 15,827 Host Hotels & Resorts Inc. 944,406 13,675 Ventas Inc. 234,806 12,109 Health Care REIT Inc. 198,411 9,393 Nationwide Health Properties Inc. 175,571 6,789 Senior Housing Properties Trust 190,681 4,481 Hospitality Properties Trust 184,489 4,120 Omega Healthcare Investors Inc. 139,126 3,123 Entertainment Properties Trust 69,445 2,999 LaSalle Hotel Properties 104,516 2,445 Healthcare Realty Trust Inc. 93,196 2,180 DiamondRock Hospitality Co. 226,242 2,147 Extra Space Storage Inc. 124,216 1,992 Medical Properties Trust Inc. 166,565 1,689 National Health Investors Inc. 37,392 1,647 Sovran Self Storage Inc. 41,291 1,565 * Sunstone Hotel Investors Inc. 147,374 1,337 U-Store-It Trust 125,272 1,046 Hersha Hospitality Trust 195,647 1,013 1 Pebblebrook Hotel Trust 53,353 961 * Strategic Hotels & Resorts Inc. 211,427 896 LTC Properties Inc. 34,884 890 * FelCor Lodging Trust Inc. 139,046 640 * Ashford Hospitality Trust Inc. 66,595 603 Universal Health Realty Income Trust 17,277 594 Total Real Estate Investment Trusts (Cost $512,197) Coupon Temporary Cash Investment (0.8%) Money Market Fund (0.8%) 2,3 Vanguard Market Liquidity Fund (Cost 0.261% 3,293,000 3,293 Total Investments (100.9%) (Cost $515,490) Other Assets and Liabilities-Net (-0.9%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,055,000. 1 Non-income producing security - new issue that has not paid a dividend as of September 30, 2010. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $1,096,000 of collateral received for securities on loan. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At September 30, 2010, 100% of the portfolio's investments were valued based on Level 1 inputs. C. At September 30, 2010, the cost of investment securities for tax purposes was $514,714,000. This cost reflects managements estimate of return of capital distributions received from REITs. Net unrealized depreciation of investment securities for tax purposes was $91,653,000, consisting of unrealized gains of $21,896,000 on securities that had risen in value since their purchase and $113,549,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small Company Growth Portfolio Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (96.7%) 1 Consumer Discretionary (14.5%) * Modine Manufacturing Co. 383,200 4,970 Monro Muffler Brake Inc. 80,425 3,708 * Steven Madden Ltd. 82,327 3,380 * GameStop Corp. Class A 163,790 3,228 *,^ Coinstar Inc. 74,050 3,183 Regis Corp. 150,350 2,876 Cinemark Holdings Inc. 174,650 2,812 * Buffalo Wild Wings Inc. 54,450 2,608 Matthews International Corp. Class A 68,600 2,426 Aaron's Inc. 130,755 2,412 * WMS Industries Inc. 61,000 2,322 * MarineMax Inc. 326,800 2,301 * ITT Educational Services Inc. 31,800 2,235 * Kenneth Cole Productions Inc. Class A 125,000 2,084 * O'Reilly Automotive Inc. 38,100 2,027 * True Religion Apparel Inc. 91,030 1,943 * Tempur-Pedic International Inc. 60,486 1,875 American Eagle Outfitters Inc. 113,500 1,698 * JOS A Bank Clothiers Inc. 39,000 1,662 * Pier 1 Imports Inc. 184,500 1,511 * Interpublic Group of Cos. Inc. 150,000 1,505 Sotheby's 39,500 1,454 * TRW Automotive Holdings Corp. 34,200 1,421 * Panera Bread Co. Class A 15,800 1,400 * Wet Seal Inc. Class A 408,000 1,383 * BJ's Restaurants Inc. 48,300 1,360 * Dress Barn Inc. 56,000 1,330 Foot Locker Inc. 85,200 1,238 * Fossil Inc. 22,900 1,232 DeVry Inc. 24,900 1,225 * Valassis Communications Inc. 36,086 1,223 Williams-Sonoma Inc. 38,000 1,205 Brinker International Inc. 60,543 1,142 * Warnaco Group Inc. 22,100 1,130 * Capella Education Co. 14,100 1,094 * Aeropostale Inc. 46,909 1,091 Tupperware Brands Corp. 23,707 1,085 * Big Lots Inc. 32,000 1,064 * Jo-Ann Stores Inc. 23,208 1,034 * Sinclair Broadcast Group Inc. Class A 140,300 985 Ross Stores Inc. 17,416 951 * Talbots Inc. 66,710 874 * Chipotle Mexican Grill Inc. Class A 4,900 843 * J Crew Group Inc. 21,900 736 * Lumber Liquidators Holdings Inc. 29,754 731 Bebe Stores Inc. 99,150 715 Leggett & Platt Inc. 31,300 712 * Domino's Pizza Inc. 50,383 666 * Select Comfort Corp. 97,400 660 Polaris Industries Inc. 9,800 638 PetSmart Inc. 17,900 627 * Dorman Products Inc. 20,138 621 *,^ AutoNation Inc. 26,300 611 * CEC Entertainment Inc. 15,900 546 Cracker Barrel Old Country Store Inc. 10,500 533 * Shiloh Industries Inc. 52,900 512 * Deer Consumer Products Inc. 52,400 504 PF Chang's China Bistro Inc. 8,052 372 Finish Line Inc. Class A 25,800 359 * Deckers Outdoor Corp. 6,300 315 Cooper Tire & Rubber Co. 15,300 300 Cato Corp. Class A 10,824 290 * Career Education Corp. 13,200 283 * Jack in the Box Inc. 13,000 279 * LIN TV Corp. Class A 62,100 276 * DineEquity Inc. 5,500 247 John Wiley & Sons Inc. Class A 5,712 233 * New York Times Co. Class A 28,300 219 * American Axle & Manufacturing Holdings Inc. 22,200 200 * Sally Beauty Holdings Inc. 16,042 180 National Presto Industries Inc. 1,675 178 PRIMEDIA Inc. 45,600 173 * Perry Ellis International Inc. 7,300 160 * Timberland Co. Class A 6,418 127 * Cheesecake Factory Inc. 4,800 127 Thor Industries Inc. 3,800 127 Sturm Ruger & Co. Inc. 9,251 126 * HSN Inc. 3,800 114 * Kirkland's Inc. 7,435 103 * Caribou Coffee Co. Inc. 9,331 97 Wolverine World Wide Inc. 3,200 93 * Lincoln Educational Services Corp. 6,400 92 * Drew Industries Inc. 4,300 90 * DSW Inc. Class A 3,100 89 Weight Watchers International Inc. 2,600 81 * Papa John's International Inc. 2,100 55 * Gymboree Corp. 1,200 50 * Maidenform Brands Inc. 1,700 49 * AFC Enterprises Inc. 3,891 48 * Ruth's Hospitality Group Inc. 9,300 37 * Destination Maternity Corp. 900 30 * Knology Inc. 2,200 30 Consumer Staples (3.6%) Ruddick Corp. 178,470 6,189 Pricesmart Inc. 139,940 4,076 Calavo Growers Inc. 100,000 2,168 Diamond Foods Inc. 50,100 2,054 Herbalife Ltd. 26,300 1,587 * Constellation Brands Inc. Class A 79,050 1,398 * Boston Beer Co. Inc. Class A 20,500 1,371 Nu Skin Enterprises Inc. Class A 30,000 864 Lancaster Colony Corp. 16,275 773 * Whole Foods Market Inc. 20,500 761 Sanderson Farms Inc. 14,000 606 * Revlon Inc. Class A 45,210 571 National Beverage Corp. 25,800 361 * United Natural Foods Inc. 9,100 302 Spartan Stores Inc. 15,350 223 Casey's General Stores Inc. 1,057 44 Energy (2.8%) * Tesco Corp. 226,475 2,724 *,^ Clean Energy Fuels Corp. 116,080 1,649 Core Laboratories NV 18,000 1,585 SM Energy Co. 37,930 1,421 * SandRidge Energy Inc. 200,427 1,138 CARBO Ceramics Inc. 13,430 1,088 * Atwood Oceanics Inc. 35,230 1,073 EXCO Resources Inc. 70,900 1,054 * Forest Oil Corp. 34,400 1,022 * Whiting Petroleum Corp. 10,100 965 * Oceaneering International Inc. 15,910 857 * Rowan Cos. Inc. 24,000 729 Frontline Ltd. 14,200 404 Ship Finance International Ltd. 18,200 354 * Gulfport Energy Corp. 23,800 329 * Energy XXI Bermuda Ltd. 14,000 324 * McMoRan Exploration Co. 18,400 317 * Tetra Technologies Inc. 20,500 209 * James River Coal Co. 11,200 196 * Brigham Exploration Co. 7,270 136 World Fuel Services Corp. 4,400 114 W&T Offshore Inc. 9,800 104 * Cloud Peak Energy Inc. 5,600 102 * Venoco Inc. 4,300 84 * Westmoreland Coal Co. 6,200 61 * Warren Resources Inc. 6,300 25 Exchange-Traded Fund (1.1%) 2 Vanguard Small-Cap Growth ETF 104,300 6,966 Financials (4.9%) Cash America International Inc. 121,905 4,267 * Safeguard Scientifics Inc. 322,791 4,045 * FirstService Corp. 158,800 3,830 * Harris & Harris Group Inc. 647,850 2,766 Waddell & Reed Financial Inc. Class A 62,550 1,711 * CB Richard Ellis Group Inc. Class A 66,051 1,207 * MHI Hospitality Corp. 426,800 1,110 Jones Lang LaSalle Inc. 11,900 1,027 * Credit Acceptance Corp. 16,914 1,024 Erie Indemnity Co. Class A 14,600 818 Federated Investors Inc. Class B 32,300 735 Nelnet Inc. Class A 31,332 717 QC Holdings Inc. 179,510 698 Jefferies Group Inc. 30,200 685 Digital Realty Trust Inc. 11,022 680 Axis Capital Holdings Ltd. 19,600 646 BOK Financial Corp. 13,573 613 Westamerica Bancorporation 11,095 605 SEI Investments Co. 26,700 543 Endurance Specialty Holdings Ltd. 10,080 401 * World Acceptance Corp. 8,900 393 Associated Estates Realty Corp. 25,915 362 MVC Capital Inc. 27,761 360 Equity Lifestyle Properties Inc. 5,700 311 Sun Communities Inc. 8,800 270 Highwoods Properties Inc. 7,200 234 PS Business Parks Inc. 3,532 200 GAMCO Investors Inc. 3,867 149 * First Cash Financial Services Inc. 4,600 128 * Signature Bank 3,000 117 * Cardtronics Inc. 7,300 113 First Financial Bankshares Inc. 2,300 108 Mid-America Apartment Communities Inc. 1,600 93 Life Partners Holdings Inc. 4,200 80 Solar Capital Ltd. 2,900 62 Apartment Investment & Management Co. 2,700 58 Federal Realty Investment Trust 700 57 FBL Financial Group Inc. Class A 1,200 31 Potlatch Corp. 600 20 Health Care (22.0%) * Angiodynamics Inc. 503,210 7,669 * QLT Inc. 1,039,957 6,552 * Nektar Therapeutics 437,250 6,458 * Cubist Pharmaceuticals Inc. 268,300 6,276 * Crucell NV ADR 162,650 5,410 * Luminex Corp. 333,450 5,335 * Alkermes Inc. 332,350 4,869 * Parexel International Corp. 204,050 4,720 * Regeneron Pharmaceuticals Inc. 167,700 4,595 * Bruker Corp. 321,850 4,516 * Seattle Genetics Inc. 282,850 4,393 * BioMarin Pharmaceutical Inc. 187,400 4,188 * Bio-Rad Laboratories Inc. Class A 46,050 4,168 Invacare Corp. 140,500 3,725 * Questcor Pharmaceuticals Inc. 322,000 3,194 * LeMaitre Vascular Inc. 421,186 2,969 * ICON PLC ADR 130,900 2,830 * Haemonetics Corp. 47,650 2,789 * MWI Veterinary Supply Inc. 46,750 2,698 * Onyx Pharmaceuticals Inc. 98,950 2,610 * Harvard Bioscience Inc. 674,700 2,564 * Vascular Solutions Inc. 209,986 2,411 * Dusa Pharmaceuticals Inc. 933,800 2,288 * Durect Corp. 859,250 2,182 * Spectrum Pharmaceuticals Inc. 522,900 2,180 West Pharmaceutical Services Inc. 58,900 2,021 * ResMed Inc. 54,290 1,781 * Palomar Medical Technologies Inc. 154,800 1,599 * Mettler-Toledo International Inc. 12,700 1,580 * Cynosure Inc. Class A 151,300 1,545 * Immunogen Inc. 243,150 1,525 * Isis Pharmaceuticals Inc. 174,350 1,465 * Cutera Inc. 162,300 1,315 Lincare Holdings Inc. 47,300 1,187 * Health Management Associates Inc. Class A 154,500 1,183 STERIS Corp. 34,900 1,159 * Emergency Medical Services Corp. Class A 21,100 1,124 * Alexion Pharmaceuticals Inc. 17,300 1,113 Perrigo Co. 16,224 1,042 * American Medical Systems Holdings Inc. 52,700 1,032 Medicis Pharmaceutical Corp. Class A 34,400 1,020 * Targacept Inc. 45,000 1,005 * Community Health Systems Inc. 31,400 972 * PDI Inc. 105,350 921 * Sucampo Pharmaceuticals Inc. Class A 244,800 918 Universal Health Services Inc. Class B 22,800 886 * Dionex Corp. 9,900 856 * Tenet Healthcare Corp. 181,100 855 * Mylan Inc. 44,200 831 * Nabi Biopharmaceuticals 170,500 818 * SXC Health Solutions Corp. 22,400 817 * Savient Pharmaceuticals Inc. 35,400 810 Chemed Corp. 12,700 724 * Cepheid Inc. 36,600 685 * Caliper Life Sciences Inc. 160,400 640 Owens & Minor Inc. 19,000 541 * Sirona Dental Systems Inc. 14,400 519 Valeant Pharmaceuticals International Inc. 18,521 464 * Impax Laboratories Inc. 23,100 457 * Catalyst Health Solutions Inc. 11,600 408 * Arthrocare Corp. 14,600 397 * BMP Sunstone Corp. 51,507 391 PDL BioPharma Inc. 72,500 381 * Gentiva Health Services Inc. 15,500 339 * Viropharma Inc. 17,900 267 * LHC Group Inc. 11,000 255 * Psychiatric Solutions Inc. 6,300 211 * Cyberonics Inc. 6,100 163 * Kinetic Concepts Inc. 4,200 154 * PSS World Medical Inc. 6,200 133 * Corvel Corp. 2,800 119 * Healthsouth Corp. 5,935 114 Ensign Group Inc. 6,000 108 * Hi-Tech Pharmacal Co. Inc. 4,000 81 * Akorn Inc. 15,600 63 * Accelrys Inc. 8,500 59 * Enzon Pharmaceuticals Inc. 4,700 53 * Kensey Nash Corp. 1,800 52 * Bio-Reference Labs Inc. 2,466 51 * Metropolitan Health Networks Inc. 12,900 49 * eResearchTechnology Inc. 6,200 46 * Genomic Health Inc. 2,200 29 * Santarus Inc. 9,100 27 * Continucare Corp. 6,314 27 * Providence Service Corp. 1,500 25 * Sciclone Pharmaceuticals Inc. 9,200 24 Industrials (16.9%) * Ladish Co. Inc. 230,758 7,184 Kennametal Inc. 224,250 6,936 Comfort Systems USA Inc. 442,730 4,750 Tennant Co. 149,900 4,632 MSC Industrial Direct Co. Class A 84,020 4,540 * RBC Bearings Inc. 128,450 4,365 * Titan Machinery Inc. 260,500 4,246 Kaman Corp. 143,200 3,753 *,^ EnerNOC Inc. 104,550 3,284 * Genesee & Wyoming Inc. Class A 67,630 2,934 Watsco Inc. 50,970 2,838 * TrueBlue Inc. 185,970 2,538 * GeoEye Inc. 61,050 2,471 * Advisory Board Co. 49,910 2,204 * Exponent Inc. 60,098 2,019 * DigitalGlobe Inc. 64,830 1,971 * Korn/Ferry International 110,000 1,819 * United Stationers Inc. 33,400 1,787 * Beacon Roofing Supply Inc. 122,000 1,778 * Ceco Environmental Corp. 269,100 1,612 * Celadon Group Inc. 115,970 1,602 * Stericycle Inc. 22,290 1,549 Pall Corp. 36,800 1,532 * UAL Corp. 59,900 1,415 Healthcare Services Group Inc. 61,470 1,401 * Navistar International Corp. 30,000 1,309 Toro Co. 22,000 1,237 * LaBarge Inc. 95,006 1,187 * Alliant Techsystems Inc. 15,500 1,169 * IHS Inc. Class A 17,100 1,163 * ArvinMeritor Inc. 73,921 1,149 * Polypore International Inc. 37,300 1,125 * Sauer-Danfoss Inc. 51,500 1,096 * Oshkosh Corp. 38,000 1,045 * Hawk Corp. Class A 23,600 1,021 * Armstrong World Industries Inc. 24,300 1,009 * Alaska Air Group Inc. 19,000 970 Textainer Group Holdings Ltd. 36,100 965 McGrath Rentcorp 39,440 945 * Flow International Corp. 356,000 936 * Owens Corning 36,500 935 TAL International Group Inc. 36,500 884 *,^ American Superconductor Corp. 27,360 851 * Corrections Corp. of America 33,200 819 Federal Signal Corp. 151,000 814 Equifax Inc. 25,820 806 * Waste Connections Inc. 19,300 765 Nordson Corp. 10,100 744 Towers Watson & Co. Class A 15,100 743 * JetBlue Airways Corp. 108,810 728 Regal-Beloit Corp. 11,600 681 * KAR Auction Services Inc. 52,900 667 Hubbell Inc. Class B 12,800 650 * Kirby Corp. 15,500 621 HNI Corp. 21,300 613 * Avis Budget Group Inc. 48,700 567 * M&F Worldwide Corp. 22,400 545 Cubic Corp. 12,970 529 * Trimas Corp. 25,338 376 * Quality Distribution Inc. 57,700 368 Allegiant Travel Co. Class A 8,400 355 Crane Co. 9,300 353 * Aecom Technology Corp. 13,800 335 Deluxe Corp. 12,100 231 * Hawaiian Holdings Inc. 31,197 187 * Geo Group Inc. 7,200 168 AAON Inc. 7,000 165 Encore Wire Corp. 6,500 133 ABM Industries Inc. 5,539 120 * GrafTech International Ltd. 7,400 116 * WABCO Holdings Inc. 2,200 92 Raven Industries Inc. 2,170 82 Vicor Corp. 4,700 69 * Michael Baker Corp. 1,800 59 * WESCO International Inc. 1,500 59 American Science & Engineering Inc. 800 59 * Altra Holdings Inc. 2,700 40 * ATC Technology Corp. 1,500 37 * GenCorp Inc. 7,200 35 * Park-Ohio Holdings Corp. 2,400 32 AZZ Inc. 700 30 Standex International Corp. 1,100 27 Information Technology (24.2%) * VeriFone Systems Inc. 197,570 6,138 * Acme Packet Inc. 143,618 5,449 * OSI Systems Inc. 123,610 4,490 * Netlogic Microsystems Inc. 162,120 4,471 * SuccessFactors Inc. 168,070 4,220 * Nanometrics Inc. 265,000 3,988 * Teradyne Inc. 346,719 3,862 * Sourcefire Inc. 130,150 3,754 * TiVo Inc. 401,460 3,637 * Parametric Technology Corp. 182,750 3,571 * Radiant Systems Inc. 205,580 3,515 * Netezza Corp. 126,580 3,411 * Ceva Inc. 227,700 3,256 * Littelfuse Inc. 72,770 3,180 * Mellanox Technologies Ltd. 146,200 2,871 * Atheros Communications Inc. 104,610 2,756 * Blue Coat Systems Inc. 113,266 2,725 * Riverbed Technology Inc. 58,810 2,681 * Compellent Technologies Inc. 147,130 2,675 * Verigy Ltd. 325,290 2,645 * Euronet Worldwide Inc. 141,810 2,551 * Ariba Inc. 132,359 2,502 * Progress Software Corp. 74,900 2,479 * PMC - Sierra Inc. 326,530 2,403 * AuthenTec Inc. 1,243,620 2,064 Power Integrations Inc. 64,490 2,050 * Polycom Inc. 73,311 2,000 * Pericom Semiconductor Corp. 222,450 1,933 * Red Hat Inc. 46,000 1,886 * Rovi Corp. 37,234 1,877 * MKS Instruments Inc. 103,200 1,856 Electro Rent Corp. 125,500 1,667 Black Box Corp. 51,850 1,662 * Advanced Energy Industries Inc. 123,200 1,609 * Cymer Inc. 40,370 1,497 * Alliance Data Systems Corp. 22,000 1,436 * DealerTrack Holdings Inc. 80,000 1,366 * Trimble Navigation Ltd. 37,830 1,326 * Gartner Inc. 45,000 1,325 * Rambus Inc. 63,379 1,321 Solera Holdings Inc. 27,723 1,224 * NeuStar Inc. Class A 46,747 1,162 Factset Research Systems Inc. 14,300 1,160 * FEI Co. 56,530 1,106 * TIBCO Software Inc. 61,500 1,091 * Manhattan Associates Inc. 36,500 1,071 MAXIMUS Inc. 17,300 1,065 Opnet Technologies Inc. 58,100 1,055 Global Payments Inc. 23,800 1,021 * BTU International Inc. 147,147 1,018 * Coherent Inc. 25,200 1,008 * Vishay Intertechnology Inc. 101,500 983 * Clicksoftware Technologies Ltd. 149,100 977 * Ceragon Networks Ltd. 95,800 947 *,^ Shanda Interactive Entertainment Ltd. ADR 24,000 940 * Varian Semiconductor Equipment Associates Inc. 31,570 909 * PROS Holdings Inc. 94,600 878 * Aviat Networks Inc. 206,935 846 * Advanced Micro Devices Inc. 116,800 830 * CSG Systems International Inc. 45,100 822 * Monolithic Power Systems Inc. 50,000 816 * Hewitt Associates Inc. Class A 15,400 777 * Insight Enterprises Inc. 49,100 768 Plantronics Inc. 22,100 747 * NAPCO Security Technologies Inc. 379,541 740 * Aruba Networks Inc. 34,067 727 * Anixter International Inc. 13,000 702 * RF Micro Devices Inc. 111,600 685 * MICROS Systems Inc. 16,100 681 * Lawson Software Inc. 80,263 680 iGate Corp. 37,027 672 * Atmel Corp. 80,900 644 * Silicon Laboratories Inc. 17,500 641 * Virtusa Corp. 65,000 630 * QLogic Corp. 34,615 611 * Veeco Instruments Inc. 17,100 596 * Hypercom Corp. 89,400 581 * Acxiom Corp. 36,172 574 * Lattice Semiconductor Corp. 119,100 566 * LivePerson Inc. 67,116 564 * Skyworks Solutions Inc. 27,100 560 * MercadoLibre Inc. 7,700 556 * Novellus Systems Inc. 20,300 540 * MIPS Technologies Inc. Class A 55,225 537 *,^ Power-One Inc. 56,200 511 Jabil Circuit Inc. 34,800 501 * Superconductor Technologies Inc. 250,000 425 * Advanced Analogic Technologies Inc. 120,000 421 * Zygo Corp. 41,768 409 * Applied Micro Circuits Corp. 40,660 407 * ON Semiconductor Corp. 54,650 394 * Plexus Corp. 12,900 379 * RADWARE Ltd. 11,000 378 Jack Henry & Associates Inc. 14,400 367 National Instruments Corp. 10,700 349 * Benchmark Electronics Inc. 20,900 343 * Mantech International Corp. Class A 7,900 313 * Silicon Motion Technology Corp. ADR 47,400 260 * Ulticom Inc. 27,520 218 ADTRAN Inc. 6,000 212 * DemandTec Inc. 22,390 211 * InterDigital Inc. 7,000 207 * ValueClick Inc. 14,900 195 * Saba Software Inc. 33,465 182 Blackbaud Inc. 7,000 168 * Netscout Systems Inc. 8,145 167 * Rudolph Technologies Inc. 19,200 160 * Radisys Corp. 16,800 158 * Volterra Semiconductor Corp. 7,200 155 * Cirrus Logic Inc. 8,300 148 * PDF Solutions Inc. 38,800 144 * Diodes Inc. 7,400 126 * Netgear Inc. 4,000 108 * Quantum Corp. 49,900 106 CTS Corp. 10,400 100 * Interactive Intelligence Inc. 5,555 98 * CACI International Inc. Class A 2,000 91 * Lionbridge Technologies Inc. 20,900 90 Micrel Inc. 9,100 90 * Entropic Communications Inc. 8,600 83 * Loral Space & Communications Inc. 1,393 73 QAD Inc. 14,400 60 * Guidance Software Inc. 8,900 52 Diamond Management & Technology Consultants Inc. Class A 3,700 46 * Ancestry.com Inc. 1,200 27 * TriQuint Semiconductor Inc. 2,737 26 Materials (5.4%) Sensient Technologies Corp. 187,750 5,724 * OM Group Inc. 157,380 4,740 Aptargroup Inc. 82,900 3,786 Quaker Chemical Corp. 101,700 3,311 * Fronteer Gold Inc. 311,340 2,235 Arch Chemicals Inc. 49,760 1,746 * Titanium Metals Corp. 59,600 1,190 Ball Corp. 19,300 1,136 Walter Energy Inc. 13,900 1,130 * Ferro Corp. 85,500 1,102 Lubrizol Corp. 9,800 1,039 NewMarket Corp. 8,800 1,000 Valspar Corp. 28,800 917 Ashland Inc. 18,800 917 * Crown Holdings Inc. 26,467 759 Silgan Holdings Inc. 18,400 583 * Clearwater Paper Corp. 6,680 508 * Pactiv Corp. 13,630 450 Rock-Tenn Co. Class A 7,563 377 * Boise Inc. 49,437 321 Schweitzer-Mauduit International Inc. 5,000 292 Innophos Holdings Inc. 8,372 277 Eastman Chemical Co. 3,000 222 Stepan Co. 3,702 219 International Flavors & Fragrances Inc. 4,100 199 * Omnova Solutions Inc. 12,766 92 Albemarle Corp. 900 42 * PolyOne Corp. 3,300 40 Telecommunication Services (1.0%) * Clearwire Corp. Class A 314,050 2,541 * tw telecom inc Class A 71,300 1,324 Consolidated Communications Holdings Inc. 43,058 804 USA Mobility Inc. 48,916 784 NTELOS Holdings Corp. 28,200 477 Frontier Communications Corp. 57,300 468 Utilities (0.3%) Integrys Energy Group Inc. 19,400 1,010 Ormat Technologies Inc. 20,879 609 Total Common Stocks (Cost $564,432) Market Value Coupon Shares ($000) Temporary Cash Investments (4.1%) 1 Money Market Fund (3.9%) 3,4 Vanguard Market Liquidity Fund 0.261% 25,007,000 25,007 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 5,6 Fannie Mae Discount Notes 0.200% 10/5/10 35 35 5,6 Fannie Mae Discount Notes 0.341% 3/1/11 50 50 5,6 Freddie Mac Discount Notes 0.271% 6/7/11 300 299 5,6 Freddie Mac Discount Notes 0.281% 6/21/11 670 669 Total Temporary Cash Investments (Cost $26,061) Total Investments (100.8%) (Cost $590,493) Other Assets and Liabilities-Net (-0.8%) Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $4,292,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 98.4% and 2.4%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $4,503,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $1,053,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. Vanguard Small Company Growth Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini Russell 2000 Index December 2010 157 10,590 369 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 618,766   Temporary Cash Investments 25,007 1,053  Futures ContractsAssets 1 1   Futures ContractsLiabilities 1 (16)   Total 643,758 1,053  1 Represents variation margin on the last day of the reporting period. Vanguard Small Company Growth Portfolio D. At September 30, 2010, the cost of investment securities for tax purposes was $590,493,000. Net unrealized appreciation of investment securities for tax purposes was $54,333,000, consisting of unrealized gains of $99,392,000 on securities that had risen in value since their purchase and $45,059,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard International Portfolio Schedule of Investments As of September 30, 2010 Market Value Shares ($000) Common Stocks (96.2%) 1 Australia (4.5%) Woolworths Ltd. 566,200 15,780 Australia & New Zealand Banking Group Ltd. 651,000 14,909 Woodside Petroleum Ltd. 316,600 13,430 Brambles Ltd. 1,753,100 10,648 * Fortescue Metals Group Ltd. 1,566,258 7,905 Newcrest Mining Ltd. 176,000 6,736 * James Hardie Industries SE 762,900 4,142 Sims Metal Management Ltd. 110,076 1,877 Austria (0.2%) * Wienerberger AG 213,000 3,503 Belgium (0.5%) Anheuser-Busch InBev NV 135,000 7,947 Brazil (7.9%) Petroleo Brasileiro SA ADR Type A 917,600 30,116 Itau Unibanco Holding SA ADR 1,021,325 24,696 Itau Unibanco Holding SA Prior Pfd. 688,975 16,381 BM&FBovespa SA 1,640,433 13,728 Vale SA Class B Pfd. ADR 467,300 12,968 * OGX Petroleo e Gas Participacoes SA 820,700 10,681 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 106,595 7,357 Petroleo Brasileiro SA Prior Pfd. 267,739 4,333 Banco do Brasil SA 183,286 3,455 Vale SA Prior Pfd. 121,658 3,333 B2W Cia Global Do Varejo 130,100 2,392 * Fibria Celulose SA 94,103 1,617 Canada (1.5%) Suncor Energy Inc. 299,000 9,735 Niko Resources Ltd. 57,500 5,659 Teck Resources Ltd. Class B 127,000 5,224 First Quantum Minerals Ltd. 26,542 2,019 Sherritt International Corp. 258,131 2,009 * Harry Winston Diamond Corp. 60,600 705 China (7.4%) * Baidu Inc. ADR 364,000 37,354 Tencent Holdings Ltd. 664,000 14,462 Ping An Insurance Group Co. of China Ltd. 1,338,500 13,589 CNOOC Ltd. 5,181,500 10,057 * Ctrip.com International Ltd. ADR 176,600 8,433 China Merchants Holdings International Co. Ltd. 2,178,985 7,879 China Resources Enterprise Ltd. 1,518,000 6,859 ^ Dongfang Electric Corp. Ltd. 1,445,200 6,766 Agricultural Bank of China Ltd. 12,197,000 6,319 Beijing Enterprises Holdings Ltd. 603,000 4,284 China Merchants Bank Co. Ltd. 1,206,500 3,095 Chaoda Modern Agriculture Holdings Ltd. 2,621,135 2,181 Ports Design Ltd. 630,000 1,736 Denmark (1.8%) Novo Nordisk A/S Class B 134,700 13,330 * Vestas Wind Systems A/S 183,999 6,933 Novozymes A/S 48,600 6,172 AP Moller - Maersk A/S Class B 465 3,871 France (6.9%) Cie Generale d'Optique Essilor International SA 298,722 20,571 PPR 120,655 19,575 L'Oreal SA 118,100 13,301 GDF Suez 328,000 11,771 BNP Paribas 113,000 8,065 ArcelorMittal 240,975 7,950 Schneider Electric SA 59,500 7,559 Vallourec SA 57,200 5,689 * European Aeronautic Defence and Space Co. NV 192,000 4,791 Publicis Groupe SA 100,000 4,753 Total SA 72,000 3,720 Societe Generale 63,800 3,689 CFAO SA 87,101 3,479 Germany (5.8%) SAP AG 418,300 20,689 Adidas AG 249,691 15,454 Fresenius Medical Care AG & Co. KGaA 140,000 8,646 Siemens AG 74,173 7,824 Porsche Automobil Holding SE Prior Pfd. 129,800 6,419 Linde AG 46,500 6,048 GEA Group AG 223,000 5,572 * TUI AG 443,500 5,414 Symrise AG 177,080 4,922 Wincor Nixdorf AG 68,500 4,469 ThyssenKrupp AG 132,000 4,304 ^ Aixtron AG 110,327 3,271 E.ON AG 100,000 2,949 *,^ Q-Cells SE 115,330 645 *,^ Q-Cells SE Rights Exp. 10/08/2010 115,330 151 Hong Kong (3.3%) Swire Pacific Ltd. Class A 994,500 13,673 Hong Kong Exchanges and Clearing Ltd. 544,900 10,713 Jardine Matheson Holdings Ltd. 233,800 10,549 Sun Hung Kai Properties Ltd. 458,000 7,880 Li & Fung Ltd. 1,348,000 7,551 ^ Techtronic Industries Co. 3,027,652 2,968 Esprit Holdings Ltd. 412,887 2,236 India (1.7%) HDFC Bank Ltd. 153,672 8,491 Tata Motors Ltd. 318,000 7,772 Tata Power Co. Ltd. 153,000 4,614 Housing Development Finance Corp. 270,500 4,408 Reliance Capital Ltd. 186,700 3,233 Indonesia (0.3%) Telekomunikasi Indonesia Tbk PT 4,585,000 4,729 Ireland (0.3%) Kerry Group PLC Class A 121,658 4,268 Israel (1.1%) Teva Pharmaceutical Industries Ltd. ADR 336,332 17,742 Italy (0.4%) Intesa Sanpaolo SPA (Registered) 2,272,659 7,403 Japan (11.5%) Canon Inc. 625,400 29,210 Mitsubishi Corp. 734,600 17,453 Nintendo Co. Ltd. 68,800 17,256 Rakuten Inc. 21,648 15,868 Honda Motor Co. Ltd. 393,200 13,992 SMC Corp. 81,600 10,771 * Yamaha Motor Co. Ltd. 690,300 10,390 Japan Tobacco Inc. 2,658 8,857 Yamada Denki Co. Ltd. 129,870 8,065 Unicharm Corp. 185,100 7,461 Hoya Corp. 271,800 6,638 Bridgestone Corp. 325,000 5,926 Sony Corp. 187,000 5,773 THK Co. Ltd. 264,100 4,959 Rohm Co. Ltd. 74,700 4,626 Sysmex Corp. 65,000 4,519 Sekisui Chemical Co. Ltd. 721,000 4,372 Kyocera Corp. 44,200 4,181 Toyota Motor Corp. 110,000 3,942 Astellas Pharma Inc. 100,000 3,618 Trend Micro Inc. 88,500 2,651 Luxembourg (0.1%) * Reinet Investments SCA 67,635 1,133 Mexico (0.5%) Wal-Mart de Mexico SAB de CV 2,154,600 5,400 Consorcio ARA SAB de CV 3,899,933 2,522 Netherlands (1.8%) * ING Groep NV 1,439,000 14,923 Unilever NV 366,000 10,960 TNT NV 155,000 4,172 Norway (0.5%) DnB NOR ASA 325,888 4,449 Statoil ASA 152,995 3,202 Peru (0.5%) Credicorp Ltd. 67,500 7,688 Singapore (0.5%) Singapore Exchange Ltd. 849,000 5,822 DBS Group Holdings Ltd. 265,667 2,842 South Africa (0.7%) Impala Platinum Holdings Ltd. 225,800 5,816 Sasol Ltd. 74,500 3,339 MTN Group Ltd. 163,000 2,944 South Korea (1.9%) Samsung Electronics Co. Ltd. 27,500 18,728 Shinhan Financial Group Co. Ltd. 163,000 6,245 Hyundai Motor Co. 31,114 4,176 Hankook Tire Co. Ltd. 114,000 3,293 Spain (2.6%) Banco Santander SA 2,004,435 25,441 Inditex SA 227,300 18,069 Sweden (5.0%) Atlas Copco AB Class A 1,554,378 30,063 Sandvik AB 1,171,395 17,986 Svenska Handelsbanken AB Class A 468,777 15,403 Alfa Laval AB 537,369 9,450 Telefonaktiebolaget LM Ericsson Class B 445,000 4,880 Oriflame Cosmetics SA 75,000 4,827 Switzerland (6.5%) Novartis AG 415,500 23,915 Cie Financiere Richemont SA 435,977 21,035 Syngenta AG 48,400 12,040 Geberit AG 55,740 9,932 Credit Suisse Group AG 213,000 9,075 GAM Holding AG 481,000 7,307 ABB Ltd. 295,900 6,248 Nestle SA 93,271 4,972 Roche Holding AG 33,000 4,509 Zurich Financial Services AG 18,500 4,337 Holcim Ltd. 65,000 4,177 Taiwan (1.1%) Taiwan Semiconductor Manufacturing Co. Ltd. 4,713,204 9,327 * AU Optronics Corp. ADR 603,905 6,317 Compal Electronics Inc. 2,350,909 2,812 Thailand (0.4%) Kasikornbank PCL 1,558,000 5,997 Kasikornbank PCL (Foreign) 149,300 609 Turkey (1.4%) Turkiye Garanti Bankasi AS 4,117,000 23,855 United Kingdom (17.6%) BG Group plc 1,625,500 28,620 Standard Chartered plc 955,300 27,431 BHP Billiton plc 784,700 25,026 Tesco plc 3,277,100 21,860 Rolls-Royce Group plc 2,236,953 21,245 Rio Tinto plc 353,000 20,680 British American Tobacco plc 507,830 18,965 SABMiller plc 493,000 15,783 * Lloyds Banking Group plc 12,612,073 14,632 Vodafone Group plc 3,906,000 9,637 Kingfisher plc 2,602,000 9,588 Prudential plc 857,000 8,564 Meggitt plc 1,689,000 7,873 AMEC plc 398,099 6,171 * Signet Jewelers Ltd. 172,000 5,455 * Autonomy Corp. plc 169,200 4,822 Xstrata plc 242,000 4,635 Victrex plc 222,229 4,451 GlaxoSmithKline plc 224,000 4,418 Carnival plc 112,000 4,417 Unilever plc 145,000 4,197 G4S plc 1,040,000 4,168 Ultra Electronics Holdings plc 152,000 4,072 Sage Group plc 913,000 3,967 * Inchcape plc 800,000 3,923 HSBC Holdings plc 384,302 3,888 Eurasian Natural Resources Corp. plc 236,000 3,410 Total Common Stocks (Cost $1,420,639) Market Value Coupon Shares ($000) Temporary Cash Investments (4.1%) 1 Money Market Fund (3.7%) 2,3 Vanguard Market Liquidity Fund 0.261% 61,307,000 61,307 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.4%) 4 Federal Home Loan Bank Discount Notes 0.300% 11/19/10 2,000 1,999 4,5 Freddie Mac Discount Notes 0.295% 12/15/10 5,500 5,498 Total Temporary Cash Investments (Cost $68,803) Total Investments (100.3%) (Cost $1,489,442) Other Assets and Liabilities-Net (-0.3%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,344,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 99.0% and 1.3%, respectively, of net assets. 2 Includes $5,644,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,999,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of September 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America 172,018   Common StocksOther 69,844 1,357,326  Temporary Cash Investments 61,307 7,497  Futures ContractsLiabilities 1 (467)   Forward Currency ContractsAssets  1,508  Total 302,702 1,366,331  1 Represents variation margin on the last day of the reporting period. D. Futures and Forward Currency Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. The portfolio may also enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the portfolio's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the portfolio under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the portfolio's and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index December 2010 459 17,157 (355) FTSE 100 Index December 2010 141 12,286 (36) Topix Index December 2010 108 10,685 143 S&P ASX 200 Index December 2010 60 6,681 (90) Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At September 30, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 12/22/10 AUD 6,992 USD 6,699 204 UBS AG 12/22/10 EUR 12,829 USD 17,503 993 UBS AG 12/22/10 GBP 7,820 USD 12,315 267 UBS AG 12/15/10 JPY 880,650 USD 10,551 44 AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. At September 30, 2010, the counterparty had deposited in a segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. E. At September 30, 2010, the cost of investment securities for tax purposes was $1,489,511,000. Net unrealized appreciation of investment securities for tax purposes was $178,481,000, consisting of unrealized gains of $283,837,000 on securities that had risen in value since their purchase and $105,356,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD VARIABLE INSURANCE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD VARIABLE INSURANCE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 18, 2010 VANGUARD VARIABLE INSURANCE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 18, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
